Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

 

May 21, 2008,

 

among

 

INDALEX HOLDINGS FINANCE, INC.,

 

INDALEX HOLDING CORP.,

as Parent Borrower,

 

INDALEX LIMITED,

as Canadian Subsidiary Borrower,

 

The Subsidiary Loan Parties Party Hereto,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

47

SECTION 1.03. Terms Generally

47

SECTION 1.04. Accounting Terms; GAAP

47

SECTION 1.05. Currency Translation

48

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01. Commitments

49

SECTION 2.02. Loans and Borrowings

49

SECTION 2.03. Requests for Borrowings

51

SECTION 2.04. Swingline Loans

52

SECTION 2.05. Letters of Credit

53

SECTION 2.06. Canadian Bankers’ Acceptances

57

SECTION 2.07. Funding of Borrowings

60

SECTION 2.08. Interest Elections

61

SECTION 2.09. Termination and Reduction of Commitments

63

SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt

63

SECTION 2.11. Prepayments

64

SECTION 2.12. Fees

66

SECTION 2.13. Interest

67

SECTION 2.14. Alternate Rate of Interest

68

SECTION 2.15. Increased Costs

69

SECTION 2.16. Break Funding Payments

70

SECTION 2.17. Taxes

70

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

72

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

74

SECTION 2.20. Returned Payments

75

SECTION 2.21. Revolving Commitment Increases; Incremental Term Loans

75

SECTION 2.22. Delivery of a Borrowing Base Certificate

77

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01. Organization; Powers

77

SECTION 3.02. Authorization; Enforceability

77

SECTION 3.03. Governmental Approvals; No Conflicts

77

SECTION 3.04. Financial Condition; No Material Adverse Change

78

 

--------------------------------------------------------------------------------


 

SECTION 3.05. Properties

78

SECTION 3.06. Litigation and Environmental Matters

78

SECTION 3.07. Compliance with Laws and Agreements

79

SECTION 3.08. Investment Company Status

79

SECTION 3.09. Taxes

79

SECTION 3.10. ERISA

79

SECTION 3.11. Disclosure

80

SECTION 3.12. Solvency

80

SECTION 3.13. Insurance

81

SECTION 3.14. Capitalization and Subsidiaries

81

SECTION 3.15. Labor Disputes

81

SECTION 3.16. Indalex UK Limited

82

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01. Restatement Effective Date

82

SECTION 4.02. Each Credit Event

85

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

85

SECTION 5.02. Notices of Material Events

87

SECTION 5.03. Existence

88

SECTION 5.04. Payment of Obligations

88

SECTION 5.05. Maintenance of Properties

89

SECTION 5.06. Books and Records; Inspection Rights

89

SECTION 5.07. Compliance with Laws

90

SECTION 5.08. Use of Proceeds

90

SECTION 5.09. Insurance

90

SECTION 5.10. Depository Banks

90

SECTION 5.11. Additional Collateral; Further Assurances

91

SECTION 5.12. Purchase Price Adjustment

92

SECTION 5.13. Post-Closing Obligations

92

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01. Indebtedness

92

SECTION 6.02. Liens

96

SECTION 6.03. Fundamental Changes

97

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

98

SECTION 6.05. Asset Sales

101

SECTION 6.06. Sale and Leaseback Transactions

102

SECTION 6.07. Swap Agreements

102

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

103

SECTION 6.09. Transactions with Affiliates

105

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.10. Restrictive Agreements

105

SECTION 6.11. Amendment of Material Documents

106

SECTION 6.12. Fixed Charge Coverage Ratio

106

SECTION 6.13. Certain Equity Securities

106

SECTION 6.14. Changes in Fiscal Periods

106

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01. Notices

112

SECTION 9.02. Waivers; Amendments

113

SECTION 9.03. Expenses; Indemnity; Damage Waiver

116

SECTION 9.04. Successors and Assigns

118

SECTION 9.05. Survival

122

SECTION 9.06. Counterparts; Integration; Effectiveness

122

SECTION 9.07. Severability

123

SECTION 9.08. Right of Setoff

123

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

123

SECTION 9.10. WAIVER OF JURY TRIAL

124

SECTION 9.11. Headings

124

SECTION 9.12. Confidentiality

124

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

125

SECTION 9.14. USA PATRIOT Act

125

SECTION 9.15. Disclosure

125

SECTION 9.16. Appointment for Perfection

125

SECTION 9.17. Interest Rate Limitation

126

SECTION 9.18. Quebec

126

SECTION 9.19. Judgment Currency

126

SECTION 9.20. Obligations of the Canadian Subsidiary Borrower and Foreign
Subsidiary Loan Parties

127

SECTION 9.21. Intercreditor Agreement

127

SECTION 9.22. Effectiveness of Amendment and Restatement; No Novation

127

SECTION 9.23. Amendment of Security Documents

128

SECTION 9.24. Application of Collateral Proceeds

128

SECTION 9.25. Bankruptcy Proceedings

129

SECTION 9.26. Purchase Right

131

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

 

Loan Guaranty

 

 

 

SECTION 10.01. Guaranty

132

SECTION 10.02. Guaranty of Payment

133

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

133

SECTION 10.04. Defenses Waived

133

SECTION 10.05. Rights of Subrogation

134

SECTION 10.06. Reinstatement; Stay of Acceleration

134

SECTION 10.07. Information

134

SECTION 10.08. Taxes

134

SECTION 10.09. Maximum Liability

134

SECTION 10.10. Contribution

135

SECTION 10.11. Liability Cumulative

136

 

SCHEDULES:

 

Commitment Schedule

Schedule 1.01 – Eligible Machinery and Equipment

Schedule 1.02 – Eligible Real Property

Schedule 1.03 – Mortgaged Properties

Schedule 1.04 – Co-Investors

Schedule 1.05 – Fronting Co-Investors

Schedule 1.06 – Secured Swap Obligations

Schedule 3.03 – No Conflicts

Schedule 3.05(a) – Real Property

Schedule 3.05(b) – Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.09 – Taxes

Schedule 3.10(b) – Canadian Pension Plans

Schedule 3.13 – Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 4.01(i) – Excluded Mortgages

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Transactions with Affiliates

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Kirkland & Ellis LLP

Exhibit B-2 – Form of Opinion of Blake, Cassels & Graydon LLP

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F-1 – Form of Domestic Perfection Certificate

Exhibit F-2 – Form of Canadian Perfection Certificate

Exhibit G-1 – Form of Domestic Security Agreement

Exhibit G-2 – Form of Canadian Reaffirmation Agreement

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 21, 2008 (as it may be
amended or modified from time to time, this “Agreement”), among INDALEX HOLDINGS
FINANCE, INC., a Delaware corporation (“Holdings”), INDALEX HOLDING CORP., a
Delaware corporation and a wholly-owned subsidiary of Holdings (the “Parent
Borrower”), INDALEX LIMITED, a Canadian corporation and a wholly-owned
subsidiary of the Parent Borrower (the “Canadian Subsidiary Borrower”), the
other Subsidiaries of the Parent Borrower party hereto, the Lenders party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Required Restatement Lenders (capitalized terms used herein but not
otherwise defined shall have the meanings assigned to such terms in
Section 1.01) are willing, subject to the terms and conditions set forth in this
Agreement, to effect the amendment and restatement of the Original Credit
Agreement as set forth herein.  Accordingly, in consideration of the mutual
agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree, subject to the satisfaction of the conditions set forth herein, as
follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“AAG” means Asia Aluminum Group Ltd.

 

“AAG Disposition” means the sale, transfer or other disposition of any AAG
Investment or the Equity Interests of any AAG Entity.

 

“AAG Entity” means any wholly-owned Subsidiary the only asset of which consists
of all or a portion of the AAG Investment.

 

“AAG Investment” means the Equity Interests of AAG owned directly or indirectly
by the Parent Borrower or any Subsidiary as of the Effective Date.

 

“AAG Proceeds” means the Net Proceeds from any AAG Disposition.

 

“AAG Shareholders Agreement” means the Shareholders Agreement relating to AAG
dated June 8, 2001, among Asian Aluminum Holdings Limited, AAG Indalex UK
Limited and Indalex Inc. as in effect on the date hereof.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” has the meaning assigned to such term in Section 2.12(c).

 

“Account” has the meaning assigned to such term in the Security Agreements.

 

“Account Debtor” means any Person obligated on an Account.

 

--------------------------------------------------------------------------------


 

“Acquisition” means the acquisition by the Parent Borrower, directly or
indirectly, of all the Equity Interests of the U.S. Company and the Canadian
Company pursuant to the Purchase Agreement.

 

“Acquisition Documents” means the Purchase Agreement, all other agreements to be
entered into in connection with the Acquisition and all schedules, exhibits and
annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

 

“Additional Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Adjusted Eligible Accounts” means, at any time, the Eligible Accounts of
(x) the Parent Borrower and the wholly-owned Domestic Subsidiary Loan Parties at
such time, in the case of the Domestic Borrowing Base, or (y) the Canadian
Subsidiary Borrower and the wholly-owned Canadian Subsidiary Loan Parties at
such time, in the case of the Canadian Borrowing Base, in each case minus the
applicable Dilution Reserve at such time.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means (x) JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (or, as applicable, such
Affiliates thereof as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity), and (y) with respect to
Loans or Borrowings made to, or B/A Drawings made by, the Canadian Subsidiary
Borrower, or Letters of Credit issued for the account of the Canadian Subsidiary
Borrower or any Foreign Subsidiary, JPMorgan Chase Bank, N.A., Toronto Branch
(or, as applicable, such Affiliates thereof as it shall from time to time
designate for the purpose of performing its obligations hereunder in such
capacity), and, in each case, its successors in such capacity as provided in
Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“ALTA” means the American Land Title Association.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the

 

2

--------------------------------------------------------------------------------


 

percentage of the aggregate Revolving Commitments at such time represented by
such Lender’s Revolving Commitment at such time.  If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments of Revolving Exposure that occur after such termination or
expiration.

 

“Applicable Rate” means, for any day, with respect to any (a) any Term Loan,
(i) 7.50%, in the case of any Eurodollar Term Loan, and (ii) 6.50%, in the case
of any ABR Term Loan, provided that, at any time when Average Availability is
less than $35,000,000, the Applicable Rate with respect to any Term Loan shall
be (x) 8.25%, in the case of any Eurodollar Term Loan, and (y) 7.25%, in the
case of any ABR Term Loan, and (b) Eurodollar Revolving Loan, ABR Revolving
Loan, U.S. Base Rate Revolving Loan or Canadian Base Rate Revolving Loan, or
with respect to the B/A Drawings and the Commitment Fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread and B/A Rate”, “ABR, U.S. Base Rate and Canadian Base Rate
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Average
Availability determined as of the date of the most recent Borrowing Base
Certificate delivered pursuant to Section 5.01(f) (calculated as of the end of
such day), provided that on or prior to April 30, 2006, the “Applicable Rate”
with respect to any Loan or fee shall be deemed to be in Category 2:

 

Average Availability

 

Eurodollar Spread
and
B/A Rate

 

ABR, U.S. Base Rate and
Canadian Base Rate
Spread

 

Commitment
Fee Rate

 

Category 1 ³ $130,000,000

 

1.75

%

0.75

%

0.375

%

Category 2 < $130,000,000 ³ $65,000,000

 

2.00

%

1.00

%

0.375

%

Category 3 < $65,000,000

 

2.25

%

1.25

%

0.375

%

 

Notwithstanding the foregoing, the Applicable Rate with respect to any Revolving
Loan or fee shall be deemed to be in Category 3 (a) at any time that an Event of
Default has occurred and is continuing or (b) at the option of the
Administrative Agent or at the request of the Required Lenders if the Parent
Borrower fails to deliver any Borrowing Base Certificate required to be
delivered by it pursuant to Section 5.01(f), during the period from the
expiration of the time for delivery thereof until such Borrowing Base
Certificate is delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Availability” means, at any time, an amount equal to (a) the Total Borrowing
Base at such time, minus (b) the aggregate Revolving Exposure at such time.

 

“Availability Block” means an amount equal to $15,000,000.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Average Availability” means, on any day, an amount equal to the quotient of
(a) the sum of the end of day Availability for each day during the most recently
ended period of three consecutive full calendar months, divided by (b) the
number of days in such three-month period.  Notwithstanding the foregoing, in
the event the Borrowing Base Certificate is delivered on a weekly basis pursuant
to Section 5.01(f), Average Availability means, on any day, an amount equal to
the quotient of (a) the sum of the end of day Availability for each day during
the most recently ended period of twelve consecutive full calendar weeks,
divided by (b) the number of days in such twelve-week period.

 

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by the Canadian Subsidiary Borrower and accepted by a Revolving
Lender in accordance with the terms of this Agreement and any such bill of
exchange drawn by the Canadian Subsidiary Borrower and accepted by a Revolving
Lender in accordance with the terms of the Original Credit Agreement that is
outstanding on the Restatement Effective Date.

 

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.  For
greater certainty, all provisions of this Agreement that are applicable to B/As
are also applicable, mutatis mutandis, to B/A Equivalent Loans and, with respect
to any Non-B/A Lender, all references herein to B/As shall be deemed to include
references to B/A Equivalent Loans.

 

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.06(k).

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Revolving Lender or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including controlled disbursement, currency, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy
Code”, as now and hereinafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4

--------------------------------------------------------------------------------


 

“Borrowers” means, collectively, the Parent Borrower and the Canadian Subsidiary
Borrower.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer or any other officer of the Parent
Borrower reasonably acceptable to the Administrative Agent, in substantially the
form of Exhibit C or another form that is reasonably acceptable to the
Administrative Agent in its sole discretion, which shall include appropriate
exhibits, schedules, supporting documentation and additional reports (a) as
outlined in Schedule 1 to Exhibit C, (b) as reasonably requested by the
Administrative Agent and (c) as provided for in Section 5.01(f).

 

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that (a) when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. Dollar deposits in the London interbank market, and
(b) when used in connection with a Loan made to, or a Letter of Credit issued
for the account of, the Canadian Subsidiary Borrower or a B/A, the term
“Business Day” shall also (i) exclude any day on which banks are not open for
dealings in deposits in Toronto but (ii) include any day on which banks are open
for dealings in deposits in Toronto.

 

“Canadian Base Rate” means, for any day, the rate of interest per annum equal to
the greater of (a) the interest rate per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada and (b) the interest
rate per annum equal to the sum of (i) the CDOR Rate on such day and (ii) ½ of
1% per annum.  Any change in such prime rate or the CDOR Rate shall be effective
as of the opening of business on the effective date of such change in the
reference rate or the CDOR Rate, respectively.

 

“Canadian Benefit Plans” means all employee benefit plans maintained or
contributed to by the Borrowers or any Subsidiary that are not Canadian Pension
Plans, including all profit sharing, savings, post-retirement, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plans and arrangements in which the employees or former
employees of the Borrowers or any Subsidiary employed in Canada participate or
are eligible to participate.

 

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the U.S.
Dollar Equivalent of the aggregate Adjusted Eligible Accounts of the Canadian
Subsidiary Borrower and the wholly-owned Canadian Subsidiary Loan Parties at
such time, plus (b) the lesser of (i) 85% of the product of (x) the Net Recovery
Liquidation Rate in effect (based on the then most recent independent Inventory
appraisal in form, scope and substance reasonably satisfactory to the
Administrative Agent) at such time multiplied by (y) the U.S. Dollar Equivalent
of the aggregate amount of Inventory of the Canadian Subsidiary Borrower and the
wholly-owned Canadian Subsidiary Loan Parties at such time (as reported in
accordance with the applicable Loan Party’s Inventory records), and (ii) the sum
of (A) 75% of the U.S. Dollar Equivalent of the aggregate cost of Eligible
Aluminum Billets and (B) 65% of the U.S. Dollar

 

5

--------------------------------------------------------------------------------


 

Equivalent of the aggregate cost of Other Eligible Inventory, in each case of
the Canadian Subsidiary Borrower and the wholly-owned Canadian Subsidiary Loan
Parties at such time (in the case of each of subclauses (i) and (ii) of this
clause (b), with any Inventory, Eligible Inventory, Eligible Aluminum Billets
and Other Eligible Inventory to be valued on a first-in, first-out basis),
provided that the aggregate amount determined pursuant to this clause (b) shall
not constitute more than 50% of the Canadian Borrowing Base at such time, plus
(c) the PP&E Component at such time minus (d) Reserves with respect to the
Canadian Subsidiary Borrower and the wholly-owned Canadian Subsidiary Loan
Parties at such time.  The Administrative Agent may, in its Permitted
Discretion, from time to time, reduce the advance rates set forth above or
establish and revise ineligibles and Reserves reducing the amount of Eligible
Accounts, Inventory, Eligible Inventory, Eligible Aluminum Billets, Other
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Property
used in computing the Canadian Borrowing Base, with any such changes to be
effective five Business Days after delivery of notice thereof to the Canadian
Subsidiary Borrower and the Lenders (which notice shall describe in reasonable
detail the reasons for such changes), provided that any Reserve established by
the Administrative Agent shall not apply in respect of items excluded from
Eligible Accounts, Eligible Inventory, Eligible Aluminum Billets, Other Eligible
Inventory, Eligible Machinery and Equipment and Eligible Real Property pursuant
to the definitions thereof or covered by any other Reserve in effect at the time
such Reserve is established.  The Canadian Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f) of this Agreement.

 

“Canadian Company” means Indalex Limited, a Canadian corporation (Corporation
No. 4214269).

 

“Canadian Dollars” or “C$” means the lawful money of Canada.

 

“Canadian GAAP” means the generally accepted accounting principles in Canada.

 

“Canadian Hypothec” means a trust deed of hypothec granted or to be granted by
any Loan Party in favor of the Administrative Agent on moveable or immoveable
property pursuant to the laws of the Province of Quebec, together with all
bonds, debentures and pledges or hypothecs thereof, as amended, supplemented or
otherwise modified from time to time.

 

“Canadian L/C Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit issued for the account of the Canadian Subsidiary Borrower or
for the account of any Foreign Subsidiary.

 

“Canadian L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued for the account of the
Canadian Subsidiary Borrower and the Foreign Subsidiaries at such time plus
(b) the aggregate amount of all Canadian L/C Disbursements that have not yet
been reimbursed (including by the making of Revolving Loans hereunder) by or on
behalf of the Canadian Subsidiary Borrower and the Foreign Subsidiaries at such
time.  The Canadian L/C Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the Canadian L/C Exposure at such time.

 

“Canadian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Canadian Revolving
Loans to the Canadian Subsidiary Borrower and to accept and purchase or arrange
for the purchase of B/As.

 

“Canadian Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document (including any amendment
(including any amendments as of the date hereof pursuant to the terms of the
Canadian Reaffirmation Agreement), modification or

 

6

--------------------------------------------------------------------------------


 

supplement thereto) granting a Lien on any Mortgaged Property located in Canada
or any province thereof to secure the Canadian Secured Obligations.  Each
Canadian Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent.

 

“Canadian Multi-Employer Plan” means a multi-employer plan within the meaning of
the Regulations under the Canadian Tax Act and applicable pension standards
legislation in Canada.

 

“Canadian Obligations” means (a) all unpaid principal of and accrued and unpaid
interest on Loans made to the Canadian Subsidiary Borrower (including all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
this Agreement, whether or not the claim for such interest is allowed as a claim
in such Insolvency or Liquidation Proceeding), (b) all Canadian L/C Exposure in
respect of Letters of Credit issued for the account of the Canadian Subsidiary
Borrower and the Foreign Subsidiaries, (c) the aggregate face amount due in
respect of outstanding B/As and (d) all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Canadian
Subsidiary Borrower and the Foreign Subsidiary Loan Parties owed to the Lenders
or to any Lender, the Administrative Agent, the Issuing Bank or any indemnified
party arising under the Loan Documents (including the Guarantees provided by the
Foreign Loan Guarantors pursuant to Article X).

 

“Canadian Pension Plan” means any “registered pension plan” as defined in the
Income Tax Act (Canada) established or maintained by either Borrower or any
Subsidiary for their employees or former employees employed in Canada and for
greater certainty does not include a Canadian Multi-Employer Plan.

 

“Canadian Perfection Certificate” means, at any time, the certificate
most-recently delivered to the Administrative Agent (a) in the case of the
Restatement Effective Date, pursuant to Section 4.01(f) or (b) thereafter,
pursuant to Section 3.03(c) of the Canadian Security Agreement, in each case in
the form of Exhibit F-2 or any other form approved by the Administrative Agent.

 

“Canadian Reaffirmation Agreement” means the Canadian Reaffirmation Agreement
dated as of the date hereof, substantially in the form attached hereto as
Exhibit G-2, among the Parent Borrower, the Canadian Subsidiary Borrower, the
Subsidiaries party thereto and the Administrative Agent.

 

“Canadian Resident” means a Person that is (a) resident in Canada for purposes
of the Canadian Tax Act or (b) deemed to be resident in Canada for purposes of
the Canadian Tax Act in respect of all amounts paid or credited hereunder by the
Canadian Subsidiary Borrower and the Canadian Subsidiary Loan Parties.

 

“Canadian Revolving Exposure” means, at any time, the sum of (a) the U.S. Dollar
Equivalent of the aggregate principal amount of Canadian Revolving Loans
denominated in Canadian Dollars outstanding at such time, (b) the aggregate
principal amount of the Canadian Revolving Loans denominated in U.S. Dollars
outstanding at such time, (c) the U.S. Dollar Equivalent of the aggregate face
amount of the B/As accepted by the Lenders and outstanding at such time, (d) the
U.S. Dollar Equivalent of the Canadian L/C Exposure at such time and (e) the
U.S. Dollar Equivalent of the Canadian Swingline Exposure at such time.  The
Canadian Revolving Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the Canadian Revolving Exposure at such time.

 

“Canadian Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(b) and any loan made by a Revolving Lender pursuant to
Section 2.01(b) of the Original

 

7

--------------------------------------------------------------------------------


 

Credit Agreement that is outstanding on the Restatement Effective Date.  Each
Canadian Revolving Loan (a) denominated in Canadian Dollars shall be a Canadian
Base Rate Revolving Loan and (b) denominated in U.S. Dollars shall be a U.S.
Base Rate Revolving Loan or a Eurodollar Revolving Loan.

 

“Canadian Revolving Sub-Commitment” means, with respect to each Revolving
Lender, the commitment of such Lender to make Canadian Revolving Loans, acquire
participations in Letters of Credit and Swingline Loans and accept and purchase,
or arrange for the purchase of, B/As hereunder during the Availability Period,
expressed as an amount expressed in U.S. Dollars representing the maximum
potential aggregate amount of such Lender’s Canadian Revolving Exposure, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 or
Section 2.19(b), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.02(d),
Section 9.02(e) or Section 9.04 or (c) increased from time to time pursuant to
Revolving Commitment Increases made pursuant to Section 2.21.  The initial
amount of each Revolving Lender’s Canadian Revolving Sub-Commitment is set forth
opposite such Lender’s name in the Commitment Schedule directly below the column
entitled “Canadian Revolving Sub-Commitments” or in the Assignment and
Assumption or Commitment Increase Amendment pursuant to which such Lender shall
have assumed its Canadian Revolving Sub-Commitment, as applicable, and, in any
such case, shall be equal to such Lender’s Applicable Percentage of the
aggregate Canadian Revolving Sub-Commitments.  The initial aggregate amount of
the Revolving Lenders’ Canadian Revolving Sub-Commitments is $80,000,000.

 

“Canadian Secured Obligations” means all Canadian Obligations, together with
(a) Banking Services Obligations of the Canadian Subsidiary Borrower and the
Foreign Subsidiary Loan Parties and (b) Swap Obligations entered into by the
Canadian Subsidiary Borrower and the Foreign Subsidiary Loan Parties owing to
one or more Revolving Lenders or their respective Affiliates (including any such
Swap Obligations set forth on Schedule 1.06), provided that, solely with respect
to any Swap Obligation arising on or after the Restatement Effective Date, at or
prior to the time that any transaction relating to any such Swap Obligation is
executed, the Revolving Lender or Affiliate of such Lender, in each case party
thereto (other than JPMorgan Chase Bank, N.A., Toronto Branch, or any of its
Affiliates) shall have delivered written notice to the Administrative Agent that
such a transaction has been or will be entered into and that it constitutes a
Canadian Secured Obligation entitled to the benefits of the applicable
Collateral Documents.

 

“Canadian Security Agreement” means the Canadian Security Agreement dated as of
February 2, 2006, as amended as of the date hereof pursuant to the terms of the
Canadian Reaffirmation Agreement (as further amended, amended and restated,
supplemented or modified from time to time in accordance with this Agreement),
among the Parent Borrower, the Canadian Subsidiary Borrower, each Subsidiary
Loan Party party thereto and the Administrative Agent.

 

“Canadian Subsidiary Borrower” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Canadian Swingline Exposure” means, at any time, the aggregate principal amount
of all Swingline Loans made to the Canadian Subsidiary Borrower at such time. 
The Canadian Swingline Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the Canadian Swingline Exposure at such time.

 

“Canadian Subsidiary Loan Party” means any Subsidiary that is organized under
the laws of Canada or any territory or province thereof (other than the Canadian
Subsidiary Borrower) and that is a Foreign Subsidiary Loan Party.

 

8

--------------------------------------------------------------------------------


 

“Canadian Tax Act” means the Income Tax Act (Canada) or any successor law
purported to cover the same subject matter, as amended from time to time.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Parent Borrower and
the Subsidiaries that are (or should be) set forth in a consolidated statement
of cash flows of the Parent Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Parent Borrower and the
Subsidiaries during such period, but excluding in each case (i) any such
expenditure made by the Parent Borrower or the applicable Subsidiary as payment
of the consideration for a Permitted Acquisition, (ii) any reinvestments in
capital assets made by the Parent Borrower or the applicable Subsidiary to the
extent made or committed to be made (x) with the Net Proceeds of any sales,
transfers or other dispositions of capital assets permitted hereunder (including
any like-kind exchanges) or under the other Loan Documents (including any award
by condemnation) or the Net Proceeds of insurance relating to the loss of or
damage to any capital asset and (y) within 180 days of the receipt by the Parent
Borrower or such Subsidiary of such Net Proceeds, (iii) expenditures made by the
Parent Borrower or the applicable Subsidiary to effect leasehold improvements to
any property leased by the Parent Borrower or such Subsidiary to the extent such
expenditures are reimbursed by the landlord in respect of such property,
(iv) expenditures actually paid for by a third party (excluding Holdings or any
subsidiary thereof) and for which no Loan Party has provided or is required to
provide any consideration to such third party, (v) research and development
expenditures that are treated as additions to property, plant and equipment or
other capital expenditures in accordance with GAAP and (vi) expenditures made
with the Net Proceeds of any issuances of Qualified Equity Interests by Holdings
or capital contributions to the Parent Borrower.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Base Rate”)
or with a term equal to the Contract Period of the relevant B/As and a face
amount comparable to the face amount of the relevant B/As (for purposes of the
definition of “Discount B/A Rate”) appearing on the Reuters Screen CDOR Page (or
on any successor or substitute page of such Screen, or any successor to or
substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day) or, if such rate is not so reported, the average of the
rate quotes for bankers’ acceptances denominated in Canadian Dollars (expressed
as a decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) with
a term of 30 days (for purposes of the definition of “Canadian Base Rate”) or
with a term equal to the Contract Period of the relevant B/As and a face amount
comparable to the face amount of the relevant B/As (for purposes of the
definition of “Discount B/A Rate”) received by the Administrative Agent at
approximately 10:00 a.m., Toronto time, on such date (or, if such date is not a
Business Day, on the next preceding Business Day) from the Schedule I Reference
Lenders.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, prior to an IPO (or after an IPO if
Holdings is the Public Company after such IPO) by any Person other than Holdings
of any Equity Interests in the Parent Borrower, (b) prior to an IPO, the failure
by the Permitted Holders to own, directly or indirectly through a wholly-owned

 

9

--------------------------------------------------------------------------------


 

subsidiary, beneficially and of record, Equity Interests in Holdings
representing at least a majority of the aggregate ordinary voting power and 40%
of the aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings, (c) after an IPO, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the date hereof) other than the Permitted Holders, of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Public
Company, and (ii) the ownership, directly or indirectly, beneficially or of
record, by the Permitted Holders of Equity Interests in the Public Company
representing in the aggregate a lesser percentage of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Public Company than such Person or
group, (d) the occupation of a majority of the seats (other than vacant seats)
on the board of directors of Holdings (prior to an IPO) or the Public Company
(after an IPO) by Persons who were neither (i) nominated by the board of
directors of Holdings or the Public Company, as the case may be (or nominated by
a third party and approved by such board of directors), or the Permitted Holders
nor (ii) appointed by directors so nominated or (e) the occurrence of a “Change
of Control” (or similar event, however denominated), as defined in any Senior
Secured Notes Documents, any indenture or agreement in respect of Material
Indebtedness of Holdings, the Parent Borrower or any Subsidiary or any
certificate of designations (or other provision of the organizational documents
of Holdings) relating to, or any other agreement governing the rights of the
holders of, any Disqualified Equity Interests.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date (or, solely in respect of any Term Loan, the Restatement
Effective Date), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date (or, solely in respect of any Term Loan, the Restatement
Effective Date) or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date (or, solely in
respect of any Term Loan, the Restatement Effective Date).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans, Canadian
Revolving Loans, an Initial Term Loan, an Incremental Term Loan or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a U.S. Revolving Commitment, Canadian Revolving Sub-Commitment,
Initial Term Commitment or a Commitment in respect of an Incremental Term Loan.

 

“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investor Fronting Loans” means the loans made to Holdings by the Sponsor on
the Effective Date in an aggregate amount not to exceed $1,500,000 in lieu of
the Equity Contribution to be made by the Fronting Co-Investors on the Effective
Date.

 

“Co-Investors” means the Persons listed on Schedule 1.04 and their successors
and assigns.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall also include the Mortgaged Properties.

 

10

--------------------------------------------------------------------------------


 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreements.

 

“Collateral Documents” means, collectively, the Security Agreements, the
Canadian Hypothecs, the Mortgages and any other documents granting a Lien upon
the Collateral as security for payment of the Secured Obligations specified
therein.

 

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment, Canadian Revolving Sub-Commitment, Initial Term Commitment,
commitment in respect of any Revolving Commitment Increase, commitment in
respect of an Incremental Term Loan or any combination thereof (as the context
requires) and (b) with respect to the Swingline Lender, its Swingline
Commitment.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.21(c).

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations, but net of any interest income) of
Holdings, the Parent Borrower and the Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, (ii) any interest accrued
during such period in respect of Indebtedness of Holdings, the Parent Borrower
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, and
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) the sum of (i) to the extent included in such consolidated
interest expense for such period in accordance with GAAP, non-cash amounts
attributable to amortization of financing costs (including debt issuance fees)
paid in a previous period, (ii) to the extent included in such consolidated
interest expense for such period in accordance with GAAP, non-cash amounts
attributable to amortization of debt discounts or accrued non-cash interest
payments for such period and (iii) to the extent included in such consolidated
interest expense for such period in accordance with GAAP, any fees (including
underwriting fees) and expenses paid in connection with the consummation of the
Transactions.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
for such period, (ii) consolidated income tax expense (and expenses for
franchise tax in the nature of income tax) and foreign withholding tax expense
for such period and any expense for state single business, unitary, gross
receipts or similar taxes for such period, (iii) all amounts attributable to
depreciation and amortization (including amortization of intangibles (including
goodwill and organizational costs)) for such period (excluding any amortization
expense attributable to a prepaid cash item that was paid in a prior period),
(iv) any extraordinary, unusual or non-recurring non-cash charges for such
period (but excluding any such non-cash charge in respect of an item to the
extent that it was included in Consolidated Net Income in a prior period and any
such charge that results from the write-down or write-off of inventory),
(v) fees and expenses incurred during such period in connection with (A) the
Original Transactions in an aggregate amount not to exceed $25,000,000 and
(B) the Restatement Transactions and any sale and leaseback transactions
permitted hereunder in an aggregate amount not to exceed

 

11

--------------------------------------------------------------------------------


 

$3,000,000, (vi) fees and expenses incurred during such period in connection
with any proposed or actual issuance of any Indebtedness or Equity Interests, or
any proposed or actual investments (including Permitted Acquisitions), asset
sales or divestitures, in each case permitted hereunder, in an aggregate amount
not to exceed (for each such transaction, other than an IPO) 2.0% of the
aggregate value of such transaction, (vii) the amount of management, consulting
and advisory fees, transaction fees and the amount of out-of-pocket costs and
expenses incurred in connection with management, consulting and advisory
services, in each case paid or payable to the Sponsor or any Sponsor Affiliate
during such period in accordance with Section 6.09(f), (viii) non-cash expenses
resulting from the grant of stock options or other equity-related incentives to
any director, officer or employee of Holdings, the Parent Borrower or any
Subsidiary pursuant to a written plan or agreement approved by the board of
directors of Holdings, (ix) non-cash exchange, translation or performance losses
relating to any foreign currency or commodities hedging transactions or currency
fluctuations, (x) to the extent actually reimbursed to Holdings, the Parent
Borrower or any Subsidiary, expenses during such period that are covered by
indemnification provisions in any agreement entered into by Holdings, the Parent
Borrower or such Subsidiary in connection with the Acquisition or any Permitted
Acquisition, (xi) any non-cash losses during such period resulting from the
application of Financial Accounting Standards No. 142 (relating to changes in
accounting for the amortization of goodwill and certain other intangibles) and
Financial Accounting Standards No. 144 (relating to writedowns of long-lived
assets), (xii) payments by Holdings, the Parent Borrower or any Subsidiary in
respect of earn-outs to which the seller in any acquisition or disposition
becomes entitled during such period, (xiii) any loss during such period in
respect of post-retirement benefits as a result of the application of Financial
Accounting Standards No. 106, (xiv) any loss during such period from
discontinued operations and any restructuring charges during such period,
together in an aggregate amount not to exceed $8,000,000 in any
four-fiscal-quarter period of the Parent Borrower, (xv) any loss resulting from
the disposition of any asset of Holdings, the Parent Borrower or any Subsidiary
not in the ordinary course of business and (xvi) charges during such period in
respect of legal, pension, warranty and severance costs relating to discontinued
businesses that are unrelated to the business of the Parent Borrower and the
Subsidiaries, minus (b) without duplication and (except in the case of clause
(i)) to the extent included in determining such Consolidated Net Income, the sum
of (i) any cash disbursements during such period that relate to non-cash charges
or losses added to Consolidated Net Income pursuant to clause (a)(iv) or
(a)(viii) of this paragraph in any prior period, (ii) any extraordinary, unusual
or non-recurring non-cash gains for such period, (iii) any non-cash gains for
such period that represent the reversal of any accrual in a prior period for, or
the reversal of any cash reserves established in a prior period for, anticipated
cash charges, (iv) non-cash exchange, translation or performance gains relating
to any foreign currency or commodities hedging transactions or currency
fluctuations, (v) any non-cash gains during such period resulting from the
application of Financial Accounting Standards No. 142 (relating to changes in
accounting for the amortization of goodwill and certain other intangibles) and
Financial Accounting Standards No. 144 (relating to writedowns of long-lived
assets), (vi) any gain during such period in respect of post-retirement benefits
as a result of the application of Financial Accounting Standards No. 106,
(vii) any gain during such period from discontinued operations of the Parent
Borrower and (viii) any gain resulting from the disposition of any asset of
Holdings, the Parent Borrower or any Subsidiary not in the ordinary course of
business, all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (excluding
interest income) or loss of Holdings, the Parent Borrower and the Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP,
provided that there shall be excluded (a) the income of any Subsidiary to the
extent that the declaration or payment of dividends or other distributions by
such Subsidiary of that income is not at the time permitted by a Requirement of
Law or any agreement or instrument applicable to such Subsidiary (other than the
Loan Documents and the Senior Secured Notes Documents), except to the extent of
the amount of cash dividends or other cash distributions actually paid to the
Parent Borrower or any Subsidiary (other than cash dividends or other cash
distributions that

 

12

--------------------------------------------------------------------------------


 

constitute Excluded Proceeds) (unless the income of such Subsidiary would be
excluded from Consolidated Net Income pursuant to clause (b) of this proviso)
during such period, (b) the income of any Person (other than the Parent Borrower
or any Subsidiary that is not accounted for using the equity method of
accounting) in which the Parent Borrower or any Subsidiary owns an Equity
Interest (including the AAG Investment), except to the extent of the amount of
cash dividends or other cash distributions actually paid to the Parent Borrower
or any Subsidiary (other than cash dividends or other cash distributions that
constitute Excluded Proceeds) (unless the income of such Subsidiary would be
excluded from Consolidated Net Income pursuant to clause (a) of this proviso)
during such period, (c) unrealized gains and losses with respect to Swap
Agreements during such period and (d) the effects of purchase accounting or
similar adjustments required or permitted by GAAP in connection with the
Acquisition or any Permitted Acquisition.

 

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the Canadian Subsidiary Borrower may elect (in each case
subject to availability), or any other number of days from 1 to 180 with the
consent of each applicable Revolving Lender, provided that if such Contract
Period would end on a day other than a Business Day, such Contract Period shall
be extended to the next succeeding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of management, of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  The terms “Controlling” and
“Controlled” have meanings correlative thereto.

 

“DIP Financing” has the meaning assigned to such term in Section 9.25(b).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Delivery Trigger Date” has the meaning assigned to such term in Section 2.22.

 

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreements.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits that are recorded
during such period to reduce (x) with respect to the Domestic Borrowing Base,
the Accounts of the Parent Borrower and the wholly-owned Domestic Subsidiary
Loan Parties in a manner consistent with current and historical accounting
practices of the Parent Borrower and such Domestic Subsidiary Loan Parties, as
the case may be, or (y) with respect to the Canadian Borrowing Base, the
Accounts of the Canadian Subsidiary Borrower and the wholly-owned Canadian
Subsidiary Loan Parties in a manner consistent with current and historical
accounting practices of the Canadian Subsidiary Borrower and such Canadian
Subsidiary Loan Parties, as the case may be.

 

“Dilution Ratio” means, on any date, the quotient (expressed as a percentage)
equal to (x) with respect to the Domestic Borrowing Base, (i) the aggregate
amount of the Dilution Factors in respect of the Accounts of the Parent Borrower
and the wholly-owned Domestic Subsidiary Loan Parties for the twelve fiscal
month period most recently ended on or prior to such date divided by (ii) the
aggregate gross sales of the Parent Borrower and such Domestic Subsidiary Loan
Parties for such twelve fiscal month period, or (y) with respect to the Canadian
Borrowing Base, (i) the aggregate amount of the Dilution Factors in respect of
the Accounts of the Canadian Subsidiary Borrower and the wholly-owned Canadian

 

13

--------------------------------------------------------------------------------


 

Subsidiary Loan Parties for the twelve fiscal month period most recently ended
on or prior to such date divided by (ii) the aggregate gross sales of the
Canadian Subsidiary Borrower and such Canadian Subsidiary Loan Parties for such
twelve fiscal month period.

 

“Dilution Reserve” means, on any date, (x) with respect to the Domestic
Borrowing Base, the product of (i) the excess, if any, of the applicable
Dilution Ratio over 5% multiplied by (ii) the aggregate amount of Eligible
Accounts of the Parent Borrower and the wholly-owned Domestic Subsidiary Loan
Parties, in each case as of such date, or (y) with respect to the Canadian
Borrowing Base, the product of (i) the excess, if any, of the applicable
Dilution Ratio over 5% multiplied by (ii) the aggregate amount of Eligible
Accounts of the Canadian Subsidiary Borrower and the wholly-owned Canadian
Subsidiary Loan Parties, in each case as of such date.

 

“Discharge of Revolving Lender Claims” means payment in full in cash of (a) all
principal, interest (including interest accruing during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether or not allowed in
such Insolvency or Liquidation Proceeding) and other Secured Revolving
Obligations under this Agreement (or, with respect to Letters of Credit
outstanding hereunder, either termination thereof or delivery of cash collateral
in respect thereof on terms substantially similar to those in Section 2.05(j) of
this Agreement (or, in lieu of such cash collateral, enter into a backstop
letter of credit in favor of the Administrative Agent, in form reasonably
satisfactory to the Administrative Agent, in an amount equal to 105% of the face
amount of such Letters of Credit)), in each case after or concurrently with the
termination or expiration of all Revolving Commitments hereunder (other than any
commitment to satisfy drawings under any outstanding Letter of Credit in
accordance with the terms hereof), and (b) all other Secured Revolving
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid, in each case, other than
contingent indemnities and costs and reimbursement obligations to the extent no
claim has been made.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Discount B/A Rate” means, with respect to a B/A being accepted and purchased on
any day, (a) for a Lender that is a Schedule I Lender, the CDOR Rate applicable
to such B/A and (b) for a Lender that is a Schedule II Lender or a Schedule III
Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus 0.10% per
annum and (ii) the arithmetic average (as determined by the Administrative
Agent) of the percentage discount rates (expressed as a decimal and rounded
upward, if necessary, to the nearest 1/100 of 1%) quoted to the Administrative
Agent by the Schedule II Reference Lender as the percentage discount rate at
which the Schedule II Reference Lender would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A.

 

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount B/A Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

 

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests), (b) mature or are mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of

 

14

--------------------------------------------------------------------------------


 

the holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 180 days after the Maturity Date (other
than (i) upon payment in full of the Obligations (other than Unliquidated
Obligations), reduction of the Total L/C Exposure to zero (or cash
collateralization or other support of all outstanding Letters of Credit in a
manner reasonably acceptable to the Issuing Bank) and termination of the
Commitments or (ii) upon a “change in control” or the sale of all or
substantially all the assets of the issuing entity, provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests), (c) require
the maintenance or achievement of any financial performance standards other than
as a condition to the taking of specific actions or provide remedies to holders
thereof (other than voting and management rights and increases in pay-in-kind
dividends) or (d) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness, Equity Interests or other
assets other than Qualified Equity Interests.

 

“Document” has the meaning assigned to such term in the Security Agreements.

 

“Domestic Applicable Percentage” has the meaning assigned to such term in
Section 10.10(a).

 

“Domestic Borrowing Base” means, at any time, the sum of (a) 85% of the U.S.
Dollar Equivalent of the aggregate Adjusted Eligible Accounts of the Parent
Borrower and the wholly-owned Domestic Subsidiary Loan Parties at such time,
plus (b) the lesser of (i) 85% of the product of (x) the Net Recovery
Liquidation Rate in effect (based on the then most recent independent Inventory
appraisal in form, scope and substance reasonably satisfactory to the
Administrative Agent) at such time multiplied by (y) the aggregate amount of
Inventory of the Parent Borrower and the wholly-owned Domestic Subsidiary Loan
Parties at such time (as reported in accordance with the applicable Loan Party’s
Inventory records), and (ii) the sum of (A) 75% of the aggregate cost of
Eligible Aluminum Billets and (B) 65% of the aggregate cost of Other Eligible
Inventory, in each case of the Parent Borrower and the wholly-owned Domestic
Subsidiary Loan Parties at such time (in the case of each of subclauses (i) and
(ii) of this clause (b), with any Inventory, Eligible Inventory, Eligible
Aluminum Billets and Other Eligible Inventory to be valued on a first-in,
first-out basis), provided that the aggregate amount determined pursuant to this
clause (b) shall not constitute more than 50% of the Domestic Borrowing Base at
such time, plus (c) the PP&E Component at such time minus (d) Reserves with
respect to the Parent Borrower and the wholly-owned Domestic Subsidiary Loan
Parties at such time.  The Administrative Agent may, in its Permitted
Discretion, from time to time, reduce the advance rates set forth above or
establish and revise ineligibles and Reserves reducing the amount of Eligible
Accounts, Inventory, Eligible Inventory, Eligible Aluminum Billets, Other
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Property
used in computing the Domestic Borrowing Base, with any such changes to be
effective five Business Days after delivery of notice thereof to the Parent
Borrower and the Lenders (which notice shall describe in reasonable detail the
reasons for such changes), provided that any Reserve established by the
Administrative Agent shall not apply in respect of items excluded from Eligible
Accounts, Eligible Inventory, Eligible Aluminum Billets, Other Eligible
Inventory, Eligible Machinery and Equipment and Eligible Real Property pursuant
to the definitions thereof or covered by any other Reserve in effect at the time
such Reserve is established.  The Domestic Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f) of this Agreement.

 

“Domestic Perfection Certificate” means, at any time, the certificate
most-recently delivered to the Administrative Agent (a) in the case of the
Restatement Effective Date, pursuant to Section 4.01(f) or (b) thereafter,
pursuant to Section 3.03(c) of the Domestic Security Agreement, in each

 

15

--------------------------------------------------------------------------------


 

case in the form of Exhibit F-1 or any other form approved by the Administrative
Agent.

 

“Domestic Security Agreement” means the Domestic Security Agreement dated as of
February 2, 2006, as amended and restated as of the date hereof (as further
amended, amended and restated, supplemented or modified from time to time in
accordance with this Agreement), among Holdings, the Parent Borrower, each
Domestic Subsidiary Loan Party and the Administrative Agent, substantially in
the form attached hereto as Exhibit G-1.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia.

 

“Domestic Subsidiary Loan Party” means any Domestic Subsidiary.

 

“Effective Date” means February 2, 2006.

 

“Eligible Accounts” means, at any time, the Accounts of (x) the Parent Borrower
and the wholly-owned Domestic Subsidiary Loan Parties at such time, in the case
of the Domestic Borrowing Base, or (y) the Canadian Subsidiary Borrower and the
wholly-owned Canadian Subsidiary Loan Parties at such time, in the case of the
Canadian Borrowing Base, but excluding any Account:

 

(a) that is not subject to a first priority perfected security interest in favor
of the Administrative Agent or to which the applicable Loan Party does not have
sole lawful and absolute title;

 

(b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance that does not have
priority over the Lien in favor of the Administrative Agent;

 

(c) with respect to which the scheduled due date is more than 90 days after the
original invoice date, that is unpaid more than 120 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
that has been written off the books of the Parent Borrower or the applicable
Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing Base, or
the Canadian Subsidiary Borrower or the applicable Canadian Subsidiary Loan
Party, in the case of the Canadian Borrowing Base, or otherwise designated as
uncollectible;

 

(d) that is owing by an Account Debtor for which more than 50% of the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates are
ineligible hereunder;

 

(e) that is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to (i) the Parent
Borrower or any wholly-owned Domestic Subsidiary Loan Party, in the case of the
Domestic Borrowing Base, exceeds 10% (or, in the case of Utility Trailer
Manufacturing Co. or Eastern Metal Supply, 15%) of the aggregate Eligible
Accounts attributable to the Domestic Borrowing Base, and (ii) the Canadian
Subsidiary Borrower or any wholly-owned Canadian Subsidiary Loan Party, in the
case of the Canadian Borrowing Base, exceeds 10% (or, in the case of Utility
Trailer Manufacturing Co. or Eastern Metal Supply, 15%) of the aggregate
Eligible Accounts attributable to the Canadian Borrowing Base;

 

(f) with respect to which any covenant, representation or warranty contained in
any Loan Document has been breached or is not true;

 

16

--------------------------------------------------------------------------------


 

(g) that (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent that has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon (A) the Parent Borrower or any Domestic Subsidiary Loan Party’s,
in the case of the Domestic Borrowing Base, or (B) the Canadian Subsidiary
Borrower or any Canadian Subsidiary Loan Party’s, in the case of the Canadian
Borrowing Base, completion of any further performance, (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis (other
than customary customer return rights) or (vi) relates to payments of interest;

 

(h) (i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or its designee, (ii) for which the services giving rise to
such Account have not been performed by (A) the Parent Borrower or the
applicable Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing
Base, or (B) the Canadian Subsidiary Borrower or the applicable Canadian
Subsidiary Loan Party, in the case of the Canadian Borrowing Base, (iii) for
which the associated income has not been earned or (iv) if such Account was
invoiced more than once;

 

(i) that is owed by an Account Debtor that has (i) applied for, suffered or
consented to the appointment of any receiver, interim receiver, receiver
manager, custodian, trustee, or liquidator of its assets, (ii) has had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver manager, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up or voluntary or involuntary case under any federal, state, provincial
or foreign bankruptcy or insolvency laws, (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent or (vi) ceased operation of its business;

 

(j) that is owed by an Account Debtor that (i) does not maintain its chief
executive office in the United States of America, any State thereof or the
District of Columbia or Canada or any province thereof, or (ii) is not organized
under applicable law of the United States of America or any state thereof or
Canada or any province thereof, in each case, unless such Account (or portion
thereof that is reasonably acceptable to the Administrative Agent) is backed by
a letter of credit, guarantee or eligible bankers’ acceptance acceptable to the
Administrative Agent and in which the Administrative Agent has a perfected
security interest;

 

(k) that is owed in any currency other than U.S. Dollars or Canadian Dollars;

 

(l) that is owed by (i) the government (or any department, agency, public
corporation or instrumentality thereof) of any country other than (A) the United
States of America, in the case of the Domestic Borrowing Base, or (B) the United
States of America or Canada, in the case of the Canadian Borrowing Base, in each
case, unless such Account (or portion thereof that is reasonably acceptable to
the Administrative Agent) is backed by a letter of credit, guarantee or eligible
bankers’ acceptance acceptable to the Administrative Agent and in which the
Administrative Agent has a perfected security interest, (ii) the government of
the United States of America, or any department, agency, public corporation or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. §§ 3727 et seq. and 41 U.S.C. §§ 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s reasonable satisfaction,
or (iii) in the case of the Canadian Borrowing Base, the government of Canada,
or any department, agency, public corporation or instrumentality thereof, unless
the Financial Administration Act

 

17

--------------------------------------------------------------------------------


 

(Canada), as amended, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s reasonable satisfaction;

 

(m) that is owed by any Affiliate (other than any portfolio company directly or
indirectly owned by the Sponsor so long as such Account has terms comparable to
those provided to third parties on an arms length basis), employee, officer,
director, agent or stockholder of any Loan Party;

 

(n) that, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent in its Permitted Discretion, to the extent of such excess;

 

(o) that is owed by an Account Debtor or any Affiliate of such Account Debtor to
which (i) the Parent Borrower or any Domestic Subsidiary Loan Party, in the case
of the Domestic Borrowing Base, or (ii) the Canadian Subsidiary Borrower or any
Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing Base, is
indebted, but only to the extent of such indebtedness, or is subject to any
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof;

 

(p) that is subject to any counterclaim, deduction, defense, setoff or dispute
(but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute) or is subject to offset related to actual or anticipated sales volume
rebates (but only to the extent of any such rebate);

 

(q) that is owed by an Account Debtor located in any jurisdiction that requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit (i) the Parent Borrower or the applicable Domestic Subsidiary
Loan Party, in the case of the Domestic Borrowing Base, or (ii) the Canadian
Subsidiary Borrower or the applicable Canadian Subsidiary Loan Party, in the
case of the Canadian Borrowing Base, to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Parent Borrower, such
Domestic Subsidiary Loan Party, the Canadian Subsidiary Borrower or such
Canadian Subsidiary Loan Party, as applicable, has filed such report or
qualified to do business in such jurisdiction, unless such failure to file may
be cured by the payment of a de minimis amount;

 

(r) with respect to which (i) the Parent Borrower or any Domestic Subsidiary
Loan Party, in the case of the Domestic Borrowing Base, or (ii) the Canadian
Subsidiary Borrower or any Canadian Subsidiary Loan Party, in the case of the
Canadian Borrowing Base, has made any agreement with the Account Debtor for any
reduction thereof, other than discounts and adjustments given in the ordinary
course of business, or any Account that was partially paid and the Parent
Borrower, such Domestic Subsidiary Loan Party, the Canadian Subsidiary Borrower
or such Canadian Subsidiary Loan Party, as applicable, created a new receivable
for the unpaid portion of such Account;

 

(s) that does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial or local,
including, where applicable, the Federal Consumer Credit Protection Act, the
Federal Truth in Lending Act and Regulation Z of the Board;

 

(t) that is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than (i) the Parent Borrower or
the applicable Domestic Subsidiary Loan Party, in the case of the Domestic
Borrowing Base, or (ii) the Canadian Subsidiary Borrower or the

 

18

--------------------------------------------------------------------------------


 

applicable Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing
Base, has or has had an ownership interest in such goods, or that indicates any
party other than (A) the Parent Borrower or the applicable Domestic Subsidiary
Loan Party, in the case of the Domestic Borrowing Base, or (B) the Canadian
Subsidiary Borrower or the applicable Canadian Subsidiary Loan Party, in the
case of the Canadian Borrowing Base, as payee or remittance party (it being
understood and agreed that the transfer of a purchase order from the Parent
Borrower or any Domestic Subsidiary Loan Party to the Canadian Subsidiary
Borrower or any Canadian Subsidiary Loan Party, or from the Canadian Subsidiary
Borrower or any Canadian Subsidiary Loan Party to the Parent Borrower or any
Domestic Subsidiary Loan Party, as the case may be, for capacity or other
ordinary course business reasons shall not, in itself, result in the Account
created in respect of such purchase order being deemed ineligible pursuant to
this clause (t) for purposes of (1) the Domestic Borrowing Base, if the
transferee is the Parent Borrower or any Domestic Subsidiary Loan Party, or
(2) the Canadian Borrowing Base, if the transferee is the Canadian Subsidiary
Borrower or any Canadian Subsidiary Loan Party);

 

(u) that was created on cash on delivery terms;

 

(v) that arises from sales to third party processors to the extent that the
underlying inventory will be returned to the applicable Loan Party;

 

(w) that the Administrative Agent determines in its Permitted Discretion may not
be paid by reason of the Account Debtor’s inability to pay; or

 

(x) that is deemed ineligible by the Administrative Agent in its Permitted
Discretion.

 

In addition to the foregoing, Eligible Accounts shall not include any portion of
Accounts related to unreconciled variances between the accounts receivable aging
and the general ledger to the extent that the general ledger is less than the
accounts receivable aging.  In determining the amount of an Eligible Account,
the face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that (A) the Parent Borrower or the applicable Domestic Subsidiary
Loan Party, in the case of the Domestic Borrowing Base, or (B) the Canadian
Subsidiary Borrower or the applicable Canadian Subsidiary Loan Party, in the
case of the Canadian Borrowing Base, may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by (A) the Parent Borrower or the applicable
Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing Base, or
(B) the Canadian Subsidiary Borrower or the applicable Canadian Subsidiary Loan
Party, in the case of the Canadian Borrowing Base, to reduce the amount of such
Account.  In determining the aggregate amount from the same Account Debtor that
is unpaid more than 120 days from the original invoice date or more than 60 days
from the original due date pursuant to clause (c) above, there shall be excluded
the amount of any net credit balances relating to Accounts due from such Account
Debtor with invoice dates more than 120 days from the original invoice date or
more than 60 days from the original due date, as the case may be.

 

“Eligible Aluminum Billets” means, at any time, the portion of Eligible
Inventory of (x) the Parent Borrower and the wholly-owned Domestic Subsidiary
Loan Parties at such time, in the case of the Domestic Borrowing Base, or
(y) the Canadian Subsidiary Borrower and the wholly-owned Canadian Subsidiary
Loan Parties at such time, in the case of the Canadian Borrowing Base, in each
case that is comprised of aluminum billets and logs as shown on the applicable
Loan Party’s Inventory records in accordance with such Loan Party’s current and
historical accounting practices.

 

19

--------------------------------------------------------------------------------


 

“Eligible Inventory” means, at any time, the Inventory of (x) the Parent
Borrower and the wholly-owned Domestic Subsidiary Loan Parties at such time, in
the case of the Domestic Borrowing Base, or (y) the Canadian Subsidiary Borrower
and the wholly-owned Canadian Subsidiary Loan Parties at such time, in the case
of the Canadian Borrowing Base, but excluding any Inventory:

 

(a) that is not subject to a first priority perfected Lien in favor of the
Administrative Agent, except to the extent that this clause (a) would exclude
any Inventory that is otherwise expressly included pursuant to this definition;

 

(b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance that does not have
priority over the Lien in favor of the Administrative Agent, except to the
extent that this clause (b) would exclude any Inventory that is otherwise
expressly included pursuant to this definition;

 

(c) that is, in the Administrative Agent’s reasonable opinion, seconds or
thirds, stale, slow-moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable in the ordinary course of business at prices approximating at
least the cost of such Inventory, or unacceptable due to age, type, category
and/or quantity, or that is identified by the applicable Loan Party as overstock
or excess;

 

(d) with respect to which any covenant, representation or warranty contained in
any Loan Document has been breached or is not true and that does not conform to
all standards imposed by any Governmental Authority;

 

(e) in which any Person other than (i) the Parent Borrower and the wholly-owned
Domestic Subsidiary Loan Parties, in the case of the Domestic Borrowing Base,
and (ii) the Canadian Subsidiary Borrower and the wholly-owned Canadian
Subsidiary Loan Parties, in the case of the Canadian Borrowing Base, shall
(A) have any direct or indirect ownership, interest or title to such Inventory,
except for any interest (and any rights associated therewith, other than title)
of such Person that arises in respect of Inventory (1) (x) as identified goods
pursuant to Section 2-501 of the Uniform Commercial Code or (y) pursuant to
Section 2-716 of the Uniform Commercial Code or (2) pursuant to any similar
Canadian law or laws or (B) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;

 

(f) that constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective, damaged or rejected goods, goods held by
any Loan Party on consignment, or goods that are not of a type held for sale in
the ordinary course of business;

 

(g) that (i) is not located in the United States of America (in the case of the
Domestic Borrowing Base) or Canada (in the case of the Canadian Borrowing Base)
or (ii) is in transit with a common carrier from vendors and suppliers (as
opposed to in transit with a common carrier between locations of Loan Parties,
in which case such Inventory shall not be excluded by virtue thereof) or
(iii) is being held by a Governmental Authority for purposes of customs
clearance, except that any Inventory excluded pursuant to subclause (ii) or
(iii) of this clause (g) having an aggregate Inventory Value not to exceed
$15,000,000 at any time may qualify as Eligible Inventory if (A) the applicable
Loan Party has title to such Inventory at such time and (B) such Inventory is
insured in a manner that is reasonably satisfactory to the Administrative Agent;

 

20

--------------------------------------------------------------------------------


 

(h) that is located in any location leased by (i) the Parent Borrower or any
wholly-owned Domestic Subsidiary Loan Party, in the case of the Domestic
Borrowing Base, or (ii) the Canadian Subsidiary Borrower or any wholly-owned
Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing Base, in
each case, unless (A) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (B) a Reserve for up to three months’ rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion;

 

(i) that is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) a Reserve has been established by the Administrative
Agent in its Permitted Discretion;

 

(j) that is being processed offsite at a third party location or outside
processor (unless the Administrative Agent has (i) received a Collateral Access
Agreement from such location or processor with respect to such Inventory or
(ii) a Reserve has been established by the Administrative Agent in respect of
such Inventory), or is in-transit to or from said third party location or
outside processor;

 

(k) that is a discontinued product or component thereof;

 

(l) that is the subject of a consignment by (i) the Parent Borrower or any
Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing Base, or
(ii) the Canadian Subsidiary Borrower or any Canadian Subsidiary Loan Party, in
the case of the Canadian Borrowing Base, as consignor;

 

(m) that contains or bears any intellectual property rights licensed to (i) the
Parent Borrower or any Domestic Subsidiary Loan Party, in the case of the
Domestic Borrowing Base, or (ii) the Canadian Subsidiary Borrower or any
Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing Base, in
each case, unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (A) infringing the rights of such
licensor, (B) materially violating any contract with such licensor or
(C) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(n) that is not reflected in the current inventory records of (i) the Parent
Borrower or any wholly-owned Domestic Subsidiary Loan Party, in the case of the
Domestic Borrowing Base, or (ii) the Canadian Subsidiary Borrower or any
wholly-owned Canadian Subsidiary Loan Party, in the case of the Canadian
Borrowing Base;

 

(o) any portion of the Inventory Value that is attributable to intercompany
profit among the applicable Loan Party or its Affiliates; or

 

(p) that is deemed ineligible by the Administrative Agent in its Permitted
Discretion.

 

“Eligible Machinery and Equipment” means the equipment listed on Schedule 1.01
and any additional equipment acquired after the Effective Date, in each case
that is owned by (x) the Parent Borrower or any wholly-owned Domestic Subsidiary
Loan Party, in the case of the Domestic Borrowing Base, or (y) the Canadian
Subsidiary Borrower or any wholly-owned Canadian Subsidiary Loan Party, in the
case of the Canadian Borrowing Base, in each case (i) that is acceptable in the
Permitted Discretion of

 

21

--------------------------------------------------------------------------------


 

the Administrative Agent for inclusion in the applicable Borrowing Base, (ii) in
respect of which an appraisal report has been delivered to the Administrative
Agent in form, scope and substance reasonably satisfactory to the Administrative
Agent and (iii) in respect of which the Administrative Agent is satisfied that
all actions necessary in order to create valid first priority Liens on such
equipment have been taken, and, in each case, meeting each of the following
requirements:

 

(a) (i) the Parent Borrower or the applicable Domestic Subsidiary Loan Party, in
the case of the Domestic Borrowing Base, or (ii) the Canadian Subsidiary
Borrower or the applicable Canadian Subsidiary Loan Party, in the case of the
Canadian Borrowing Base, in each case has good title to such equipment and
solely to the extent that no other Person has any direct or indirect ownership,
interest or title;

 

(b) (i) the Parent Borrower or the applicable Domestic Subsidiary Loan Party, in
the case of the Domestic Borrowing Base, or (ii) the Canadian Subsidiary
Borrower or the applicable Canadian Subsidiary Loan Party, in the case of the
Canadian Borrowing Base, has the right to subject such equipment to a Lien in
favor of the Administrative Agent; and such equipment is subject to a first
priority perfected Lien in favor of the Administrative Agent and is free and
clear of all other Liens of any nature whatsoever (except for Permitted
Encumbrances that do not have priority over the Lien in favor of the
Administrative Agent);

 

(c) the full purchase price for such equipment has been paid by (i) the Parent
Borrower or the applicable Domestic Subsidiary Loan Party, in the case of the
Domestic Borrowing Base, or (ii) the Canadian Subsidiary Borrower or the
applicable Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing
Base;

 

(d) such equipment is located on premises (i) owned by (A) the Parent Borrower
or the applicable Domestic Subsidiary Loan Party, in the case of the Domestic
Borrowing Base, or (B) the Canadian Subsidiary Borrower or the applicable
Canadian Subsidiary Loan Party, in the case of the Canadian Borrowing Base, and,
in each case, subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by (A) the Parent Borrower or the
applicable Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing
Base, or (B) the Canadian Subsidiary Borrower or the applicable Canadian
Subsidiary Loan Party, in the case of the Canadian Borrowing Base, in each case,
where (x) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (y) a Reserve for up to three months’ rent, charges and
other amounts due or to become due with respect to such facility has been
established by the Administrative Agent in its Permitted Discretion;

 

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted);

 

(f) such equipment is not subject to any agreement (other than the Loan
Documents and the Senior Secured Notes Documents) that restricts the ability of
(i) the Parent Borrower or the applicable Domestic Subsidiary Loan Party, in the
case of the Domestic Borrowing Base, or (ii) the Canadian Subsidiary Borrower or
the applicable Canadian Subsidiary Loan Party, in the case of the Canadian
Borrowing Base, to use, sell, transport or dispose of such equipment or that
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such equipment; and

 

(g) such equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such equipment is located (unless the Administrative
Agent is satisfied that all actions necessary to create a perfected first
priority Lien (subject to the Liens described in

 

22

--------------------------------------------------------------------------------


 

clauses (a) and (b) (to the extent that (i) the applicable warehouseman, bailee
or other Person described in clause (b) of the definition of “Permitted
Encumbrance” has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve has been established by the Administrative Agent in
respect of such equipment) of the definition of “Permitted Encumbrances”) in
favor of the Administrative Agent on such fixtures have been taken).

 

“Eligible Real Property” means the real property listed on Schedule 1.02 owned
by (x) the Parent Borrower or any wholly-owned Domestic Subsidiary Loan Party,
in the case of the Domestic Borrowing Base, or (y) the Canadian Subsidiary
Borrower or any wholly-owned Canadian Subsidiary Loan Party, in the case of the
Canadian Borrowing Base, and meeting each of the following requirements:

 

(a) in respect of which an appraisal report has been delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent;

 

(b) in respect of which the Administrative Agent is satisfied that all actions
necessary in order to create a perfected first priority Lien (subject to Liens
described in clauses (a), (b) and (f) of the definition of “Permitted
Encumbrances”) in favor of the Administrative Agent on such real property have
been taken, including the filing, registration and recording of the applicable
Mortgage (or the delivery of the applicable Mortgage to the title insurance
company for filing, registration or recording);

 

(c) that is adequately protected by valid title insurance with endorsements and
in amounts reasonably acceptable to the Administrative Agent, insuring that the
Administrative Agent, for the benefit of the Lenders, shall have a perfected
first priority Lien (subject to Liens described in clauses (a), (b) and (f) of
the definition of “Permitted Encumbrances”) on such real property, evidence of
which shall have been provided in form and substance reasonably satisfactory to
the Administrative Agent; and

 

(d) if reasonably required by the Administrative Agent, (i) an ALTA survey (or
equivalent Canadian or other non-U.S. survey, as applicable) has been delivered
for which all necessary fees have been paid and which is dated no more than 30
days prior to the date on which the applicable Mortgage is registered or
recorded, certified to the Administrative Agent and the issuer of the title
insurance policy in a manner reasonably satisfactory to the Administrative Agent
by a land surveyor duly registered and licensed in the state or province in
which such Eligible Real Property is located and reasonably acceptable to the
Administrative Agent, and shows all buildings and other improvements, any
material offsite improvements, the location of any easements, parking spaces,
rights of way, building setback lines and other dimensional regulations and the
absence of encroachments, either by such improvements or on to such property,
and other defects, other than encroachments and other defects reasonably
acceptable to the Administrative Agent, (ii) in respect of which local counsel
for the applicable Loan Party in the state or province in which such Eligible
Real Property is located has delivered a letter of opinion with respect to the
enforceability and perfection of the applicable Mortgage and any related fixture
filings in form and substance reasonably satisfactory to the Administrative
Agent, and (iii) in respect of which (A) the Parent Borrower or the applicable
Domestic Subsidiary Loan Party, in the case of the Domestic Borrowing Base, or
(B) the Canadian Subsidiary Borrower or the applicable Canadian Subsidiary Loan
Party, in the case of the Canadian Borrowing Base, shall have used its
commercially reasonable efforts to obtain estoppel certificates executed by all
tenants of such Eligible Real Property and such other consents, agreements and
confirmations of lessors and third parties have been delivered as the
Administrative Agent may deem necessary or desirable, together with evidence
that all other actions that the Administrative Agent may deem

 

23

--------------------------------------------------------------------------------


 

necessary or desirable in order to create perfected first priority Liens on the
property described in the applicable Mortgage have been taken.

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, directives, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, Release of, or
exposure to, any Hazardous Material or to occupational health and safety
matters.

 

“Environmental Liability” means any liability, obligation, claim, action, suit,
judgment or order under or relating to any Environmental Law for any damages,
injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or the presence
of any Hazardous Materials in, on or under any real property or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Contributions” means, collectively, (a) the contribution by the
Permitted Holders (or the making of the Co-Investor Fronting Loans in lieu of
such contribution) on the Effective Date of an aggregate amount not less than
$111,250,000 in cash to Holdings as common equity and (b) the further
contribution by Holdings on the Effective Date of all such cash contribution
proceeds to the Parent Borrower as common equity, the proceeds of which were
used to consummate the Acquisition and pay fees and expenses related to the
Original Transactions.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (g) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the

 

24

--------------------------------------------------------------------------------


 

receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (h) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in material liability of the Parent Borrower or any Subsidiary.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, for purposes of determining the U.S. Dollar
Equivalent of Canadian Dollars, the rate at which Canadian Dollars may be
exchanged into U.S. Dollars at the time of determination on such day on the
Reuters WRLD Page for Canadian Dollars.  In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Parent Borrower, or,
in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of Canadian
Dollars are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of U.S. Dollars for
delivery two Business Days later, provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Amounts” has the meaning assigned to such term in Section 6.06.

 

“Excluded Mortgages” means the Mortgages set forth on Schedule 4.01(i).

 

“Excluded Proceeds” means 100% of the Net Proceeds (or, in the case of clause
(c) of this definition, 50% of the Net Proceeds) received by the Parent Borrower
or any other Loan Party after the Effective Date from (a) any cash contributions
made to its common equity capital (other than contributions made by Holdings
(unless such cash contributions originate from the Sponsor), the Parent Borrower
or any Subsidiary), (b) any sale (other than to Holdings, any Subsidiary or any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement of the Parent Borrower or any Subsidiary) of Qualified
Equity Interests, (c) any non-ordinary course asset sale permitted by
Section 6.05, (d) any dividends or distributions received with respect to Equity
Interests in AAG, (e) any AAG Proceeds required to be offered as a prepayment to
the holders of the Senior Secured Notes pursuant to the Senior Secured Notes
Indenture that are not accepted by such holders minus any such AAG Proceeds
distributed or paid to the Sponsor and (f) any AAG Proceeds not required to be
offered as a prepayment to the holders of the Senior Secured Notes pursuant to
the Senior Secured Notes Indenture minus any AAG Proceeds distributed or paid to
the Sponsor.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder,

 

25

--------------------------------------------------------------------------------


 

(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America or Canada, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Administrative Agent, the Issuing Bank or any Lender, in
which its applicable lending office is located, or any amount withheld on
account of such tax pursuant to the laws of Canada or any province or territory
therein;

 

(b) any branch profits taxes imposed by the United States of America or Canada
or any similar tax imposed by any other jurisdiction described in clause
(a) above;

 

(c) any withholding tax that is attributable to the Administrative Agent’s, the
Issuing Bank’s or a Lender’s failure to comply with Section 2.17(e);

 

(d) in the case of the Administrative Agent, the Issuing Bank or any Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)), any withholding tax imposed by the United States of America
that is in effect and would apply to amounts payable to the Administrative
Agent, the Issuing Bank or such Lender at the time the Administrative Agent, the
Issuing Bank or such Lender became a party to the Original Credit Agreement (or,
in the case of a Lender that is not a party to the Original Credit Agreement
immediately prior to the Restatement Effective Date, becomes a party to this
Agreement) (or designates a new lending office), except to the extent that
(i) the Administrative Agent, the Issuing Bank or such Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section 2.17(a) or (ii) such withholding tax shall
have resulted from the making of any payment to a location other than the office
designated by the Administrative Agent, the Issuing Bank or such Lender for the
receipt of payments of the applicable type; and

 

(e) any withholding tax imposed under the laws of Canada or any province or
territory therein that is in effect and would apply to amounts payable to the
Administrative Agent, the Issuing Bank or any Lender, were such amounts paid at
the time the Administrative Agent, the Issuing Bank or such Lender, as the case
may be, became a party to the Original Credit Agreement (or, in the case of a
Lender that is not a party to the Original Credit Agreement immediately prior to
the Restatement Effective Date, becomes a party to this Agreement) (or
designates a new lending office), except any such withholding tax that would not
have arisen but for (i) an assignment made pursuant to a request by a Borrower
under Section 2.19(b) or (ii) the making of any payment to a location other than
the office designated by the Administrative Agent, the Issuing Bank or Lender,
as the case may be, for the receipt of payments of the applicable type.

 

“Existing Letters of Credit” means each letter of credit previously issued for
the account of any Borrower or Subsidiary pursuant to the Original Credit
Agreement that is outstanding on the Restatement Effective Date.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three

 

26

--------------------------------------------------------------------------------


 

Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president of finance, assistant
treasurer, treasurer or controller of such Person.  Unless otherwise expressly
indicated, “Financial Officer” shall mean a Financial Officer of the Parent
Borrower.

 

“Fixed Charges” means, with reference to any period, without duplication,
(a) Consolidated Cash Interest Expense, plus (b) scheduled principal payments by
a Loan Party on Funded Indebtedness made during such period, plus (c) payments
made during such period or in any period prior to such period in respect of
Funded Indebtedness to the extent that such payments reduced any scheduled
principal payments referred to in clause (b) that would have become due during
such period, plus (d) expense for taxes paid in cash during such period, plus
(e) regularly-scheduled dividends or distributions on preferred Equity Interests
paid in cash during such period, plus (f) Capital Lease Obligation payments made
during such period, all calculated for the Parent Borrower and the Subsidiaries
on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Parent Borrower for the most-recently ended four fiscal
quarters, of (a) Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures, to (b) Fixed Charges, all calculated for the Parent Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Foreign Applicable Percentage” has the meaning assigned to such term in
Section 10.10(b).

 

“Foreign Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent Borrower is located except that
in respect of the Canadian Subsidiary Borrower or any Canadian Subsidiary Loan
Party, “Foreign Lender” means a Lender that is not a Canadian Resident.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Loan Guarantor” means each Foreign Subsidiary Loan Party.

 

“Foreign Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document (including any amendment,
modification or supplement thereto) granting a Lien on any Mortgaged Property
located outside the United States of America and Canada to secure the Canadian
Secured Obligations.  Each Foreign Mortgage shall be reasonably satisfactory in
form and substance to the Administrative Agent.

 

“Foreign Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.10(b).

 

“Foreign Paying Guarantor” has the meaning assigned to such term in
Section 10.10(b).

 

“Foreign Security Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary and/or
a security agreement with respect to the Collateral of a Foreign Subsidiary
(other than Collateral that constitutes Equity Interests of such Foreign
Subsidiary), in each case in form and substance reasonably satisfactory to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Subsidiary Loan Party” means any Foreign Subsidiary (other than the
Canadian Subsidiary Borrower), including any Canadian Subsidiary Loan Party but
excluding (a) Indalex UK Limited and (b) any other Foreign Subsidiary (i) that
is prohibited under mandatory provisions of its organizational documents,
applicable law or contractual restrictions in existence on the date such Foreign
Subsidiary became a Subsidiary (and not created in anticipation thereof) from
guaranteeing, providing Collateral to secure, or otherwise becoming liable for,
the Canadian Secured Obligations or (ii) in the event that any officer, director
or employee thereof would more likely than not incur liability under applicable
law (including, for the avoidance of doubt, any financial assistance laws of
England and Wales or the United Kingdom) in connection with such Foreign
Subsidiary being deemed a “Foreign Subsidiary Loan Party” under the Loan
Documents or from guaranteeing, providing Collateral to secure, or otherwise
becoming liable for, the Canadian Secured Obligations.

 

“Fostoria Plant” means the real property owned by the U.S. Company commonly
known as 930 Sandusky Street, Fostoria, Ohio 44830.

 

“Fronting Co-Investors” means the Co-Investors listed on Schedule 1.05 and their
successors and assigns.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.12(b).

 

“Funded Indebtedness” of any Person means the principal amount of Indebtedness
(other than Indebtedness described in clauses (f) and (j) of the definition
thereof), including all current maturities and current sinking fund payments in
respect of such Indebtedness (whether or not required to be paid within one year
from the date of its creation) and, in the case of the Borrowers, Indebtedness
in respect of the Loans.

 

“Funding Account” means Account No. 3751572376 maintained at Bank of America,
N.A. or such other account identified in writing by the Parent Borrower to the
Administrative Agent.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

“Grantor” means Holdings, each Borrower, each U.S. Loan Guarantor and each
Foreign Loan Guarantor.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 

28

--------------------------------------------------------------------------------


 

or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business; and provided further that the amount of any
Guarantee shall be deemed to be equal to the lesser of (i) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (ii) (x) the maximum amount for which such guarantor
may be liable pursuant to the terms of the instrument embodying such Guarantee
or (y) if such Guarantee is not an unconditional guarantee of the entire amount
of the primary obligation in respect of which such Guarantee is made and such
maximum amount is not stated or determinable, the amount of such guarantor’s
maximum reasonably-anticipated liability in respect thereof as determined by
such guarantor in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).

 

“Guaranteed Parties” has the meaning assigned to such term in Section 10.09.

 

“Hazardous Materials” means (i) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and other
ozone-depleting substances, and toxic mold; and (ii) any chemical, material,
substance or waste that is prohibited, limited or regulated by or pursuant to
any Environmental Law.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) deferred
compensation arrangements and (y) accounts payable that are not more than 60
days past due, in each case entered into or incurred, as the case may be, in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) any other Off-Balance Sheet Liability. 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding the foregoing, in connection with any Permitted Acquisition or
any acquisition by the Parent Borrower or any Subsidiary, the term
“Indebtedness” shall not include (i) reimbursement obligations in respect of any
letter of credit

 

29

--------------------------------------------------------------------------------


 

assumed in such Permitted Acquisition or acquisition, the payment of which is
either (x) backed by a Letter of Credit or (y) cash collateralized, or
(ii) post-closing purchase price adjustments, earn-outs or similar obligations
that are dependent upon the performance of the acquisition target after such
closing to which the seller in such Permitted Acquisition or acquisition may
become entitled (except to the extent such post-closing purchase price
adjustments, earn-outs or similar obligations are overdue by more than 30 days
after the date on which the amount of the payments in respect of such
post-closing purchase price adjustments, earn-outs or similar obligations become
fixed).  The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by, or is otherwise
recourse to, such Person) be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith, and
the amount of any contingent Indebtedness of any Person shall be the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2005, relating to the Parent Borrower and the Original Transactions.

 

“Initial Term Commitment” means, with respect to the Initial Term Lender, the
commitment of such Lender to make the Initial Term Loan hereunder on the
Restatement Effective Date, expressed as an amount in U.S. Dollars representing
the maximum principal amount of the Initial Term Loan to be made by such Lender
hereunder.  The aggregate principal amount of the Initial Term Lender’s Initial
Term Commitment is $15,000,000.

 

“Initial Term Lender” means Sun Indalex Finance, LLC, a Delaware limited
liability company.

 

“Initial Term Loan” means the Loan made pursuant to Section 2.01(c).

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law, with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to any of
its assets, (c) any liquidation, dissolution, reorganization or winding up of
any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

 

“Intercreditor Agent” has the meaning assigned to such term in Section 9.21.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
February 2, 2006 (as amended, amended and restated, modified, supplemented or
replaced from time to time in accordance with this Agreement), among JPMorgan
Chase Bank, N.A., as Intercreditor Agent, U.S. Bank, National Association, as
trustee, Holdings and the Domestic Subsidiary Loan Parties party thereto, or
another intercreditor agreement that is no less favorable to the Secured Parties
than the Intercreditor Agreement, as determined by the Administrative Agent in
good faith.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing, a Term Borrowing or a B/A in
accordance with Section 2.08.

 

30

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR, U.S. Base Rate or
Canadian Base Rate Loan (including a Swingline Loan), the last day of each
March, June, September and December and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
applicable Borrower may elect, provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Eurodollar
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreements.

 

“Inventory Value” means, at any time, with respect to the Inventory of any Loan
Party, the U.S. Dollar Equivalent of the standard cost of such Inventory carried
on the records of such Loan Party at such time (valued on a first-in, first-out
basis) less any markup on any such Inventory received from an Affiliate,
provided that in the event variances under the standard cost method (a) are
capitalized, favorable variances shall be deducted from Inventory and
unfavorable variances shall not be added to Inventory, or (b) are expensed, a
reserve shall be determined in the Administrative Agent’s Permitted Discretion
as appropriate in order to adjust the standard cost of Inventory to approximate
actual cost.

 

“IPO” means a bona fide underwritten initial public offering of voting common
Equity Interests of Holdings (or, in the alternative, the Parent Borrower) newly
issued by Holdings (or, in the alternative, the Parent Borrower) or held in
treasury as a direct result of which at least 10% of the aggregate voting common
Equity Interests of Holdings (or, in the alternative, the Parent Borrower) (in
each case, calculated on a fully diluted basis taking into account all options
or other rights to acquire voting common Equity Interests of Holdings (or, in
the alternative, the Parent Borrower) then outstanding, regardless of whether
such options or other rights are then currently exercisable) will be
beneficially owned by Persons other than the Permitted Holders, Holdings and
Affiliates of Holdings (including all directors, officers and employees of
Holdings, the Parent Borrower or any of the Subsidiaries).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank and may,
in the case of Letters of Credit issued for the account of the Canadian
Subsidiary Borrower or any Foreign Subsidiary, arrange for such Letters of
Credit to be issued by JPMorgan Chase Bank, N.A., Toronto Branch, in which case
the term “Issuing Bank” shall include JPMorgan Chase Bank, N.A., Toronto Branch,
or any other such Affiliate with respect to Letters of Credit

 

31

--------------------------------------------------------------------------------


 

issued by JPMorgan Chase Bank, N.A., Toronto Branch, or any other such
Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11(a).

 

“Judgment Currency” has the meaning assigned to such term in Section 9.19(a).

 

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.19(a).

 

“L/C Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

 

“L/C Disbursement” means a U.S. L/C Disbursement or Canadian L/C Disbursement,
as the context may require.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 2.21 or
Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to Section 9.02(d), Section 9.02(e) or Section 9.04.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender. 
References to any Lender in this Agreement or any other Loan Document shall be
deemed to mean such Lender’s affiliated Canadian Lending Office, where
applicable.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for U.S. Dollar deposits in an
amount comparable to the amount of such Eurodollar Borrowing and with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which U.S.
Dollar deposits of an amount comparable to the amount of such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities owned by the applicable Person,
any purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Original Credit Agreement (solely with respect to
representations and warranties made with respect to matters arising out of, or
in any way related to, facts or events existing or occurring on or prior to the
Restatement Effective Date), any Letter of Credit applications, the Collateral
Documents, the Intercreditor Agreement, the Loan Guaranty and all other
agreements, instruments, documents and

 

32

--------------------------------------------------------------------------------


 

certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts and letter of credit
agreements whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes
operative.  For purposes of clarity, “Loan Documents” shall be deemed not to
include the Senior Secured Notes Documents, the Acquisition Documents or any
documentation executed and delivered for the purpose of consummating the Equity
Contribution.

 

“Loan Guarantors” means, collectively, the U.S. Loan Guarantors and the Foreign
Loan Guarantors.

 

“Loan Guaranty” means Article X of this Agreement and, to the extent necessary,
each separate Guarantee, in form and substance reasonably satisfactory to the
Administrative Agent, delivered by each Loan Guarantor that is a Foreign
Subsidiary (which Guarantee shall be governed by the laws of the applicable
jurisdiction in which such Foreign Subsidiary is located), as it may be amended
or modified and in effect from time to time.

 

“Loan Parties” means Holdings, the Parent Borrower, the Canadian Subsidiary
Borrower, the Domestic Subsidiary Loan Parties and the Foreign Subsidiary Loan
Parties.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, and any loans made by the Lenders to the
Borrowers under the Original Credit Agreement that are outstanding on the
Restatement Effective Date.

 

“Local Time” means (a) with respect to a Loan or Borrowing made to the Parent
Borrower or a Letter of Credit issued for the account of the Parent Borrower or
a Domestic Subsidiary, New York City time, and (b) with respect to a Loan or
Borrowing made to the Canadian Subsidiary Borrower or a B/A accepted and
purchased by a Lender, or a Letter of Credit issued for the account of the
Canadian Subsidiary Borrower or a Foreign Subsidiary, Toronto time.

 

“Management Services Agreement” means the Management Services Agreement dated as
of February 2, 2006, between the Parent Borrower and the Sponsor.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of Holdings, the Parent
Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform any of its material obligations under any Loan Document,
(c) the Collateral, taken as a whole, or the Administrative Agent’s Liens (on
behalf of itself and the Lenders) on the Collateral, taken as a whole, or the
priority of such Liens, or (d) the rights and remedies, taken as a whole, of the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and B/As), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings, the Parent Borrower and the Subsidiaries in an
aggregate principal amount exceeding $7,500,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Parent Borrower or any Subsidiary in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Parent Borrower or such

 

33

--------------------------------------------------------------------------------


 

Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Maturity Date” means February 2, 2011, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a U.S. Mortgage, a Canadian Mortgage, a Foreign Mortgage or a
Canadian Hypothec in respect of Mortgaged Property, as the context may require.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.03, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.11.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is contributed to by the Parent Borrower or any
Domestic Subsidiary Loan Party or any ERISA Affiliate.

 

“Net Orderly Liquidation Value” means, at any time, with respect to Inventory,
Eligible Real Property or Eligible Machinery and Equipment of any Person, the
orderly liquidation value thereof (or, in the case of calculations made in
respect of the Canadian Borrowing Base, the U.S. Dollar Equivalent of the
orderly liquidation value thereof) as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, earn-out or otherwise, but excluding any reasonable
interest payments), but only as and when received, (ii) in the case of a
casualty, cash insurance proceeds, and (iii) in the case of a condemnation or
similar event, cash condemnation awards and similar payments received in
connection therewith, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses (including commissions and legal, accounting and other
professional and transaction fees) paid by Holdings, the Parent Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments that are
permitted hereunder and are made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) by Holdings, the Parent Borrower and the Subsidiaries and the amount
of any reserves established to fund contingent liabilities reasonably estimated
to be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer), provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Parent Borrower at such time of Net Proceeds in the amount of such
reduction, but shall only then be payable if otherwise required hereunder.

 

“Net Recovery Liquidation Rate” means, at any time, with respect to Inventory of
any

 

34

--------------------------------------------------------------------------------


 

Person, the quotient (expressed as a percentage) of (i) the Net Orderly
Liquidation Value thereof divided by (ii) the Inventory Value thereof (or, in
the case of calculations made in respect of the Canadian Borrowing Base, the
U.S. Dollar Equivalent of the Inventory Value thereof), determined on the basis
of the then most recent independent Inventory appraisal in form, scope and
substance reasonably satisfactory to the Administrative Agent.

 

“New Securities” has the meaning assigned to such term in Section 9.24(b).

 

“Non-B/A Lender” has the meaning assigned to such term in Section 2.06(k).

 

“Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.10(b).

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Currency” has the meaning assigned to such term in Section 9.19(a).

 

“Obligations” means, collectively, the U.S. Obligations and the Canadian
Obligations.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person to the extent such amounts could reasonably be expected to become
due, (b) any indebtedness, liability or monetary obligation under any so-called
“synthetic lease” transaction entered into by such Person or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction that is the functional equivalent of or takes the place of borrowing
but that does not constitute a liability on the balance sheets of such Person
(other than operating leases).

 

“Original Credit Agreement” means the Credit Agreement dated as of February 2,
2006 (as amended from time to time prior to the date hereof), among Holdings,
the Parent Borrower, 6461948 Canada Inc., the other Subsidiaries of the Parent
Borrower party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.

 

“Original Transactions” means, collectively, (a) the Equity Contributions,
(b) the Acquisition and the other transactions contemplated by the Acquisition
Documents, (c) the execution, delivery and performance by each Loan Party of
each Loan Document (as defined under the Original Credit Agreement) to which it
is a party and, in the case of the Borrowers, the making of the initial
borrowings under the Original Credit Agreement and, to the extent requested, the
initial issuance of Letters of Credit and the initial acceptance and purchase of
B/As under the Original Credit Agreement, (d) the execution, delivery and
performance by Holdings, the Parent Borrower and each Domestic Subsidiary Loan
Party of the Senior Secured Notes Documents to which it is a party, (e) the
issuance of the Senior Secured Notes and the use of the proceeds thereof,
(f) the consummation of the amalgamation of 6461948 Canada Inc. with the
Canadian Company, (g) the consummation of any other transactions in connection
with the foregoing and (h) the payment of the fees and expenses incurred in
connection with any of the foregoing.

 

“Other Eligible Inventory” means, at any time, the portion of Eligible Inventory
of (x) the Parent Borrower and the wholly-owned Domestic Subsidiary Loan Parties
at such time, in the case of the Domestic Borrowing Base, or (y) the Canadian
Subsidiary Borrower and the wholly-owned Canadian Subsidiary Loan Parties at
such time, in the case of the Canadian Borrowing Base, in each case that is
comprised of Inventory other than aluminum billets and logs as shown on the
applicable Loan Party’s Inventory records in accordance with such Loan Party’s
current and historical accounting practices.

 

35

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future recording, stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, provided that, for the avoidance of doubt, Other Taxes shall not
include any income taxes or withholding taxes.

 

“Parent Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participation Fee” has the meaning assigned to such term in Section 2.12(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificates” means, collectively, the Domestic Perfection
Certificate and the Canadian Perfection Certificate.

 

“Permitted Acquisition” means any acquisition by either Borrower or any
wholly-owned Subsidiary Loan Party of all the outstanding Equity Interests
(other than directors’ qualifying shares) in, all or substantially all the
assets of, or all or substantially all the assets constituting a division or
line of business of, a Person if (a) such acquisition was not preceded by, or
consummated pursuant to, a hostile offer (including a proxy contest), (b) to the
knowledge of any Responsible Officer of any Loan Party, no Default has occurred
and is continuing or would result therefrom, (c) such acquisition and all
transactions related thereto are consummated in accordance with applicable laws,
(d) all actions required to be taken with respect to such acquired or
newly-formed Subsidiary or such acquired assets under Section 5.11 shall have
been taken (or simultaneously with the consummation of such acquisition shall be
taken), (e) after giving effect to such acquisition, Reference Availability
shall not be less than $35,000,000, (f) the business of such Person or such
assets, as the case may be, constitutes a business permitted by Section 6.03(b),
and (g) the Parent Borrower has delivered to the Administrative Agent a
certificate of a Financial Officer to the effect set forth in clauses
(a) through (f) above, together with all relevant financial information for the
Person or assets to be acquired as reasonably requested by the Administrative
Agent.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes (including customs duties), assessments or
other governmental charges or levies that are not yet due, are being contested
in compliance with Section 5.04 or are permitted to be due hereunder;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’,
repairmen’s, construction, builders’, landlords’ and other like Liens imposed by
statutory or common law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested in
compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

36

--------------------------------------------------------------------------------


 

(d) deposits to secure the performance of bids, tenders, trade contracts,
government contracts, leases, statutory obligations, self-insurance or
reinsurance obligations, stay customs, surety and appeal or similar bonds,
performance bonds, security deposits (including (x) security deposits for import
or customs duties and other amounts that are being contested in compliance with
Section 5.04 and (y) customary security deposits for the payment of rent) and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default hereunder;

 

(f) immaterial survey exceptions, easements, zoning restrictions, rights-of-way,
agreements with Governmental Authorities disclosed by registered titles to the
Mortgaged Properties and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and that either (i) in the aggregate do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary or (ii) are described in a
mortgage policy of the title insurance or surveys issued in favor of and
accepted by the Administrative Agent with respect to any property; and

 

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than Indebtedness in respect of Permitted
Investments described in clause (g) above).

 

“Permitted Holders” means the Sponsor, the Sponsor Affiliates and the
Co-Investors.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within 365 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) investments in securities with maturities of 365 days or less from the date
of acquisition thereof issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and with a

 

37

--------------------------------------------------------------------------------


 

rating of A or higher by S&P and A2 or higher by Moody’s;

 

(f) Indebtedness issued by Persons (other than the Sponsor or any of Sponsor
Affiliate) with a rating of A or higher by S&P and A2 or higher by Moody’s;

 

(g) investments in any money market fund that invests at least 95% of its assets
in securities of the types described in clauses (a) through (f) above; and

 

(h) in the case of the Canadian Subsidiary Borrower or any Foreign Subsidiary,
(i) investments of the type and maturity described in clauses (a) through
(g) above of foreign obligors, which investments or obligors (or the parents of
such obligors) have ratings described in clause (b) above or equivalent ratings
from comparable foreign rating agencies or (ii) investments of the type and
maturity described in clauses (a) through (g) above of foreign obligors (or the
parents of such obligors), which investments or obligors (or the parents of such
obligors) are not rated as provided in such clauses or in clause (i) above but
which are, in the reasonable judgment of the Parent Borrower, comparable in
investment quality to such investments and obligors (or the parents of such
obligors).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Parent Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“PP&E Component” means, at the time of any determination, (a) with respect to
the Domestic Borrowing Base, an amount equal to the sum of (i) 85% of the Net
Orderly Liquidation Value of Eligible Machinery and Equipment of the Parent
Borrower and the wholly-owned Domestic Subsidiary Loan Parties at such time,
provided that the aggregate amount determined pursuant to this subclause
(a)(i) shall not constitute more than 20% of the aggregate Domestic Borrowing
Base at such time, and (ii) the lesser of (A) 50% of the fair market value (as
set forth in the then most recent independent appraisal in form, scope and
substance reasonably satisfactory to the Administrative Agent) of Eligible Real
Property of the Parent Borrower and the wholly-owned Domestic Subsidiary Loan
Parties at such time, and (B) $15,000,000, provided that beginning on the first
anniversary of the Effective Date such amount referred to in this subclause
(B) shall decrease by $3,000,000 per annum, and (b) with respect to the Canadian
Borrowing Base, an amount equal to the sum of (i) 85% of the U.S. Dollar
Equivalent of the Net Orderly Liquidation Value of Eligible Machinery and
Equipment of the Canadian Subsidiary Borrower and the wholly-owned Canadian
Subsidiary Loan Parties at such time, provided that the aggregate amount
determined pursuant to this subclause (b)(i) shall not constitute more than 20%
of the aggregate Canadian Borrowing Base at such time, and (ii) the lesser of
(A) 50% of the U.S. Dollar Equivalent of the fair market value (as set forth in
the then most recent independent appraisal in form, scope and substance
reasonably satisfactory to the Administrative Agent) of Eligible Real Property
of the Canadian Subsidiary Borrower and the wholly-owned Canadian Subsidiary
Loan Parties at such time, and (B) $5,000,000, provided that beginning on the
first anniversary of the Effective Date such amount referred to in this
subclause (B) shall decrease by $1,000,000 per annum.  Notwithstanding the
foregoing, (x) at the time of any determination, the aggregate amount of the
PP&E Component with respect to the Domestic Borrowing Base and the Canadian
Borrowing Base, on a combined basis, shall not exceed $50,000,000 and (y) the
Parent Borrower shall have the option, at one time during the term of this
Agreement, to reallocate the amounts between clauses (a)(ii)(B) and
(b)(ii)(B) (so long as the aggregate amount under

 

38

--------------------------------------------------------------------------------


 

such clauses does not exceed $20,000,000 less the aggregate amount of decreases
to the date of determination pursuant to the provisos to clauses (a)(ii)(B) and
(b)(ii)(B)) and the amounts of such decreases set forth in the provisos to
clauses (a)(ii)(B) and (b)(ii)(B) shall be adjusted in a manner reasonably
satisfactory to the Administrative Agent to reflect such reallocation effected
by the Parent Borrower.

 

“Prepayment Account” means an account established by the Canadian Subsidiary
Borrower with the Administrative Agent and over which the Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal for application in accordance with Section 2.11(e).

 

“Prepayment Amount” has the meaning assigned to such term in Section 5.12.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A., in connection with
extensions of credit to debtors).

 

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

“Proposed Change” has the meaning assigned to such term in Section 9.04(d).

 

“Public Company” means Holdings (or, if applicable, the Parent Borrower) after
the consummation of, and giving effect to, an IPO of such Person.

 

“Purchase Agreement” means the Stock Purchase Agreement dated as of
September 16, 2005, by and among the Parent Borrower, Novar USA Holdings Inc.,
Novar Overseas Holdings B.V. and Honeywell International Inc.

 

“Purchase Date” has the meaning assigned to such term in Section 9.26(b).

 

“Purchase Event” has the meaning assigned to such term in Section 9.26(a).

 

“Purchase Price” has the meaning assigned to such term in the Purchase
Agreement.

 

“Purchase Price Adjustment Proceeds” means the proceeds, if any, received by
either Borrower in connection with any working capital adjustment to the
Purchase Price pursuant to the terms of the Purchase Agreement.

 

“Purchasing Party” has the meaning assigned to such term in Section 9.26(a).

 

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

 

“Reference Availability” means, on any day, an amount equal to the lesser of
(a) Average Availability as of such date and (b) the end of day Availability on
the immediately preceding Business Day (or, for the purposes of any
determination made under the definition of “Permitted Acquisition” or
Section 2.11(a), Section 6.04(m), Section 6.08(b)(vi) or Section 6.08(b)(ix), an
amount equal to the lesser of (x) Average Availability and (y) Availability, in
each case as determined on a pro forma basis immediately after giving effect to
any Loans incurred in connection with the applicable prepayment, acquisition,
investment or purchase, as the case may be).

 

39

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or within or upon any
building, structure, facility or fixture.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Parent Borrower or any Subsidiary’s assets from information furnished by or
on behalf of the Parent Borrower or any such Subsidiary, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposure, Term
Loans and unused Revolving Commitments representing more than 50% of the sum of
the aggregate Revolving Exposure, aggregate outstanding Term Loans and the
aggregate unused Revolving Commitments at such time.

 

“Required Restatement Lenders” means, collectively, (a) the Required Lenders (as
such term is defined in the Original Credit Agreement) immediately prior to the
Restatement Effective Date and (b) the Initial Term Lender.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, and including Environmental Laws.

 

“Reserves” means any and all reserves that the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
duplication, reserves for overdue or accrued and unpaid interest on the Secured
Obligations, reserves for up to three months’ rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s and bailee’s charges (in each
case to the extent the Inventory located at such leased location or warehouse or
subject to such consignment or bailment is not covered by a Collateral Access
Agreement), reserves for lower of cost or market Inventory valuation, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Obligations in excess of
$5,000,000 and any cash collateral posted with respect to any Swap Obligations,
reserves for contingent liabilities of any Loan Party that are reasonably likely
to become actual liabilities, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation that are
reasonably likely to become actual liabilities and reserves for taxes, fees,
assessments and other governmental charges and employee source deductions,
workers’ compensation obligations, vacation pay or pension fund obligations)
with respect to the Collateral or any Loan Party.  Any Reserve (including the
amount of such Reserve) shall bear a reasonable relationship to the events,
conditions or circumstances that are the basis for such Reserve.  The amount of
any Reserve shall not be duplicative of the amount of any other Reserve taken by
any Loan Party with respect to the same events, conditions or circumstances.  In
the event that the Administrative Agent determines in its Permitted

 

40

--------------------------------------------------------------------------------


 

Discretion that (a) the events, conditions or circumstances underlying the
maintenance of any Reserve shall cease to exist or (b) the liability that is the
basis for any Reserve has been reduced, then such Reserve shall be rescinded or
reduced in an amount as determined in the Administrative Agent’s Permitted
Discretion, as applicable, at the request of the Parent Borrower.

 

“Responsible Officer” means the chief executive officer or president of any
Person or any Financial Officer of such Person, and any other officer of such
Person with responsibility for the administration of the obligations of such
Person under this Agreement.  Unless otherwise expressly indicated, “Responsible
Officer” shall mean a Responsible Officer of the Parent Borrower.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Restatement Transactions” means, collectively, (a) the execution, delivery and
performance by each Loan Party of each Loan Document (or any amendment or
amendment and restatement thereto contemplated by this Agreement) to which it is
a party and, in the case of the Borrowers, the making of the Term Borrowings
hereunder, (b) the use of the proceeds from the Term Borrowings to repay U.S.
Revolving Borrowings in accordance with Section 5.08, (c) the consummation of
any other transactions in connection with the foregoing and (d) the payment of
the fees, costs and expenses incurred in connection with any of the foregoing.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the Parent Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary, or any other
payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, other than compensation in
the ordinary course of business.

 

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans and to accept and
purchase, or arrange for the purchase of, B/As hereunder during the Availability
Period, expressed as an amount in U.S. Dollars representing the maximum
potential aggregate amount of such Lender’s Revolving Exposure, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 or
Section 2.19(b), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.02(d), Section 9.02(e) or
Section 9.04 and (c) increased from time to time pursuant to Revolving
Commitment Increases made pursuant to Section 2.21.  The initial amount of each
Revolving Lender’s Revolving Commitment is set forth on the Commitment Schedule
directly below the column entitled “Revolving Commitments” or in the Assignment
and Assumption or Commitment Increase Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$200,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.21(a).

 

41

--------------------------------------------------------------------------------


 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Lender’s U.S. Revolving
Exposure and Canadian Revolving Exposure at such time.  The aggregate Revolving
Exposure at any time shall be the aggregate amount of the Revolving Exposure of
all Revolving Lenders at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loans” means, collectively, the U.S. Revolving Loans and the Canadian
Revolving Loans.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Schedule I Reference Lenders” means any one or more of the Schedule I Lenders
as may be agreed by the Canadian Subsidiary Borrower and the Administrative
Agent from time to time.

 

“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada) or any Lender that is a Canadian financial institution other than a
Canadian chartered bank and is not a Schedule III Lender.

 

“Schedule II Reference Lender” means JPMorgan Chase Bank, N.A., Toronto Branch.

 

“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Obligations” means, collectively, the U.S. Secured Obligations and the
Canadian Secured Obligations.

 

“Secured Revolving Obligations” means the Secured Obligations other than the
U.S. Term Obligations.

 

“Secured Parties” has the meaning assigned to such term in the Domestic Security
Agreement.

 

“Security Agreements” means, collectively, the Domestic Security Agreement, the
Canadian Security Agreement, the U.K. Charge of Shares, the Canadian
Reaffirmation Agreement and any Foreign Security Agreement.

 

“Senior Secured Notes” means the 11.5% Second-Priority Senior Secured Notes due
2014 issued by the Parent Borrower under the Senior Secured Notes Indenture on
the Effective Date, and any substantially identical second-priority senior
secured notes that are registered under the Securities Act of 1933, as amended,
and issued in exchange for the senior secured notes described in this
definition.

 

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, all
side letters, instruments, agreements and other documents evidencing or
governing the Senior Secured Notes, providing for any Guarantee or other right
in respect thereof, affecting the terms of the foregoing or

 

42

--------------------------------------------------------------------------------


 

entered into in connection therewith and all schedules, exhibits and annexes to
each of the foregoing.

 

“Senior Secured Notes Indenture” means the Indenture dated as of February 2,
2006, among the Parent Borrower, the Subsidiaries listed therein and U.S. Bank,
National Association, as trustee, in respect of the Senior Secured Notes.

 

“Sponsor” means Sun Capital Partners, Inc.

 

“Sponsor Affiliate” means any Affiliate of the Sponsor other than (a) Holdings,
the Parent Borrower and the Subsidiaries and (b) any other operating company or
a Person controlled by such an operating company.

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Loan Parties” means, collectively, the Domestic Subsidiary Loan
Parties and the Foreign Subsidiary Loan Parties.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, the Parent
Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including

 

43

--------------------------------------------------------------------------------


 

all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder (or, with respect to Swingline Loans made to the
Canadian Subsidiary Borrower, JPMorgan Chase Bank, N.A., Toronto Branch).

 

“Swingline Loan” means a Loan made pursuant to Section 2.04 and any loan made by
a Swingline Lender pursuant to Section 2.04 of the Original Credit Agreement
that is outstanding on the Restatement Effective Date.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitments” means, collectively, the Initial Term Commitment and any
commitment to make an Incremental Term Loan.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means, collectively, the Initial Term Loan and the Incremental Term
Loans, if any.  Each Term Loan shall be an ABR Term Loan or a Eurodollar Term
Loan.

 

“Total Borrowing Base” means, at any time, the aggregate of the Domestic
Borrowing Base and the Canadian Borrowing Base at such time.

 

“Total L/C Exposure” means, at any time, the aggregate of the U.S. L/C Exposure
and the U.S. Dollar Equivalent of the Canadian L/C Exposure at such time.

 

“Total Swingline Exposure” means, at any time, the aggregate of the U.S.
Swingline Exposure and the U.S. Dollar Equivalent of the Canadian Swingline
Exposure at such time.  The Total Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the Total Swingline Exposure at
such time.

 

“Transactions” means, collectively, the Original Transactions and the
Restatement Transactions.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
U.S. Base Rate or the Canadian Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“U.K. Charge of Shares” means the U.K. Charge of Shares dated as of February 2,
2006, as amended as of the date hereof (as further amended, amended and
restated, supplemented or modified from time to time in accordance with this
Agreement), among the Canadian Subsidiary Borrower, each

 

44

--------------------------------------------------------------------------------


 

Subsidiary Loan Party party thereto and the Administrative Agent.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it, (b) any other
obligation (including any guarantee or indemnity) that is contingent in nature
at such time or (c) an obligation to provide collateral to secure any of the
foregoing types of obligations.

 

“U.S. Base Rate” means, for any day, the rate of interest per annum equal to the
greater of (a) the interest rate per annum publicly announced from time to time
by the Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in U.S. Dollars in Canada and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%.  Any change in the U.S. Base
Rate due to a change in such reference rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the reference rate or the Federal Funds Effective Rate, respectively.

 

“U.S. Company” means Indalex Inc., a Delaware corporation.

 

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. Dollars, such amount, and (b) with respect to any amount
in Canadian Dollars, the equivalent in U.S. Dollars of such amount, determined
by the Administrative Agent pursuant to Section 1.05 using the Exchange Rate
with respect to such currency at that time in effect under the provisions of
such Section.

 

“U.S. Dollars” or “$” means lawful money of the United States of America.

 

“U.S. Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(a).

 

“U.S. L/C Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit issued for the account of the Parent Borrower or for the
account of any Domestic Subsidiary.

 

“U.S. L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued for the account of the Parent
Borrower and the Domestic Subsidiaries at such time, plus (b) the aggregate
amount of all U.S. L/C Disbursements that have not yet been reimbursed
(including by the making of Loans hereunder) by or on behalf of the Parent
Borrower and the Domestic Subsidiaries at such time.  The U.S. L/C Exposure of
any Lender at any time shall be its Applicable Percentage of the U.S. L/C
Exposure at such time.

 

“U.S. Lending Office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the Parent
Borrower.

 

“U.S. Loan Guarantor” means Holdings, each Domestic Subsidiary Loan Party and,
with respect to the Canadian Secured Obligations, the Parent Borrower.

 

“U.S. Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document (including any amendment,
modification or supplement thereto) granting a Lien on any Mortgaged Property
located in the United States of America or any state thereof to secure the U.S.
Secured Obligations and/or the Canadian Secured Obligations, as the case may
be.  Each U.S. Mortgage shall be reasonably satisfactory in form and substance
to the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent.

 

“U.S. Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.10(a).

 

“U.S. Obligations” means, collectively, the U.S. Revolving Obligations and the
U.S. Term Obligations.

 

“U.S. Paying Guarantor” has the meaning assigned to such term in
Section 10.10(a).

 

“U.S. Revolving Exposure” means, at any time, the sum of (a) the outstanding
principal amount of U.S. Revolving Loans at such time, (b) the U.S. L/C Exposure
at such time and (c) the U.S. Swingline Exposure at such time.  The U.S.
Revolving Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the U.S. Revolving Exposure at such time.

 

“U.S. Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a) and any loan made by a Revolving Lender pursuant to
Section 2.01(a) of the Original Credit Agreement that is outstanding on the
Restatement Effective Date.  Each U.S. Revolving Loan shall be an ABR Revolving
Loan or a Eurodollar Revolving Loan.

 

“U.S. Revolving Obligations” means (a) all unpaid principal of and accrued and
unpaid interest on the Revolving Loans and Swingline Loans made to the Parent
Borrower (including all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in this Agreement, whether or not the claim for such interest is
allowed as a claim in such Insolvency or Liquidation Proceeding), (b) all U.S.
L/C Exposure in respect of Letters of Credit issued for the account of the
Parent Borrower and the Domestic Subsidiaries and (c) all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of
Holdings, the Parent Borrower and the Domestic Subsidiary Loan Parties owed to
the Revolving Lenders or to any Revolving Lender, the Administrative Agent, the
Issuing Bank or any Related Party of any of the foregoing arising under the Loan
Documents (including the Guarantees provided by the U.S. Loan Guarantors
pursuant to Article X in respect of such obligations).

 

“U.S. Secured Obligations” means all U.S. Obligations, together with (a) Banking
Services Obligations of Holdings, the Parent Borrower and the Domestic
Subsidiary Loan Parties and (b) Swap Obligations entered into by Holdings, the
Parent Borrower and the Domestic Subsidiary Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates (including any such Swap
Obligations set forth on Schedule 1.06), provided that, solely with respect to
any Swap Obligation arising on or after the Restatement Effective Date, at or
prior to the time that any transaction relating to any such Swap Obligation is
executed, the Revolving Lender or applicable Affiliate, in each case party
thereto (other than JPMorgan Chase Bank, N.A. or any of its Affiliates) shall
have delivered written notice to the Administrative Agent that such a
transaction has been or will be entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents.

 

“U.S. Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans made to the Parent Borrower at such time.  The U.S.
Swingline Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the U.S. Swingline Exposure at such time.

 

“U.S. Term Obligations” means (a) all unpaid principal of and accrued and unpaid
interest on the Term Loans made to the Parent Borrower and (b) all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of Holdings, the Parent Borrower and the

 

46

--------------------------------------------------------------------------------


 

Domestic Subsidiary Loan Parties owed to the Term Lenders or to any Term Lender
or to any Related Party of any Term Lender arising under the Loan Documents
(including the Guarantees provided by the U.S. Loan Guarantors pursuant to
Article X in respect of such obligations).

 

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.  For purposes of this Agreement,
“wholly-owned Subsidiary” means a direct or indirect wholly-owned subsidiary of
the Parent Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, (A) LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “U.S.
REVOLVING LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE
(E.G., A “EURODOLLAR U.S. REVOLVING LOAN”), AND BORROWINGS ALSO MAY BE
CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “U.S. REVOLVING BORROWING”) OR BY
TYPE (E.G., A “EURODOLLAR BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR
U.S. REVOLVING BORROWING”) AND (B) “REVOLVING BORROWINGS” MEANS THE U.S.
REVOLVING BORROWINGS, THE CANADIAN REVOLVING BORROWINGS OR BOTH, AS THE CONTEXT
MAY REQUIRE.


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF,
(D) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT, (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE
ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS
AND (F) ANY REFERENCE TO ANY REQUIREMENT OF LAW SHALL, UNLESS OTHERWISE
SPECIFIED, REFER TO SUCH REQUIREMENT OF LAW AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME, CONSISTENTLY APPLIED,
PROVIDED THAT IF THE PARENT BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE
PARENT BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF (INCLUDING ANY
DEFINED TERM) TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER THE DATE
HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION
(OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE PARENT BORROWER THAT THE REQUIRED
LENDERS REQUEST AN AMENDMENT TO ANY PROVISION (INCLUDING ANY DEFINITION) HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL

 

47

--------------------------------------------------------------------------------


 


HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.  UPON ANY
SUCH REQUEST FOR AN AMENDMENT, THE PARENT BORROWER, THE REQUIRED LENDERS AND THE
ADMINISTRATIVE AGENT AGREE TO CONSIDER IN GOOD FAITH ANY SUCH AMENDMENT IN ORDER
TO AMEND THE PROVISIONS OF THIS AGREEMENT SO AS TO REFLECT EQUITABLY SUCH
ACCOUNTING CHANGES SO THAT THE CRITERIA FOR EVALUATING THE PARENT BORROWER’S
FINANCIAL CONDITION SHALL BE THE SAME AFTER SUCH ACCOUNTING CHANGES AS IF SUCH
ACCOUNTING CHANGES HAD NOT OCCURRED.  IN NO EVENT SHALL ANY CAPITAL STOCK BE
DEEMED TO CONSTITUTE INDEBTEDNESS OR ANY PAYMENT OF ANY DIVIDEND OR DISTRIBUTION
THEREON BE DEEMED TO CONSTITUTE INTEREST SOLELY AS A RESULT OF THE APPLICATION
OF FINANCIAL ACCOUNTING STANDARDS NO. 150.


 


SECTION 1.05.  CURRENCY TRANSLATION.  (A)  EXCEPT AS SPECIFICALLY PROVIDED IN
CLAUSE (B) OF THIS SECTION 1.05, FOR PURPOSES OF DETERMINING COMPLIANCE AS OF
ANY DATE WITH THE TERMS OF ANY LOAN DOCUMENT (OTHER THAN THE LIMITS AND
SUBLIMITS FOR REVOLVING EXPOSURE SET FORTH IN ARTICLE II OF THIS AGREEMENT),
AMOUNTS INCURRED OR OUTSTANDING IN CANADIAN DOLLARS SHALL BE TRANSLATED INTO
U.S. DOLLARS AT THE EXCHANGE RATES IN EFFECT ON THE FIRST BUSINESS DAY OF THE
FISCAL QUARTER IN WHICH SUCH DETERMINATION OCCURS OR IN RESPECT OF WHICH SUCH
DETERMINATION IS BEING MADE, AS SUCH EXCHANGE RATES SHALL BE DETERMINED IN GOOD
FAITH BY THE PARENT BORROWER.  NO DEFAULT OR EVENT OF DEFAULT SHALL ARISE AS A
RESULT OF ANY LIMITATION OR THRESHOLD SET FORTH IN U.S. DOLLARS IN ANY LOAN
DOCUMENT (OTHER THAN THE LIMITS AND SUBLIMITS FOR REVOLVING EXPOSURE SET FORTH
IN ARTICLE II OF THIS AGREEMENT) BEING EXCEEDED SOLELY AS A RESULT OF CHANGES IN
CURRENCY EXCHANGE RATES FROM THOSE RATES APPLICABLE ON THE FIRST DAY OF THE
FISCAL QUARTER IN WHICH SUCH DETERMINATION OCCURS OR IN RESPECT OF WHICH SUCH
DETERMINATION IS BEING MADE.


 


(B)  (I)THE ADMINISTRATIVE AGENT SHALL DETERMINE THE U.S. DOLLAR EQUIVALENT OF
ANY LETTER OF CREDIT DENOMINATED IN CANADIAN DOLLARS, AS WELL AS OF EACH
COMPONENT OF THE DOMESTIC BORROWING BASE AND THE CANADIAN BORROWING BASE, AS OF
EACH DATE (WITH SUCH DATE TO BE REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT) THAT IS ON OR ABOUT THE DATE OF EACH REQUEST FOR THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, USING THE EXCHANGE RATE FOR THE
APPLICABLE CURRENCY IN RELATION TO U.S. DOLLARS IN EFFECT ON THE DATE OF
DETERMINATION, AND EACH SUCH AMOUNT SHALL BE THE U.S. DOLLAR EQUIVALENT OF SUCH
LETTER OF CREDIT (OR SUCH DOMESTIC BORROWING BASE COMPONENT OR CANADIAN
BORROWING BASE COMPONENT, AS THE CASE MAY BE) UNTIL THE NEXT REQUIRED
CALCULATION THEREOF PURSUANT TO THIS PARAGRAPH (B)(I) (OR, IN THE CASE OF SUCH
DOMESTIC BORROWING BASE COMPONENT OR CANADIAN BORROWING BASE COMPONENT, PURSUANT
TO PARAGRAPH (B)(II) OR (B)(V)) OF THIS SECTION 1.05.


 

(II) THE ADMINISTRATIVE AGENT SHALL DETERMINE THE U.S. DOLLAR EQUIVALENT OF ANY
BORROWING DENOMINATED IN CANADIAN DOLLARS OR ANY B/A ACCEPTED AND PURCHASED
UNDER SECTION 2.06, AS WELL AS OF EACH COMPONENT OF THE DOMESTIC BORROWING BASE
AND THE CANADIAN BORROWING BASE, AS OF EACH DATE (WITH SUCH DATE TO BE
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT) THAT IS ON OR ABOUT THE DATE
OF A BORROWING REQUEST, INTEREST ELECTION REQUEST OR REQUEST FOR AN ACCEPTANCE
AND PURCHASE OF B/AS WITH RESPECT TO ANY SUCH BORROWING OR B/A, OR AS OF EACH
DATE OF ANY TERMINATION OR REDUCTION OF COMMITMENTS HEREUNDER OR THE PREPAYMENT
OF LOANS HEREUNDER, IN EACH CASE USING THE EXCHANGE RATE FOR THE APPLICABLE
CURRENCY IN RELATION TO U.S. DOLLARS IN EFFECT ON THE DATE OF DETERMINATION, AND
EACH SUCH AMOUNT SHALL BE THE U.S. DOLLAR EQUIVALENT OF SUCH BORROWING OR B/A
(OR SUCH DOMESTIC BORROWING BASE COMPONENT OR CANADIAN BORROWING BASE COMPONENT,
AS THE CASE MAY BE) UNTIL THE NEXT REQUIRED CALCULATION THEREOF PURSUANT TO THIS
PARAGRAPH (B)(II) (OR, IN THE CASE OF SUCH DOMESTIC BORROWING BASE COMPONENT OR
CANADIAN BORROWING BASE COMPONENT, PURSUANT TO PARAGRAPH (B)(I) OR (B)(V)) OF
THIS SECTION 1.05.

 

(III) THE U.S. DOLLAR EQUIVALENT OF ANY CANADIAN L/C DISBURSEMENT MADE BY THE
ISSUING BANK IN CANADIAN DOLLARS AND NOT REIMBURSED BY THE CANADIAN SUBSIDIARY
BORROWER SHALL BE DETERMINED AS SET FORTH IN PARAGRAPHS (E) OR (K) OF
SECTION 2.05, AS APPLICABLE.  IN ADDITION, THE

 

48

--------------------------------------------------------------------------------


 

U.S. DOLLAR EQUIVALENT OF THE CANADIAN L/C EXPOSURE SHALL BE DETERMINED AS SET
FORTH IN PARAGRAPH (K) OF SECTION 2.05, AT THE TIME AND IN THE CIRCUMSTANCES
SPECIFIED THEREIN.

 

(IV) THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS, THE APPLICABLE LENDERS
AND THE ISSUING BANK OF EACH CALCULATION OF THE U.S. DOLLAR EQUIVALENT OF EACH
LETTER OF CREDIT, BORROWING, B/A ACCEPTED AND PURCHASED HEREUNDER AND L/C
DISBURSEMENT.

 

(V) IN ADDITION TO THE REQUIREMENTS SET FORTH IN PARAGRAPHS (B)(I) AND
(B)(II) OF THIS SECTION 1.05, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE U.S.
DOLLAR EQUIVALENT OF EACH APPLICABLE COMPONENT OF THE DOMESTIC BORROWING BASE
AND THE CANADIAN BORROWING BASE AS OF EACH DATE (WITH SUCH DATE TO BE REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT) THAT IS ON OR ABOUT THE DATE OF DELIVERY
OF EACH BORROWING BASE CERTIFICATE HEREUNDER, IN EACH CASE USING THE EXCHANGE
RATE FOR THE APPLICABLE CURRENCY IN RELATION TO U.S. DOLLARS IN EFFECT ON THE
DATE OF DETERMINATION, AND EACH SUCH AMOUNT SHALL BE THE U.S. DOLLAR EQUIVALENT
OF SUCH DOMESTIC BORROWING BASE COMPONENT OR CANADIAN BORROWING BASE COMPONENT
UNTIL THE NEXT REQUIRED CALCULATION THEREOF PURSUANT TO PARAGRAPH (B)(I),
(B)(II) OR (B)(V) OF THIS SECTION 1.05.

 


ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN,


 


(A)  EACH REVOLVING LENDER AGREES TO MAKE U.S. REVOLVING LOANS TO THE PARENT
BORROWER IN U.S. DOLLARS, FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN
AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S
REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT, (II) THE U.S.
REVOLVING EXPOSURE EXCEEDING THE DOMESTIC BORROWING BASE THEN IN EFFECT OR
(III) THE AGGREGATE REVOLVING EXPOSURE EXCEEDING THE LESSER OF (A) THE AGGREGATE
REVOLVING COMMITMENTS AND (B) AN AMOUNT EQUAL TO (X) THE TOTAL BORROWING BASE
THEN IN EFFECT MINUS (Y) THE AVAILABILITY BLOCK;


 


(B)  EACH REVOLVING LENDER AGREES TO MAKE CANADIAN REVOLVING LOANS TO THE
CANADIAN SUBSIDIARY BORROWER IN CANADIAN DOLLARS AND/OR U.S. DOLLARS AND/OR TO
ACCEPT AND PURCHASE, OR ARRANGE FOR THE ACCEPTANCE AND PURCHASE OF, DRAFTS DRAWN
BY THE CANADIAN SUBSIDIARY BORROWER IN CANADIAN DOLLARS AS B/AS, FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL
NOT RESULT IN (I) SUCH LENDER’S CANADIAN REVOLVING EXPOSURE EXCEEDING SUCH
LENDER’S CANADIAN REVOLVING SUB-COMMITMENT, (II) SUCH LENDER’S REVOLVING
EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT, (III) THE CANADIAN
REVOLVING EXPOSURE EXCEEDING THE LESSER OF (A) THE AGGREGATE CANADIAN REVOLVING
SUB-COMMITMENTS AND (B) THE CANADIAN BORROWING BASE THEN IN EFFECT OR (IV) THE
AGGREGATE REVOLVING EXPOSURE EXCEEDING THE LESSER OF (A) THE AGGREGATE REVOLVING
COMMITMENTS AND (B) AN AMOUNT EQUAL TO (X) THE TOTAL BORROWING BASE THEN IN
EFFECT MINUS (Y) THE AVAILABILITY BLOCK; AND


 


(C)  THE INITIAL TERM LENDER AGREES TO MAKE A TERM LOAN TO THE PARENT BORROWER
IN U.S. DOLLARS IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT EXCEED THE
INITIAL TERM COMMITMENT.


 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.  Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.  All Revolving
Loans and B/As outstanding under the Original Credit Agreement on the
Restatement Effective Date shall remain outstanding hereunder on the terms set
forth herein.

 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME
CLASS AND TYPE MADE BY THE

 

49

--------------------------------------------------------------------------------


 


LENDERS (I) IN THE CASE OF U.S. REVOLVING BORROWINGS, RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE REVOLVING COMMITMENTS AS OF THE DATE OF BORROWING, (II) IN THE
CASE OF CANADIAN REVOLVING BORROWINGS, RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE CANADIAN REVOLVING SUB-COMMITMENTS AS OF THE DATE OF BORROWING, AND
(III) IN THE CASE OF TERM BORROWINGS, RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE TERM COMMITMENTS AS OF THE DATE OF BORROWING.  ANY SWINGLINE LOAN
SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.04.  ANY
FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER, PROVIDED THAT EACH OF THE
REVOLVING COMMITMENTS, CANADIAN REVOLVING SUB-COMMITMENTS AND TERM COMMITMENTS
OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 


(B)  SUBJECT TO SECTION 2.14, (I) EACH U.S. REVOLVING BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR REVOLVING LOANS OR EURODOLLAR REVOLVING LOANS AS THE
PARENT BORROWER MAY REQUEST IN ACCORDANCE HEREWITH, (II) EACH CANADIAN REVOLVING
BORROWING (A) DENOMINATED IN U.S. DOLLARS SHALL BE COMPRISED ENTIRELY OF U.S.
BASE RATE REVOLVING LOANS OR EURODOLLAR REVOLVING LOANS, AS THE CANADIAN
SUBSIDIARY BORROWER MAY REQUEST IN ACCORDANCE HEREWITH, AND (B) DENOMINATED IN
CANADIAN DOLLARS SHALL BE COMPRISED ENTIRELY OF CANADIAN BASE RATE REVOLVING
LOANS, AND (III) EACH TERM BORROWING SHALL BE COMPRISED ENTIRELY OF ABR TERM
LOANS OR EURODOLLAR TERM LOANS AS THE PARENT BORROWER MAY REQUEST IN ACCORDANCE
HEREWITH.  EACH SWINGLINE LOAN (X) MADE TO THE PARENT BORROWER SHALL BE AN ABR
LOAN AND (Y) MADE TO THE CANADIAN SUBSIDIARY BORROWER AND DENOMINATED IN
(1) U.S. DOLLARS SHALL BE A U.S. BASE RATE LOAN AND (2) CANADIAN DOLLARS SHALL
BE A CANADIAN BASE RATE LOAN.  SUBJECT TO SECTION 2.19, EACH LENDER AT ITS
OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR
AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN, PROVIDED THAT ANY EXERCISE OF SUCH
OPTION SHALL NOT AFFECT THE OBLIGATION OF THE APPLICABLE BORROWER TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT (I) EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000, (II) EACH U.S. BASE
RATE REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000, AND
(III) EACH CANADIAN BASE RATE REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL
BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF C$500,000 AND NOT LESS
THAN C$1,000,000.  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF (X) IN THE CASE OF SWINGLINE LOANS DENOMINATED IN U.S. DOLLARS,
$250,000 AND NOT LESS THAN $500,000 AND (Y) IN THE CASE OF SWINGLINE LOANS
DENOMINATED IN CANADIAN DOLLARS, C$250,000 AND NOT LESS THAN C$500,000. 
BORROWINGS OF MORE THAN ONE CLASS AND TYPE MAY BE OUTSTANDING AT THE SAME TIME,
PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF EIGHT
EURODOLLAR BORROWINGS OUTSTANDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, (A) AN ABR REVOLVING BORROWING OR A SWINGLINE LOAN MADE TO THE PARENT
BORROWER MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE AGGREGATE REVOLVING COMMITMENTS OR THAT IS REQUIRED TO FINANCE
THE REIMBURSEMENT OF AN L/C DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E) AND
(B) A U.S. BASE RATE REVOLVING BORROWING, CANADIAN BASE RATE REVOLVING BORROWING
OR A SWINGLINE LOAN MADE TO THE CANADIAN SUBSIDIARY BORROWER MAY BE IN AN
AGGREGATE AMOUNT WHICH IS EQUAL TO (OR, IN THE CASE OF A CANADIAN BASE RATE
REVOLVING BORROWING OR A SWINGLINE LOAN DENOMINATED IN CANADIAN DOLLARS, THE
U.S. DOLLAR EQUIVALENT OF WHICH IS EQUAL TO) THE ENTIRE UNUSED BALANCE OF THE
AGGREGATE CANADIAN REVOLVING SUB-COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN L/C DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE APPLICABLE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE MATURITY DATE.

 

50

--------------------------------------------------------------------------------



 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE APPLICABLE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST EITHER IN WRITING
(DELIVERED BY HAND OR FACSIMILE) IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE APPLICABLE BORROWER OR BY TELEPHONE (A) IN THE CASE OF A
EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, LOCAL TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF THE PROPOSED BORROWING, (B) IN THE CASE OF AN ABR BORROWING,
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE
OF THE PROPOSED BORROWING, PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING
BORROWING TO FINANCE THE REIMBURSEMENT OF AN L/C DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON
THE DATE OF THE PROPOSED BORROWING, (C) IN THE CASE OF A CANADIAN BASE RATE
REVOLVING BORROWING, NOT LATER THAN 12:00 P.M., TORONTO TIME, ONE BUSINESS DAY
BEFORE THE DATE OF THE PROPOSED BORROWING, PROVIDED ANY SUCH NOTICE OF A
CANADIAN BASE RATE REVOLVING BORROWING TO FINANCE THE REIMBURSEMENT OF AN L/C
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN
11:00 A.M., TORONTO TIME, ON THE DATE OF THE PROPOSED BORROWING, AND (D) IN THE
CASE OF A U.S. BASE RATE REVOLVING BORROWING, NOT LATER THAN 12:00 NOON, TORONTO
TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING.  EACH SUCH
BORROWING REQUEST SHALL BE IRREVOCABLE AND, IF TELEPHONIC, SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE APPLICABLE BORROWER.  EACH SUCH WRITTEN AND TELEPHONIC BORROWING REQUEST
SHALL SPECIFY THE FOLLOWING INFORMATION:


 

(I) THE BORROWER REQUESTING SUCH BORROWING;

 

(II) WHETHER SUCH BORROWING IS TO BE A U.S. REVOLVING BORROWING, A CANADIAN
REVOLVING BORROWING OR A TERM BORROWING;

 

(III) THE CURRENCY AND AGGREGATE AMOUNT OF SUCH BORROWING;

 

(IV) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(V) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING, U.S. BASE RATE REVOLVING
BORROWING, CANADIAN BASE RATE REVOLVING BORROWING OR EURODOLLAR BORROWING;

 

(VI) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”;

 

(VII) THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER’S ACCOUNT TO WHICH
FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.07; AND

 

(VIII) THAT AS OF SUCH DATE SECTION 4.02(A) IS SATISFIED.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a U.S. Revolving Borrowing, an ABR
Revolving Borrowing, (B) in the case of a Canadian Revolving Borrowing, a
Canadian Base Rate Revolving Borrowing, and (C) in the case of a Term Borrowing,
an ABR Term Borrowing.  If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.  If
no currency is specified with respect to any Canadian Revolving Borrowing, then
the currency of such Canadian Revolving Borrowing shall be Canadian Dollars
(unless the applicable Borrowing Request otherwise specified that such Borrowing
shall be a U.S. Base Rate Canadian Revolving Borrowing or a Eurodollar Canadian
Revolving

 

51

--------------------------------------------------------------------------------


 

Borrowing, in which case the currency of such Canadian Revolving Borrowing shall
be U.S. Dollars).

 


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE PARENT
BORROWER AND THE CANADIAN SUBSIDIARY BORROWER, FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING
THAT WILL NOT RESULT IN (I) THE U.S. DOLLAR EQUIVALENT OF THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000, (II) THE
U.S. REVOLVING EXPOSURE EXCEEDING THE DOMESTIC BORROWING BASE THEN IN EFFECT,
(III) THE CANADIAN REVOLVING EXPOSURE EXCEEDING THE LESSER OF (A) THE AGGREGATE
CANADIAN REVOLVING SUB-COMMITMENTS AND (B) THE CANADIAN BORROWING BASE THEN IN
EFFECT OR (IV) THE AGGREGATE REVOLVING EXPOSURE EXCEEDING THE LESSER OF (A) THE
AGGREGATE REVOLVING COMMITMENTS AND (B) AN AMOUNT EQUAL TO (X) THE TOTAL
BORROWING BASE THEN IN EFFECT MINUS (Y) THE AVAILABILITY BLOCK, PROVIDED THAT
THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE
AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY BORROW, PREPAY
AND REBORROW SWINGLINE LOANS.  ALL SWINGLINE LOANS OUTSTANDING UNDER THE
ORIGINAL CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE SHALL REMAIN
OUTSTANDING HEREUNDER ON THE TERMS SET FORTH HEREIN.


 


(B)  TO REQUEST A SWINGLINE LOAN, THE APPLICABLE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY FACSIMILE) NOT
LATER THAN 12:00 NOON, LOCAL TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN. 
EACH SUCH TELEPHONIC REQUEST SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED
SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE
LENDER OF ANY SUCH REQUEST RECEIVED FROM THE APPLICABLE BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE APPLICABLE BORROWER BY
MEANS OF A CREDIT TO THE APPLICABLE FUNDING ACCOUNT (OR, IN THE CASE OF A
SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN L/C DISBURSEMENT AS
PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING BANK OR, TO THE EXTENT
THAT THE REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO SECTION 2.05(E) TO
REIMBURSE THE ISSUING BANK, TO SUCH LENDERS AND THE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR, OR, IN THE CASE OF REPAYMENT OF ANOTHER LOAN OR FEES OR
EXPENSES AS PROVIDED BY SECTION 2.18(C), BY REMITTANCE TO THE ADMINISTRATIVE
AGENT TO BE DISTRIBUTED TO THE LENDERS) BY 3:00 P.M., LOCAL TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON, LOCAL TIME, ON ANY BUSINESS DAY, REQUIRE THE
REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF
NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN
OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE APPLICABLE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN
ACQUIRED PURSUANT TO THIS PARAGRAPH AND, THEREAFTER, PAYMENTS IN RESPECT OF SUCH
SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE

 

52

--------------------------------------------------------------------------------


 


SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM A BORROWER
(OR OTHER PARTY ON BEHALF OF SUCH BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER
RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS
THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS
RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE
ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR
PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR
INTERESTS MAY APPEAR, PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID
TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO
THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO SUCH BORROWER FOR ANY
REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS
PARAGRAPH SHALL NOT RELIEVE THE APPLICABLE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  UPON SATISFACTION OF THE
CONDITIONS SPECIFIED IN SECTION 4.01 ON THE RESTATEMENT EFFECTIVE DATE, EACH
EXISTING LETTER OF CREDIT WILL, AUTOMATICALLY AND WITHOUT ANY ACTION ON THE PART
OF ANY PERSON, BE DEEMED TO BE A LETTER OF CREDIT ISSUED HEREUNDER FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, AT ANY TIME AND FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD, (I) EACH BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, (II) THE PARENT BORROWER MAY REQUEST THE ISSUANCE OF
LETTERS OF CREDIT FOR THE ACCOUNT OF ANY DOMESTIC SUBSIDIARY (SO LONG AS THE
PARENT BORROWER AND SUCH DOMESTIC SUBSIDIARY ARE CO-APPLICANTS IN RESPECT OF
SUCH LETTER OF CREDIT) AND (III) THE CANADIAN SUBSIDIARY BORROWER MAY REQUEST
THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF ANY FOREIGN SUBSIDIARY (SO
LONG AS THE CANADIAN SUBSIDIARY BORROWER AND SUCH FOREIGN SUBSIDIARY ARE
CO-APPLICANTS IN RESPECT OF SUCH LETTER OF CREDIT), IN EACH CASE, IN A FORM
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK.  ALL
LETTERS OF CREDIT ISSUED SHALL BE DENOMINATED IN (A) U.S. DOLLARS, IN THE CASE
OF LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE PARENT BORROWER OR ANY
DOMESTIC SUBSIDIARY, AND (B) CANADIAN DOLLARS, IN THE CASE OF LETTERS OF CREDIT
ISSUED FOR THE ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER OR ANY FOREIGN
SUBSIDIARY.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE APPLICABLE BORROWER OR
SUBSIDIARY TO, OR ENTERED INTO BY THE APPLICABLE BORROWER OR SUBSIDIARY WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE APPLICABLE BORROWER (AND, AS
APPLICABLE, SUBSIDIARY) SHALL HAND DELIVER OR FACSIMILE (OR TRANSMIT BY
ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ISSUING BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN
ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A
NOTICE (I) REQUESTING THE ISSUANCE OF A LETTER OF CREDIT OR IDENTIFYING THE
LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, (II) SPECIFYING THE DATE OF
SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY),
(III) THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY
WITH PARAGRAPH (C) OF THIS SECTION 2.05), (IV) THE AMOUNT OF SUCH LETTER OF
CREDIT, (V) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND (VI) SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, ISSUE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT.  THE APPLICABLE BORROWER (AND, AS APPLICABLE, SUBSIDIARY)
SHALL ALSO SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD
FORM IN CONNECTION WITH ANY REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT.  A
LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND,
UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT, THE
APPLICABLE BORROWER (AND, AS APPLICABLE, SUBSIDIARY) SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (A) THE TOTAL L/C EXPOSURE SHALL NOT EXCEED $30,000,000,
(B) THE AGGREGATE REVOLVING EXPOSURE SHALL NOT EXCEED THE LESSER OF (1) THE
AGGREGATE REVOLVING COMMITMENTS AND (2) AN AMOUNT EQUAL TO (X) THE TOTAL
BORROWING BASE THEN IN EFFECT MINUS (Y) THE AVAILABILITY BLOCK, (C) IN RESPECT
OF LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE PARENT BORROWER OR ANY
DOMESTIC SUBSIDIARY, THE U.S.


 

53

--------------------------------------------------------------------------------



 


REVOLVING EXPOSURE SHALL NOT EXCEED THE DOMESTIC BORROWING BASE THEN IN EFFECT,
AND (D) IN RESPECT OF LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE CANADIAN
SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY, THE CANADIAN REVOLVING EXPOSURE
SHALL NOT EXCEED THE LESSER OF (1) THE AGGREGATE CANADIAN REVOLVING
SUB-COMMITMENTS AND (2) THE CANADIAN BORROWING BASE THEN IN EFFECT.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE THAT IS ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF (INCLUDING ANY AUTOMATIC RENEWAL OR EXTENSION), ONE YEAR AFTER
SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO
THE MATURITY DATE, PROVIDED THAT A LETTER OF CREDIT MAY, UPON THE REQUEST OF THE
APPLICABLE BORROWER (OR, AS APPLICABLE, SUBSIDIARY), INCLUDE A PROVISION WHEREBY
SUCH LETTER OF CREDIT SHALL BE RENEWED AUTOMATICALLY FOR ADDITIONAL CONSECUTIVE
PERIODS OF ONE YEAR OR LESS (BUT NOT BEYOND THE DATE THAT IS FIVE BUSINESS DAYS
PRIOR TO THE MATURITY DATE) UNLESS THE ISSUING BANK NOTIFIES THE BENEFICIARY
THEREOF AT LEAST 30 DAYS (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT AND
THE ISSUING BANK SHALL APPROVE) PRIOR TO THE THEN-APPLICABLE EXPIRATION DATE
THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED, AND PROVIDED FURTHER THAT A
LETTER OF CREDIT MAY, UPON THE REQUEST OF THE APPLICABLE BORROWER (AND, AS
APPLICABLE, SUBSIDIARY) AND SUBJECT TO THE CONSENT OF THE ISSUING BANK, ACTING
IN ITS SOLE DISCRETION, BE RENEWED FOR A PERIOD BEYOND THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE MATURITY DATE ON TERMS AND CONDITIONS ACCEPTABLE TO
THE ISSUING BANK (FOR PURPOSES OF CLARITY, NO REVOLVING LENDER WILL BE REQUIRED
TO ACQUIRE A PARTICIPATION IN SUCH LETTER OF CREDIT AFTER THE MATURITY DATE).


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) FOR THE ACCOUNT OF THE PARENT
BORROWER, THE CANADIAN SUBSIDIARY BORROWER OR ANY SUBSIDIARY AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, (I) EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK,
SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH U.S. L/C DISBURSEMENT MADE BY THE
ISSUING BANK AND NOT REIMBURSED BY THE PARENT BORROWER OR APPLICABLE DOMESTIC
SUBSIDIARY ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION 2.05 OR
OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE PARENT BORROWER OR
APPLICABLE DOMESTIC SUBSIDIARY FOR ANY REASON AND (II) EACH REVOLVING LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH
CANADIAN L/C DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE
CANADIAN SUBSIDIARY BORROWER OR APPLICABLE FOREIGN SUBSIDIARY ON THE DATE DUE AS
PROVIDED IN PARAGRAPH (E) OF THIS SECTION 2.05 OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE CANADIAN SUBSIDIARY BORROWER OR APPLICABLE
FOREIGN SUBSIDIARY FOR ANY REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH
IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE APPLICABLE BORROWER OR SUBSIDIARY SHALL
REIMBURSE SUCH L/C DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH L/C DISBURSEMENT NOT LATER THAN 3:00 P.M., LOCAL TIME, ON THE DATE
THAT SUCH L/C DISBURSEMENT IS MADE, IF THE APPLICABLE BORROWER OR SUBSIDIARY
SHALL HAVE RECEIVED NOTICE OF SUCH L/C DISBURSEMENT PRIOR TO 10:00 A.M., LOCAL
TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE APPLICABLE
BORROWER OR SUBSIDIARY PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
(I) 3:00 P.M., LOCAL TIME, ON THE BUSINESS DAY THAT THE APPLICABLE BORROWER OR

 

54

--------------------------------------------------------------------------------


 


SUBSIDIARY RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M.,
LOCAL TIME, ON THE DAY OF RECEIPT, OR (II) 12:00 NOON, LOCAL TIME, ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE APPLICABLE BORROWER OR
SUBSIDIARY RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO
10:00 A.M., LOCAL TIME, ON THE DAY OF RECEIPT, PROVIDED THAT, IF SUCH L/C
DISBURSEMENT IS NOT LESS THAN $500,000, THE APPLICABLE BORROWER OR SUBSIDIARY
MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN
ACCORDANCE WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH (A) IN
THE CASE OF A LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF THE PARENT BORROWER OR
ANY DOMESTIC SUBSIDIARY, AN ABR REVOLVING BORROWING OR SWINGLINE LOAN MADE TO
THE PARENT BORROWER, OR (B) IN THE CASE OF A LETTER OF CREDIT ISSUED FOR THE
ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY, A
CANADIAN BASE RATE REVOLVING LOAN OR A SWINGLINE LOAN MADE TO THE CANADIAN
SUBSIDIARY BORROWER AND DENOMINATED IN CANADIAN DOLLARS, IN EACH CASE, IN AN
EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE OBLIGATION OF THE
APPLICABLE BORROWER OR SUBSIDIARY TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR REVOLVING BORROWING, CANADIAN BASE RATE REVOLVING
BORROWING OR SWINGLINE LOAN, AS THE CASE MAY BE.  IF THE APPLICABLE BORROWER OR
SUBSIDIARY FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE L/C DISBURSEMENT, THE PAYMENT
THEN DUE FROM THE APPLICABLE BORROWER OR SUBSIDIARY IN RESPECT THEREOF AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE APPLICABLE BORROWER OR
SUBSIDIARY, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY (OTHER THAN WITH RESPECT TO
ANY TIME LIMITS SET FORTH THEREIN), MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS
OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS. 
PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE
APPLICABLE BORROWER OR SUBSIDIARY PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT
REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE
ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY
APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK FOR ANY L/C DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS, CANADIAN BASE RATE REVOLVING LOANS OR SWINGLINE LOANS AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
APPLICABLE BORROWER OR SUBSIDIARY OF ITS OBLIGATION TO REIMBURSE SUCH L/C
DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE APPLICABLE BORROWER OR SUBSIDIARY’S OBLIGATION
TO REIMBURSE L/C DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION 2.05
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT OR ANY TERM OR PROVISION THEREIN OR HEREIN,
(II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING
UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 2.05, CONSTITUTE A LEGAL OR
EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE OBLIGATIONS OF
THE APPLICABLE BORROWER OR SUBSIDIARY HEREUNDER.  NEITHER THE ADMINISTRATIVE
AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES, SHALL
HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE
ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE
ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN
THE PRECEDING SENTENCE) OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A
DRAWING THEREUNDER), ANY REASONABLE ERROR IN INTERPRETATION OF TECHNICAL TERMS
OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK,
PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK
FROM LIABILITY TO THE APPLICABLE BORROWER OR SUBSIDIARY TO THE EXTENT OF ANY
DIRECT DAMAGES (AS OPPOSED TO

 

55

--------------------------------------------------------------------------------


 


CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY SUCH
BORROWER OR SUBSIDIARY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE SUCH BORROWER OR SUBSIDIARY THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON
THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT, AND ANY SUCH
ACCEPTANCE OR REFUSAL SHALL BE DEEMED NOT TO CONSTITUTE GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.


 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE BORROWER OR SUBSIDIARY BY TELEPHONE
(CONFIRMED BY FACSIMILE) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN L/C DISBURSEMENT THEREUNDER, PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE SUCH BORROWER OR
SUBSIDIARY OF ITS OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE REVOLVING
LENDERS WITH RESPECT TO ANY SUCH L/C DISBURSEMENT IN ACCORDANCE WITH
SECTION 2.05(E).


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT,
THEN, UNLESS THE APPLICABLE BORROWER OR SUBSIDIARY SHALL REIMBURSE SUCH L/C
DISBURSEMENT IN FULL ON THE DATE SUCH L/C DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH L/C DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT SUCH BORROWER OR
SUBSIDIARY REIMBURSES SUCH L/C DISBURSEMENT, AT THE RATE PER ANNUM THEN
APPLICABLE TO (I) ABR REVOLVING LOANS, IN THE CASE OF LETTERS OF CREDIT ISSUED
FOR THE ACCOUNT OF THE PARENT BORROWER OR ANY DOMESTIC SUBSIDIARY, OR
(II) CANADIAN BASE RATE REVOLVING LOANS, IN THE CASE OF LETTERS OF CREDIT ISSUED
FOR THE ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY,
PROVIDED THAT, IF THE APPLICABLE BORROWER OR SUBSIDIARY FAILS TO REIMBURSE SUCH
L/C DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION 2.05, THEN
SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL
BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND
AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO PARAGRAPH (E) OF
THIS SECTION 2.05 TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH
LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE PARENT BORROWER, THE ADMINISTRATIVE AGENT,
THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT
THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE APPLICABLE BORROWER
SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK
PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF
CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING
BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING
BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 

56

--------------------------------------------------------------------------------



 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE PARENT BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, THE REVOLVING LENDERS WITH A TOTAL L/C EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL L/C EXPOSURE) DEMANDING THE DEPOSIT
OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, (I) THE PARENT BORROWER AND THE
CANADIAN SUBSIDIARY BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE APPLICABLE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE REVOLVING LENDERS (EACH, AN “L/C COLLATERAL ACCOUNT”), AN AMOUNT
IN CASH EQUAL TO 105% OF THE U.S. L/C EXPOSURE AND THE CANADIAN L/C EXPOSURE,
RESPECTIVELY, AS OF SUCH DATE PLUS ACCRUED AND UNPAID INTEREST THEREON, PROVIDED
THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE
IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
WITH RESPECT TO THE PARENT BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF
ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNTS AND THE BORROWERS HEREBY GRANT
THE ADMINISTRATIVE AGENT A SECURITY INTEREST IN THE L/C COLLATERAL ACCOUNTS. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWERS’ RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNTS.  MONEYS IN SUCH ACCOUNTS SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR L/C DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS FOR
THE TOTAL L/C EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH A TOTAL L/C
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL L/C EXPOSURE), BE APPLIED TO
SATISFY OTHER SECURED OBLIGATIONS.  IF ANY BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED
TO THE APPLICABLE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL SUCH EVENTS OF
DEFAULTS HAVE BEEN CURED OR WAIVED.


 


(K)  CONVERSION.  IN THE EVENT THAT THE LOANS BECOME IMMEDIATELY DUE AND PAYABLE
ON ANY DATE PURSUANT TO ARTICLE VII, ALL AMOUNTS (I) THAT THE CANADIAN
SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY IS AT THE TIME OR THEREAFTER
BECOMES REQUIRED TO REIMBURSE OR OTHERWISE PAY TO THE ADMINISTRATIVE AGENT IN
RESPECT OF CANADIAN L/C DISBURSEMENTS (OTHER THAN AMOUNTS IN RESPECT OF WHICH
THE CANADIAN SUBSIDIARY BORROWER HAS DEPOSITED CASH COLLATERAL PURSUANT TO
PARAGRAPH (J) ABOVE, IF SUCH CASH COLLATERAL WAS DEPOSITED IN CANADIAN DOLLARS
TO THE EXTENT SO DEPOSITED OR APPLIED), (II) THAT THE REVOLVING LENDERS ARE AT
THE TIME OR THEREAFTER BECOME REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT AND
THAT THE ADMINISTRATIVE AGENT IS AT THE TIME OR THEREAFTER BECOMES REQUIRED TO
DISTRIBUTE TO THE ISSUING BANK PURSUANT TO PARAGRAPH (E) OF THIS SECTION 2.05 IN
RESPECT OF ANY UNREIMBURSED CANADIAN L/C DISBURSEMENTS AND (III) OF EACH
REVOLVING LENDER’S PARTICIPATION IN ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT
OF THE CANADIAN SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY UNDER WHICH A
CANADIAN L/C DISBURSEMENT HAS BEEN MADE SHALL, AUTOMATICALLY AND WITH NO FURTHER
ACTION REQUIRED, BE CONVERTED INTO THE U.S. DOLLAR EQUIVALENT, CALCULATED USING
THE EXCHANGE RATES ON SUCH DATE (OR, IN THE CASE OF ANY CANADIAN L/C
DISBURSEMENT MADE AFTER SUCH DATE, ON THE DATE SUCH CANADIAN L/C DISBURSEMENT IS
MADE), OF SUCH AMOUNTS.  ON AND AFTER SUCH CONVERSION, ALL AMOUNTS ACCRUING AND
OWED TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY REVOLVING LENDER IN
RESPECT OF THE OBLIGATIONS DESCRIBED IN THIS PARAGRAPH SHALL ACCRUE AND BE
PAYABLE IN U.S. DOLLARS AT THE RATES OTHERWISE APPLICABLE HEREUNDER.


 


SECTION 2.06.  CANADIAN BANKERS’ ACCEPTANCES.  (A)  EACH ACCEPTANCE AND PURCHASE
OF B/AS OF A SINGLE CONTRACT PERIOD PURSUANT TO SECTION 2.01(B) OR SECTION 2.08
SHALL BE MADE RATABLY BY THE LENDERS IN ACCORDANCE WITH THE AMOUNTS OF THEIR
CANADIAN REVOLVING SUB-COMMITMENTS.  THE FAILURE OF ANY REVOLVING LENDER TO
ACCEPT ANY B/A REQUIRED TO BE ACCEPTED BY IT SHALL NOT RELIEVE ANY OTHER
REVOLVING LENDER OF ITS OBLIGATIONS HEREUNDER, PROVIDED THAT THE CANADIAN
REVOLVING SUB-COMMITMENTS

 

57

--------------------------------------------------------------------------------



 


ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO
ACCEPT B/AS AS REQUIRED.


 


(B)  THE B/AS OF A SINGLE CONTRACT PERIOD ACCEPTED AND PURCHASED ON ANY DATE
SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF C$500,000 AND
NOT LESS THAN C$1,000,000.  THE FACE AMOUNT OF EACH B/A SHALL BE C$100,000 OR
ANY WHOLE MULTIPLE THEREOF.  IF ANY REVOLVING LENDER’S RATABLE SHARE OF THE B/AS
OF ANY CONTRACT PERIOD TO BE ACCEPTED ON ANY DATE WOULD NOT BE AN INTEGRAL
MULTIPLE OF C$100,000, THE FACE AMOUNT OF THE B/AS ACCEPTED BY SUCH LENDER MAY
BE INCREASED OR REDUCED TO THE NEAREST INTEGRAL MULTIPLE OF C$100,000 BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.  B/AS OF MORE THAN ONE CONTRACT
PERIOD MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED THAT THERE SHALL NOT AT ANY
TIME BE MORE THAN A TOTAL OF FIVE B/A DRAWINGS OUTSTANDING (OR SUCH GREATER
NUMBER AS THE ADMINISTRATIVE AGENT SHALL AGREE).


 


(C)  TO REQUEST AN ACCEPTANCE AND PURCHASE OF B/AS, THE CANADIAN SUBSIDIARY
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST IN WRITING
(DELIVERED BY HAND OR FACSIMILE) IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE CANADIAN SUBSIDIARY BORROWER OR BY TELEPHONE NOT LATER THAN
12:00 NOON, TORONTO TIME, TWO BUSINESS DAYS BEFORE THE DATE OF SUCH ACCEPTANCE
AND PURCHASE.  EACH SUCH REQUEST SHALL BE IRREVOCABLE AND, IF TELEPHONIC, SHALL
BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE ADMINISTRATIVE AGENT
OF A WRITTEN REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED
BY THE CANADIAN SUBSIDIARY BORROWER.  EACH SUCH WRITTEN AND TELEPHONIC REQUEST
SHALL SPECIFY THE FOLLOWING INFORMATION:


 

(I) THE AGGREGATE FACE AMOUNT OF THE B/AS TO BE ACCEPTED AND PURCHASED;

 

(II) THE DATE OF SUCH ACCEPTANCE AND PURCHASE, WHICH SHALL BE A BUSINESS DAY;

 

(III) THE CONTRACT PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “CONTRACT PERIOD” (AND WHICH SHALL IN
NO EVENT END AFTER THE MATURITY DATE); AND

 

(IV) THE LOCATION AND NUMBER OF THE CANADIAN SUBSIDIARY BORROWER’S ACCOUNT TO
WHICH ANY FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.07.

 

If no Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Canadian Subsidiary Borrower shall be deemed to have
selected a Contract Period of 30 days’ duration.  Promptly following receipt of
a request in accordance with this Section 2.06, the Administrative Agent shall
advise each Revolving Lender of the details thereof and the amount of B/As to be
accepted and purchased by such Lender.

 


(D)  THE CANADIAN SUBSIDIARY BORROWER HEREBY APPOINTS EACH REVOLVING LENDER AS
ITS ATTORNEY TO SIGN AND ENDORSE ON ITS BEHALF, MANUALLY OR BY FACSIMILE OR
MECHANICAL SIGNATURE, AS AND WHEN DEEMED NECESSARY BY SUCH LENDER, BLANK FORMS
OF B/AS.  IT SHALL BE THE RESPONSIBILITY OF EACH REVOLVING LENDER TO MAINTAIN AN
ADEQUATE SUPPLY OF BLANK FORMS OF B/AS FOR ACCEPTANCE UNDER THIS AGREEMENT.  THE
CANADIAN SUBSIDIARY BORROWER RECOGNIZES AND AGREES THAT ALL B/AS SIGNED AND/OR
ENDORSED ON ITS BEHALF BY ANY LENDER SHALL BIND THE CANADIAN SUBSIDIARY BORROWER
AS FULLY AND EFFECTUALLY AS IF MANUALLY SIGNED AND DULY ISSUED BY AUTHORIZED
OFFICERS OF THE CANADIAN SUBSIDIARY BORROWER.  EACH REVOLVING LENDER IS HEREBY
AUTHORIZED TO ISSUE SUCH B/AS ENDORSED IN BLANK IN SUCH FACE AMOUNTS AS MAY BE
DETERMINED BY SUCH LENDER, PROVIDED THAT THE AGGREGATE FACE AMOUNT THEREOF IS
EQUAL TO THE AGGREGATE FACE AMOUNT OF B/AS REQUIRED TO BE ACCEPTED BY SUCH
LENDER.  NO REVOLVING LENDER SHALL BE LIABLE FOR ANY DAMAGE, LOSS OR CLAIM
ARISING BY REASON OF ANY LOSS OR IMPROPER USE OF ANY SUCH INSTRUMENT UNLESS SUCH
LOSS OR IMPROPER USE RESULTS FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF SUCH LENDER.  EACH REVOLVING LENDER SHALL MAINTAIN A RECORD WITH
RESPECT TO B/AS (I) RECEIVED BY IT FROM THE ADMINISTRATIVE

 

58

--------------------------------------------------------------------------------


 


AGENT IN BLANK HEREUNDER, (II) VOIDED BY IT FOR ANY REASON, (III) ACCEPTED AND
PURCHASED BY IT HEREUNDER AND (IV) CANCELED AT THEIR RESPECTIVE MATURITIES. 
EACH REVOLVING LENDER FURTHER AGREES TO RETAIN SUCH RECORDS IN THE MANNER AND
FOR THE PERIODS PROVIDED IN APPLICABLE PROVINCIAL OR FEDERAL STATUTES AND
REGULATIONS OF CANADA AND TO PROVIDE SUCH RECORDS TO THE CANADIAN SUBSIDIARY
BORROWER UPON ITS REQUEST AND AT ITS EXPENSE.  UPON REQUEST BY THE CANADIAN
SUBSIDIARY BORROWER, A REVOLVING LENDER SHALL CANCEL ALL FORMS OF B/A THAT HAVE
BEEN PRE-SIGNED OR PRE-ENDORSED ON BEHALF OF THE CANADIAN SUBSIDIARY BORROWER
AND THAT ARE HELD BY SUCH LENDER AND ARE NOT REQUIRED TO BE ISSUED PURSUANT TO
THIS AGREEMENT.


 


(E)  DRAFTS OF THE CANADIAN SUBSIDIARY BORROWER TO BE ACCEPTED AS B/AS HEREUNDER
SHALL BE SIGNED AS SET FORTH IN PARAGRAPH (D) ABOVE.  NOTWITHSTANDING THAT ANY
PERSON WHOSE SIGNATURE APPEARS ON ANY B/A MAY NO LONGER BE AN AUTHORIZED
SIGNATORY FOR ANY OF THE REVOLVING LENDERS OR THE CANADIAN SUBSIDIARY BORROWER
AT THE DATE OF ISSUANCE OF SUCH B/A, SUCH SIGNATURE SHALL NEVERTHELESS BE VALID
AND SUFFICIENT FOR ALL PURPOSES AS IF SUCH AUTHORITY HAD REMAINED IN FORCE AT
THE TIME OF SUCH ISSUANCE AND ANY SUCH B/A SO SIGNED SHALL BE BINDING ON THE
CANADIAN SUBSIDIARY BORROWER.


 


(F)  UPON ACCEPTANCE OF A B/A BY A REVOLVING LENDER, SUCH LENDER SHALL PURCHASE,
OR ARRANGE THE PURCHASE OF, SUCH B/A FROM THE CANADIAN SUBSIDIARY BORROWER AT
THE DISCOUNT B/A RATE FOR SUCH LENDER APPLICABLE TO SUCH B/A ACCEPTED BY IT AND
PROVIDE TO THE ADMINISTRATIVE AGENT THE DISCOUNT PROCEEDS FOR THE ACCOUNT OF THE
CANADIAN SUBSIDIARY BORROWER AS PROVIDED IN SECTION 2.07.  THE ACCEPTANCE FEE
PAYABLE BY THE CANADIAN SUBSIDIARY BORROWER TO A REVOLVING LENDER UNDER
SECTION 2.12(C) IN RESPECT OF EACH B/A ACCEPTED BY SUCH LENDER SHALL BE SET OFF
AGAINST THE DISCOUNT PROCEEDS PAYABLE BY SUCH LENDER UNDER THIS PARAGRAPH. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF ANY B/A DRAWING RESULTING FROM THE
CONVERSION OR CONTINUATION OF A B/A DRAWING OR CANADIAN REVOLVING LOAN PURSUANT
TO SECTION 2.08, THE NET AMOUNT THAT WOULD OTHERWISE BE PAYABLE TO THE CANADIAN
SUBSIDIARY BORROWER BY EACH REVOLVING LENDER PURSUANT TO THIS PARAGRAPH WILL BE
APPLIED AS PROVIDED IN SECTION 2.08(D).


 


(G)  EACH REVOLVING LENDER MAY AT ANY TIME AND FROM TIME TO TIME HOLD, SELL,
REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL B/AS ACCEPTED AND PURCHASED BY IT,
PROVIDED THAT NO SUCH SALE OR DISPOSITION SHALL CAUSE THE AMOUNT PAYABLE BY THE
CANADIAN SUBSIDIARY BORROWER UNDER SECTION 2.17 TO EXCEED THE AMOUNT THAT WOULD
HAVE BEEN PAYABLE THEREUNDER IN THE ABSENCE OF SUCH SALE OR DISPOSITION.


 


(H)  EACH B/A ACCEPTED AND PURCHASED HEREUNDER SHALL MATURE AT THE END OF THE
CONTRACT PERIOD APPLICABLE THERETO.


 


(I)  THE CANADIAN SUBSIDIARY BORROWER WAIVES PRESENTMENT FOR PAYMENT AND ANY
OTHER DEFENSE TO PAYMENT OF ANY AMOUNTS DUE TO A REVOLVING LENDER IN RESPECT OF
A B/A ACCEPTED AND PURCHASED BY IT PURSUANT TO THIS AGREEMENT THAT MIGHT EXIST
SOLELY BY REASON OF SUCH B/A BEING HELD, AT THE MATURITY THEREOF, BY SUCH LENDER
IN ITS OWN RIGHT AND THE CANADIAN SUBSIDIARY BORROWER AGREES NOT TO CLAIM ANY
DAYS OF GRACE IF SUCH LENDER AS HOLDER SUES THE CANADIAN SUBSIDIARY BORROWER ON
THE B/A FOR PAYMENT OF THE AMOUNTS PAYABLE BY THE CANADIAN SUBSIDIARY BORROWER
THEREUNDER.  ON THE SPECIFIED MATURITY DATE OF A B/A, OR SUCH EARLIER DATE AS
MAY BE REQUIRED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, THE CANADIAN
SUBSIDIARY BORROWER SHALL PAY THE REVOLVING LENDER THAT HAS ACCEPTED AND
PURCHASED SUCH B/A THE FULL FACE AMOUNT OF SUCH B/A (OR SHALL MAKE PROVISION FOR
THE CONVERSION OR CONTINUATION OF SUCH B/A IN ACCORDANCE WITH SECTION 2.08) IN
CANADIAN DOLLARS, AND, AFTER SUCH PAYMENT, THE CANADIAN SUBSIDIARY BORROWER
SHALL HAVE NO FURTHER LIABILITY IN RESPECT OF SUCH B/A AND SUCH LENDER SHALL BE
ENTITLED TO ALL BENEFITS OF, AND BE RESPONSIBLE FOR ALL PAYMENTS DUE TO THIRD
PARTIES UNDER, SUCH B/A.


 


(J)  AT THE OPTION OF THE CANADIAN SUBSIDIARY BORROWER AND ANY REVOLVING LENDER,
B/AS UNDER THIS AGREEMENT TO BE ACCEPTED BY SUCH LENDER MAY BE ISSUED IN THE
FORM OF DEPOSITORY BILLS FOR

 

59

--------------------------------------------------------------------------------


 


DEPOSIT WITH THE CANADIAN DEPOSITORY FOR SECURITIES LIMITED PURSUANT TO THE
DEPOSITORY BILLS AND NOTES ACT (CANADA).  ALL DEPOSITORY BILLS SO ISSUED SHALL
BE GOVERNED BY THE PROVISIONS OF THIS SECTION 2.06.


 


(K)  IF A REVOLVING LENDER IS NOT A CHARTERED BANK UNDER THE BANK ACT (CANADA)
OR IF A REVOLVING LENDER NOTIFIES THE ADMINISTRATIVE AGENT IN WRITING THAT IT IS
OTHERWISE UNABLE TO ACCEPT B/AS (EACH SUCH LENDER, A “NON-B/A LENDER”), SUCH
LENDER WILL, INSTEAD OF ACCEPTING AND PURCHASING B/AS, MAKE A LOAN (A “B/A
EQUIVALENT LOAN”) TO THE CANADIAN SUBSIDIARY BORROWER IN THE AMOUNT AND FOR THE
SAME TERM AS THE DRAFT THAT SUCH LENDER WOULD OTHERWISE HAVE BEEN REQUIRED TO
ACCEPT AND PURCHASE HEREUNDER.  EACH SUCH LENDER MAY REQUEST THAT SUCH B/A
EQUIVALENT LOAN BE EVIDENCED BY A NON-INTEREST BEARING PROMISSORY NOTE, IN A
FORM APPROVED BY THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT.  EACH SUCH
LENDER WILL PROVIDE TO THE ADMINISTRATIVE AGENT THE DISCOUNT PROCEEDS OF SUCH
B/A EQUIVALENT LOAN FOR THE ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER IN THE
SAME MANNER AS SUCH LENDER WOULD HAVE PROVIDED THE DISCOUNT PROCEEDS IN RESPECT
OF THE DRAFT THAT SUCH LENDER WOULD OTHERWISE HAVE BEEN REQUIRED TO ACCEPT AND
PURCHASE HEREUNDER.  EACH SUCH B/A EQUIVALENT LOAN WILL BEAR INTEREST AT THE
SAME RATE THAT WOULD RESULT IF SUCH LENDER HAD ACCEPTED (AND BEEN PAID AN
ACCEPTANCE FEE) AND PURCHASED (ON A DISCOUNTED BASIS) A B/A FOR THE RELEVANT
CONTRACT PERIOD (IT BEING THE INTENTION OF THE PARTIES THAT EACH SUCH B/A
EQUIVALENT LOAN SHALL HAVE THE SAME ECONOMIC CONSEQUENCES FOR THE REVOLVING
LENDERS AND THE CANADIAN SUBSIDIARY BORROWER AS THE B/A THAT SUCH B/A EQUIVALENT
LOAN REPLACES).  ALL SUCH INTEREST SHALL BE PAID IN ADVANCE ON THE DATE SUCH B/A
EQUIVALENT LOAN IS MADE AND WILL BE DEDUCTED FROM THE PRINCIPAL AMOUNT OF SUCH
B/A EQUIVALENT LOAN IN THE SAME MANNER IN WHICH THE DISCOUNT PROCEEDS OF A B/A
WOULD BE DEDUCTED FROM THE FACE AMOUNT OF THE B/A.  SUBJECT TO THE REPAYMENT
REQUIREMENTS OF THIS AGREEMENT, ON THE LAST DAY OF THE RELEVANT CONTRACT PERIOD
FOR SUCH B/A EQUIVALENT LOAN, THE CANADIAN SUBSIDIARY BORROWER SHALL BE ENTITLED
TO CONVERT EACH SUCH B/A EQUIVALENT LOAN INTO ANOTHER TYPE OF LOAN, OR TO ROLL
OVER EACH SUCH B/A EQUIVALENT LOAN INTO ANOTHER B/A EQUIVALENT LOAN, ALL IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT.


 


(L)  IF THE ADMINISTRATIVE AGENT DETERMINES AND PROMPTLY NOTIFIES THE PARENT
BORROWER THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE MONEY MARKET, THERE IS
NO MARKET FOR B/AS, (I) THE RIGHT OF THE CANADIAN SUBSIDIARY BORROWER TO REQUEST
AN ACCEPTANCE AND PURCHASE OF B/AS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE
AGENT DETERMINES THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST
AND SO NOTIFIES THE PARENT BORROWER, AND (II) ANY NOTICE RELATING TO AN
ACCEPTANCE AND PURCHASE OF B/AS THAT IS OUTSTANDING AT SUCH TIME SHALL BE DEEMED
TO BE A NOTICE REQUESTING A CANADIAN BASE RATE REVOLVING BORROWING (AS IF IT
WERE A NOTICE GIVEN PURSUANT TO SECTION 2.03).


 


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT AND DISBURSE THE DISCOUNT PROCEEDS (NET OF APPLICABLE ACCEPTANCE
FEES) OF EACH B/A TO BE ACCEPTED AND PURCHASED BY IT HEREUNDER ON THE PROPOSED
DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00 P.M., LOCAL
TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT
FOR SUCH PURPOSE BY NOTICE TO THE LENDERS, PROVIDED THAT SWINGLINE LOANS SHALL
BE MADE AS PROVIDED IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH
LOANS OR DISCOUNT PROCEEDS (NET OF APPLICABLE ACCEPTANCE FEES) AVAILABLE TO THE
APPLICABLE BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE
FUNDS, TO THE SUCH BORROWER’S FUNDING ACCOUNT, PROVIDED THAT ABR REVOLVING
LOANS, U.S. BASE RATE REVOLVING LOANS, CANADIAN BASE RATE REVOLVING LOANS AND
SWINGLINE LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN L/C DISBURSEMENT AND
REIMBURSEMENTS AS PROVIDED IN SECTION 2.05(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK OR, TO THE EXTENT THAT THE REVOLVING
LENDERS HAVE MADE PAYMENTS TO THE ISSUING BANK PURSUANT TO SECTION 2.05(E) TO
REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING OR ACCEPTANCE AND PURCHASE OF B/AS
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S SHARE OF SUCH BORROWING OR THE APPLICABLE DISCOUNT

 

60

--------------------------------------------------------------------------------


 


PROCEEDS (NET OF THE APPLICABLE ACCEPTANCE FEES), THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE
WITH PARAGRAPH (A) OF THIS SECTION 2.07 AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A CORRESPONDING AMOUNT. 
IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF SUCH BORROWING OR
DISCOUNT PROCEEDS (NET OF THE APPLICABLE ACCEPTANCE FEES) AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO THE APPLICABLE BORROWER TO BUT EXCLUDING
THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH
LENDER, THE GREATER OF (A)(1) IF SUCH AMOUNT CORRESPONDS TO A BORROWING MADE BY
THE PARENT BORROWER, THE FEDERAL FUNDS EFFECTIVE RATE, OR (2) IF SUCH AMOUNT
CORRESPONDS TO A BORROWING MADE BY THE CANADIAN SUBSIDIARY BORROWER, THE RATE
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF
FUNDING SUCH AMOUNT, AND (B) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, (II) IN THE
CASE OF THE PARENT BORROWER, THE INTEREST RATE APPLICABLE TO ABR REVOLVING LOANS
OR ABR TERM LOANS, AS THE CASE MAY BE, OR (III) IN THE CASE OF THE CANADIAN
SUBSIDIARY BORROWER, (A) IF SUCH AMOUNT CORRESPONDS TO A BORROWING MADE IN U.S.
DOLLARS, THE INTEREST RATE APPLICABLE TO U.S. BASE RATE REVOLVING LOANS, AND
(B) IF SUCH AMOUNT CORRESPONDS TO A B/A DRAWING OR A BORROWING MADE IN CANADIAN
DOLLARS, THE INTEREST RATE APPLICABLE TO CANADIAN BASE RATE REVOLVING LOANS.  IF
SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING OR SUCH LENDER’S
ACCEPTANCE AND PURCHASE OF B/AS.


 


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  EACH B/A DRAWING SHALL HAVE A CONTRACT PERIOD AS SPECIFIED
IN THE APPLICABLE REQUEST THEREFOR.  THEREAFTER, THE BORROWER MAY ELECT TO
CONVERT SUCH BORROWING OR B/A DRAWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING OR B/A DRAWING AND, IN THE CASE OF A EURODOLLAR REVOLVING BORROWING,
MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION 2.08, IT
BEING UNDERSTOOD THAT NO B/A DRAWING MAY BE CONVERTED OR CONTINUED OTHER THAN AT
THE END OF THE CONTRACT PERIOD APPLICABLE THERETO.  THE APPLICABLE BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING OR B/A DRAWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED
RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING OR
ACCEPTING B/AS COMPRISING SUCH B/A DRAWING, AS THE CASE MAY BE, AND THE LOANS OR
B/AS RESULTING FROM AN ELECTION MADE WITH RESPECT TO ANY SUCH PORTION SHALL BE
CONSIDERED A SEPARATE BORROWING OR B/A DRAWING.  THIS SECTION 2.08 SHALL NOT
APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION 2.08, THE APPLICABLE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE (I) IN THE
CASE OF AN ELECTION THAT WOULD RESULT IN A BORROWING, BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH BORROWER WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION, AND (II) IN THE CASE OF AN ELECTION
THAT WOULD RESULT IN A B/A DRAWING OR THE CONTINUATION OF A B/A DRAWING, BY THE
TIME THAT A REQUEST WOULD BE REQUIRED UNDER SECTION 2.06 IF SUCH BORROWER WERE
REQUESTING AN ACCEPTANCE AND PURCHASE OF B/AS TO BE MADE ON THE EFFECTIVE DATE
OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE APPLICABLE BORROWER. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.08, NO BORROWER SHALL BE
PERMITTED TO (I) CHANGE THE CURRENCY OF ANY BORROWING, (II) ELECT AN INTEREST
PERIOD FOR EURODOLLAR LOANS THAT DOES NOT COMPLY WITH SECTION 2.02(D) OR A
CONTRACT PERIOD FOR B/AS THAT DOES NOT COMPLY WITH SECTION 2.06(C)(III) OR
(III) CONVERT ANY BORROWING OR B/A DRAWING TO A REVOLVING BORROWING OR B/A
DRAWING NOT AVAILABLE UNDER THE CLASS OF COMMITMENTS PURSUANT TO WHICH SUCH
BORROWING OR B/A DRAWING WAS MADE.  EACH SUCH WRITTEN AND TELEPHONIC INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION:

 

61

--------------------------------------------------------------------------------


 

(I) THE BORROWING OR B/A DRAWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING OR B/A
DRAWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES
(III), (IV) AND (V) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING OR B/A
DRAWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING OUTSTANDING CREDIT EXTENSION IS TO BE AN ABR
BORROWING, U.S. BASE RATE REVOLVING BORROWING, CANADIAN BASE RATE REVOLVING
BORROWING, EURODOLLAR BORROWING OR B/A DRAWING;

 

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V) IN THE CASE OF AN ELECTION OF A B/A DRAWING, THE CONTRACT PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM CONTRACT PERIOD.

 

If any such Interest Election Request requests a Eurodollar Borrowing or B/A
Drawing but does not specify an Interest Period or Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period of one month’s or 30 days’ duration, as applicable.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing or B/A Drawing.

 


(C)  IF A BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING OR A B/A DRAWING PRIOR TO THE END OF THE
INTEREST PERIOD OR CONTRACT PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING OR B/A IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST
PERIOD SUCH BORROWING OR B/A DRAWING SHALL (I) IN THE CASE OF A EURODOLLAR U.S.
REVOLVING BORROWING, BE CONVERTED TO AN ABR REVOLVING BORROWING, (II) IN THE
CASE OF A EURODOLLAR CANADIAN REVOLVING BORROWING, BE CONVERTED TO A U.S. BASE
RATE REVOLVING BORROWING, (III) IN THE CASE OF A EURODOLLAR TERM BORROWING, BE
CONVERTED TO AN ABR TERM BORROWING, AND (IV) IN THE CASE OF A B/A DRAWING, BE
CONVERTED TO A CANADIAN BASE RATE REVOLVING BORROWING.  NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO
NOTIFIES THE PARENT BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS
CONTINUING, (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR BORROWING OR A B/A DRAWING AND NO B/A DRAWING OUTSTANDING MAY BE
CONTINUED AS A B/A DRAWING, (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL
(A) IN THE CASE OF A EURODOLLAR U.S. REVOLVING BORROWING, BE CONVERTED TO AN ABR
REVOLVING BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO, (B) IN
THE CASE OF A EURODOLLAR CANADIAN REVOLVING BORROWING, BE CONVERTED TO A U.S.
BASE RATE REVOLVING BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO, AND (C) IN THE CASE OF A EURODOLLAR TERM BORROWING, BE CONVERTED TO AN
ABR TERM BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO, AND
(III) UNLESS REPAID, EACH B/A DRAWING SHALL BE CONVERTED TO A CANADIAN BASE RATE
REVOLVING BORROWING.


 


(D)  UPON THE CONVERSION OF ANY CANADIAN REVOLVING BORROWING (OR PORTION
THEREOF) TO, OR THE CONTINUATION OF ANY B/A DRAWING (OR PORTION THEREOF) AS, A
B/A DRAWING, THE NET AMOUNT THAT WOULD OTHERWISE BE PAYABLE TO THE CANADIAN
SUBSIDIARY BORROWER BY EACH REVOLVING LENDER PURSUANT TO SECTION 2.06(F) IN
RESPECT OF SUCH NEW B/A DRAWING SHALL BE APPLIED AGAINST THE PRINCIPAL OF THE
CANADIAN

 

62

--------------------------------------------------------------------------------


 


REVOLVING LOANS MADE BY EACH REVOLVING LENDER AS PART OF SUCH CANADIAN REVOLVING
BORROWING (IN THE CASE OF A CONVERSION) OR THE REIMBURSEMENT OBLIGATION OWED TO
SUCH LENDER UNDER SECTION 2.06(I) IN RESPECT OF THE B/AS ACCEPTED BY SUCH LENDER
AS PART OF SUCH MATURING B/A DRAWING (IN THE CASE OF A CONTINUATION) AND THE
CANADIAN SUBSIDIARY BORROWER SHALL PAY TO SUCH LENDER AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN THE PRINCIPAL AMOUNT OF SUCH CANADIAN REVOLVING LOANS OR THE
AGGREGATE FACE AMOUNT OF SUCH MATURING B/AS, AS THE CASE MAY BE, AND SUCH NET
AMOUNT.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, (I) THE INITIAL TERM COMMITMENT SHALL TERMINATE AT 5:00 P.M., NEW
YORK CITY TIME, ON THE RESTATEMENT EFFECTIVE DATE AND (II) ALL REVOLVING
COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B)  THE BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS OF ANY CLASS, PROVIDED THAT (I) EACH PARTIAL REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $2,000,000, (II) THE BORROWERS SHALL NOT TERMINATE
OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT
PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE AGGREGATE
REVOLVING EXPOSURE WOULD EXCEED THE LESSER OF (A) THE AGGREGATE REVOLVING
COMMITMENTS AND (B) AN AMOUNT EQUAL TO (X) THE TOTAL BORROWING BASE THEN IN
EFFECT MINUS (Y) THE AVAILABILITY BLOCK, (III) THE BORROWERS SHALL NOT TERMINATE
OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT
PREPAYMENT OF THE U.S. REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE U.S.
REVOLVING EXPOSURE WOULD EXCEED THE DOMESTIC BORROWING BASE THEN IN EFFECT,
(IV) THE BORROWERS SHALL NOT TERMINATE OR REDUCE THE CANADIAN REVOLVING
SUB-COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE
CANADIAN REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE CANADIAN REVOLVING
EXPOSURE WOULD EXCEED THE LESSER OF (A) THE AGGREGATE CANADIAN REVOLVING
SUB-COMMITMENTS AND (B) THE CANADIAN BORROWING BASE THEN IN EFFECT AND (V) THE
BORROWERS SHALL NOT TERMINATE OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER
GIVING EFFECT TO SUCH TERMINATION OR REDUCTION, THE AGGREGATE CANADIAN REVOLVING
SUB-COMMITMENTS WOULD EXCEED THE AGGREGATE REVOLVING COMMITMENTS.


 


(C)  THE APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE REVOLVING COMMITMENTS, CANADIAN REVOLVING
SUB-COMMITMENTS OR TERM COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION 2.09 AT
LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY A BORROWER PURSUANT
TO THIS SECTION 2.09 SHALL BE IRREVOCABLE, PROVIDED THAT A NOTICE OF TERMINATION
OF THE REVOLVING COMMITMENTS OR THE CANADIAN REVOLVING SUB-COMMITMENTS DELIVERED
BY A BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON CONSUMMATION OF AN
ACQUISITION OR SALE TRANSACTION OR UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES OR THE RECEIPT OF PROCEEDS FROM THE ISSUANCE OF OTHER INDEBTEDNESS,
IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY SUCH BORROWER (BY NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS OF ANY
CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS OF SUCH CLASS.


 


SECTION 2.10.  REPAYMENT OF LOANS AND B/AS; EVIDENCE OF DEBT.  (A)  EACH
BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH REVOLVING LOAN OF SUCH LENDER MADE TO SUCH BORROWER ON THE MATURITY DATE
AND THE FACE AMOUNT OF EACH B/A OF SUCH BORROWER, IF ANY, ACCEPTED BY SUCH
LENDER AS PROVIDED IN SECTION 2.06, (II) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH TERM LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH TERM LOAN
OF SUCH LENDER MADE TO SUCH BORROWER ON THE MATURITY DATE AND (III) TO THE
SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE
EARLIER OF THE MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS
MADE THAT IS THE 15TH OR LAST DAY OF A

 

63

--------------------------------------------------------------------------------


 


CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS
MADE, PROVIDED THAT ON EACH DATE THAT A U.S. REVOLVING LOAN IS MADE, THE PARENT
BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


 


(B)  AT ALL TIMES THAT FULL CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 3.06
OF THE DOMESTIC SECURITY AGREEMENT AND THE CANADIAN SECURITY AGREEMENT (OR THE
APPLICABLE PROVISIONS, IF ANY, OF THE OTHER COLLATERAL DOCUMENTS), ON EACH
BUSINESS DAY, AT OR BEFORE 12:00 NOON, LOCAL TIME, THE ADMINISTRATIVE AGENT
SHALL APPLY ALL IMMEDIATELY AVAILABLE FUNDS TO PREPAY FIRST, THE REVOLVING LOANS
(INCLUDING SWINGLINE LOANS) AND AMOUNTS OWING IN RESPECT OF B/A DRAWINGS AND
SECOND, SUBJECT TO SECTION 2.05(J), TO CASH COLLATERALIZE OUTSTANDING TOTAL L/C
EXPOSURE, PROVIDED THAT SUCH PREPAYMENTS SHALL BE APPLIED IN A MANNER THAT
MINIMIZES PAYMENTS DUE PURSUANT TO SECTION 2.16.


 


(C)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE OR B/A ACCEPTED BY SUCH LENDER, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST AND AMOUNTS IN RESPECT OF B/AS PAYABLE AND
PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(D)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CURRENCY THEREOF, THE CLASS AND
TYPE THEREOF AND THE INTEREST PERIOD (IF ANY) APPLICABLE THERETO, (II) THE
AMOUNT OF EACH B/A AND THE CONTRACT PERIOD APPLICABLE THERETO, (III) THE AMOUNT
OF ANY PRINCIPAL, INTEREST DUE OR OTHER AMOUNT DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM EACH BORROWER TO EACH LENDER HEREUNDER AND (IV) THE AMOUNT OF
ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE
LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(E)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (C) OR
(D) OF THIS SECTION 2.10 SHALL BE, ABSENT MANIFEST ERROR, PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN, PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY
BORROWER TO REPAY THE LOANS OR AMOUNTS OWING IN RESPECT OF B/A DRAWINGS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(F)  ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE
AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT UNLESS THE APPLICABLE BORROWER
SHALL HAVE ALREADY DELIVERED A NOTE REPRESENTING SUCH LOANS, IN WHICH CASE THE
APPLICABLE BORROWER SHALL HAVE THE RIGHT TO HAVE SUCH NOTE RETURNED TO IT PRIOR
TO DELIVERING A NEW NOTE.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH
FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY
NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.11.  PREPAYMENTS.  (A)  EACH BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING OR AMOUNT OWED IN RESPECT OF
OUTSTANDING B/AS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY (BUT SUBJECT
TO SECTION 2.16), SUBJECT TO THE REQUIREMENTS OF THIS SECTION 2.11, PROVIDED
THAT NO TERM BORROWING SHALL BE PREPAID UNLESS, AT THE TIME OF AND IMMEDIATELY
AFTER GIVING EFFECT TO SUCH PREPAYMENT, (I) NO DEFAULT DESCRIBED IN CLAUSE (A),
(B), (H), (I) OR (J) OF ARTICLE VII HAS OCCURRED AND IS CONTINUING, (II) NO
EVENT OF DEFAULT DESCRIBED IN CLAUSE (G) (BUT ONLY IF SUCH DEFAULT OR EVENT OF
DEFAULT RESULTS FROM (A) AN EVENT OR CONDITION THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR (B) A DEFAULT OR
EVENT OF DEFAULT IN RESPECT OF ANY MATERIAL INDEBTEDNESS OF THE KIND DESCRIBED
IN CLAUSES (A), (B), (H), (I) OR (J) OF ARTICLE VII) OR (K) OF

 

64

--------------------------------------------------------------------------------



 


ARTICLE VII HAS OCCURRED AND IS CONTINUING AND (III) REFERENCE AVAILABILITY
SHALL EXCEED $45,000,000.


 


(B)  IN THE EVENT AND ON SUCH OCCASION THAT (I) THE AGGREGATE REVOLVING EXPOSURE
EXCEEDS THE LESSER OF (A) THE AGGREGATE REVOLVING COMMITMENTS AND (B) AN AMOUNT
EQUAL TO (X) THE TOTAL BORROWING BASE THEN IN EFFECT MINUS (Y) THE AVAILABILITY
BLOCK, (II) THE U.S. REVOLVING EXPOSURE EXCEEDS THE DOMESTIC BORROWING BASE THEN
IN EFFECT OR (III) THE CANADIAN REVOLVING EXPOSURE EXCEEDS THE LESSER OF (A) THE
AGGREGATE CANADIAN REVOLVING SUB-COMMITMENTS OR (B) THE CANADIAN BORROWING BASE
THEN IN EFFECT, THE APPLICABLE BORROWER SHALL PREPAY THE APPLICABLE REVOLVING
BORROWINGS OR SWINGLINE BORROWINGS OR AMOUNTS OWING IN RESPECT OF OUTSTANDING
B/A DRAWINGS (OR, IF NO SUCH BORROWINGS OR B/A DRAWINGS ARE OUTSTANDING, DEPOSIT
CASH COLLATERAL IN THE APPLICABLE L/C COLLATERAL ACCOUNT PURSUANT TO
SECTION 2.05(J)) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS WITHIN ONE BUSINESS
DAY AFTER THE DAY OF SUCH EVENT OR OCCASION.  IN ADDITION, THE BORROWERS SHALL
MAKE (1) ANY PREPAYMENTS REQUIRED BY SECTION 5.12 AND (2) ANY PREPAYMENTS
REQUIRED BY THE SENIOR SECURED NOTES INDENTURE AS A CONDITION TO MAKING AN
EXCESS CASH FLOW OFFER (AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE).


 


(C)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS OR AMOUNTS
OWING IN RESPECT OF OUTSTANDING B/A DRAWINGS, THE APPLICABLE BORROWER SHALL
SELECT THE BORROWING OR BORROWINGS OR THE B/A DRAWING OR B/A DRAWINGS TO BE
PREPAID AND SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT
PURSUANT TO PARAGRAPH (D) OF THIS SECTION 2.11.


 


(D)  THE APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE
(CONFIRMED BY FACSIMILE) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, LOCAL TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF ANY ABR BORROWING, U.S. BASE RATE REVOLVING BORROWING, CANADIAN
BASE RATE REVOLVING BORROWING OR B/A DRAWING, NOT LATER THAN 12:00 NOON, LOCAL
TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON
THE DATE OF PREPAYMENT.  EACH SUCH TELEPHONIC NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF, OR AMOUNT OWED IN RESPECT OF AN OUTSTANDING B/A DRAWING OR
PORTION THEREOF, TO BE PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A
REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT, PROVIDED THAT
IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE REVOLVING COMMITMENTS OR CANADIAN REVOLVING SUB-COMMITMENTS
AS CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED
IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  IN
ADDITION, A NOTICE OF OPTIONAL PREPAYMENT MAY STATE THAT SUCH NOTICE IS
CONDITIONAL UPON THE CONSUMMATION OF AN ACQUISITION OR ASSET SALE OR UPON THE
EFFECTIVENESS OF OTHER CREDIT FACILITIES OR THE RECEIPT OF PROCEEDS FROM THE
ISSUANCE OF OTHER INDEBTEDNESS, IN WHICH CASE SUCH NOTICE MAY BE REVOKED IF THE
APPLICABLE CONTINGENCY HAS NOT OCCURRED.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING OR AMOUNTS OWING IN RESPECT
OF AN OUTSTANDING B/A DRAWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN
THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN
SECTION 2.02 OR AN ACCEPTANCE AND PURCHASE OF B/AS AS PROVIDED IN SECTION 2.06,
EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT OF A MANDATORY
PREPAYMENT.  EACH PREPAYMENT OF A BORROWING OR AMOUNTS OWING IN RESPECT OF AN
OUTSTANDING B/A DRAWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN SUCH
PREPAID BORROWING OR THE B/AS INCLUDED IN SUCH B/A DRAWING.  PREPAYMENTS SHALL
BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 


(E)  AMOUNTS TO BE APPLIED PURSUANT TO THIS SECTION 2.11 OR ARTICLE VII TO
PREPAY OR REPAY AMOUNTS TO BECOME DUE WITH RESPECT TO OUTSTANDING B/AS SHALL BE
DEPOSITED IN THE PREPAYMENT ACCOUNT.  ON THE LAST DAY OF THE CONTRACT PERIOD OF
EACH B/A TO BE PREPAID OR REPAID, THE ADMINISTRATIVE AGENT SHALL APPLY ANY CASH
ON DEPOSIT IN THE PREPAYMENT ACCOUNT TO AMOUNTS DUE IN RESPECT OF THE RELEVANT
B/AS UNTIL

 

65

--------------------------------------------------------------------------------


 


THE AGGREGATE FACE AMOUNT DUE IN RESPECT OF THE RELEVANT OUTSTANDING B/AS HAS
BEEN REIMBURSED (WITH ANY REMAINING FUNDS BEING RETURNED TO THE CANADIAN
SUBSIDIARY BORROWER) OR UNTIL ALL THE ALLOCABLE CASH ON DEPOSIT HAS BEEN
EXHAUSTED.  THE ADMINISTRATIVE AGENT WILL, AT THE REQUEST OF THE CANADIAN
SUBSIDIARY BORROWER, USE COMMERCIALLY REASONABLE EFFORTS TO INVEST AMOUNTS ON
DEPOSIT IN THE PREPAYMENT ACCOUNT IN SHORT-TERM, CASH EQUIVALENT INVESTMENTS
SELECTED BY THE ADMINISTRATIVE AGENT IN CONSULTATION WITH THE CANADIAN
SUBSIDIARY BORROWER THAT MATURE PRIOR TO THE LAST DAY OF THE APPLICABLE CONTRACT
PERIODS OF THE B/AS TO BE PREPAID, PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL
HAVE NO OBLIGATION TO INVEST AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  THE CANADIAN SUBSIDIARY
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FOR ANY LOSSES RELATING TO THE
INVESTMENTS MADE AT THE REQUEST OR DIRECTION OF THE CANADIAN SUBSIDIARY BORROWER
SO THAT THE AMOUNT AVAILABLE TO PREPAY AMOUNTS DUE IN RESPECT OF B/AS ON THE
LAST DAY OF THE APPLICABLE CONTRACT PERIOD IS NOT LESS THAN THE AMOUNT THAT
WOULD HAVE BEEN AVAILABLE HAD NO INVESTMENTS BEEN MADE PURSUANT THERETO.  OTHER
THAN ANY INTEREST EARNED ON SUCH INVESTMENTS (WHICH SHALL BE FOR THE ACCOUNT OF
THE CANADIAN SUBSIDIARY BORROWER, TO THE EXTENT NOT NECESSARY FOR THE PREPAYMENT
OF B/AS IN ACCORDANCE WITH THIS SECTION 2.11), THE PREPAYMENT ACCOUNT SHALL NOT
BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL BE
DEPOSITED IN THE PREPAYMENT ACCOUNT AND REINVESTED AND DISBURSED AS SPECIFIED
ABOVE.  IF THE MATURITY OF THE LOANS AND ALL AMOUNTS DUE HEREUNDER HAS BEEN
ACCELERATED PURSUANT TO ARTICLE VII, THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, APPLY ALL AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT TO SATISFY
THE CANADIAN OBLIGATIONS (AND THE CANADIAN SUBSIDIARY BORROWER HEREBY GRANTS TO
THE ADMINISTRATIVE AGENT A SECURITY INTEREST IN THE PREPAYMENT ACCOUNT TO SECURE
SUCH CANADIAN OBLIGATIONS).


 


SECTION 2.12.  FEES.  (A)  THE PARENT BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
(A “COMMITMENT FEE”), WHICH SHALL ACCRUE AT THE APPLICABLE RATE ON THE AVERAGE
DAILY UNUSED AMOUNT OF THE REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH
LENDER’S REVOLVING COMMITMENT TERMINATES.  COMMITMENT FEES ACCRUED THROUGH AND
INCLUDING THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER SHALL BE
PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, PROVIDED THAT ALL SUCH ACCRUED
COMMITMENT FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING COMMITMENTS
TERMINATE.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING COMMITMENT
FEES, A REVOLVING COMMITMENT OF A REVOLVING LENDER SHALL BE DEEMED TO BE USED TO
THE EXTENT OF THE OUTSTANDING REVOLVING LOANS AND TOTAL L/C EXPOSURE OF SUCH
LENDER (AND THE TOTAL SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR
SUCH PURPOSE).


 


(B)  THE PARENT BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION FEE (A “PARTICIPATION FEE”)
WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT
THE SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S TOTAL
L/C EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED L/C
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENTS
TERMINATE AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY TOTAL L/C
EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE (A “FRONTING FEE”), WHICH
SHALL ACCRUE AT THE RATE OF 0.25% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE
TOTAL L/C EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED
L/C DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO
BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING COMMITMENTS
AND THE DATE ON WHICH THERE CEASES TO BE ANY TOTAL L/C EXPOSURE, AS WELL AS THE
ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. 
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER SHALL BE PAYABLE ON THE THIRD
BUSINESS DAY FOLLOWING SUCH LAST DAY,

 

66

--------------------------------------------------------------------------------


 


COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE, PROVIDED
THAT ALL SUCH ACCRUED FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 BUSINESS DAYS AFTER WRITTEN DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


(C)  THE CANADIAN SUBSIDIARY BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF EACH REVOLVING LENDER, ON EACH DATE ON WHICH B/AS DRAWN BY
THE CANADIAN SUBSIDIARY BORROWER ARE ACCEPTED HEREUNDER, IN CANADIAN DOLLARS, AN
ACCEPTANCE FEE (AN “ACCEPTANCE FEE”) COMPUTED BY MULTIPLYING THE FACE AMOUNT OF
EACH SUCH B/A BY THE PRODUCT OF (I) THE APPLICABLE RATE FOR B/A DRAWINGS ON SUCH
DATE AND (II) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE
CONTRACT PERIOD APPLICABLE TO SUCH B/A AND THE DENOMINATOR OF WHICH IS 365.


 


(D)  EACH BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT.


 


(E)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES,
PARTICIPATION FEES AND ACCEPTANCE FEES, TO THE LENDERS ENTITLED THERETO.  FEES
PAID (OTHER THAN ANY PORTION OF SUCH FEES THAT REPRESENT OVERPAYMENTS) SHALL NOT
BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


(F)  FOR PURPOSES OF CLARIFICATION, (I) ANY FEE REQUIRED TO BE PAID UNDER THIS
SECTION 2.12 FOR A PAYMENT PERIOD ENDING PRIOR TO THE RESTATEMENT EFFECTIVE DATE
SHALL BE DEEMED TO HAVE BEEN PAID FOR PURPOSES OF THIS SECTION 2.12 TO THE
EXTENT THAT SUCH FEE WAS PAID UNDER, AND IN ACCORDANCE WITH THE TERMS OF, THE
ORIGINAL CREDIT AGREEMENT AND (II) ANY FEE REQUIRED TO BE PAID UNDER THIS
SECTION 2.12 FOR ANY PORTION OF A PAYMENT PERIOD THAT OCCURS PRIOR TO THE
RESTATEMENT EFFECTIVE DATE SHALL, SOLELY WITH RESPECT TO SUCH PORTION OF SUCH
PAYMENT PERIOD, BE DETERMINED IN THE MANNER AND IN ACCORDANCE WITH THE TERMS SET
FORTH IN SECTION 2.12 OF THE ORIGINAL CREDIT AGREEMENT.


 


SECTION 2.13.  INTEREST.  (A)  (I) THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN MADE TO THE PARENT BORROWER) SHALL BEAR INTEREST
AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE, (II) THE LOANS COMPRISING
EACH U.S. BASE RATE REVOLVING BORROWING (INCLUDING EACH SWINGLINE LOAN MADE TO
THE CANADIAN SUBSIDIARY BORROWER THAT IS DENOMINATED IN U.S. DOLLARS) SHALL BEAR
INTEREST AT THE U.S. BASE RATE PLUS THE APPLICABLE RATE AND (III) THE LOANS
COMPRISING EACH CANADIAN BASE RATE REVOLVING BORROWING (INCLUDING EACH SWINGLINE
LOAN MADE TO THE CANADIAN SUBSIDIARY BORROWER THAT IS DENOMINATED IN CANADIAN
DOLLARS) SHALL BEAR INTEREST AT THE CANADIAN BASE RATE PLUS THE APPLICABLE RATE,
PROVIDED THAT, SOLELY IN RESPECT OF THE TERM LOANS, IF THE ALTERNATE BASE RATE
SHALL, AT ANY TIME, BE LESS THAN 4.25%, THEN THE ALTERNATE BASE RATE AT SUCH
TIME SHALL BE DEEMED TO BE 4.25%.


 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE, PROVIDED THAT, SOLELY IN RESPECT OF THE TERM LOANS, IF THE
ADJUSTED LIBO RATE SHALL, AT ANY TIME, BE LESS THAN 3.25%, THEN THE ADJUSTED
LIBO RATE AT SUCH TIME SHALL BE DEEMED TO BE 3.25%.


 


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT,

 

67

--------------------------------------------------------------------------------


 


AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN,
2.00% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE
PRECEDING PARAGRAPHS OF THIS SECTION 2.13 OR (II) IN THE CASE OF ANY OTHER
AMOUNT, 2.00% PLUS THE RATE APPLICABLE TO (A) IN THE CASE OF AN AMOUNT OWED BY
THE PARENT BORROWER, AN ABR LOAN, (B) IN THE CASE OF AN AMOUNT OWED BY THE
CANADIAN SUBSIDIARY BORROWER AND DENOMINATED IN U.S. DOLLARS, A U.S. BASE RATE
LOAN OR (C) IN THE CASE OF AN AMOUNT OWED BY THE CANADIAN SUBSIDIARY BORROWER
AND DENOMINATED IN CANADIAN DOLLARS, A CANADIAN BASE RATE LOAN.


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF LOANS IN RESPECT OF ANY CLASS,
UPON TERMINATION OF THE REVOLVING COMMITMENTS IN RESPECT OF SUCH CLASS, PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION 2.13 SHALL
BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY
LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING BORROWING, U.S. BASE RATE
REVOLVING BORROWING OR CANADIAN BASE RATE REVOLVING BORROWING PRIOR TO THE END
OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT CONTRARY, ACCRUED INTEREST ON THE TERM LOANS SHALL NOT BE PAYABLE
AT ANY TIME WHEN A DEFAULT OR EVENT OF DEFAULT DESCRIBED IN CLAUSE (A), (B),
(H) OR (I) OF ARTICLE VII HAS OCCURRED AND IS CONTINUING, PROVIDED THAT INTEREST
SHALL CONTINUE TO ACCRUE ON THE TERM LOANS DURING SUCH PERIOD IN ACCORDANCE WITH
THIS SECTION 2.13, AND SUCH ACCRUED INTEREST SHALL BE PAYABLE ON THE FIRST
INTEREST PAYMENT DATE AFTER THE DATE ON WHICH ALL SUCH DEFAULTS AND EVENTS OF
DEFAULT CEASE TO EXIST OR THE DISCHARGE OF REVOLVING LENDER CLAIMS SHALL HAVE
OCCURRED.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO (I) THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE AND (II) THE
U.S. BASE RATE OR THE CANADIAN BASE RATE SHALL BE, IN EACH CASE, COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR) AND, IN EACH CASE,
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
(WHICH, IN THE CASE OF ANY LOAN MADE UNDER THE ORIGINAL CREDIT AGREEMENT AND
CONTINUING UNDER THIS AGREEMENT, AS CONTEMPLATED BY SECTION 2.01, SHALL BE THE
DAY ON WHICH SUCH LOAN WAS MADE UNDER THE ORIGINAL CREDIT AGREEMENT) BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, U.S. BASE RATE,
CANADIAN BASE RATE AND ADJUSTED LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


(F)  SOLELY FOR PURPOSES OF THE INTEREST ACT (CANADA), (I) WHENEVER ANY INTEREST
OR FEE UNDER THIS AGREEMENT IS CALCULATED USING A RATE BASED ON A YEAR OF 360
DAYS OR 365 DAYS, AS THE CASE MAY BE, THE RATE DETERMINED PURSUANT TO SUCH
CALCULATION, WHEN EXPRESSED AS AN ANNUAL RATE, IS EQUIVALENT TO THE APPLICABLE
RATE BASED ON A YEAR OF 360 DAYS OR 365 DAYS, AS THE CASE MAY BE, MULTIPLIED BY
A FRACTION, THE NUMERATOR OF WHICH IS THE ACTUAL NUMBER OF DAYS IN THE CALENDAR
YEAR IN WHICH THE PERIOD FOR WHICH SUCH INTEREST OR FEE IS PAYABLE (OR
COMPOUNDED) ENDS AND THE DENOMINATOR OF WHICH IS 360 OR 365, AS THE CASE MAY BE,
(II) THE RATES OF INTEREST UNDER THIS AGREEMENT ARE NOMINAL RATES AND NOT
EFFECTIVE RATES OR YIELDS AND (III) THE PRINCIPLE OF DEEMED REINVESTMENT OF
INTEREST DOES NOT APPLY TO ANY INTEREST CALCULATION UNDER THIS AGREEMENT.


 


(G)  FOR PURPOSES OF CLARIFICATION, ANY INTEREST REQUIRED TO BE PAID UNDER THIS
SECTION 2.13 FOR ANY PORTION OF A PAYMENT PERIOD THAT OCCURS PRIOR TO THE
RESTATEMENT EFFECTIVE DATE SHALL, SOLELY WITH RESPECT TO SUCH PORTION OF SUCH
PAYMENT PERIOD, BE DETERMINED IN THE MANNER AND IN ACCORDANCE WITH THE TERMS SET
FORTH IN SECTION 2.13 OF THE ORIGINAL CREDIT AGREEMENT (GIVING EFFECT TO ANY
DEFINED TERM USED IN SUCH SECTION 2.13 AS SUCH TERM IS DEFINED IN THE ORIGINAL
CREDIT AGREEMENT).


 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST

 

68

--------------------------------------------------------------------------------


 


PERIOD FOR A EURODOLLAR BORROWING:


 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH
INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as (A) in the case of a Borrowing
Request made by the Parent Borrower, an ABR Borrowing, and (B) in the case of a
Borrowing Request made by the Canadian Subsidiary Borrower denominated in U.S.
Dollars, a U.S. Base Rate Revolving Borrowing.

 


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK, OR

 

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS OR B/A DRAWINGS
MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES IN GOOD FAITH THAT ANY CHANGE
IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE
CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS
OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING
BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH
CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S
POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY
WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE APPLICABLE
BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK
OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.

 

69

--------------------------------------------------------------------------------



 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY IN REASONABLE DETAIL, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION 2.15, SHALL BE DELIVERED TO THE APPLICABLE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE APPLICABLE BORROWER
SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN
AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION 2.15 SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT
NO BORROWER SHALL BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION 2.15 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS
THE CASE MAY BE, NOTIFIES SUCH BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN OR TO ISSUE B/AS FOR ACCEPTANCE AND PURCHASE ON
THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO (REGARDLESS OF
WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION 2.11(D) AND IS REVOKED IN
ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OR RIGHT TO
RECEIVE PAYMENT IN RESPECT OF A B/A OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD OR CONTRACT PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE
APPLICABLE BORROWER PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE
APPLICABLE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST
OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH
LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE
ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD
FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE
PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE
AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD
AT THE INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE
COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND
PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.  A CERTIFICATE OF ANY LENDER
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION 2.16 SHALL BE DELIVERED TO THE APPLICABLE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE APPLICABLE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 BUSINESS
DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF ANY LOAN PARTY UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT IF ANY LOAN PARTY SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED
TAXES, OTHER TAXES OR EXCLUDED TAXES FROM SUCH PAYMENTS, THEN (I) IN THE CASE OF
INDEMNIFIED TAXES AND OTHER TAXES, THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.17) THE
ADMINISTRATIVE AGENT, ISSUING BANK OR LENDER (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) SUCH LOAN PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH LOAN PARTY SHALL
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH AND WITHIN THE TIME REQUIRED BY APPLICABLE LAW.


 

70

--------------------------------------------------------------------------------



 


(B)  IN ADDITION, THE LOAN PARTIES SHALL TIMELY PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  EACH LOAN PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR SUCH LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH LOAN PARTY UNDER ANY LOAN
DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.17) AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE APPLICABLE LOAN PARTY
BY THE ISSUING BANK OR A LENDER, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES, OTHER TAXES
OR EXCLUDED TAXES BY THE APPLICABLE LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH
LOAN PARTY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)  THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER THAT IS ENTITLED
TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE
JURISDICTION IN WHICH THE APPLICABLE BORROWER IS RESIDENT, OR ANY TREATY TO
WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT SHALL DELIVER TO SUCH BORROWER (IN THE CASE OF THE ISSUING BANK OR
SUCH LENDER, WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW, IF ANY, OR REASONABLY REQUESTED BY SUCH BORROWER
AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED
RATE, PROVIDED THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER
HAS RECEIVED WRITTEN NOTICE FROM SUCH BORROWER ADVISING IT OF THE AVAILABILITY
OF SUCH EXEMPTION AND SUPPLYING ALL APPLICABLE DOCUMENTATION.  THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER, AS THE CASE MAY BE, SHALL
COOPERATE WITH THE APPLICABLE BORROWER IN GOOD FAITH TO IDENTIFY THE POTENTIAL
AVAILABILITY OF SUCH EXEMPTION OR REDUCTION.


 


(F)  IF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR A LENDER, AS THE CASE MAY
BE, DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY ANY LOAN
PARTY OR WITH RESPECT TO WHICH ANY LOAN PARTY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY SUCH LOAN PARTY UNDER THIS SECTION 2.17 WITH RESPECT TO THE INDEMNIFIED TAXES
OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND), PROVIDED THAT SUCH LOAN PARTY, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER, AS THE CASE MAY BE,
AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER, AS THE CASE MAY BE, IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION 2.17
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO ANY LOAN PARTY OR ANY OTHER PERSON.

 

71

--------------------------------------------------------------------------------


 


(G)  IF THE CANADIAN SUBSIDIARY BORROWER OR ANY CANADIAN SUBSIDIARY LOAN PARTY
SHALL RECEIVE AN ASSESSMENT, REASSESSMENT OR SIMILAR DOCUMENT ASSESSING TAXES
WHEREBY THE CANADIAN SUBSIDIARY BORROWER OR SUCH CANADIAN SUBSIDIARY LOAN PARTY
SHALL BE REQUIRED TO PAY ANY EXCLUDED TAXES REFERRED TO IN PARAGRAPH (E) OF THE
DEFINITION OF “EXCLUDED TAXES” IN SECTION 1.01 AS A RESULT OF THE CANADIAN
SUBSIDIARY BORROWER OR SUCH CANADIAN SUBSIDIARY LOAN PARTY HAVING PAID OR
CREDITED (OR BEEN DEEMED TO HAVE PAID OR CREDITED) AN AMOUNT HEREUNDER TO A
LENDER OR OTHER PERSON THAT IS NOT A CANADIAN RESIDENT, AND SUCH TAXES WERE NOT
WITHHELD FROM PAYMENTS MADE HEREUNDER IN ACCORDANCE WITH APPLICABLE LAW, THEN
SUCH LENDER OR OTHER PERSON SHALL PROMPTLY UPON WRITTEN DEMAND THEREFOR
REIMBURSE THE CANADIAN SUBSIDIARY BORROWER OR SUCH CANADIAN SUBSIDIARY LOAN
PARTY FOR THE FULL AMOUNT OF SUCH EXCLUDED TAXES.


 


(H)  THE CANADIAN SUBSIDIARY BORROWER SHALL, UPON REQUEST, COOPERATE IN GOOD
FAITH WITH THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE APPLICABLE LENDER,
AS THE CASE MAY BE, IN SEEKING A RECOVERY OF ANY EXCLUDED TAXES REMITTED BY THE
CANADIAN SUBSIDIARY BORROWER OR ANY CANADIAN SUBSIDIARY LOAN PARTY ON BEHALF OF
SUCH PERSONS TO A GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH THIS AGREEMENT.


 


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS. 
(A)  EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT UNDER ANY
LOAN DOCUMENT (WHETHER OF PRINCIPAL, AMOUNTS OWING IN RESPECT OF B/A DRAWINGS,
INTEREST, FEES OR REIMBURSEMENT OF L/C DISBURSEMENTS, OR OF AMOUNTS PAYABLE
UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO THE TIME EXPRESSLY
REQUIRED UNDER SUCH LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS
EXPRESSLY REQUIRED, PRIOR TO 12:00 NOON, LOCAL TIME), ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
(OTHER THAN THOSE REQUIRED TO BE MADE TO THE PREPAYMENT ACCOUNT) SHALL BE MADE
TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW YORK, NEW
YORK 10017 (OR, IN THE CASE OF PAYMENTS MADE IN RESPECT OF THE CANADIAN
OBLIGATIONS, TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 200 BAY STREET, 18TH
FLOOR, ROYAL BANK PLAZA, SOUTH TOWER, TORONTO, ONTARIO M5J 2J2), EXCEPT PAYMENTS
TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY
PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17
AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND PAYMENTS
PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE DIRECTLY TO THE PERSONS SPECIFIED
THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED
BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE
ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS UNDER EACH LOAN DOCUMENT OF PRINCIPAL OR INTEREST IN RESPECT OF ANY
LOAN OR AMOUNTS OWING IN RESPECT OF ANY B/A DRAWING (OR OF ANY BREAKAGE
INDEMNITY IN RESPECT OF ANY LOAN OR B/A DRAWING) SHALL BE MADE IN THE CURRENCY
OF SUCH LOAN OR B/A DRAWING; ALL OTHER PAYMENTS UNDER EACH LOAN DOCUMENT SHALL
BE MADE IN U.S. DOLLARS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN.  AT ALL
TIMES THAT FULL CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 3.06 OF THE
DOMESTIC SECURITY AGREEMENT AND THE CANADIAN SECURITY AGREEMENT (OR THE
APPLICABLE PROVISIONS, IF ANY, OF THE OTHER COLLATERAL DOCUMENTS), SOLELY FOR
PURPOSES OF DETERMINING THE AMOUNT OF LOANS AVAILABLE FOR BORROWING PURPOSES OR
B/AS AVAILABLE FOR DRAWING, CHECKS AND CASH OR OTHER IMMEDIATELY AVAILABLE FUNDS
FROM COLLECTIONS OF ITEMS OF PAYMENT AND PROCEEDS OF ANY COLLATERAL SHALL BE
APPLIED IN WHOLE OR IN PART AGAINST THE OBLIGATIONS, ON THE DAY OF RECEIPT,
SUBJECT TO ACTUAL COLLECTION.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, AMOUNTS OWING IN
RESPECT OF B/A DRAWINGS, UNREIMBURSED L/C DISBURSEMENTS, INTEREST AND FEES THEN
DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS

 

72

--------------------------------------------------------------------------------


 


PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO
SUCH PARTIES (BASED ON THE U.S. DOLLAR EQUIVALENT OF SUCH AMOUNTS OR THE U.S.
DOLLAR AMOUNT THEREOF, AS APPLICABLE), AND (II) SECOND, TOWARDS THE PAYMENT OF
PRINCIPAL, AMOUNTS OWING IN RESPECT OF B/A DRAWINGS AND UNREIMBURSED L/C
DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL, FACE AMOUNTS OF B/AS AND AMOUNTS OF
UNREIMBURSED L/C DISBURSEMENTS THEN DUE TO SUCH PARTIES (BASED ON THE U.S.
DOLLAR EQUIVALENT OF SUCH AMOUNTS OR THE U.S. DOLLAR AMOUNT THEREOF, AS
APPLICABLE), EXCEPT THAT, IN THE CASE OF ANY SUCH PAYMENT OF FUNDS BY A FOREIGN
LOAN GUARANTOR ON BEHALF OF THE CANADIAN SUBSIDIARY BORROWER, THE APPLICATION OF
SUCH FUNDS SET OUT IN CLAUSES (I) AND (II) OF THIS SECTION 2.18(B) MAY BE
REVERSED IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION.


 


(C)  AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF PRINCIPAL,
INTEREST, AMOUNTS OWING IN RESPECT OF ANY B/A DRAWING, L/C DISBURSEMENTS, FEES,
PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO SECTION 9.03), AND OTHER SUMS
PAYABLE UNDER THE LOAN DOCUMENTS (IN EACH CASE, SOLELY TO THE EXTENT SUCH
AMOUNTS ARE PAYABLE TO THE REVOLVING LENDERS), MAY BE PAID FROM THE PROCEEDS OF
BORROWINGS OR B/A DRAWINGS MADE HEREUNDER, WHETHER MADE FOLLOWING A REQUEST BY
THE APPLICABLE BORROWER PURSUANT TO SECTION 2.03 OR SECTION 2.06, AS APPLICABLE,
OR DEEMED A REQUEST AS PROVIDED IN THIS SECTION 2.18, OR MAY BE DEDUCTED FROM
ANY DEPOSIT ACCOUNT OF THE APPLICABLE BORROWER MAINTAINED WITH THE
ADMINISTRATIVE AGENT.  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES (I) THE
ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF PAYING EACH PAYMENT
OF PRINCIPAL, INTEREST, FEES AND ANY OTHER AMOUNT AS IT BECOMES DUE UNDER ANY
LOAN DOCUMENT AND AGREES THAT ALL SUCH AMOUNTS CHARGED SHALL CONSTITUTE LOANS
(INCLUDING SWINGLINE LOANS) AND THAT ALL SUCH BORROWINGS SHALL BE DEEMED TO HAVE
BEEN REQUESTED PURSUANT TO SECTIONS 2.03, 2.04 OR 2.05, AS APPLICABLE, AND
(II) THE ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF SUCH BORROWER
MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF PRINCIPAL,
INTEREST, FEES AND ANY OTHER AMOUNT DUE UNDER ANY LOAN DOCUMENT.


 


(D)  IF ANY REVOLVING LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS, AMOUNTS OWING IN RESPECT OF B/A DRAWINGS
OR PARTICIPATIONS IN L/C DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH
LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS
REVOLVING LOANS, AMOUNTS OWING IN RESPECT OF B/A DRAWINGS AND PARTICIPATIONS IN
L/C DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER REVOLVING LENDER, THEN THE REVOLVING LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS, AMOUNTS OWING IN RESPECT OF B/A DRAWINGS
AND PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS OF OTHER REVOLVING
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS,
AMOUNTS OWING IN RESPECT OF B/A DRAWINGS AND PARTICIPATIONS IN L/C DISBURSEMENTS
AND SWINGLINE LOANS, PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY ANY BORROWER PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A REVOLVING LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF
A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN L/C DISBURSEMENTS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE PARENT BORROWER OR ANY SUBSIDIARY
OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL
APPLY).  EACH BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY REVOLVING LENDER ACQUIRING
A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.

 

73

--------------------------------------------------------------------------------



 


(E)  IF ANY TERM LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS TERM LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF
A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS TERM LOANS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER TERM LENDER, THEN THE
TERM LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE
VALUE) PARTICIPATIONS IN THE TERM LOANS OF OTHER TERM LENDERS TO THE EXTENT
NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE TERM
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE TERM LOANS, PROVIDED THAT (I) IF ANY SUCH
PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE
THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE
PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A TERM LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE PARENT BORROWER OR ANY SUBSIDIARY THEREOF (AS TO
WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH BORROWER CONSENTS TO
THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THAT ANY TERM LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(F)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
APPLICABLE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF THE APPLICABLE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF (I)(A) IN THE CASE OF LOANS MADE
TO THE PARENT BORROWER OR U.S. L/C DISBURSEMENTS, THE FEDERAL FUNDS EFFECTIVE
RATE, OR (B) IN THE CASE OF LOANS MADE TO THE CANADIAN SUBSIDIARY BORROWER,
CANADIAN L/C DISBURSEMENTS OR AMOUNTS OWING IN RESPECT OF B/A DRAWINGS, THE RATE
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF
FUNDING SUCH AMOUNT, AND (II) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(G)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), SECTION 2.05(D) OR (E), SECTION 2.06(F),
SECTION 2.07(A) OR (B), SECTION 2.18(F) OR SECTION 9.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE REASONABLE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE
FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE

 

74

--------------------------------------------------------------------------------


 


DISADVANTAGEOUS TO SUCH LENDER.  EACH BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE APPLICABLE
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (I) THE APPLICABLE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL AMOUNT OF ITS LOANS, AMOUNTS OWING IN RESPECT OF B/A
DRAWINGS AND PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT UNDER ANY
LOAN DOCUMENT, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL,
AMOUNTS OWING IN RESPECT OF B/A DRAWINGS AND ACCRUED INTEREST AND FEES) OR THE
APPLICABLE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF
ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15
OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
APPLICABLE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.20.  RETURNED PAYMENTS.  IF AFTER RECEIPT OF ANY PAYMENT WHICH IS
APPLIED TO THE PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS, THE ADMINISTRATIVE
AGENT OR ANY LENDER IS FOR ANY REASON COMPELLED TO SURRENDER SUCH PAYMENT OR
PROCEEDS TO ANY PERSON BECAUSE SUCH PAYMENT OR APPLICATION OF PROCEEDS IS
INVALIDATED, DECLARED FRAUDULENT, SET ASIDE, DETERMINED TO BE VOID OR VOIDABLE
AS A PREFERENCE, IMPERMISSIBLE SETOFF, OR A DIVERSION OF TRUST FUNDS, OR FOR ANY
OTHER REASON, THEN THE OBLIGATIONS OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUED AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER.  THE PROVISIONS OF THIS SECTION 2.20 SHALL BE AND REMAIN
EFFECTIVE NOTWITHSTANDING ANY CONTRARY ACTION WHICH MAY HAVE BEEN TAKEN BY THE
ADMINISTRATIVE AGENT OR ANY LENDER IN RELIANCE UPON SUCH PAYMENT OR APPLICATION
OF PROCEEDS.  THE PROVISIONS OF THIS SECTION 2.20 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


 


SECTION 2.21.  REVOLVING COMMITMENT INCREASES; INCREMENTAL TERM LOANS.  (A)  AT
ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, BUT IN ANY EVENT,
NO MORE THAN TWO TIMES DURING THE AVAILABILITY PERIOD, THE PARENT BORROWER MAY,
BY NOTICE TO THE ADMINISTRATIVE AGENT (WHEREUPON THE ADMINISTRATIVE AGENT SHALL
PROMPTLY DELIVER A COPY OF SUCH NOTICE TO EACH OF THE LENDERS), REQUEST TO ADD
(X) ONE OR MORE INCREASES IN THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS
(EACH SUCH INCREASE, A “REVOLVING COMMITMENT INCREASE”) HAVING TERMS IDENTICAL
TO THE EXISTING REVOLVING COMMITMENTS OR (Y) ONE OR MORE ADDITIONAL TRANCHES OF
TERM LOANS (THE “INCREMENTAL TERM LOANS”), PROVIDED THAT AT THE TIME OF EACH
SUCH REQUEST AND UPON THE EFFECTIVENESS OF EACH COMMITMENT INCREASE AMENDMENT
(AS DEFINED BELOW), (I) NO DEFAULT HAS OCCURRED AND IS CONTINUING OR SHALL
RESULT THEREFROM, (II) SOLELY WITH RESPECT TO ANY REVOLVING COMMITMENT INCREASE,
THE PARENT BORROWER SHALL BE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE
COVENANT CONTAINED IN SECTION 6.12 RECOMPUTED AS OF THE LAST DAY OF THE
MOST-RECENTLY ENDED FISCAL QUARTER OF THE PARENT BORROWER AND (III) THE PARENT
BORROWER SHALL HAVE DELIVERED A CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT
SET FORTH IN CLAUSES (I) AND, SOLELY WITH RESPECT TO ANY REVOLVING COMMITMENT
INCREASE, (II) ABOVE, TOGETHER WITH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH CLAUSE (II) ABOVE.  NOTWITHSTANDING ANYTHING TO
CONTRARY HEREIN, THE AGGREGATE PRINCIPAL AMOUNT OF (A) THE REVOLVING COMMITMENT
INCREASES SHALL NOT

 

75

--------------------------------------------------------------------------------


 


EXCEED $40,000,000 AND (B) THE INCREMENTAL TERM LOANS SHALL NOT EXCEED
$15,000,000.  EACH REVOLVING COMMITMENT INCREASE SHALL BE IN AN INTEGRAL
MULTIPLE OF $2,000,000 AND BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS
THAN $15,000,000, PROVIDED THAT SUCH AMOUNT MAY BE LESS THAN $15,000,000 IF SUCH
AMOUNT REPRESENTS ALL THE REMAINING AVAILABILITY UNDER THE AGGREGATE PRINCIPAL
AMOUNT OF REVOLVING COMMITMENT INCREASES SET FORTH ABOVE.  EACH INCREMENTAL TERM
LOAN SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND BE IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS NOT LESS THAN $2,000,000, PROVIDED THAT SUCH AMOUNT MAY
BE LESS THAN $2,000,000 IF SUCH AMOUNT REPRESENTS ALL THE REMAINING AVAILABILITY
UNDER THE AGGREGATE PRINCIPAL AMOUNT OF THE INCREMENTAL TERM LOANS SET FORTH
ABOVE.


 


(B)  THE INCREMENTAL TERM LOANS (I) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT IN
RESPECT OF THE COLLATERAL AND WITH THE OBLIGATIONS IN RESPECT OF THE INITIAL
TERM LOAN, (II) FOR PURPOSES OF PREPAYMENTS, SHALL BE TREATED SUBSTANTIALLY THE
SAME AS (AND IN ANY CASE NO MORE FAVORABLY THAN) THE INITIAL TERM LOAN AND
(III) SHALL HAVE TERMS NO LESS FAVORABLE TO THE REVOLVING LENDERS THAN THE
INITIAL TERM LOAN.


 


(C)  EACH NOTICE FROM THE PARENT BORROWER PURSUANT TO THIS SECTION 2.21 SHALL
SET FORTH THE REQUESTED AMOUNT OF THE RELEVANT REVOLVING COMMITMENT INCREASES OR
INCREMENTAL TERM LOANS.  ANY ADDITIONAL BANK, FINANCIAL INSTITUTION, EXISTING
LENDER OR OTHER PERSON THAT ELECTS TO EXTEND A REVOLVING COMMITMENT INCREASE
SHALL BE REASONABLY SATISFACTORY TO THE PARENT BORROWER, THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK (ANY SUCH BANK, FINANCIAL INSTITUTION, EXISTING
LENDER OR OTHER PERSON BEING CALLED AN “ADDITIONAL LENDER”) AND, IF NOT ALREADY
A LENDER, SHALL BECOME A LENDER UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT (A
“COMMITMENT INCREASE AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE
OTHER LOAN DOCUMENTS, EXECUTED BY HOLDINGS, THE PARENT BORROWER, SUCH ADDITIONAL
LENDER AND THE ADMINISTRATIVE AGENT.  ANY INCREMENTAL TERM LOAN SHALL BE MADE
ONLY BY THE INITIAL TERM LENDER OR A SPONSOR AFFILIATE.  NO LENDER SHALL BE
OBLIGATED TO PROVIDE ANY REVOLVING COMMITMENT INCREASE OR INCREMENTAL TERM LOAN
UNLESS IT SO AGREES.  COMMITMENTS IN RESPECT OF ANY REVOLVING COMMITMENT
INCREASE OR INCREMENTAL TERM LOAN SHALL BECOME COMMITMENTS (OR IN THE CASE OF
ANY REVOLVING COMMITMENT INCREASE TO BE PROVIDED BY AN EXISTING REVOLVING
LENDER, AN INCREASE IN THE REVOLVING COMMITMENT OF SUCH LENDER) UNDER THIS
AGREEMENT.  A COMMITMENT INCREASE AMENDMENT MAY, WITHOUT THE CONSENT OF ANY
OTHER LENDERS, EFFECT SUCH AMENDMENTS TO ANY LOAN DOCUMENTS AS MAY BE NECESSARY
OR APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE
PROVISIONS OF THIS SECTION 2.21.  THE EFFECTIVENESS OF ANY COMMITMENT INCREASE
AMENDMENT SHALL, UNLESS OTHERWISE AGREED TO BY THE ADMINISTRATIVE AGENT AND THE
ADDITIONAL LENDERS, BE SUBJECT TO THE SATISFACTION OF EACH OF THE CONDITIONS SET
FORTH IN SECTION 4.02 ON THE DATE THEREOF.  THE PROCEEDS OF (I) ANY REVOLVING
COMMITMENT INCREASES WILL BE USED ONLY FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES AND TO FINANCE ANY PERMITTED ACQUISITION AND (II) ANY INCREMENTAL TERM
LOANS WILL BE USED ONLY TO REPAY OUTSTANDING U.S. REVOLVING LOANS AND FEES,
COSTS AND EXPENSES IN CONNECTION WITH THE INCURRENCE OF SUCH INCREMENTAL TERM
LOANS.


 


(D)  UPON EACH REVOLVING COMMITMENT INCREASE PURSUANT TO THIS SECTION 2.21,
(I) EACH REVOLVING LENDER IMMEDIATELY PRIOR TO SUCH INCREASE WILL AUTOMATICALLY
AND WITHOUT FURTHER ACT BE DEEMED TO HAVE ASSIGNED TO EACH ADDITIONAL LENDER,
AND EACH SUCH ADDITIONAL LENDER WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE
DEEMED TO HAVE ASSUMED, A PORTION OF SUCH REVOLVING LENDER’S (X) CANADIAN
REVOLVING SUB-COMMITMENT AND (Y) PARTICIPATIONS HEREUNDER IN OUTSTANDING LETTERS
OF CREDIT AND SWINGLINE LOANS SUCH THAT, AFTER GIVING EFFECT TO SUCH REVOLVING
COMMITMENT INCREASE AND EACH SUCH DEEMED ASSIGNMENT AND ASSUMPTION, THE
PERCENTAGE OF THE AGGREGATE (A) CANADIAN REVOLVING SUB-COMMITMENTS,
(B) OUTSTANDING PARTICIPATIONS HEREUNDER IN LETTERS OF CREDIT AND
(C) OUTSTANDING PARTICIPATIONS HEREUNDER IN SWINGLINE LOANS, IN EACH CASE HELD
BY EACH REVOLVING LENDER (INCLUDING EACH SUCH ADDITIONAL LENDER), WILL EQUAL
SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE AND (II) IF, ON THE DATE OF SUCH
REVOLVING COMMITMENT INCREASE, THERE ARE ANY REVOLVING LOANS OUTSTANDING OR
AMOUNTS OWING IN RESPECT OF OUTSTANDING B/A DRAWINGS, SUCH REVOLVING LOANS AND
AMOUNTS OWING IN RESPECT OF OUTSTANDING B/A DRAWINGS SHALL ON OR PRIOR TO THE
EFFECTIVENESS OF SUCH REVOLVING COMMITMENT INCREASE

 

76

--------------------------------------------------------------------------------


 


BE PREPAID FROM THE PROCEEDS OF ADDITIONAL REVOLVING LOANS MADE AND B/AS
ACCEPTED AND PURCHASED HEREUNDER (REFLECTING SUCH REVOLVING COMMITMENT
INCREASE), WHICH PREPAYMENT SHALL (X) BE ACCOMPANIED BY ACCRUED INTEREST ON THE
REVOLVING LOANS BEING PREPAID AND ANY COSTS INCURRED BY ANY LENDER IN ACCORDANCE
WITH SECTION 2.16 AND (Y) IN THE CASE OF OUTSTANDING B/A DRAWINGS, BE DONE IN
ACCORDANCE WITH SECTION 2.11(E).  THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY AGREE THAT THE MINIMUM BORROWING, PRO RATA BORROWING AND PRO RATA PAYMENT
REQUIREMENTS CONTAINED ELSEWHERE IN THIS AGREEMENT SHALL NOT APPLY TO THE
TRANSACTIONS EFFECTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.


 


SECTION 2.22.  DELIVERY OF A BORROWING BASE CERTIFICATE.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, SUBSEQUENT TO EACH DATE ON WHICH
(X) THE AVERAGE AVAILABILITY OR (Y) AVAILABILITY FOR THE PRECEDING PERIOD OF
FOUR CONSECUTIVE BUSINESS DAYS, IN EITHER CASE IS LESS THAN $30,000,000 (EACH
SUCH DATE, A “DELIVERY TRIGGER DATE”), NEITHER BORROWER SHALL BE PERMITTED TO
MAKE A BORROWING, REQUEST THE ISSUANCE OF A LETTER OF CREDIT OR REQUEST AN
ACCEPTANCE AND PURCHASE OF A B/A PURSUANT TO THIS AGREEMENT UNLESS SUCH BORROWER
SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A BORROWING BASE CERTIFICATE
PURSUANT TO SECTION 5.01(F) AS OF A DATE NO EARLIER THAN SEVEN DAYS PRIOR TO THE
DATE OF SUCH BORROWING; PROVIDED, HOWEVER, THAT AFTER THE DATE THAT IS (I) IN
THE CASE OF THE FIRST DELIVERY TRIGGER DATE, 45 CONSECUTIVE DAYS AFTER SUCH
DELIVERY TRIGGER DATE, OR (II) IN THE CASE OF ANY SUBSEQUENT DELIVERY TRIGGER
DATE, 180 CONSECUTIVE DAYS AFTER ANY SUCH DELIVERY TRIGGER DATE, NEITHER
BORROWER SHALL BE REQUIRED TO DELIVER A BORROWING BASE CERTIFICATE PURSUANT TO
THIS SECTION 2.22 IF THE REFERENCE AVAILABILITY FOLLOWING SUCH 45 OR 180
CONSECUTIVE DAYS, AS THE CASE MAY BE, SHALL HAVE EXCEEDED $35,000,000 FOR A
PERIOD OF FIVE CONSECUTIVE BUSINESS DAYS PRIOR TO THE DATE OF SUCH BORROWING.


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE LOAN PARTIES AND EACH OF ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND, TO THE EXTENT SUCH CONCEPT
IS APPLICABLE IN THE CORRESPONDING JURISDICTION, IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT TO WHICH
IT IS A PARTY AND TO EFFECT THE TRANSACTIONS AND, EXCEPT WHERE THE FAILURE TO DO
SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
LOAN PARTY’S CORPORATE (OR, TO THE EXTENT APPLICABLE, OTHER ORGANIZATION) POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE (OR, TO THE EXTENT
APPLICABLE, OTHER ORGANIZATION) ACTION AND, IF REQUIRED, STOCKHOLDER ACTION. 
THE LOAN DOCUMENTS TO WHICH EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED
AND DELIVERED BY SUCH LOAN PARTY AND CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  EXCEPT AS OTHERWISE SET
FORTH IN SCHEDULE 3.03, THE TRANSACTIONS (A) DO NOT REQUIRE ANY MATERIAL CONSENT
OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER ACTION BY, ANY
GOVERNMENTAL AUTHORITY, EXCEPT (I) SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN
FULL FORCE AND EFFECT AND (II) FOR FILINGS NECESSARY TO PERFECT LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY REQUIREMENT OF LAW
APPLICABLE TO ANY LOAN PARTY OR ANY OF ITS

 

77

--------------------------------------------------------------------------------


 


SUBSIDIARIES, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY MATERIAL
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE
ANY PAYMENT TO BE MADE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR GIVE RISE
TO A RIGHT OF, OR RESULT IN, TERMINATION, CANCELATION OR ACCELERATION OF ANY
OBLIGATION THEREUNDER, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY ASSET OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS
CREATED PURSUANT TO THE LOAN DOCUMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE PARENT
BORROWER HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT THE CONSOLIDATED
BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES, IN EACH CASE (I) AS OF AND FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2007, REPORTED ON BY CROWE CHIZEK AND COMPANY
LLC, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER
ENDED MARCH 31, 2008, CERTIFIED BY A FINANCIAL OFFICER.  SUCH FINANCIAL
STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND
RESULTS OF OPERATIONS AND CASH FLOWS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS AND, IN THE CASE OF THE
FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (I) ABOVE, WERE PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.


 


(B)  NO EVENT, CHANGE, EFFECT OR CIRCUMSTANCE HAS OCCURRED THAT, INDIVIDUALLY OR
IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT, SINCE DECEMBER 31, 2007.


 


SECTION 3.05.  PROPERTIES.  (A)  AS OF THE DATE OF THIS AGREEMENT, SCHEDULE
3.05(A) SETS FORTH THE ADDRESS OF EACH PARCEL OF REAL PROPERTY THAT IS OWNED OR
LEASED BY EACH LOAN PARTY AFTER GIVING EFFECT TO THE TRANSACTIONS.  EACH OF SUCH
LEASES AND SUBLEASES IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
IS IN FULL FORCE AND EFFECT, AND NO DEFAULT BY ANY PARTY TO ANY SUCH LEASE OR
SUBLEASE EXISTS, EXCEPT ANY SUCH DEFAULT THAT COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.  EACH OF THE LOAN PARTIES AND ITS
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS (INCLUDING THE MORTGAGED
PROPERTIES), EXCEPT FOR PERMITTED ENCUMBRANCES AND MINOR DEFECTS IN TITLE THAT
DO NOT MATERIALLY INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED OR ARE DESCRIBED IN A MORTGAGE POLICY OF THE TITLE INSURANCE
OR SURVEYS ISSUED IN FAVOR OF, AND ACCEPTED BY, THE ADMINISTRATIVE AGENT IN
RESPECT OF ANY PROPERTY.


 


(B)  EACH LOAN PARTY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS AS CURRENTLY CONDUCTED, A LIST (CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS) OF WHICH, AS OF THE DATE OF THIS AGREEMENT, IS SET FORTH
ON SCHEDULE 3.05(B), AND THE USE THEREOF BY THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES DOES NOT INFRINGE IN ANY MATERIAL RESPECT UPON THE
RIGHTS OF ANY OTHER PERSON, AND, AS OF THE DATE OF THIS AGREEMENT, THE LOAN
PARTIES’ RIGHTS THERETO ARE NOT SUBJECT TO ANY LICENSING AGREEMENT OR SIMILAR
ARRANGEMENT, EXCEPT AS SET FORTH ON SCHEDULE 3.05(B).


 


(C)  AS OF THE RESTATEMENT EFFECTIVE DATE, NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED NOTICE OF, OR, TO THE KNOWLEDGE OF ANY RESPONSIBLE
OFFICER OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, HAS KNOWLEDGE OF, ANY
PENDING OR CONTEMPLATED CONDEMNATION OR EXPROPRIATION PROCEEDING AFFECTING ANY
MORTGAGED PROPERTY OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION. 
EXCEPT IN RESPECT OF ANY PURCHASE AGREEMENT ENTERED INTO FOR MORTGAGED PROPERTY
THAT DOES NOT CONFLICT WITH THE TERMS HEREOF, NEITHER ANY MORTGAGED PROPERTY NOR
ANY INTEREST THEREIN IS SUBJECT TO ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO PURCHASE SUCH MORTGAGED PROPERTY OR INTEREST THEREIN.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE

 

78

--------------------------------------------------------------------------------


 


KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, THREATENED AGAINST OR AFFECTING THE LOAN PARTIES OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (I) THAT COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR
IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE
DISCLOSED MATTERS) OR (II) THAT INVOLVE ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS.


 


(B)  EXCEPT FOR THE DISCLOSED MATTERS (I) NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR, TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY, IN EACH CASE THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT AND (II) AND EXCEPT WITH RESPECT TO ANY OTHER MATTERS
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES
(1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR
COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW OR (2) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH LOAN PARTY AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH (A) ALL REQUIREMENTS OF LAW APPLICABLE TO IT
OR ITS PROPERTY AND (B) ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING
UPON IT OR ITS PROPERTY, EXCEPT, IN THE CASE OF EACH OF CLAUSES (A) AND (B),
WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  EXCEPT AS SET FORTH ON SCHEDULE 3.09, EACH LOAN PARTY AND
ITS SUBSIDIARIES (A) HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND
REPORTS REQUIRED TO HAVE BEEN FILED, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND
(B) HAS PAID OR CAUSED TO BE PAID ALL MATERIAL TAXES REQUIRED TO HAVE BEEN PAID
BY IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, PROVIDED THAT SUCH LOAN PARTY OR SUCH SUBSIDIARY, AS APPLICABLE,
HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES AS REQUIRED BY GAAP AND THE FAILURE
TO PAY SUCH TAXES COULD NOT BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10.  ERISA.  (A)  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, EACH OF THE PARENT BORROWER AND ITS SUBSIDIARIES
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF
ERISA AND THE CODE AND THE REGULATIONS THEREUNDER AS APPLICABLE TO ANY PLAN.  NO
ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN
TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH LIABILITY IS REASONABLY
EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER ALL
PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF
THE ASSETS OF SUCH PLANS BY AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR
PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED
BY MORE THAN $40,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH
UNDERFUNDED PLANS.  THE MINIMUM FUNDING STANDARDS OF ERISA AND THE CODE WITH
RESPECT TO EACH PLAN HAVE BEEN SATISFIED.


 


(B)  CANADIAN BENEFIT AND PENSION PLANS.  THE CANADIAN PENSION PLANS ARE DULY
REGISTERED IN ACCORDANCE WITH ANY REQUIREMENT OF LAW THAT REQUIRES REGISTRATION
AND NO EVENT HAS

 

79

--------------------------------------------------------------------------------


 


OCCURRED WHICH IS REASONABLY LIKELY TO CAUSE THE LOSS OF SUCH REGISTERED
STATUS.  ALL MATERIAL OBLIGATIONS OF THE BORROWERS AND EACH SUBSIDIARY
(INCLUDING FIDUCIARY, FUNDING, INVESTMENT AND ADMINISTRATION OBLIGATIONS)
REQUIRED TO BE PERFORMED IN CONNECTION WITH THE CANADIAN PENSION PLANS AND THE
FUNDING AGREEMENTS THEREFOR HAVE BEEN PERFORMED IN A TIMELY FASHION.  AS OF THE
RESTATEMENT EFFECTIVE DATE, THERE ARE NO OUTSTANDING DISPUTES CONCERNING THE
ASSETS HELD UNDER THE FUNDING AGREEMENTS FOR THE CANADIAN PENSION PLANS OR THE
CANADIAN BENEFIT PLANS.  THE FUNDED STATUS, ON A PARTIAL WIND-UP OR FULL WIND-UP
BASIS, AS SPECIFIED IN THE ATTACHED SCHEDULE 3.10(B), OF EACH OF THE CANADIAN
PENSION PLANS AS DETERMINED IN THE ACTUARIAL VALUATIONS LAST FILED WITH THE
APPLICABLE GOVERNMENTAL AUTHORITIES PRIOR TO THE RESTATEMENT EFFECTIVE DATE,
WHICH WERE PREPARED IN ACCORDANCE WITH APPLICABLE LAW AND BASED ON METHODS AND
ASSUMPTIONS THAT ARE CONSISTENT WITH GENERALLY ACCEPTED ACTUARIAL PRINCIPLES, IS
SET OUT IN SCHEDULE 3.10(B).  TO THE KNOWLEDGE OF THE LOAN PARTIES, EXCEPT AS
SET OUT IN SCHEDULE 3.10(B), THERE HAS BEEN NO FULL OR PARTIAL TERMINATIONS OF
ANY CANADIAN PENSION PLAN.  AS OF THE RESTATEMENT EFFECTIVE DATE, EXCEPT AS SET
OUT IN SCHEDULE 3.10(B), THE LOAN PARTIES HAVE RECEIVED NO INQUIRIES FROM ANY
GOVERNMENTAL AUTHORITY AND NO NOTICE OF ANY DISPUTE WITH RESPECT TO THE
POTENTIAL APPLICATION OF THE DECISION OF THE SUPREME COURT OF CANADA IN MONSANTO
CANADA INC. V. SUPERINTENDENT OF FINANCIAL SERVICES (ONTARIO) [2004], 3 S.C.R.
152 TO ANY CANADIAN PENSION PLAN.  NO PROMISES OF BENEFIT IMPROVEMENTS UNDER THE
CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS HAVE BEEN MADE EXCEPT WHERE
SUCH IMPROVEMENT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  ALL CONTRIBUTIONS OR PREMIUMS REQUIRED TO BE MADE OR PAID BY EITHER
BORROWER OR ANY SUBSIDIARY TO THE CANADIAN PENSION PLANS, ANY CANADIAN
MULTI-EMPLOYER PLAN OR THE CANADIAN BENEFIT PLANS HAVE BEEN MADE OR PAID IN A
TIMELY FASHION IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND ALL REQUIREMENTS
OF LAW.  ALL EMPLOYEE CONTRIBUTIONS TO THE CANADIAN PENSION PLANS OR THE
CANADIAN BENEFIT PLANS BY WAY OF AUTHORIZED PAYROLL DEDUCTION OR OTHERWISE HAVE
BEEN PROPERLY WITHHELD OR COLLECTED BY EACH OF THE BORROWERS AND THE
SUBSIDIARIES, AS THE CASE MAY BE, AND FULLY PAID INTO SUCH PLANS IN A TIMELY
MANNER.  SCHEDULE 3.10(B) LISTS, AS OF THE RESTATEMENT EFFECTIVE DATE, ALL
“PARTICIPATION AGREEMENTS” ENTERED INTO BY EITHER BORROWER OR ANY SUBSIDIARY AND
A LABOR UNION WITH RESPECT TO SUCH BORROWER OR SUBSIDIARY’S PARTICIPATION IN A
CANADIAN MULTI-EMPLOYER PLAN AND THE MOST CURRENT EXECUTED SUPPLEMENT THERETO AS
OF THE RESTATEMENT EFFECTIVE DATE.  THE PENSION FUND UNDER EACH CANADIAN PENSION
PLAN IS EXEMPT FROM THE PAYMENT OF ANY INCOME TAX AND, TO THE KNOWLEDGE OF THE
LOAN PARTIES, THERE ARE NO TAXES, PENALTIES OR INTEREST OWING IN RESPECT OF ANY
SUCH PENSION FUND.  ALL MATERIAL REPORTS AND DISCLOSURES RELATING TO THE
CANADIAN PENSION PLANS REQUIRED BY SUCH PLANS AND ANY REQUIREMENT OF LAW TO BE
FILED OR DISTRIBUTED HAVE BEEN FILED OR DISTRIBUTED IN A TIMELY MANNER.


 


SECTION 3.11.  DISCLOSURE.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE
OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED
BY OR ON BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN
CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED AND EXCLUDING
INFORMATION OF A GENERAL ECONOMIC OR INDUSTRY-SPECIFIC NATURE), WHEN TAKEN AS A
WHOLE, CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING, PROVIDED THAT WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE PARENT BORROWER AND HOLDINGS REPRESENT ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME DELIVERED AND, IF SUCH PROJECTED FINANCIAL
INFORMATION WAS DELIVERED PRIOR TO THE RESTATEMENT EFFECTIVE DATE, AS OF THE
RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.12.  SOLVENCY.  (A)  TO THE KNOWLEDGE OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS TO OCCUR ON
THE RESTATEMENT EFFECTIVE DATE, (I) THE FAIR VALUE OF THE ASSETS OF EACH LOAN
PARTY, AT A FAIR VALUATION, WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, (II) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF
EACH LOAN PARTY WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE
PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND MATURED,
(III) EACH LOAN PARTY WILL BE ABLE TO PAY ITS DEBTS AND LIABILITIES,

 

80

--------------------------------------------------------------------------------


 


SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED AND SHALL NOT HAVE CEASED TO PAY ITS CURRENT OBLIGATIONS IN
THE ORDINARY COURSE OF BUSINESS AS THEY GENERALLY BECOME DUE AND (IV) EACH LOAN
PARTY WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE
BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS
PROPOSED TO BE CONDUCTED AFTER THE RESTATEMENT EFFECTIVE DATE, IN EACH CASE
AFTER GIVING EFFECT TO ANY RIGHTS OF INDEMNIFICATION, CONTRIBUTION OR
SUBROGATION ARISING AMONG THE SUBSIDIARY LOAN PARTIES PURSUANT TO ANY LOAN
DOCUMENT OR BY LAW.


 


(B)  TO THE KNOWLEDGE OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NO LOAN
PARTY INTENDS TO, OR WILL PERMIT ANY OF ITS SUBSIDIARIES TO, AND NO LOAN PARTY
BELIEVES THAT IT OR ANY OF ITS SUBSIDIARIES WILL, INCUR DEBTS BEYOND ITS ABILITY
TO PAY SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING OF AND AMOUNTS
OF CASH TO BE RECEIVED BY IT OR ANY SUCH SUBSIDIARY AND THE TIMING OF THE
AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS INDEBTEDNESS OR THE
INDEBTEDNESS OF ANY SUCH SUBSIDIARY AND AFTER GIVING EFFECT TO ANY RIGHTS OF
INDEMNIFICATION, CONTRIBUTION OR SUBROGATION ARISING AMONG THE SUBSIDIARY LOAN
PARTIES PURSUANT TO ANY LOAN DOCUMENT OR BY LAW.


 


SECTION 3.13.  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES AS OF THE RESTATEMENT EFFECTIVE DATE.  AS OF THE RESTATEMENT
EFFECTIVE DATE, ALL PREMIUMS THEN DUE IN RESPECT OF SUCH INSURANCE HAVE BEEN
PAID OR HAVE BEEN SATISFIED BY A FINANCING EXPRESSLY PERMITTED HEREUNDER.  EACH
LOAN PARTY BELIEVES THAT THE INSURANCE MAINTAINED BY OR ON BEHALF OF LOAN
PARTIES AND ITS SUBSIDIARIES IS IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION)
AND AGAINST SUCH RISKS AS IS (I) CUSTOMARILY MAINTAINED BY COMPANIES OF
ESTABLISHED REPUTE ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE
SAME OR SIMILAR LOCATIONS AND (II) CONSIDERED ADEQUATE BY HOLDINGS AND THE
PARENT BORROWER.


 


SECTION 3.14.  CAPITALIZATION AND SUBSIDIARIES.  HOLDINGS DOES NOT HAVE ANY
SUBSIDIARIES OTHER THAN THE PARENT BORROWER AND THE SUBSIDIARIES.  SCHEDULE 3.14
SETS FORTH (A) A CORRECT AND COMPLETE LIST OF THE NAME AND RELATIONSHIP TO THE
PARENT BORROWER OF EACH SUBSIDIARY, (B) A TRUE AND COMPLETE LISTING OF EACH
CLASS OF EACH OF THE PARENT BORROWER’S AND EACH SUBSIDIARY’S AUTHORIZED EQUITY
INTERESTS, OF WHICH ALL OF SUCH ISSUED SHARES ARE VALIDLY ISSUED, OUTSTANDING,
FULLY PAID AND NON-ASSESSABLE, AND OWNED BENEFICIALLY AND OF RECORD BY THE
PERSONS IDENTIFIED ON SCHEDULE 3.14, AND (C) THE TYPE OF ENTITY OF THE PARENT
BORROWER AND EACH SUBSIDIARY, IN EACH CASE AS OF THE RESTATEMENT EFFECTIVE
DATE.  ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS ISSUED BY ANY
SUBSIDIARY THAT ARE OWNED BY ANY LOAN PARTY HAVE BEEN (TO THE EXTENT SUCH
CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH OWNERSHIP INTERESTS) DULY AUTHORIZED
AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.


 


SECTION 3.15.  LABOR DISPUTES.  AS OF THE RESTATEMENT EFFECTIVE DATE, THERE ARE
NO STRIKES, LOCKOUTS OR SLOWDOWNS OR ANY OTHER MATERIAL LABOR DISPUTES AGAINST
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF ANY
RESPONSIBLE OFFICER OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, THREATENED. 
THE HOURS WORKED BY AND PAYMENTS MADE TO EMPLOYEES OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS
ACT OR ANY OTHER APPLICABLE FEDERAL, STATE, PROVINCIAL, LOCAL OR FOREIGN LAW
DEALING WITH SUCH MATTERS, EXCEPT FOR ANY SUCH VIOLATIONS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  ALL PAYMENTS DUE FROM ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE
INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE LOAN PARTY OR SUCH SUBSIDIARY, EXCEPT FOR ANY SUCH FAILURES TO DO
SO THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THERE IS NO ORGANIZING ACTIVITY INVOLVING
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF ANY
RESPONSIBLE OFFICER OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, THREATENED BY
ANY LABOR UNION OR GROUP OF EMPLOYEES, EXCEPT THOSE THAT, IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE
NO REPRESENTATION PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY OR
ANY OF ITS

 

81

--------------------------------------------------------------------------------


 


SUBSIDIARIES, THREATENED WITH THE NATIONAL MEDIATION BOARD, AND NO LABOR
ORGANIZATION OR GROUP OF EMPLOYEES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
HAS MADE A PENDING DEMAND FOR RECOGNITION, EXCEPT THOSE THAT, IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE
NO MATERIAL COMPLAINTS OR CHARGES AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, THREATENED TO BE FILED WITH ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR BASED ON, ARISING OUT OF, IN CONNECTION WITH, OR
OTHERWISE RELATING TO THE EMPLOYMENT OR TERMINATION OF EMPLOYMENT BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OF ANY INDIVIDUAL, EXCEPT THOSE THAT, IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THE CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF
TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY
COLLECTIVE BARGAINING AGREEMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS BOUND.


 


SECTION 3.16.  INDALEX UK LIMITED.  AS OF THE RESTATEMENT EFFECTIVE DATE,
INDALEX UK LIMITED DOES NOT OWN, LEASE, MANAGE OR OPERATE ANY PROPERTIES OR
ASSETS (INCLUDING CASH), OTHER THAN DE MINIMIS PROPERTIES AND ASSETS.


 


ARTICLE IV

 


CONDITIONS

 


SECTION 4.01.  RESTATEMENT EFFECTIVE DATE.  THE AMENDMENT AND RESTATEMENT OF THE
ORIGINAL CREDIT AGREEMENT AND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
ACCEPT AND PURCHASE B/AS HEREUNDER AND OF THE ISSUING BANK TO ISSUE LETTERS OF
CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


 


(A)  CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED (I) FROM EACH LOAN PARTY PARTY HERETO AND THE
REQUIRED RESTATEMENT LENDERS EITHER (A) A COUNTERPART OF THIS AGREEMENT SIGNED
ON BEHALF OF SUCH PARTY OR (B) WRITTEN EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT AND (II) DULY EXECUTED COPIES OF THE OTHER LOAN DOCUMENTS (OR ANY
AMENDMENT OR AMENDMENT AND RESTATEMENT THEREOF CONTEMPLATED BY THIS AGREEMENT TO
BE DATED THE DATE HEREOF) AND SUCH OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS
AND AGREEMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ANY PROMISSORY NOTES REQUESTED BY A LENDER PURSUANT TO
SECTION 2.10(F) PAYABLE TO THE ORDER OF EACH SUCH REQUESTING LENDER.


 


(B)  LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE
WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED
THE RESTATEMENT EFFECTIVE DATE) OF EACH OF (I) KIRKLAND & ELLIS LLP, COUNSEL FOR
HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-1 AND (II) BLAKE, CASSELS & GRAYDON LLP, CANADIAN LOCAL COUNSEL FOR
THE CANADIAN SUBSIDIARY BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2. 
EACH OF HOLDINGS AND THE PARENT BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINIONS.


 


(C)  CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD STANDING
CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF
EACH LOAN PARTY, DATED THE RESTATEMENT EFFECTIVE DATE AND EXECUTED BY ITS
SECRETARY OR ASSISTANT SECRETARY, WHICH SHALL (A) CERTIFY THE RESOLUTIONS OF ITS
BOARD OF DIRECTORS, MEMBERS OR OTHER BODY AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (B) IDENTIFY BY
NAME AND TITLE AND BEAR THE SIGNATURES OF THE FINANCIAL OFFICERS AND ANY OTHER
OFFICERS OF SUCH LOAN PARTY AUTHORIZED

 

82

--------------------------------------------------------------------------------


 


TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) CONTAIN APPROPRIATE
ATTACHMENTS, INCLUDING THE CERTIFICATE OR ARTICLES OF INCORPORATION OR
ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE RELEVANT AUTHORITY OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A TRUE AND CORRECT COPY OF
ITS BY-LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT OR A STATEMENT
THAT SUCH BY-LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT HAS NOT BEEN
AMENDED OR OTHERWISE MODIFIED SINCE THE EFFECTIVE DATE, AND (II) A LONG-FORM
GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS JURISDICTION OF
ORGANIZATION, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)  NO DEFAULT CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY A FINANCIAL
OFFICER, (I) STATING THAT, AS OF THE RESTATEMENT EFFECTIVE DATE AND AFTER GIVING
EFFECT TO THE RESTATEMENT TRANSACTIONS, NO DEFAULT HAS OCCURRED AND IS
CONTINUING, (II) STATING THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE III THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT, AND THE
REPRESENTATIONS AND WARRANTIES THAT ARE NOT SO QUALIFIED SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, AS OF THE RESTATEMENT EFFECTIVE DATE, AND
(III) CERTIFYING ANY OTHER FACTUAL MATTERS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.


 


(E)  FEES.  THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN
PRESENTED ON OR BEFORE THE RESTATEMENT EFFECTIVE DATE (INCLUDING THE REASONABLE
FEES AND EXPENSES OF LEGAL COUNSEL).


 


(F)  PERFECTION CERTIFICATES; LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) COMPLETED PERFECTION CERTIFICATES, DATED THE RESTATEMENT
EFFECTIVE DATE AND SIGNED BY A FINANCIAL OFFICER OR LEGAL OFFICER OF THE PARENT
BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS APPLICABLE, TOGETHER WITH ALL
ATTACHMENTS CONTEMPLATED THEREBY, AND (II) THE RESULTS OF A RECENT LIEN SEARCH
IN (A) EACH OF THE JURISDICTIONS WHERE ASSETS OF THE LOAN PARTIES ARE LOCATED
AND (B) THE JURISDICTION OF FORMATION OF EACH LOAN PARTY, AND SUCH SEARCH SHALL
REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES OR THEIR RESPECTIVE
SUBSIDIARIES EXCEPT FOR LIENS PERMITTED BY SECTION 6.02 OR DISCHARGED ON OR
PRIOR TO THE RESTATEMENT EFFECTIVE DATE PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(G)  PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE EQUITY INTERESTS TO BE
PLEDGED PURSUANT TO THE COLLATERAL DOCUMENTS, TOGETHER WITH AN UNDATED STOCK
POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER
OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE
PLEDGOR THEREOF.


 


(H)  FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING ANY
FINANCING STATEMENT, FIXTURE FILING, MORTGAGE, DEED OF TRUST OR OTHER
DOCUMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE OR MAINTAIN IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN,
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO
LIENS EXPRESSLY PERMITTED BY SECTION 6.02), SHALL BE IN PROPER FORM FOR FILING,
REGISTRATION OR RECORDATION.


 


(I)  MORTGAGES, ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH RESPECT
TO EACH MORTGAGED PROPERTY, EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

83

--------------------------------------------------------------------------------


 

(I) A MORTGAGE ON SUCH PROPERTY;

 

(II) EVIDENCE THAT A COUNTERPART OF THE MORTGAGE (OR ANY NECESSARY AMENDMENT TO
ANY MORTGAGE EXISTING IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE TO
REFLECT THE CONSUMMATION OF THE RESTATEMENT TRANSACTIONS) HAS BEEN RECORDED (OR
DELIVERED TO THE TITLE INSURANCE COMPANY TO BE RECORDED AFTER THE CONSUMMATION
OF THE RESTATEMENT TRANSACTIONS) IN THE PLACE NECESSARY, IN THE ADMINISTRATIVE
AGENT’S JUDGMENT, TO CREATE A VALID AND ENFORCEABLE FIRST PRIORITY LIEN IN FAVOR
OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE LENDERS;

 

(III) ALTA TITLE POLICY OR, IN RESPECT OF ANY MORTGAGE (OTHER THAN A CANADIAN
MORTGAGE) EXISTING IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE, A
DATE-DOWN ENDORSEMENT IN RESPECT OF THE ALTA TITLE POLICY DELIVERED TO THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MORTGAGE; AND

 

(IV) SUCH OTHER INFORMATION, DOCUMENTATION, AND CERTIFICATIONS AS MAY BE
REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT,

 

provided that (A) subject to Section 5.13, the conditions set forth in this
Section 4.01(i) shall not apply to the Excluded Mortgages and (B) the conditions
set forth in clause (iii) of this Section 4.01(i) in respect of date-down
endorsements shall not apply to any Mortgage if the Administrative Agent shall
determine, in its reasonable discretion, that, as of the Restatement Effective
Date, the cost of satisfying such condition would be excessive in relation to
the benefit to the Lenders of satisfying such condition.

 


(J)  CONSUMMATION OF RESTATEMENT TRANSACTIONS.  THE RESTATEMENT TRANSACTIONS
SHALL HAVE BEEN CONSUMMATED OR SHALL BE CONSUMMATED SUBSTANTIALLY SIMULTANEOUSLY
WITH THE INITIAL FUNDING OF THE TERM LOANS ON THE RESTATEMENT EFFECTIVE DATE IN
ACCORDANCE WITH APPLICABLE LAW


 


(K)  INDEBTEDNESS.  AFTER GIVING EFFECT TO THE RESTATEMENT TRANSACTIONS, NONE OF
HOLDINGS, THE PARENT BORROWER NOR ANY SUBSIDIARY SHALL HAVE OUTSTANDING ANY
INDEBTEDNESS OR ANY SHARES OF PREFERRED STOCK, OTHER THAN (I) THE LOANS AND
OTHER INDEBTEDNESS INCURRED UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) THE SENIOR SECURED NOTES, (III) INDEBTEDNESS SET FORTH ON SCHEDULE 6.01 AND
(IV) THE OTHER INDEBTEDNESS PERMITTED BY SECTION 6.01.


 


(L)  CONSENTS AND APPROVALS.  ALL REQUISITE MATERIAL GOVERNMENTAL AUTHORITIES
SHALL HAVE APPROVED OR CONSENTED TO THE RESTATEMENT TRANSACTIONS TO THE EXTENT
REQUIRED, ALL APPLICABLE WAITING PERIODS (INCLUDING ANY EXTENSIONS THEREOF)
SHALL HAVE EXPIRED AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL
OR THREATENED, THAT COULD REASONABLY BE EXPECTED TO RESTRAIN, PREVENT OR IMPOSE
MATERIALLY BURDENSOME CONDITIONS ON THE RESTATEMENT TRANSACTIONS.


 


(M)  OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY LENDER OR THEIR
RESPECTIVE COUNSEL MAY HAVE REASONABLY REQUESTED.


 

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
to accept and purchase B/As and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m.,
New York City time, on May 30, 2008 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

 

84

--------------------------------------------------------------------------------



 


SECTION 4.02.  EACH CREDIT EVENT.  (A)  THE OBLIGATION OF EACH LENDER TO MAKE A
LOAN ON THE OCCASION OF ANY BORROWING AND ACCEPT AND PURCHASE ANY B/A AND OF THE
ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 

(I) THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE LOAN PARTIES SET FORTH IN
THE LOAN DOCUMENTS THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT,
AND THE REPRESENTATIONS AND WARRANTIES THAT ARE NOT SO QUALIFIED SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE ON AND AS OF THE DATE OF SUCH
BORROWING, THE DATE OF THE ACCEPTANCE AND PURCHASE OF SUCH B/A OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE (OTHER THAN WITH RESPECT TO ANY REPRESENTATION AND WARRANTY THAT
EXPRESSLY RELATES TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION AND
WARRANTY SHALL BE TRUE AND CORRECT, OR TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, AS THE CASE MAY BE, AS OF SUCH EARLIER DATE); AND

 

(II) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING, THE
ACCEPTANCE AND PURCHASE OF SUCH B/A OR THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

Each Borrowing, each acceptance and purchase of a B/A and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the applicable Borrower on the date
thereof as to the matters specified in this Section 4.02(a).

 


(B)  PRIOR TO (I) THE MAKING OF EACH LOAN (EXCLUDING SWINGLINE LOANS), THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING REQUEST MEETING THE
REQUIREMENTS OF SECTION 2.03, (II) THE MAKING OF EACH SWINGLINE LOAN, THE
SWINGLINE LENDER SHALL HAVE RECEIVED A NOTICE MEETING THE REQUIREMENTS OF
SECTION 2.04(B), (III) THE ACCEPTANCE AND PURCHASE OF EACH B/A, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A WRITTEN REQUEST MEETING THE
REQUIREMENTS OF SECTION 2.06(C), (IV) THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK SHALL HAVE RECEIVED A NOTICE MEETING THE REQUIREMENTS OF SECTION 2.05(B),
AND (V) THE ISSUANCE OF EACH LETTER OF CREDIT, THE ISSUING BANK SHALL HAVE
RECEIVED A PROPERLY COMPLETED LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S
STANDARD FORM.


 

ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, amounts owing in respect of B/A Drawings and all fees,
expenses and other amounts payable under any Loan Document shall have been paid
in full (other than Unliquidated Obligations) and all Letters of Credit shall
have expired or terminated (or shall have been cash collateralized or supported
by a letter of credit, in each case reasonably satisfactory to the
Administrative Agent) and all L/C Disbursements and the aggregate face amount
due in respect of outstanding B/As shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION. 
HOLDINGS AND THE PARENT BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND
EACH LENDER:

 

(A) WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT BORROWER, THE
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED

 

85

--------------------------------------------------------------------------------


 

ON BY CROWE CHIZEK AND COMPANY LLC OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(B) WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE PARENT BORROWER, THE UNAUDITED CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR
EACH OF THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, ON THE ONE HAND,
AND THE CANADIAN SUBSIDIARY BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, ON THE
OTHER HAND, IN EACH CASE AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE
THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY A FINANCIAL OFFICER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES OR THE CANADIAN SUBSIDIARY BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES, AS THE CASE MAY BE, ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP (OR, IN THE CASE OF THE FINANCIAL STATEMENTS OF THE
CANADIAN SUBSIDIARY BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, CANADIAN GAAP)
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

 

(C) WITHIN 30 DAYS AFTER THE END OF EACH OF THE FIRST TWO FISCAL MONTHS OF EACH
FISCAL QUARTER OF THE PARENT BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR EACH
OF THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, ON THE ONE HAND, AND
THE CANADIAN SUBSIDIARY BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, ON THE OTHER
HAND, IN EACH CASE AS OF THE END OF AND FOR SUCH FISCAL MONTH AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF
THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY
A FINANCIAL OFFICER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES OR THE CANADIAN SUBSIDIARY BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES;

 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A),
(B) OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER IN SUBSTANTIALLY THE FORM
OF EXHIBIT D (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A
DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS OF THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF
THE LAST FISCAL PERIOD COVERED BY SUCH FINANCIAL STATEMENTS (BUT ONLY IN THE
EVENT THE FIXED CHARGE COVERAGE RATIO IS THEN BEING TESTED PURSUANT TO
SECTION 6.12) AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION
THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED
TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT
OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(E) AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN 30 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE PARENT BORROWER, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME
STATEMENT AND FUNDS FLOW STATEMENT) OF THE PARENT BORROWER AND THE SUBSIDIARIES
ON A CONSOLIDATED BASIS FOR EACH MONTH OF THE UPCOMING FISCAL YEAR (THE
“PROJECTIONS”) IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND,
PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH PROJECTIONS;

 

86

--------------------------------------------------------------------------------


 

(F) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN 10 BUSINESS DAYS FOLLOWING THE
END OF EACH CALENDAR MONTH, AND AT SUCH OTHER TIMES AS MAY BE REQUIRED PURSUANT
TO SECTION 2.22 OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT, AS OF THE
PERIOD THEN ENDED, A BORROWING BASE CERTIFICATE AND SUPPORTING INFORMATION IN
CONNECTION THEREWITH, TOGETHER WITH ANY ADDITIONAL REPORTS WITH RESPECT TO EACH
BORROWING BASE AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROVIDED THAT
THE PARENT BORROWER MAY, AT ITS ELECTION AND UPON NOTICE TO THE ADMINISTRATIVE
AGENT, DELIVER THE BORROWING BASE CERTIFICATE REQUIRED BY THIS
SECTION 5.01(F) ON OR BEFORE THE FIRST FRIDAY FOLLOWING THE END OF EACH CALENDAR
WEEK; PROVIDED FURTHER THAT, FOLLOWING SUCH ELECTION, THE PARENT BORROWER SHALL
DELIVER THE BORROWING BASE CERTIFICATE ON OR BEFORE THE FIRST FRIDAY FOLLOWING
THE END OF EACH CALENDAR WEEK UNTIL THE DATE THAT IS (I) IN THE CASE OF THE
FIRST OF SUCH ELECTIONS, 45 DAYS, OR (II) IN THE CASE OF ANY OTHER SUBSEQUENT
SUCH ELECTION, 180 DAYS, AFTER THE DATE ON WHICH THE FIRST BORROWING BASE
CERTIFICATE DELIVERED PURSUANT TO SUCH ELECTION IS DELIVERED TO THE
ADMINISTRATIVE AGENT;

 

(G) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY HOLDINGS, THE
PARENT BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, OR DISTRIBUTED BY HOLDINGS TO ITS SHAREHOLDERS GENERALLY,
AS THE CASE MAY BE;

 

(H) PROMPTLY FOLLOWING ANY WRITTEN REQUEST THEREFOR FROM THE ADMINISTRATIVE
AGENT (ON ITS OWN BEHALF OR ON BEHALF OF ANY LENDER), SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS,
THE PARENT BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, AS THE ADMINISTRATIVE AGENT (ON ITS OWN BEHALF OR ON BEHALF OF SUCH
LENDER) MAY REASONABLY REQUEST (INCLUDING ANY INFORMATION REQUIRED TO BE
PROVIDED BY THE PARENT BORROWER AND THE CANADIAN SUBSIDIARY BORROWER PURSUANT TO
SECTION 9.14); AND

 

(I) PROMPTLY AFTER THE REQUEST BY THE ADMINISTRATIVE AGENT OR ANY LENDER, COPIES
OF (I) ANY DOCUMENTS DESCRIBED IN SECTION 101(K)(1) OF ERISA THAT THE PARENT
BORROWER OR ANY OF ITS ERISA AFFILIATES MAY REQUEST WITH RESPECT TO ANY
MULTIEMPLOYER PLAN AND (II) ANY NOTICES DESCRIBED IN SECTION 101(L)(1) OF ERISA
THAT THE PARENT BORROWER OR ANY OF ITS ERISA AFFILIATES MAY REQUEST WITH RESPECT
TO ANY MULTIEMPLOYER PLAN, PROVIDED THAT IF THE PARENT BORROWER OR ANY OF ITS
ERISA AFFILIATES HAS NOT REQUESTED SUCH DOCUMENTS OR NOTICES FROM THE
ADMINISTRATOR OR SPONSOR OF THE APPLICABLE MULTIEMPLOYER PLAN, THE PARENT
BORROWER OR THE APPLICABLE ERISA AFFILIATE SHALL PROMPTLY MAKE A REQUEST FOR
SUCH DOCUMENTS OR NOTICES FROM SUCH ADMINISTRATOR OR SPONSOR AND SHALL PROVIDE
COPIES OF SUCH DOCUMENTS AND NOTICES PROMPTLY AFTER RECEIPT THEREOF.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  HOLDINGS AND THE PARENT BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT (FOR DISTRIBUTION TO EACH LENDER)
PROMPT WRITTEN NOTICE OF A RESPONSIBLE OFFICER’S OBTAINING KNOWLEDGE OF ANY OF
THE FOLLOWING:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) RECEIPT OF ANY NOTICE OF ANY GOVERNMENTAL INVESTIGATION OR ANY LITIGATION OR
PROCEEDING COMMENCED OR THREATENED AGAINST ANY LOAN PARTY THAT (I) SEEKS
MATERIAL DAMAGES, (II) SEEKS MATERIAL INJUNCTIVE RELIEF, (III) IS ASSERTED OR
INSTITUTED AGAINST ANY PLAN, ANY CANADIAN PENSION PLAN, ANY CANADIAN BENEFITS
PLAN OR, IN EACH CASE, ITS FIDUCIARIES OR ITS ASSETS, (IV) ALLEGES CRIMINAL
MISCONDUCT BY ANY LOAN PARTY, (V) ALLEGES THE MATERIAL VIOLATION OF ANY LAW
REGARDING, OR SEEKS MATERIAL REMEDIES IN CONNECTION WITH, ANY ENVIRONMENTAL
LAWS, (VI) CONTESTS ANY MATERIAL TAX, FEE, ASSESSMENT OR OTHER GOVERNMENTAL
CHARGE, OR (VII) INVOLVES ANY PRODUCT RECALL;

 

87

--------------------------------------------------------------------------------


 

(C) ANY LIEN (OTHER THAN LIENS PERMITTED HEREUNDER) OR CLAIM MADE OR ASSERTED
AGAINST ANY OF THE COLLATERAL;

 

(D) ANY LOSS, DAMAGE OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF
$5,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE, OR THE COMMENCEMENT OF
ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY MATERIAL PORTION OF OR MATERIAL
INTEREST IN THE COLLATERAL UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR
SIMILAR PROCEEDING;

 

(E) ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY LEASED
LOCATION OR PUBLIC WAREHOUSE WHERE COLLATERAL IS LOCATED IN EXCESS OF $500,000
(WHICH SHALL BE DELIVERED WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF);

 

(F) THE OCCURRENCE OF ANY ERISA EVENT OR ANY FACT OR CIRCUMSTANCE THAT GIVES
RISE TO A REASONABLE EXPECTATION THAT ANY ERISA EVENT WILL OCCUR THAT, IN EITHER
CASE, ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED OR ARE
REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL
LIABILITY OF HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES;

 

(G) ANY FAILURE OF EITHER BORROWER OR ANY SUBSIDIARY TO MAKE ANY REQUIRED
CONTRIBUTION TO ANY CANADIAN PENSION PLAN OR THE RECEIPT OF ANY NOTICE FROM THE
FUNDING AGENT FOR ANY CANADIAN PENSION PLAN OR FROM ANY GOVERNMENTAL AUTHORITY
TO SUCH EFFECT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY TO HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES; AND

 

(H) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Parent
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY (A) TO PRESERVE,
RENEW AND KEEP IN FULL FORCE AND EFFECT (I) ITS LEGAL EXISTENCE AND (II) THE
RIGHTS, QUALIFICATIONS, PRIVILEGES, PERMITS, FRANCHISES, GOVERNMENTAL
AUTHORIZATIONS, INTELLECTUAL PROPERTY RIGHTS, LICENSES AND PERMITS MATERIAL TO
THE CONDUCT OF ITS BUSINESS, EXCEPT, IN THE CASE OF THIS SUBCLAUSE (II), TO THE
EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, AND (B) MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS
BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED, EXCEPT, IN THE
CASE OF THIS CLAUSE (B), TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR
DISSOLUTION PERMITTED UNDER SECTION 6.03.


 


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  EACH LOAN PARTY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PAY OR DISCHARGE ALL MATERIAL INDEBTEDNESS, ALL
MATERIAL TAXES AND ALL OTHER MATERIAL LIABILITIES AND OBLIGATIONS THAT HAVE
RESULTED, OR MAY RESULT, IN A LIEN BEING IMPOSED ON ANY LOAN PARTY’S ASSETS
(OTHER THAN LIENS EXPRESSLY PERMITTED BY SECTION 6.02), IN EACH CASE, BEFORE THE
SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR
AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
(B) SUCH LOAN PARTY OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE
RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (C) SUCH CONTEST
EFFECTIVELY SUSPENDS COLLECTION OF THE CONTESTED OBLIGATION AND THE ENFORCEMENT
OF ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE PAYMENT PENDING
SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE

 

88

--------------------------------------------------------------------------------


 


EFFECT.


 


SECTION 5.05.  MAINTENANCE OF PROPERTIES.  EACH LOAN PARTY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE
CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR, CASUALTY AND CONDEMNATION EXCEPTED.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  (A)  EACH LOAN PARTY WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) KEEP PROPER BOOKS OF RECORD AND
ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES AND (II) PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING
EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY CONSULTANTS,
ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE ADMINISTRATIVE AGENT), UPON
REASONABLE PRIOR NOTICE BUT NOT MORE THAN TWO TIMES IN ANY TWELVE-MONTH PERIOD
(UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), TO VISIT AND
INSPECT ITS PROPERTIES DURING NORMAL BUSINESS HOURS, TO EXAMINE AND MAKE
EXTRACTS FROM ITS BOOKS AND RECORDS (INCLUDING ENVIRONMENTAL ASSESSMENT REPORTS
AND PHASE I OR PHASE II STUDIES), AND TO DISCUSS ITS AFFAIRS, FINANCES AND
CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS REASONABLY REQUESTED, PROVIDED THAT A REPRESENTATIVE OF
THE LOAN PARTIES SHALL HAVE THE RIGHT TO BE PRESENT.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LOAN PARTY SHALL PROVIDE
THE ADMINISTRATIVE AGENT AND EACH LENDER WITH ACCESS TO ITS SUPPLIERS. THE LOAN
PARTIES ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT, AFTER EXERCISING ITS RIGHTS
OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS CERTAIN REPORTS
PERTAINING TO THE LOAN PARTIES’ ASSETS FOR INTERNAL USE BY THE ADMINISTRATIVE
AGENT AND THE LENDERS.


 


(B)  EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT
ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT (INCLUDING ANY
CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE ADMINISTRATIVE
AGENT) TO CONDUCT PERIODIC COLLATERAL EXAMINATIONS AND PERIODIC COLLATERAL
APPRAISALS OF THE PARENT BORROWER’S AND THE CANADIAN SUBSIDIARY BORROWER’S
COMPUTATION OF THEIR RESPECTIVE BORROWING BASE AND THE ASSETS INCLUDED IN EACH
SUCH BORROWING BASE, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION; PROVIDED, HOWEVER,
THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ADMINISTRATIVE AGENT SHALL BE LIMITED TO (I) THREE COLLATERAL EXAMINATIONS IN
ANY TWELVE MONTH PERIOD AND (II) IF THE REFERENCE AVAILABILITY (A) IS EQUAL TO
OR LESS THAN $40,000,000 AT ANY TIME, TWO COLLATERAL APPRAISALS IN THE TWELVE
MONTH PERIOD COMMENCING AT SUCH TIME OR (B) IS OTHERWISE, ONE COLLATERAL
APPRAISAL IN ANY TWELVE MONTH PERIOD.  THE PARENT BORROWER SHALL PAY THE
REASONABLE FEES AND EXPENSES (INCLUDING INTERNALLY ALLOCATED FEES AND EXPENSES
OF EMPLOYEES OF THE ADMINISTRATIVE AGENT) OF ANY SUCH REPRESENTATIVES RETAINED
BY THE ADMINISTRATIVE AGENT AS TO WHICH INVOICES HAVE BEEN FURNISHED TO CONDUCT
ANY SUCH EXAMINATION OR APPRAISAL, INCLUDING THE REASONABLE FEES AND EXPENSES
ASSOCIATED WITH COLLATERAL MONITORING SERVICES PERFORMED BY THE IB ABL PORTFOLIO
MGMT GROUP OF THE ADMINISTRATIVE AGENT.  THE LOAN PARTIES ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT, AFTER EXERCISING ITS RIGHTS WITH RESPECT TO COLLATERAL
EXAMINATIONS AND COLLATERAL APPRAISALS, MAY PREPARE AND DISTRIBUTE (AND, UPON
THE REQUEST OF ANY LENDER, WILL DISTRIBUTE) TO THE LENDERS CERTAIN REPORTS
PERTAINING TO THE LOAN PARTIES’ ASSETS FOR INTERNAL USE BY THE ADMINISTRATIVE
AGENT AND THE LENDERS.  EACH OF THE PARENT BORROWER AND THE CANADIAN SUBSIDIARY
BORROWER ALSO AGREES TO MODIFY OR ADJUST THE COMPUTATION OF ITS BORROWING BASE
(WHICH MAY INCLUDE MAINTAINING ADDITIONAL RESERVES OR MODIFYING THE ELIGIBILITY
CRITERIA FOR THE COMPONENTS OF THE BORROWING BASE) TO THE EXTENT REQUIRED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS AS A RESULT OF ANY SUCH COLLATERAL
EXAMINATION OR COLLATERAL APPRAISAL OR OTHERWISE.


 


(C)  IN THE EVENT THAT HISTORICAL ACCOUNTING PRACTICES, SYSTEMS OR RESERVES
RELATING TO THE COMPONENTS OF EITHER BORROWING BASE ARE MODIFIED IN A MANNER
THAT IS ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT, THE PARENT BORROWER AND
THE CANADIAN SUBSIDIARY BORROWER, AS APPLICABLE, SHALL AGREE TO MAINTAIN SUCH
ADDITIONAL RESERVES (FOR PURPOSES OF COMPUTING THE APPLICABLE BORROWING BASE) IN
RESPECT

 

89

--------------------------------------------------------------------------------


 


OF THE COMPONENTS OF THE APPLICABLE BORROWING BASE AND MAKE SUCH OTHER
ADJUSTMENTS TO ITS PARAMETERS FOR INCLUDING THE COMPONENTS OF THE APPLICABLE
BORROWING BASE AS THE ADMINISTRATIVE AGENT IN ITS PERMITTED DISCRETION SHALL
REQUIRE BASED UPON SUCH MODIFICATIONS.


 


SECTION 5.07.  COMPLIANCE WITH LAWS.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, COMPLY WITH ALL REQUIREMENTS OF LAW APPLICABLE TO IT OR
ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE INITIAL TERM LOAN SHALL BE
USED ON THE RESTATEMENT EFFECTIVE DATE TO REPAY U.S. REVOLVING LOANS AND FEES,
COSTS AND EXPENSES IN CONNECTION WITH THE INCURRENCE OF SUCH INITIAL TERM LOAN
(AS WELL AS ANY AMOUNTS PAYABLE UNDER SECTION 2.16 IN RESPECT OF SUCH
REPAYMENT).  THE PROCEEDS OF THE REVOLVING LOANS AND THE SWINGLINE LOANS SHALL
BE USED (I) TO PAY THE FEES AND EXPENSES IN CONNECTION WITH THE TRANSACTIONS,
(II) TO PAY THE PURCHASE PRICE AND (III) FOR WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES OF THE APPLICABLE BORROWER (INCLUDING ANY PERMITTED
ACQUISITION), PROVIDED THAT NO MORE THAN $15,000,000 IN REVOLVING LOANS AND
SWINGLINE LOANS, IN THE AGGREGATE, MAY BE MADE IN RESPECT OF THE PAYMENT OF NET
WORKING CAPITAL ADJUSTMENTS TO THE PURCHASE PRICE REQUIRED BY THE PURCHASE
AGREEMENT.  THE PROCEEDS OF ANY INCREMENTAL TERM LOANS SHALL BE USED ON THE DATE
SUCH INCREMENTAL TERM LOANS ARE MADE TO REPAY U.S. REVOLVING LOANS AND FEES,
COSTS AND EXPENSES IN CONNECTION WITH THE INCURRENCE OF SUCH INCREMENTAL TERM
LOANS (AS WELL AS ANY AMOUNTS PAYABLE UNDER SECTION 2.16 IN RESPECT OF SUCH
REPAYMENT).  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND X.  LETTERS OF CREDIT
AND B/AS WILL BE USED ONLY FOR GENERAL CORPORATE PURPOSES.


 


SECTION 5.09.  INSURANCE.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE CARRIERS
(A) INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION) WITH CUSTOMARY
DEDUCTIBLES AND AGAINST SUCH RISKS (INCLUDING LOSS OR DAMAGE BY FIRE AND LOSS IN
TRANSIT; THEFT, BURGLARY, PILFERAGE, LARCENY, EMBEZZLEMENT, AND OTHER CRIMINAL
ACTIVITIES; BUSINESS INTERRUPTION; AND GENERAL LIABILITY) AND SUCH OTHER
HAZARDS, AS IS (I) CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE
ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS AND (II) CONSIDERED ADEQUATE BY HOLDINGS AND THE PARENT BORROWER AND
(B) ALL INSURANCE AS MAY BE REQUIRED BY LAW.  EACH LOAN PARTY SHALL, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO, (A) CAUSE ALL SUCH PROPERTY AND PROPERTY
CASUALTY INSURANCE POLICIES TO BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A
LENDER’S LOSS PAYABLE ENDORSEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT; (B) DELIVER ORIGINAL OR CERTIFIED COPIES OF ALL
SUCH POLICIES OR A CERTIFICATE OF AN INSURANCE BROKER TO THE ADMINISTRATIVE
AGENT; (C) CAUSE EACH SUCH POLICY TO PROVIDE THAT IT SHALL NOT BE CANCELED,
MODIFIED OR NOT RENEWED UPON LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE (OR 10
DAYS’ PRIOR WRITTEN NOTICE IN THE CASE OF ANY FAILURE TO PAY ANY PREMIUM DUE
THEREUNDER) THEREOF BY THE INSURER TO THE ADMINISTRATIVE AGENT; AND (D) DELIVER
TO THE ADMINISTRATIVE AGENT, PRIOR TO THE CANCELATION, MODIFICATION OR
NONRENEWAL OF ANY SUCH POLICY OF INSURANCE, A COPY OF A RENEWAL OR REPLACEMENT
POLICY (OR OTHER EVIDENCE OF RENEWAL OF A POLICY PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT), OR INSURANCE CERTIFICATE WITH RESPECT THERETO, TOGETHER
WITH EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF PAYMENT OF
THE PREMIUM THEREFOR.  THE PARENT BORROWER WILL FURNISH TO THE LENDERS, UPON
REQUEST OF THE ADMINISTRATIVE AGENT, INFORMATION IN REASONABLE DETAIL AS TO THE
INSURANCE SO MAINTAINED.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS
SECTION 5.09 SHALL NOT APPLY TO CARADON LEBANON INC.


 


SECTION 5.10.  DEPOSITORY BANKS.  THE PARENT BORROWER AND EACH SUBSIDIARY WILL
MAINTAIN THE ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A., ROYAL BANK OF CANADA
OR SUCH OTHER BANK OR BANKS THAT ARE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AS ITS PRINCIPAL DEPOSITORY BANK, INCLUDING FOR THE
MAINTENANCE OF OPERATING, ADMINISTRATIVE, CASH MANAGEMENT, COLLECTION ACTIVITY,
AND

 

90

--------------------------------------------------------------------------------


 


OTHER DEPOSIT ACCOUNTS FOR THE CONDUCT OF ITS BUSINESS.


 


SECTION 5.11.  ADDITIONAL COLLATERAL; FURTHER ASSURANCES.  (A)  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH SUBSIDIARY LOAN PARTY SHALL
CAUSE EACH OF ITS SUBSIDIARIES FORMED OR ACQUIRED AFTER THE DATE OF THIS
AGREEMENT TO BECOME A LOAN PARTY BY EXECUTING THE JOINDER AGREEMENT SET FORTH AS
EXHIBIT E HERETO (THE “JOINDER AGREEMENT”).  UPON EXECUTION AND DELIVERY
THEREOF, EACH SUCH PERSON (I) SHALL AUTOMATICALLY BECOME A U.S. LOAN GUARANTOR
OR A FOREIGN LOAN GUARANTOR, AS APPLICABLE, HEREUNDER AND THEREUPON SHALL HAVE
ALL OF THE RIGHTS, BENEFITS, DUTIES, AND OBLIGATIONS IN SUCH CAPACITY UNDER THE
LOAN DOCUMENTS AND (II) WILL GRANT, BY EXECUTING THE APPLICABLE COLLATERAL
DOCUMENTS (OR SUPPLEMENTS THERETO), LIENS TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, IN ANY PROPERTY OF SUCH
LOAN PARTY THAT CONSTITUTES COLLATERAL, INCLUDING ANY PARCEL OF REAL PROPERTY
OWNED BY SUCH LOAN PARTY HAVING A FAIR MARKET VALUE IN EXCESS OF $500,000.


 


(B)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS, THE PARENT BORROWER
AND EACH DOMESTIC SUBSIDIARY LOAN PARTY WILL CAUSE (I) 100% OF THE ISSUED AND
OUTSTANDING EQUITY INTERESTS OF EACH DOMESTIC SUBSIDIARY AND (II) 65% (OR SUCH
GREATER PERCENTAGE THAT, DUE TO A CHANGE IN APPLICABLE LAW AFTER THE DATE
HEREOF, (A) COULD NOT REASONABLY BE EXPECTED TO CAUSE THE UNDISTRIBUTED EARNINGS
OF SUCH FOREIGN SUBSIDIARY AS DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES TO
BE TREATED AS A DEEMED DIVIDEND TO SUCH FOREIGN SUBSIDIARY’S U.S. PARENT AND
(B) COULD NOT REASONABLY BE EXPECTED TO CAUSE ANY MATERIAL ADVERSE TAX
CONSEQUENCES) OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS ENTITLED TO VOTE
(WITHIN THE MEANING OF TREAS. REG. SECTION 1.956-2(C)(2)) AND 100% OF THE ISSUED
AND OUTSTANDING EQUITY INTERESTS NOT ENTITLED TO VOTE (WITHIN THE MEANING OF
TREAS. REG. SECTION 1.956-2(C)(2)) OF EACH FOREIGN SUBSIDIARY (INCLUDING THE
CANADIAN SUBSIDIARY BORROWER), IN EACH CASE DIRECTLY OWNED BY THE PARENT
BORROWER OR ANY SUCH DOMESTIC SUBSIDIARY LOAN PARTY, TO BE SUBJECT AT ALL TIMES
TO A FIRST PRIORITY, PERFECTED LIEN (SUBJECT TO PERMITTED ENCUMBRANCES) IN FAVOR
OF THE ADMINISTRATIVE AGENT TO SECURE THE SECURED OBLIGATIONS PURSUANT TO THE
TERMS AND CONDITIONS OF THE APPLICABLE COLLATERAL DOCUMENT OR OTHER SECURITY
DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


(C)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS, THE PARENT BORROWER,
THE CANADIAN SUBSIDIARY BORROWER AND EACH SUBSIDIARY LOAN PARTY WILL CAUSE 100%
OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS (OTHER THAN DIRECTOR’S QUALIFYING
SHARES) OF EACH FOREIGN SUBSIDIARY (INCLUDING THE CANADIAN SUBSIDIARY BORROWER
AND TO THE EXTENT NOT OTHERWISE PLEDGED PURSUANT TO PARAGRAPH (B) OF THIS
SECTION 5.11) TO BE SUBJECT AT ALL TIMES TO A FIRST PRIORITY, PERFECTED LIEN
(SUBJECT TO PERMITTED ENCUMBRANCES) IN FAVOR OF THE ADMINISTRATIVE AGENT TO
SECURE THE CANADIAN SECURED OBLIGATIONS PURSUANT TO THE TERMS AND CONDITIONS OF
THE APPLICABLE COLLATERAL DOCUMENT OR OTHER SECURITY DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


(D)  WITHOUT LIMITING THE FOREGOING AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, EXECUTE
AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE ADMINISTRATIVE AGENT
SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL TAKE OR CAUSE TO BE TAKEN
SUCH FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING
STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS AND
SUCH OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY SECTION 4.01, AS
APPLICABLE), WHICH MAY BE REQUIRED BY LAW OR WHICH THE ADMINISTRATIVE AGENT MAY,
FROM TIME TO TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO ENSURE PERFECTION AND
PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE COLLATERAL
DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES.


 


(E)  IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY HAVING A FAIR MARKET
VALUE IN EXCESS OF $500,000 OR IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) ARE
ACQUIRED BY ANY LOAN PARTY AFTER THE RESTATEMENT EFFECTIVE DATE (OTHER THAN
ASSETS CONSTITUTING COLLATERAL UNDER THE COLLATERAL DOCUMENTS THAT BECOME
SUBJECT TO THE LIEN CREATED BY THE APPLICABLE COLLATERAL DOCUMENT UPON
ACQUISITION THEREOF),

 

91

--------------------------------------------------------------------------------


 


SUCH LOAN PARTY WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF,
AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, SUCH LOAN PARTY WILL CAUSE SUCH ASSETS TO BE
SUBJECTED TO A LIEN SECURING THE SECURED OBLIGATIONS (IN THE CASE OF ASSETS OF
HOLDINGS, THE PARENT BORROWER OR ANY DOMESTIC SUBSIDIARY LOAN PARTY) OR THE
CANADIAN SECURED OBLIGATIONS (IN THE CASE OF ASSETS OF THE CANADIAN SUBSIDIARY
BORROWER OR ANY FOREIGN SUBSIDIARY LOAN PARTY) AND WILL TAKE SUCH ACTIONS AS
SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT
AND PERFECT SUCH LIENS (SUBJECT TO ANY EXCEPTIONS SET FORTH IN THE COLLATERAL
DOCUMENTS), INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (D) OF THIS SECTION 5.11,
ALL AT THE EXPENSE OF THE LOAN PARTIES.


 


(F)  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL NOT TAKE A
SECURITY INTEREST IN THOSE ASSETS AS TO WHICH THE ADMINISTRATIVE AGENT SHALL
DETERMINE, IN ITS REASONABLE DISCRETION, THAT THE COST OF OBTAINING SUCH
SECURITY INTEREST (INCLUDING ANY MORTGAGE, STAMP, INTANGIBLES OR OTHER TAX) ARE
EXCESSIVE IN RELATION TO THE BENEFIT TO THE LENDERS OF THE SECURITY AFFORDED
THEREBY.


 


SECTION 5.12.  PURCHASE PRICE ADJUSTMENT.  PROMPTLY UPON THE RECEIPT OF PURCHASE
PRICE ADJUSTMENT PROCEEDS, IF ANY, EACH BORROWER SHALL MAKE A PREPAYMENT
PURSUANT TO SECTION 2.11(A) IN AN AMOUNT EQUAL TO 75% OF THE PURCHASE PRICE
ADJUSTMENT PROCEEDS SO RECEIVED BY SUCH BORROWER (SUCH AMOUNT, THE “PREPAYMENT
AMOUNT”) OR SUCH LESSER AMOUNT AS MAY BE NECESSARY TO PREPAY IN FULL ALL
OUTSTANDING BORROWINGS AND AMOUNTS OWED IN RESPECT OF OUTSTANDING B/AS, AS THE
CASE MAY BE, IN WHICH CASE THE BORROWERS SHALL BE PERMITTED TO USE THE REMAINING
PORTION OF THE PREPAYMENT AMOUNT FOR GENERAL CORPORATE PURPOSES, INCLUDING ANY
PERMITTED ACQUISITIONS.  THE REMAINING 25% OF PURCHASE PRICE ADJUSTMENT
PROCEEDS, IF ANY, MAY BE USED BY THE BORROWERS IN ACCORDANCE WITH
SECTION 6.08(A)(X).


 


SECTION 5.13.  POST-CLOSING OBLIGATIONS.  IN THE EVENT THAT THE PROPERTY SUBJECT
TO AN EXCLUDED MORTGAGE HAS NOT BEEN SOLD IN ACCORDANCE WITH SECTION 6.05
(INCLUDING IN CONNECTION WITH A SALE AND LEASEBACK TRANSACTION PERMITTED BY
SECTION 6.06) PRIOR TO THE DATE THAT IS 90 DAYS AFTER THE RESTATEMENT EFFECTIVE
DATE (OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT, IN ITS REASONABLE
DISCRETION, MAY AGREE AFTER REQUEST BY THE PARENT BORROWER), HOLDINGS AND THE
PARENT BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, PROMPTLY SATISFY THE
CONDITIONS SET FORTH IN SECTION 4.01(I) WITH RESPECT TO SUCH EXCLUDED MORTGAGE.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, amounts owing in respect of B/As and all fees, expenses
and other amounts payable under any Loan Document have been paid in full (other
than Unliquidated Obligations) and all Letters of Credit have expired or
terminated (or shall have been cash collateralized or supported by a letter of
credit, in each case reasonably satisfactory to the Administrative Agent) and
all LC Disbursements and the aggregate face amount due in respect of outstanding
B/As shall have been reimbursed, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(A) THE SECURED OBLIGATIONS;

 

(B) INDEBTEDNESS (I) EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN
SCHEDULE 6.01 AND (II) OF THE PARENT BORROWER IN RESPECT OF THE SENIOR SECURED
NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $280,000,000 AND, IN EACH
CASE, EXTENSIONS, REFINANCINGS, RENEWALS AND

 

92

--------------------------------------------------------------------------------


 

REPLACEMENTS OF, OR EXCHANGE FOR, ANY SUCH INDEBTEDNESS IN ACCORDANCE WITH
CLAUSE (F) OF THIS SECTION 6.01, PROVIDED THAT ANY SUCH REFINANCING
INDEBTEDNESS, IF SECURED, IS SECURED ON A SECOND-PRIORITY BASIS ONLY BY ASSETS
OF HOLDINGS, THE PARENT BORROWER AND THE DOMESTIC SUBSIDIARY LOAN PARTIES THAT
CONSTITUTE COLLATERAL FOR THE SECURED OBLIGATIONS AND SHALL BE SUBJECT TO THE
INTERCREDITOR AGREEMENT;

 

(C) INDEBTEDNESS OF THE PARENT BORROWER TO ANY SUBSIDIARY AND OF ANY SUBSIDIARY
TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED THAT (I) INDEBTEDNESS
OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE PARENT BORROWER OR ANY
SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04 AND (II) INDEBTEDNESS OF
THE PARENT BORROWER TO ANY SUBSIDIARY AND INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
A LOAN PARTY TO ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE SUBORDINATED TO
THE SECURED OBLIGATIONS ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

 

(D) GUARANTEES BY (I) THE PARENT BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND
BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER
SUBSIDIARY, PROVIDED THAT (A) THE INDEBTEDNESS SO GUARANTEED IS PERMITTED BY
THIS SECTION 6.01 (OTHER THAN CLAUSES (B)(I), (F), (L) AND (Q) OF THIS
SECTION 6.01), (B) GUARANTEES BY THE PARENT BORROWER OR ANY SUBSIDIARY LOAN
PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE
SUBJECT TO SECTION 6.04, (C) GUARANTEES PERMITTED UNDER THIS CLAUSE (D) SHALL BE
SUBORDINATED TO THE SECURED OBLIGATIONS OF THE APPLICABLE SUBSIDIARY ON THE SAME
TERMS AS THE INDEBTEDNESS SO GUARANTEED IS SUBORDINATED TO THE SECURED
OBLIGATIONS AND (D) THE SENIOR SECURED NOTES SHALL NOT BE GUARANTEED BY ANY
SUBSIDIARY UNLESS SUCH SUBSIDIARY IS A LOAN PARTY THAT HAS GUARANTEED THE
SECURED OBLIGATIONS, (II) HOLDINGS OF (A) THE SENIOR SECURED NOTES TO THE EXTENT
REQUIRED BY THE SENIOR SECURED NOTES DOCUMENTS AND (B) ANY INDEBTEDNESS OF ANY
LOAN PARTY IN RESPECT OF SALE AND LEASEBACK TRANSACTIONS PERMITTED BY
SECTION 6.06 AND (III) ANY SUBSIDIARY OF INDEBTEDNESS OF AAG OR ANY OF ITS
SUBSIDIARIES TO THE EXTENT SUCH GUARANTEES ARE REQUIRED BY THE AAG SHAREHOLDERS
AGREEMENT, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS
GUARANTEED PURSUANT TO THIS CLAUSE (III) SHALL NOT EXCEED $12,000,000 AT ANY
TIME OUTSTANDING;

 

(E) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS
(WHETHER OR NOT CONSTITUTING PURCHASE MONEY INDEBTEDNESS), INCLUDING CAPITAL
LEASE OBLIGATIONS (OTHER THAN CAPITAL LEASE OBLIGATIONS PERMITTED UNDER
SECTION 6.01(J)) AND ANY INDEBTEDNESS ASSUMED BY THE PARENT BORROWER OR ANY
SUBSIDIARY IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A
LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS,
REFINANCINGS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS IN ACCORDANCE
WITH CLAUSE (F) OF THIS SECTION 6.01, PROVIDED THAT (I) SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF
SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) (INCLUDING EXTENSIONS, REFINANCINGS,
RENEWALS, REPLACEMENTS AND EXCHANGES) SHALL NOT EXCEED $15,000,000 AT ANY TIME
OUTSTANDING;

 

(F) INDEBTEDNESS WHICH REPRESENTS AN EXTENSION, REFINANCING, RENEWAL OR
REPLACEMENT OF, OR EXCHANGE FOR, ANY OF THE INDEBTEDNESS DESCRIBED IN CLAUSES
(B), (E), (I), (L) AND (Q) OF THIS SECTION 6.01, PROVIDED THAT (I) THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT (PLUS ANY
ACCRUED BUT UNPAID INTEREST, PREMIUM, FEES AND EXPENSES) OF THE INDEBTEDNESS
BEING EXTENDED, REFINANCED, RENEWED OR REPLACED, (II) ANY LIENS SECURING SUCH
INDEBTEDNESS ARE (A) IN THE CASE OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A
LOAN PARTY, NOT EXTENDED TO ANY ADDITIONAL PROPERTY OF ANY LOAN PARTY AND (B) IN
THE CASE OF INDEBTEDNESS OF A LOAN PARTY, LIMITED TO ALL OR PART OF THE SAME
PROPERTY THAT SECURED OR, PURSUANT TO THE WRITTEN AGREEMENT UNDER WHICH THE
ORIGINAL LIEN AROSE, WAS REQUIRED TO SECURE THE ORIGINAL INDEBTEDNESS,

 

93

--------------------------------------------------------------------------------


 

(III) NO LOAN PARTY THAT IS NOT ORIGINALLY OBLIGATED WITH RESPECT TO REPAYMENT
OF SUCH INDEBTEDNESS OF A PERSON THAT IS NOT A LOAN PARTY IS REQUIRED TO BECOME
OBLIGATED WITH RESPECT THERETO, (IV) SUCH EXTENSION, REFINANCING, RENEWAL,
REPLACEMENT OR EXCHANGE DOES NOT RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED
MATURITY OF THE INDEBTEDNESS SO EXTENDED, REFINANCED, RENEWED, REPLACED OR
EXCHANGED, (V) THE TERMS OF ANY SUCH EXTENSION, REFINANCING, RENEWAL,
REPLACEMENT OR EXCHANGE ARE NOT MATERIALLY LESS FAVORABLE TO THE OBLIGOR
THEREUNDER THAN THE ORIGINAL TERMS OF SUCH INDEBTEDNESS AND (VI) IF THE
INDEBTEDNESS THAT IS EXTENDED, REFINANCED, RENEWED, REPLACED OR EXCHANGED WAS
SUBORDINATED IN RIGHT OF PAYMENT TO THE SECURED OBLIGATIONS, THEN THE TERMS AND
CONDITIONS OF THE EXTENSION, REFINANCING, RENEWAL, REPLACEMENT OR EXCHANGE
INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT ARE AT LEAST
AS FAVORABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS THOSE THAT WERE
APPLICABLE TO THE EXTENDED, REFINANCED, RENEWED OR REPLACED INDEBTEDNESS;

 

(G) INDEBTEDNESS OWED TO ANY PERSON (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT FOR THE BENEFIT OF SUCH PERSON) PROVIDING WORKERS’ COMPENSATION,
HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(H) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY IN RESPECT OF
PERFORMANCE BONDS, BID BONDS, CUSTOMS BONDS, APPEAL BONDS, SURETY BONDS,
PERFORMANCE AND COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS (OTHER THAN IN
RESPECT OF OTHER INDEBTEDNESS), IN EACH CASE PROVIDED IN THE ORDINARY COURSE OF
BUSINESS;

 

(I) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF,
INDEBTEDNESS ASSUMED IN CONNECTION WITH A PERMITTED ACQUISITION (OTHER THAN
INDEBTEDNESS PERMITTED UNDER SECTION 6.01(C)) AND, IN EACH CASE, EXTENSIONS,
REFINANCINGS, RENEWALS AND REPLACEMENTS OF, AND EXCHANGES FOR, ANY SUCH
INDEBTEDNESS IN ACCORDANCE WITH CLAUSE (F) OF THIS SECTION 6.01, PROVIDED THAT
(I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OR AT
THE TIME SUCH PERMITTED ACQUISITION IS CONSUMMATED AND IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY OR THE
CONSUMMATION OF SUCH PERMITTED ACQUISITION AND (II) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (I) (INCLUDING EXTENSIONS,
REFINANCINGS, RENEWALS, REPLACEMENTS, AND EXCHANGES) SHALL NOT EXCEED $9,000,000
AT ANY TIME OUTSTANDING;

 

(J) INDEBTEDNESS (OTHER THAN INDEBTEDNESS PERMITTED UNDER SECTION 6.01(E))
ARISING FROM SALE AND LEASEBACK TRANSACTIONS OTHERWISE PERMITTED PURSUANT TO
SECTION 6.06 IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $20,000,000 AT ANY
TIME OUTSTANDING;

 

(K) OTHER UNSECURED INDEBTEDNESS (INCLUDING ANY GUARANTEE OF INDEBTEDNESS NOT
PERMITTED BY CLAUSE (D)(III) OF THIS SECTION 6.01) IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING $13,000,000 AT ANY TIME OUTSTANDING;

 

(L) SUBORDINATED INDEBTEDNESS OF HOLDINGS INCURRED TO REPURCHASE EQUITY
INTERESTS IN A TRANSACTION PERMITTED BY SECTION 6.08(A)(III);

 

(M) INDEBTEDNESS IN RESPECT OF INSURANCE PREMIUM FINANCINGS;

 

(N) INDEBTEDNESS OF THE LOAN PARTIES IN RESPECT OF SWAP AGREEMENTS TO THE EXTENT
SUCH SWAP AGREEMENTS ARE PERMITTED HEREUNDER;

 

94

--------------------------------------------------------------------------------


 

(O) TO THE EXTENT CONSTITUTING INDEBTEDNESS, OBLIGATIONS OF THE LOAN PARTIES AND
THEIR SUBSIDIARIES UNDER OPERATING LEASES;

 

(P) INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS AND OTHER INDEBTEDNESS ARISING IN
CONNECTION WITH BANKING SERVICES PROVIDED BY ANY PERSON THAT IS NOT A LENDER OR
AN AFFILIATE OF A LENDER TO THE EXTENT SUCH BANKING SERVICES ARE PROVIDED IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

 

(Q) (I) UNSECURED SUBORDINATED INDEBTEDNESS OF HOLDINGS TO HOLDERS OF EQUITY
INTERESTS IN HOLDINGS, OR TO FINANCIAL INSTITUTIONS ACTING AT THE DIRECTION OF
SUCH HOLDERS, IN AN AGGREGATE PRINCIPAL AMOUNT OF $25,000,000, PROVIDED THAT
(A) PRIOR TO THE MATURITY DATE, NO INTEREST SHALL BE PAID IN RESPECT OF SUCH
INDEBTEDNESS (OTHER THAN INTEREST PAYABLE SOLELY IN SHARES OF QUALIFIED EQUITY
INTERESTS OR ADDITIONAL PAYMENT-IN-KIND INDEBTEDNESS), (B) SUCH INDEBTEDNESS
DOES NOT REQUIRE ANY SCHEDULED PAYMENT OF PRINCIPAL (INCLUDING PURSUANT TO A
SINKING FUND OBLIGATION) OR MANDATORY REDEMPTION OR REDEMPTION AT THE OPTION OF
THE HOLDERS THEREOF (EXCEPT FOR REDEMPTIONS IN RESPECT OF ASSET SALES AND
CHANGES IN CONTROL ON TERMS THAT ARE MARKET TERMS ON THE DATE OF ISSUANCE) PRIOR
TO THE DATE THAT IS 180 DAYS AFTER THE MATURITY DATE AND (C) SUCH INDEBTEDNESS
SHALL OTHERWISE BE ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
AND (II) EXTENSIONS, REFINANCINGS, RENEWALS AND REPLACEMENTS OF, OR EXCHANGES
FOR, ANY SUCH INDEBTEDNESS IN ACCORDANCE WITH CLAUSE (F) OF THIS SECTION 6.01;

 

(R) INDEBTEDNESS OF FOREIGN SUBSIDIARIES (OTHER THAN CANADIAN SUBSIDIARIES) NOT
TO EXCEED AN AGGREGATE PRINCIPAL AMOUNT OF $2,000,000 OUTSTANDING AT ANY TIME;

 

(S) INDEBTEDNESS ARISING FROM AGREEMENTS OF THE PARENT BORROWER OR ANY
SUBSIDIARY TO PROVIDE INDEMNIFICATION OR SIMILAR OBLIGATIONS IN CONNECTION WITH
THE DISPOSITION OF ANY BUSINESS OR ASSETS OF, OR THE ACQUISITION OF ANY BUSINESS
OR ASSETS BY, THE PARENT BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, TO THE
EXTENT SUCH DISPOSITION OR ACQUISITION IS PERMITTED HEREBY, PROVIDED THAT
(I) SUCH INDEBTEDNESS IS NOT REFLECTED ON THE BALANCE SHEET OF THE PARENT
BORROWER OR ANY SUBSIDIARY (IT BEING UNDERSTOOD AND AGREED THAT CONTINGENT
OBLIGATIONS REFERRED TO IN A FOOTNOTE TO THE FINANCIAL STATEMENTS OF THE PARENT
BORROWER OR ANY SUBSIDIARY SHALL NOT BE DEEMED TO BE REFLECTED ON SUCH BALANCE
SHEET FOR PURPOSES OF THIS CLAUSE (I)) AND (II) THE MAXIMUM ASSUMABLE LIABILITY
IN RESPECT OF ALL SUCH INDEBTEDNESS SHALL NOT EXCEED THE GROSS PROCEEDS ACTUALLY
RECEIVED BY THE PARENT BORROWER OR THE APPLICABLE SUBSIDIARY IN CONNECTION WITH
THE APPLICABLE DISPOSITIONS OR THE FAIR MARKET VALUE OF THE BUSINESS OR ASSETS
ACQUIRED BY THE PARENT BORROWER OR THE APPLICABLE SUBSIDIARY IN CONNECTION WITH
THE APPLICABLE ACQUISITION, AS THE CASE MAY BE; AND

 

(T) INDEBTEDNESS OWED TO THE SPONSOR OR ANY SPONSOR AFFILIATE IN RESPECT OF
UNPAID FEES AND EXPENSES REFERENCED IN SECTION 6.09(F),

 

PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT
TO CLAUSES (E) (OTHER THAN INDEBTEDNESS INCURRED PURSUANT TO SUCH CLAUSE (E) IN
CONNECTION WITH A SALE AND LEASEBACK TRANSACTION PERMITTED UNDER SECTION 6.06),
(I) AND (K) OF THIS SECTION 6.01 SHALL NOT EXCEED (X) IN THE EVENT THAT
REFERENCE AVAILABILITY AS OF THE APPLICABLE DATE OF INCURRENCE IS LESS THAN OR
EQUAL TO $50,000,000, $25,000,000 AS OF SUCH DATE OR (Y) IN THE EVENT THAT
REFERENCE AVAILABILITY AS OF THE APPLICABLE DATE OF INCURRENCE IS GREATER THAN
$50,000,000, $35,000,000 AS OF SUCH DATE; AND PROVIDED FURTHER THAT FOR PURPOSES
OF COMPLYING WITH THIS SECTION 6.01, HOLDINGS, THE PARENT BORROWER AND THE
SUBSIDIARIES WILL BE ENTITLED TO DIVIDE AND CLASSIFY AN ITEM OF INDEBTEDNESS IN
MORE THAN ONE OF THE TYPES OF INDEBTEDNESS DESCRIBED ABOVE.

 

95

--------------------------------------------------------------------------------



 


SECTION 6.02.  LIENS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY
PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY
INCOME OR REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY
THEREOF, EXCEPT:


 

(A) LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;

 

(B) PERMITTED ENCUMBRANCES;

 

(C) ANY LIEN ON ANY PROPERTY OR ASSET OF THE PARENT BORROWER OR ANY SUBSIDIARY
EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.02, PROVIDED THAT
(I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE PARENT
BORROWER OR SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, REFINANCINGS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (PLUS ANY ACCRUED BUT UNPAID INTEREST AND PREMIUM);

 

(D) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
(INCLUDING ANY SUCH ASSETS MADE THE SUBJECT OF A CAPITAL LEASE OBLIGATION
INCURRED) BY THE PARENT BORROWER OR ANY SUBSIDIARY, PROVIDED THAT (I) SUCH LIENS
SECURE INDEBTEDNESS PERMITTED BY SECTION 6.01(E), (II) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY (OTHER THAN ANY SUCH INDEBTEDNESS THAT REPRESENTS
INTEREST OR AN EXTENSION, REFINANCING, RENEWAL OR REPLACEMENT OF THE
INDEBTEDNESS DESCRIBED IN SECTION 6.01(E)) ARE INCURRED PRIOR TO OR WITHIN 90
DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED $15,000,000
AT ANY TIME OUTSTANDING AND (IV) SUCH LIENS SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE PARENT BORROWER OR SUBSIDIARY;

 

(E) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE PARENT BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A LOAN PARTY AFTER THE DATE HEREOF PRIOR TO THE TIME
SUCH PERSON BECOMES A LOAN PARTY, PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A LOAN PARTY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE LOAN PARTY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A LOAN PARTY, AS THE CASE MAY BE, AND EXTENSIONS, REFINANCINGS,
RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF (PLUS ANY ACCRUED BUT UNPAID INTEREST, PREMIUM, FEES AND
EXPENSES);

 

(F) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT
JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;

 

(G) LIENS ARISING OUT OF SALE AND LEASEBACK TRANSACTIONS PERMITTED BY
SECTION 6.06 (INCLUDING LIENS SECURING INDEBTEDNESS PERMITTED BY
SECTION 6.01(J));

 

(H) LIENS GRANTED BY (I) A SUBSIDIARY IN FAVOR OF THE PARENT BORROWER OR ANOTHER
LOAN PARTY IN RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS OWED BY SUCH
SUBSIDIARY TO THE PARENT BORROWER OR SUCH LOAN PARTY AND (II) A SUBSIDIARY THAT
IS NOT A LOAN PARTY IN FAVOR OF ANOTHER SUBSIDIARY THAT IS NOT A LOAN PARTY IN
RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS OWED BY THE FIRST SUCH SUBSIDIARY
TO THE SECOND SUCH SUBSIDIARY;

 

(I) LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 6.02 TO THE EXTENT THAT
NEITHER (A) THE

 

96

--------------------------------------------------------------------------------


 

AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR
(B) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS
INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS $1,000,000 AT ANY TIME
OUTSTANDING;

 

(J) LIENS (I) CREATED BY SALES CONTRACTS DOCUMENTING UNCONSUMMATED ASSET
DISPOSITIONS PERMITTED HEREBY AND (II) IN FAVOR OF CONSIGNORS, PROVIDED THAT
SUCH LIENS ATTACH ONLY TO THOSE ASSETS THAT ARE THE SUBJECT OF THE APPLICABLE
SALES CONTRACT OR THAT ARE CONSIGNED TO THE APPLICABLE LOAN PARTY OR SUBSIDIARY;

 

(K) LIENS ARISING BY OPERATION OF LAW OR CONTRACT ON INSURANCE POLICIES AND THE
PROCEEDS THEREOF TO SECURE PREMIUMS THEREUNDER;

 

(L) LIENS CONSISTING OF THE INTEREST OF (I) THE LESSOR OR SUBLESSOR UNDER ANY
LEASE OR SUBLEASE ENTERED INTO BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IN
ITS ORDINARY COURSE OF BUSINESS AND (II) THE LESSEE OR SUBLESSEE UNDER ANY LEASE
OR SUBLEASE GRANTED TO OTHERS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IN
ITS ORDINARY COURSE OF BUSINESS;

 

(M) LIENS THAT ARE RIGHTS OF SET-OFF OR THAT ARISE SOLELY BY VIRTUE OF ANY
STATUTORY OR COMMON LAW PROVISION RELATING TO DEPOSIT ACCOUNTS IN FAVOR OF BANKS
AND OTHER DEPOSITARY INSTITUTIONS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(N) LIENS (I) REPRESENTING THE INTEREST OF THE LICENSOR OR SUBLICENSOR UNDER ANY
LICENSE OR SUBLICENSE ENTERED INTO BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
IN ITS ORDINARY COURSE OF BUSINESS AND (II) ARISING FROM THE GRANTING OF A
LICENSE TO ANY PERSON IN THE ORDINARY COURSE OF BUSINESS OF A LOAN PARTY OR ANY
OF ITS SUBSIDIARIES, PROVIDED THAT (A) SUCH LIENS ATTACH ONLY TO THOSE ASSETS
THAT ARE THE SUBJECT OF THE APPLICABLE LICENSE AND (B) IN THE CASE OF SUBCLAUSE
(II), THE GRANTING OF SUCH LICENSE IS PERMITTED HEREUNDER;

 

(O) LIENS ATTACHING SOLELY TO CASH EARNEST MONEY DEPOSITS IN CONNECTION WITH
INVESTMENTS PERMITTED UNDER SECTION 6.04;

 

(P) LIENS ON THE ASSETS OF FOREIGN SUBSIDIARIES (OTHER THAN CANADIAN
SUBSIDIARIES) IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,000,000;

 

(Q) THE FILING OF UCC FINANCING STATEMENTS SOLELY AS A PRECAUTIONARY MEASURE IN
CONNECTION WITH OPERATING LEASES ENTERED INTO BY THE PARENT BORROWER OR ANY
SUBSIDIARY IN ITS ORDINARY COURSE OF BUSINESS;

 

(R) LIENS IN FAVOR OF THE ISSUERS OF SURETY BONDS ISSUED FOR THE ACCOUNT OF THE
PARENT BORROWER OR ANY SUBSIDIARY IN ITS ORDINARY COURSE OF BUSINESS;

 

(S) LIENS CREATED IN CONNECTION WITH (I) BANKING SERVICES PROVIDED TO ANY LOAN
PARTY OR ANY SUBSIDIARY OF A LOAN PARTY BY ANY PERSON THAT IS NOT A LENDER OR AN
AFFILIATE OF A LENDER OR (II) SWAP AGREEMENTS PERMITTED BY SECTION 6.07 AND
ENTERED INTO WITH ANY PERSON THAT IS NOT A LENDER OR AN AFFILIATE OF A LENDER,
IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(T) LIENS ON CASH COLLATERAL FOR LETTERS OF CREDIT EXCLUDED FROM THE DEFINITION
OF “INDEBTEDNESS” PURSUANT TO CLAUSE (I)(Y) OF SUCH DEFINITION, PROVIDED THAT
SUCH CASH COLLATERAL DOES NOT EXCEED $2,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; AND

 

(U) LIENS CREATED UNDER THE SENIOR SECURED NOTES DOCUMENTS, PROVIDED THAT THE

 

97

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT HAS BEEN EXECUTED BY THE PARTIES THERETO AND DELIVERED
TO THE ADMINISTRATIVE AGENT.

 


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A)  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, MERGE INTO OR AMALGAMATE OR CONSOLIDATE WITH ANY
OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR AMALGAMATE OR
CONSOLIDATE WITH IT, OR LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME
THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING (I) ANY SUBSIDIARY (OTHER THAN CANADIAN
SUBSIDIARY BORROWER) MAY MERGE INTO THE PARENT BORROWER OR THE CANADIAN
SUBSIDIARY BORROWER IN A TRANSACTION IN WHICH THE PARENT BORROWER OR THE
CANADIAN SUBSIDIARY BORROWER, AS APPLICABLE, IS THE SURVIVING CORPORATION,
(II) ANY SUBSIDIARY MAY AMALGAMATE WITH THE CANADIAN SUBSIDIARY BORROWER IN A
TRANSACTION IN WHICH THE RESULTING ENTITY BECOMES, AND ASSUMES THE RIGHTS AND
OBLIGATIONS HEREUNDER OF, THE CANADIAN SUBSIDIARY BORROWER, (III) ANY SUBSIDIARY
(OTHER THAN THE CANADIAN SUBSIDIARY BORROWER) MAY MERGE INTO OR AMALGAMATE OR
CONSOLIDATE WITH ANY SUBSIDIARY LOAN PARTY IN A TRANSACTION IN WHICH THE
SURVIVING OR RESULTING ENTITY IS A LOAN PARTY, (IV) ANY SUBSIDIARY THAT IS NOT A
LOAN PARTY MAY LIQUIDATE, DISSOLVE OR MERGE INTO OR AMALGAMATE OR CONSOLIDATE
WITH ANOTHER SUBSIDIARY THAT IS NOT A LOAN PARTY IF THE PARENT BORROWER
DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION, DISSOLUTION, MERGER,
AMALGAMATION OR CONSOLIDATION IS IN THE BEST INTERESTS OF THE PARENT BORROWER
AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS, AND (V) ANY SUBSIDIARY
THAT IS PERMITTED TO BE SOLD IN ACCORDANCE WITH SECTION 6.05(O) MAY EFFECT SUCH
SALE BY WAY OF MERGER INTO OR AMALGAMATION OR CONSOLIDATION WITH ANOTHER PERSON
OR MAY OTHERWISE BE LIQUIDATED OR DISSOLVED, PROVIDED THAT ANY SUCH MERGER,
AMALGAMATION OR CONSOLIDATION INVOLVING A PERSON THAT IS NOT A WHOLLY-OWNED
SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER, AMALGAMATION OR CONSOLIDATION SHALL
NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 6.04.


 


(B)  THE PARENT BORROWER AND THE LOAN PARTIES WILL NOT ENGAGE TO ANY MATERIAL
EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE PARENT
BORROWER AND THE LOAN PARTIES ON THE RESTATEMENT EFFECTIVE DATE AND BUSINESSES
REASONABLY RELATED, COMPLEMENTARY OR ANCILLARY THERETO.


 


(C)  HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN THE
OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE PARENT BORROWER
AND ACTIVITIES INCIDENTAL THERETO AND COMPLIANCE WITH ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND THE SENIOR SECURED NOTES DOCUMENTS AND OTHER ACTIVITIES
SPECIFICALLY PERMITTED HEREBY.  HOLDINGS WILL NOT OWN OR ACQUIRE ANY ASSETS
(OTHER THAN EQUITY INTERESTS OF THE PARENT BORROWER, THE CASH PROCEEDS OF ANY
RESTRICTED PAYMENTS PERMITTED BY SECTION 6.08 AND OTHER DE MINIMIS ASSETS HELD
IN ITS ORDINARY COURSE OF BUSINESS) OR INCUR ANY LIABILITIES (OTHER THAN
LIABILITIES UNDER THE LOAN DOCUMENTS, LIABILITIES EXPRESSLY PERMITTED BY THE
TERMS HEREOF (INCLUDING THE INDEBTEDNESS OF HOLDINGS PERMITTED BY SECTIONS
6.01(D), (L) AND (Q) AND OTHER LIABILITIES OF HOLDINGS PERMITTED BY
SECTION 6.04(E)), UNSECURED GUARANTEES OF THE SENIOR SECURED NOTES TO THE EXTENT
REQUIRED BY THE SENIOR SECURED NOTES DOCUMENTS, LIABILITIES IMPOSED BY LAW,
INCLUDING TAX LIABILITIES, AND LIABILITIES REASONABLY INCURRED IN CONNECTION
WITH ITS MAINTENANCE OF ITS EXISTENCE, INCLUDING PAYMENT OF DIRECTORS).


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE, HOLD
OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A LOAN
PARTY AND A WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY EQUITY INTERESTS
IN OR EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION,
WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO
EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT
TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE
OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS
OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT (WHETHER THROUGH PURCHASE OF
ASSETS, MERGER OR OTHERWISE), EXCEPT:

 

98

--------------------------------------------------------------------------------


 

(A) CASH AND PERMITTED INVESTMENTS;

 

(B) INVESTMENTS IN EXISTENCE ON THE EFFECTIVE DATE AND DESCRIBED IN
SCHEDULE 6.04 AND ANY EXTENSION, MODIFICATION OR RENEWAL OF ANY SUCH
INVESTMENTS, BUT ONLY TO THE EXTENT NOT INVOLVING ADDITIONAL ADVANCES,
CONTRIBUTIONS OR OTHER INVESTMENTS OF CASH OR OTHER ASSETS OR OTHER INCREASES
THEREOF (OTHER THAN AS A RESULT OF THE ACCRUAL OR ACCRETION OF INTEREST OR
ORIGINAL ISSUE DISCOUNT OR THE ISSUANCE OF PAY-IN-KIND SECURITIES, IN EACH CASE,
PURSUANT TO THE TERMS OF SUCH INVESTMENT AS IN EFFECT ON THE DATE OF HEREOF);

 

(C) INVESTMENTS BY HOLDINGS IN THE PARENT BORROWER AND BY THE PARENT BORROWER
AND THE SUBSIDIARIES IN EQUITY INTERESTS IN THEIR RESPECTIVE SUBSIDIARIES,
PROVIDED THAT (I) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY SHALL BE
PLEDGED PURSUANT TO THE APPLICABLE COLLATERAL DOCUMENT (SUBJECT TO THE
LIMITATIONS APPLICABLE TO EQUITY INTERESTS OF A FOREIGN SUBSIDIARY PLEDGED TO
SECURE THE U.S. SECURED OBLIGATIONS REFERRED TO IN SECTION 5.11 AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW) AND (II) THE AGGREGATE AMOUNT OF INVESTMENTS
BY LOAN PARTIES IN SUBSIDIARIES THAT ARE NOT LOAN PARTIES (TOGETHER WITH
OUTSTANDING INTERCOMPANY LOANS PERMITTED UNDER CLAUSE (II) TO THE PROVISO TO
SECTION 6.04(D) AND OUTSTANDING GUARANTEES PERMITTED UNDER THE PROVISO TO
SECTION 6.04(E)) SHALL NOT EXCEED $7,500,000 AT ANY TIME OUTSTANDING (IN EACH
CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);

 

(D) LOANS OR ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY AND MADE BY
ANY SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED THAT
(I) ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A
PROMISSORY NOTE PLEDGED PURSUANT TO THE APPLICABLE COLLATERAL DOCUMENT AND
(II) THE AMOUNT OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES
THAT ARE NOT LOAN PARTIES (TOGETHER WITH OUTSTANDING INVESTMENTS PERMITTED UNDER
CLAUSE (II) TO THE PROVISO TO SECTION 6.04(C) AND OUTSTANDING GUARANTEES
PERMITTED UNDER THE PROVISO TO SECTION 6.04(E)) SHALL NOT EXCEED $7,500,000 AT
ANY TIME OUTSTANDING (IN EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS
OR WRITE-OFFS);

 

(E) (I) GUARANTEES OF INDEBTEDNESS THAT ARE PERMITTED BY SECTION 6.01, PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT
LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY (TOGETHER WITH OUTSTANDING
INVESTMENTS PERMITTED UNDER CLAUSE (II) TO THE PROVISO TO SECTION 6.04(C) AND
OUTSTANDING INTERCOMPANY LOANS PERMITTED UNDER CLAUSE (II) TO THE PROVISO TO
SECTION 6.04(D)) SHALL NOT EXCEED $7,500,000 AT ANY TIME OUTSTANDING (IN EACH
CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS) AND
(II) GUARANTEES OF OBLIGATIONS (OTHER THAN INDEBTEDNESS) OF ANY LOAN PARTY IN
RESPECT OF SALE AND LEASEBACK TRANSACTIONS PERMITTED BY SECTION 6.06;

 

(F) LOANS OR ADVANCES MADE BY A LOAN PARTY TO ITS (I) DIRECTORS, OFFICERS AND
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS FOR TRAVEL AND ENTERTAINMENT
EXPENSES, RELOCATION COSTS AND SIMILAR PURPOSES UP TO A MAXIMUM OF $1,000,000 IN
THE AGGREGATE AT ANY ONE TIME OUTSTANDING AND (II) DIRECTORS, OFFICERS AND
EMPLOYEES TO FINANCE THE PURCHASE OF EQUITY INTERESTS IN A LOAN PARTY UP TO A
MAXIMUM OF $1,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING (IN EACH CASE
DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);

 

(G) INVESTMENTS IN THE FORM OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

 

(H) INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR CONSOLIDATES, AMALGAMATES OR MERGES WITH OR INTO THE PARENT
BORROWER OR ANY SUBSIDIARY SO LONG AS SUCH INVESTMENTS WERE NOT MADE IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OR OF SUCH CONSOLIDATION,
AMALGAMATION OR MERGER;

 

99

--------------------------------------------------------------------------------


 

(I) INVESTMENTS RECEIVED IN CONNECTION WITH THE DISPOSITION OF ANY ASSET
PERMITTED BY SECTION 6.05;

 

(J) INVESTMENTS RECEIVED (I) IN EXCHANGE FOR ANY OTHER INVESTMENT OR ACCOUNT
RECEIVABLE IN CONNECTION WITH OR AS A RESULT OF A BANKRUPTCY, WORKOUT,
REORGANIZATION OR RECAPITALIZATION OF THE ISSUER OF SUCH OTHER INVESTMENT OR
ACCOUNT RECEIVABLE, (II) AS A RESULT OF A FORECLOSURE BY THE PARENT BORROWER OR
ANY SUBSIDIARY WITH RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE
WITH RESPECT TO ANY SECURED INVESTMENT IN DEFAULT OR (III) IN SETTLEMENT OR
COMPROMISE OF LEGAL CLAIMS AND DELINQUENT ACCOUNTS RECEIVABLE;

 

(K) INVESTMENTS CONSTITUTING DEPOSITS DESCRIBED IN CLAUSE (C) OR (D) OF THE
DEFINITION OF THE TERM “PERMITTED ENCUMBRANCES” OR CLAUSE (O), (S) OR (T) OF
SECTION 6.02;

 

(L) EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(M) (I) INVESTMENTS IN AAG EITHER DIRECTLY OR INDIRECTLY AFTER THE EFFECTIVE
DATE IN AN AGGREGATE AMOUNT NOT IN EXCESS OF $30,000,000 (PLUS AN AMOUNT EQUAL
TO ANY RETURNS OF CAPITAL OR SALE PROCEEDS ACTUALLY RECEIVED IN CASH IN RESPECT
OF SUCH INVESTMENT (WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT
VALUED AT COST AT THE TIME SUCH INVESTMENT WAS MADE)) AND (II) INVESTMENTS IN
ANY OTHER JOINT VENTURE OR SIMILAR ENTITY IN AN AGGREGATE AMOUNT NOT IN EXCESS
OF $5,000,000 (PLUS AN AMOUNT EQUAL TO ANY RETURNS OF CAPITAL OR SALE PROCEEDS
ACTUALLY RECEIVED IN CASH IN RESPECT OF SUCH INVESTMENT (WHICH AMOUNT SHALL NOT
EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT COST AT THE TIME SUCH INVESTMENT
WAS MADE)); PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY INVESTMENT MADE
PURSUANT TO THIS CLAUSE (M), REFERENCE AVAILABILITY SHALL BE NOT LESS THAN
$35,000,000;

 

(N) (I) THE ACQUISITION AND (II) PERMITTED ACQUISITIONS, PROVIDED THAT, EXCEPT
TO THE EXTENT THAT PERMITTED ACQUISITIONS ARE MADE WITH EXCLUDED PROCEEDS, THE
AGGREGATE PURCHASE PRICE OF ALL SUCH PERMITTED ACQUISITIONS, WHICH SHALL BE
DEEMED TO INCLUDE, WITH RESPECT TO ANY SUCH PERMITTED ACQUISITION, (A) A GOOD
FAITH ESTIMATE BY THE APPLICABLE LOAN PARTY OF THE POST-CLOSING PAYMENT
ADJUSTMENTS, EARN-OUTS AND NON-COMPETE PAYMENTS TO BE MADE IN CONNECTION WITH
SUCH PERMITTED ACQUISITION AND (B) THE PRINCIPAL AMOUNT OF INDEBTEDNESS THAT IS
ASSUMED PURSUANT TO SECTION 6.01(I), SHALL NOT EXCEED $175,000,000 IN THE
AGGREGATE SINCE THE EFFECTIVE DATE PLUS, IN EACH CASE (WITHOUT DUPLICATION), AN
AMOUNT EQUAL TO ANY RETURNS OF CAPITAL OR SALE PROCEEDS ACTUALLY RECEIVED IN
CASH IN RESPECT OF ANY SUCH PERMITTED ACQUISITION (WHICH AMOUNT SHALL NOT EXCEED
THE PURCHASE PRICE PAID (INCLUDING THE PRINCIPAL AMOUNT OF INDEBTEDNESS ASSUMED
PURSUANT TO SECTION 6.01(I) IN CONNECTION THEREWITH AND THE AMOUNT ESTIMATED TO
BE PAID IN RESPECT OF POST-CLOSING PAYMENT ADJUSTMENTS, EARN-OUTS AND
NON-COMPETE PAYMENTS) IN RESPECT OF SUCH PERMITTED ACQUISITION);

 

(O) OTHER INVESTMENTS, LOANS AND ADVANCES BY THE PARENT BORROWER OR ANY
SUBSIDIARY (INCLUDING INVESTMENTS IN ANY MINORITY-OWNED JOINT VENTURE) IN AN
AGGREGATE AMOUNT, AS VALUED AT COST AT THE TIME EACH SUCH INVESTMENT, LOAN OR
ADVANCE IS MADE AND INCLUDING ALL RELATED COMMITMENTS FOR FUTURE INVESTMENTS,
LOANS OR ADVANCES (AND THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS THAT IS ASSUMED
OR OTHERWISE INCURRED IN CONNECTION WITH SUCH INVESTMENT, LOAN OR ADVANCE), NOT
EXCEEDING $5,000,000 IN THE AGGREGATE FOR ALL SUCH INVESTMENTS MADE OR COMMITTED
TO BE MADE FROM AND AFTER THE EFFECTIVE DATE PLUS AN AMOUNT EQUAL TO ANY RETURNS
OF CAPITAL OR SALE PROCEEDS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY SUCH
INVESTMENTS (WHICH AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED
AT COST AT THE TIME SUCH INVESTMENT WAS MADE);

 

(P) TO THE EXTENT PERMITTED BY THE SENIOR SECURED NOTES INDENTURE, INVESTMENTS
MADE WITH

 

100

--------------------------------------------------------------------------------


 

THE AAG PROCEEDS, PROVIDED THAT SUCH INVESTMENTS ARE MADE WITHIN TWELVE MONTHS
AFTER THE RECEIPT BY THE PARENT BORROWER OR ANY SUBSIDIARY OF SUCH AAG PROCEEDS;
AND

 

(Q) OTHER INVESTMENTS (OTHER THAN ANY ACQUISITION OF ALL THE OUTSTANDING EQUITY
INTERESTS (OTHER THAN DIRECTORS’ QUALIFYING SHARES) IN, OR SUBSTANTIALLY ALL THE
ASSETS OF, OR ALL OR SUBSTANTIALLY ALL THE ASSETS CONSTITUTING A DIVISION OR
LINE OF BUSINESS OF, A PERSON) MADE WITH EXCLUDED PROCEEDS.

 


SECTION 6.05.  ASSET SALES.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY ASSET,
INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE PARENT BORROWER PERMIT
ANY SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY (OTHER
THAN TO THE PARENT BORROWER OR ANOTHER SUBSIDIARY IN COMPLIANCE WITH
SECTION 6.04(C)), EXCEPT:


 

(A) SALES, TRANSFERS AND DISPOSITIONS OF (I) INVENTORY, (II) USED, OBSOLETE,
WORN OUT OR SURPLUS EQUIPMENT OR PROPERTY, (III) ANY ASSET IN A LIKE-KIND
EXCHANGE AND (IV) PERMITTED INVESTMENTS, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

 

(B) SALES, TRANSFERS AND DISPOSITIONS TO THE PARENT BORROWER OR ANY SUBSIDIARY,
PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A SUBSIDIARY
THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTION 6.09;

 

(C) (I) SALES, TRANSFERS AND DISPOSITIONS OF ACCOUNTS RECEIVABLE IN CONNECTION
WITH THE COMPROMISE, SETTLEMENT OR COLLECTION THEREOF CONSISTENT WITH PAST
PRACTICE AND (II) THE SETTLEMENT OR COMPROMISE OF ANY LEGAL CLAIMS;

 

(D) SALES, TRANSFERS AND DISPOSITIONS OF INVESTMENTS PERMITTED BY CLAUSES (H),
(I) OR (J) OF SECTION 6.04 OR ANOTHER ASSET RECEIVED AS CONSIDERATION FOR THE
DISPOSITION OF ANY ASSET PERMITTED BY THIS SECTION 6.05 (IN EACH CASE, OTHER
THAN EQUITY INTERESTS IN A SUBSIDIARY, UNLESS ALL EQUITY INTERESTS IN SUCH
SUBSIDIARY ARE SOLD);

 

(E) SALE AND LEASEBACK TRANSACTIONS PERMITTED BY SECTION 6.06;

 

(F) (I) LEASES OR (II) LICENSES, IN EACH CASE ENTERED INTO THE ORDINARY COURSE
OF BUSINESS, TO THE EXTENT THAT THEY DO NOT MATERIALLY INTERFERE WITH THE
BUSINESS OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY;

 

(G) LICENSES OR SUBLICENSES OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS, TO THE EXTENT THAT THEY DO NOT MATERIALLY INTERFERE WITH THE BUSINESS
OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY;

 

(H) DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY
TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
OF, ANY PROPERTY OR ASSET OF THE PARENT BORROWER OR ANY SUBSIDIARY;

 

(I) ANY AAG DISPOSITIONS;

 

(J) THE ABANDONMENT OR OTHER DISPOSITION OF INTELLECTUAL PROPERTY THAT IS, IN
THE REASONABLE GOOD FAITH JUDGMENT OF HOLDINGS OR THE PARENT BORROWER, NO LONGER
ECONOMICALLY PRACTICABLE OR COMMERCIALLY DESIRABLE TO MAINTAIN OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND THE SUBSIDIARIES;

 

101

--------------------------------------------------------------------------------


 

(K) THE DISPOSITION OF ANY INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND SET
FORTH ON SCHEDULE 6.04;

 

(L) DISPOSITIONS OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH THE ACQUISITION
OR ANY PERMITTED ACQUISITION;

 

(M) THE SALE OF THE FOSTORIA PLANT;

 

(N) THE PROVISION OF SAMPLES AND DISPLAYS TO CONSUMERS OR PROSPECTIVE CUSTOMERS;
AND

 

(O) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY (OTHER
THAN THE CANADIAN SUBSIDIARY BORROWER) ARE SOLD) THAT ARE NOT PERMITTED BY ANY
OTHER CLAUSE OF THIS SECTION 6.05, PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE
OF ALL ASSETS SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN RELIANCE UPON THIS
PARAGRAPH (O) SHALL NOT EXCEED $7,500,000 DURING ANY FISCAL YEAR OF THE PARENT
BORROWER,

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a)(ii), (b), (c), (d) (solely
with respect to dispositions of investments permitted by clause (i) or (j) of
Section 6.04), (f)(ii), (g), (h), (j) and (n) above) shall be made for fair
value and (other than those permitted by clauses (a)(ii), (a)(iii), (b) (unless
the disposition is by a Loan Party to a Subsidiary that is not a Loan Party),
(c), (d), (f)(ii), (g), (h), (i), (j) or (n) above) for at least 75% cash
consideration payable at the time of such sale, transfer or other disposition;
provided further that any consideration in the form of (i) Permitted Investments
or cash equivalents, in each case that are disposed of for cash consideration
within 30 Business Days after such sale, transfer or other disposition or
(ii) accounts receivable that are payable in cash, have payment terms customary
to the Borrowers and are received in the ordinary course of business shall be
deemed to be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso.

 


SECTION 6.06.  SALE AND LEASEBACK TRANSACTIONS.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL,
USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND
THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE
FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR
TRANSFERRED, EXCEPT FOR (A) ANY SUCH SALE OF ANY FIXED OR CAPITAL ASSETS BY THE
PARENT BORROWER OR ANY SUBSIDIARY THAT IS MADE FOR CASH CONSIDERATION IN AN
AMOUNT NOT LESS THAN THE FAIR VALUE OF SUCH FIXED OR CAPITAL ASSET AND IS
CONSUMMATED WITHIN 180 DAYS AFTER THE PARENT BORROWER OR SUCH SUBSIDIARY
ACQUIRES OR COMPLETES THE CONSTRUCTION OF SUCH FIXED OR CAPITAL ASSET AND
(B) ANY SUCH SALE OF REAL PROPERTY BY THE PARENT BORROWER OR ANY SUBSIDIARY THAT
IS MADE FOR CASH CONSIDERATION IN AN AMOUNT (WHICH AMOUNT SHALL EXCLUDE
CUSTOMARY FEES, COSTS AND EXPENSES INCURRED BY THE PARENT BORROWER OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, IN CONNECTION WITH SUCH SALES AS WELL AS THE
AGGREGATE AMOUNT OF CUSTOMARY SECURITY DEPOSITS ASSOCIATED THEREWITH
(COLLECTIVELY, THE “EXCLUDED AMOUNTS”)) NOT LESS THAN THE FAIR VALUE OF THE
APPLICABLE REAL PROPERTY, PROVIDED THAT (I) IN THE CASE OF CLAUSE (B), (X) THE
AGGREGATE FAIR VALUE OF ALL REAL PROPERTY SOLD IN ACCORDANCE WITH CLAUSE
(B) SHALL NOT EXCEED $20,000,000 (WHICH AMOUNT SHALL EXCLUDE THE EXCLUDED
AMOUNTS) AND (Y) THE PARENT BORROWER SHALL, ON OR PRIOR TO THE DATE OF EACH SUCH
SALE, DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A RESPONSIBLE OFFICER
OF THE PARENT BORROWER CERTIFYING THAT SUCH SALE COMPLIES WITH THE REQUIREMENTS
OF CLAUSE (B), AND (II) IN THE CASE OF EACH OF CLAUSE (A) AND (B), IF SUCH SALE
AND LEASEBACK RESULTS IN INDEBTEDNESS, SUCH INDEBTEDNESS IS PERMITTED BY
SECTION 6.01(D), SECTION 6.01(E) OR SECTION 6.01(J) AND ANY LIENS MADE THE
SUBJECT OF SUCH INDEBTEDNESS IS PERMITTED BY SECTION 6.02(B) OR SECTION 6.02(G).


 


SECTION 6.07.  SWAP AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF
ITS

 

102

--------------------------------------------------------------------------------


 


SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP AGREEMENTS
ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT BORROWER OR ANY
SUBSIDIARY ARE SUBJECT OR THE MANAGEMENT OF THE LIABILITIES OF THE PARENT
BORROWER OR ANY SUBSIDIARY AND NOT FOR SPECULATIVE PURPOSES (OTHER THAN THOSE IN
RESPECT OF EQUITY INTERESTS OF THE PARENT BORROWER OR ANY SUBSIDIARY), AND
(B) SWAP AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE
INTEREST RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER
FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR
INVESTMENT OF THE PARENT BORROWER OR ANY SUBSIDIARY.


 


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE,
OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR
INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) THE
SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY
INTERESTS, (II) HOLDINGS MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS
EQUITY INTERESTS PAYABLE SOLELY IN SHARES OF QUALIFIED EQUITY INTERESTS,
(III) HOLDINGS MAY MAKE (AND THE PARENT BORROWER MAY DECLARE AND MAKE DIVIDENDS
OR OTHER DISTRIBUTIONS TO HOLDINGS IN AMOUNTS NECESSARY TO PERMIT HOLDINGS TO
MAKE) RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $3,000,000 IN ANY
FISCAL YEAR OF THE PARENT BORROWER TO CANCEL, REDEEM, ACQUIRE OR REPURCHASE
SHARES OF ITS COMMON OR PREFERRED STOCK HELD BY, OR STOCK OPTIONS GRANTED TO,
DIRECTORS AND EMPLOYEES OF THE LOAN PARTIES IN THE EVENT OF DEATH, DISABILITY,
TERMINATION OF EMPLOYMENT OR RETIREMENT OF ANY SUCH DIRECTOR OR EMPLOYEE (IT
BEING UNDERSTOOD THAT SUCH RESTRICTED PAYMENT MAY BE IN THE FORM OF INDEBTEDNESS
SUBORDINATED TO THE OBLIGATIONS IN A MANNER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT), (IV) HOLDINGS MAY EXCHANGE ITS QUALIFIED EQUITY INTERESTS
FOR, AND IN REPAYMENT OR PREPAYMENT OF, ANY SUBORDINATED INDEBTEDNESS PERMITTED
BY SECTION 6.01(Q) OR REFINANCE SUCH SUBORDINATED INDEBTEDNESS WITH OTHER
SUBORDINATED INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01(Q),
(V) HOLDINGS MAY AND THE PARENT BORROWER MAY, OR MAY MAKE RESTRICTED PAYMENTS TO
HOLDINGS SO THAT HOLDINGS MAY, MAKE RESTRICTED PAYMENTS, NOT EXCEEDING
$1,000,000 DURING ANY FISCAL YEAR, PURSUANT TO AND IN ACCORDANCE WITH STOCK
OPTION PLANS OR OTHER BENEFIT PLANS APPROVED BY THE PARENT BORROWER’S BOARD OF
DIRECTORS FOR MANAGEMENT OR EMPLOYEES OF HOLDINGS, THE PARENT BORROWER AND THE
SUBSIDIARIES, (VI) THE PARENT BORROWER MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS
AT SUCH TIMES AND IN SUCH AMOUNTS (A) NOT EXCEEDING $500,000 DURING ANY FISCAL
YEAR (OR $4,000,000 IN ANY FISCAL YEAR OF THE PARENT BORROWER FOLLOWING THE
COMPLETION OF AN IPO WHERE HOLDINGS IS THE PUBLIC COMPANY), AS SHALL BE
NECESSARY TO PERMIT HOLDINGS TO DISCHARGE ITS GENERAL CORPORATE AND OVERHEAD
(INCLUDING FRANCHISE TAXES AND DIRECTORS FEES) EXPENSES INCURRED IN THE ORDINARY
COURSE AND OTHER PERMITTED LIABILITIES AND (B) AS SHALL BE NECESSARY TO PAY THE
TAX LIABILITIES OF HOLDINGS DIRECTLY ATTRIBUTABLE TO (OR ARISING AS A RESULT OF)
THE OPERATIONS OF THE PARENT BORROWER AND THE SUBSIDIARIES; PROVIDED, HOWEVER,
THAT (1) THE AMOUNT OF RESTRICTED PAYMENTS PURSUANT TO CLAUSE (B) OF THIS
CLAUSE (VI) SHALL NOT EXCEED THE AMOUNT THAT THE PARENT BORROWER AND THE
SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF FEDERAL, STATE, PROVINCIAL
AND LOCAL TAXES WERE THE PARENT BORROWER AND THE SUBSIDIARIES TO PAY SUCH TAXES
AS STAND-ALONE TAXPAYERS AND (2) ALL RESTRICTED PAYMENTS MADE TO HOLDINGS
PURSUANT TO THIS CLAUSE (VI) ARE USED BY HOLDINGS FOR THE PURPOSES SPECIFIED
HEREIN WITHIN FIVE BUSINESS DAYS AFTER HOLDINGS’ RECEIPT THEREOF, (VII) THE
PARENT BORROWER MAY MAKE RESTRICTED PAYMENTS TO THE EXTENT NECESSARY TO PERMIT
HOLDINGS TO MAKE, AND HOLDINGS MAY MAKE, PAYMENTS OF OR ON ACCOUNT OF
(A) MANAGEMENT, CONSULTING AND ADVISORY FEES, (B) TRANSACTION FEES AND
(C) REIMBURSEMENT OF REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH MANAGEMENT, CONSULTING AND ADVISORY SERVICES, IN EACH CASE TO
THE SPONSOR AND THE SPONSOR AFFILIATES TO THE EXTENT PERMITTED BY
SECTION 6.09(F), PROVIDED THAT, SOLELY WITH RESPECT TO RESTRICTED PAYMENTS MADE
PURSUANT TO SUBCLAUSE (A) OF THIS CLAUSE (VII), NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (VIII) CONCURRENTLY WITH
ANY ISSUANCE OF QUALIFIED EQUITY INTERESTS, HOLDINGS MAY REDEEM, PURCHASE OR
RETIRE ANY EQUITY INTERESTS OF HOLDINGS USING THE PROCEEDS OF, OR CONVERT OR
EXCHANGE ANY EQUITY INTERESTS OF HOLDINGS FOR, SUCH QUALIFIED EQUITY INTERESTS,
(IX) TO THE EXTENT PERMITTED BY THE SENIOR SECURED NOTES INDENTURE, THE LOAN
PARTIES MAY MAKE RESTRICTED PAYMENTS FROM (AND WITHIN ONE YEAR OF THE RECEIPT
OF) AAG PROCEEDS, (X) THE LOAN PARTIES MAY MAKE RESTRICTED PAYMENTS COMPRISED OF
NO MORE THAN 25% OF THE PURCHASE PRICE ADJUSTMENT PROCEEDS, IF ANY,

 

103

--------------------------------------------------------------------------------


 


(XI) HOLDINGS MAY MAKE REPURCHASES OF EQUITY INTERESTS OF HOLDINGS DEEMED TO
OCCUR UPON EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS PURSUANT
TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS APPROVED BY
THE HOLDINGS’S OR THE PARENT BORROWER’S BOARD OF DIRECTORS FOR MANAGEMENT OR
EMPLOYEES OF HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES, (XII) HOLDINGS
MAY AND THE PARENT BORROWER MAY, OR MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS SO
THAT HOLDINGS MAY, MAKE CASH PAYMENTS IN LIEU OF THE ISSUANCE OF FRACTIONAL
SHARES IN CONNECTION WITH THE EXERCISE OF WARRANTS, OPTIONS OR OTHER SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR EQUITY INTERESTS OF HOLDINGS OR THE PARENT
BORROWER, AS THE CASE MAY BE, AND (XIII) THE PARENT BORROWER MAY MAKE TO
HOLDINGS, AND HOLDINGS MAY MAKE, RESTRICTED PAYMENTS USING EXCLUDED PROCEEDS.


 


(B)  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE OR
AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION
(WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF
OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS, OR ANY OTHER PAYMENT (INCLUDING
ANY PAYMENT UNDER ANY SWAP AGREEMENT) THAT HAS A SUBSTANTIALLY SIMILAR EFFECT TO
ANY OF THE FOREGOING, EXCEPT:


 

(I) PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS (AND FEES
AND EXPENSES PAYABLE) AS, IN THE FORM OF PAYMENT AND WHEN DUE IN RESPECT OF ANY
INDEBTEDNESS, OTHER THAN PAYMENTS IN RESPECT OF ANY INDEBTEDNESS SUBORDINATED TO
THE SECURED OBLIGATIONS TO THE EXTENT PROHIBITED BY THE SUBORDINATION PROVISIONS
THEREOF;

 

(III) REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01 AND
PAYMENTS DESCRIBED IN CLAUSE (A)(IV) OF THIS SECTION 6.08;

 

(IV) PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

 

(V) PAYMENTS AND PREPAYMENTS OF INDEBTEDNESS MADE WITH EXCLUDED PROCEEDS;

 

(VI) TO THE EXTENT PERMITTED UNDER THE SENIOR SECURED NOTES INDENTURE, (A) THE
PURCHASE OF SENIOR SECURED NOTES FROM THE AAG PROCEEDS, (B) THE PURCHASE OF
SENIOR SECURED NOTES IN AN AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 SINCE THE
EFFECTIVE DATE IF, IN THE CASE OF THIS CLAUSE (B), THE REFERENCE AVAILABILITY
IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH PURCHASE SHALL NOT BE LESS THAN
$75,000,000, AND (C) THE PURCHASE OF SENIOR SECURED NOTES PURSUANT TO AN EXCESS
CASH FLOW OFFER (AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE), PROVIDED
THAT, IN THE CASE OF CLAUSE (C), IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
SUCH PURCHASE OF SENIOR SECURED NOTES, THE AMOUNT EQUAL TO (X) THE LESSER OF
(1) THE REVOLVING COMMITMENTS AT SUCH TIME AND (2) THE TOTAL BORROWING BASE AT
SUCH TIME SHALL EXCEED (Y) THE REVOLVING EXPOSURE AT SUCH TIME BY AT LEAST
$75,000,000;

 

(VII) PAYMENT OF OBLIGATIONS UNDER SWAP AGREEMENTS PERMITTED BY SECTION 6.07 IN
RESPECT OF (A) ANY MANDATORY OR INVOLUNTARY TERMINATION THEREOF AND (B) ANY
VOLUNTARY TERMINATION THEREOF IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII) PAYMENT OF INDEBTEDNESS PERMITTED BY SECTION 6.01 TO THE EXTENT NECESSARY
TO

 

104

--------------------------------------------------------------------------------


 

AVOID ANY DEFAULT CREATED BY CURRENCY FLUCTUATIONS CAUSED BY APPLICATION OF
SECTION 1.05; AND

 

(IX) PAYMENTS AND PREPAYMENTS OF INDEBTEDNESS PERMITTED BY SECTION 6.01(C), (D),
(E), (G), (I), (J), (K), (L), (M), (O) OR (R), PROVIDED THAT, IMMEDIATELY AFTER
GIVING EFFECT TO ANY SUCH PAYMENT OR PREPAYMENT, REFERENCE AVAILABILITY SHALL
NOT BE LESS THAN $35,000,000.

 


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) TRANSACTIONS THAT (I) ARE IN THE ORDINARY COURSE OF
BUSINESS AND (II) ARE AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE
TO THE PARENT BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR
AMONG THE PARENT BORROWER AND ANY SUBSIDIARY LOAN PARTY NOT INVOLVING ANY OTHER
AFFILIATE, (C) TRANSACTIONS BETWEEN OR AMONG THE PARENT BORROWER AND ANY
AFFILIATE THAT IS NOT A LOAN PARTY SO LONG AS SUCH TRANSACTIONS (OTHER THAN
TRANSACTIONS PERMITTED PURSUANT TO SECTION 6.05(B)) ARE EXPRESSLY PERMITTED
HEREBY, (D) THE PAYMENT OF REASONABLE FEES TO DIRECTORS OF HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY WHO ARE NOT EMPLOYEES OF HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY, AND COMPENSATION AND EMPLOYEE BENEFIT ARRANGEMENTS
PAID TO, AND INDEMNITIES PROVIDED FOR THE BENEFIT OF, AND EMPLOYMENT SEVERANCE
ARRANGEMENTS ENTERED INTO WITH, DIRECTORS, OFFICERS OR EMPLOYEES OF HOLDINGS,
THE PARENT BORROWER OR THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS,
(E) ANY ISSUANCES OF SECURITIES OR OTHER PAYMENTS, AWARDS OR GRANTS IN CASH,
SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT AGREEMENTS,
STOCK OPTIONS AND STOCK OWNERSHIP PLANS APPROVED BY THE PARENT BORROWER’S BOARD
OF DIRECTORS, (F) (A) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE PAYMENT OF MANAGEMENT, CONSULTING AND ADVISORY FEES TO THE
SPONSOR OR ANY SPONSOR AFFILIATE IN AN AMOUNT NOT TO EXCEED, IN ANY FISCAL YEAR,
THE GREATER OF (I) $1,000,000 AND (II) 2.00% OF EBITDA (AS SUCH TERM IS DEFINED
IN THE MANAGEMENT SERVICES AGREEMENT) FOR THE IMMEDIATELY PRECEDING FISCAL YEAR,
(B) THE PAYMENT OF TRANSACTION FEES IN RESPECT OF THE ORIGINAL TRANSACTION TO
THE SPONSOR OR ANY SPONSOR AFFILIATE ON THE EFFECTIVE DATE IN AN AMOUNT NOT TO
EXCEED $4,650,000 AND OTHERWISE AS SET FORTH IN THE MANAGEMENT SERVICES
AGREEMENT, A COPY OF WHICH HAS BEEN DELIVERED TO THE ADMINISTRATIVE AGENT PRIOR
TO THE EFFECTIVE DATE, AND (C) THE REIMBURSEMENT OF REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES OF THE SPONSOR OR ANY SPONSOR AFFILIATE INCURRED IN
CONNECTION WITH MANAGEMENT, CONSULTING AND ADVISORY SERVICES, PROVIDED THAT, TO
THE EXTENT THAT ANY OF THE FEES AND EXPENSES REFERENCED IN THIS CLAUSE (F) ARE
NOT PERMITTED TO BE PAID AT ANY TIME AS A RESULT OF A FAILURE TO MEET THE
CONDITIONS SET FORTH IN THIS CLAUSE (F), SUCH FEES AND EXPENSES MAY BE ACCRUED
AND PAID AT SUCH TIME WHEN SUCH CONDITIONS ARE, AND CONTINUE TO BE, SATISFIED,
(G) ANY CONTRIBUTION TO THE CAPITAL OF HOLDINGS BY THE PERMITTED HOLDERS OR ANY
PURCHASE OF EQUITY INTERESTS OF HOLDINGS BY THE PERMITTED HOLDERS, (H) ANY
RESTRICTED PAYMENT PERMITTED UNDER SECTION 6.08 AND (I) ANY TRANSACTIONS
DESCRIBED ON SCHEDULE 6.09.  IT IS HEREBY UNDERSTOOD AND AGREED THAT THE
INCURRENCE OF ANY TERM LOANS HEREUNDER SHALL NOT VIOLATE THIS SECTION 6.09.


 


SECTION 6.10.  RESTRICTIVE AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT
TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES
ANY CONDITION UPON (A) THE ABILITY OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES
TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS,
OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS
WITH RESPECT TO ANY SHARES OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR
ADVANCES TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE
INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED THAT
(I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW,
BY ANY LOAN DOCUMENT OR BY ANY SENIOR SECURED NOTES DOCUMENT, (II) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE EFFECTIVE DATE
IDENTIFIED ON SCHEDULE 6.10 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL OF, OR
ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH RESTRICTION OR
CONDITION), (III) THE FOREGOING

 

105

--------------------------------------------------------------------------------



 


SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS
RELATING TO THE SALE OF A SUBSIDIARY OR ANY ASSETS PENDING SUCH SALE, PROVIDED
THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR THE ASSETS
THAT IS OR ARE TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (IV) CLAUSE
(A) OF THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY
ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF
SUCH RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING
SUCH INDEBTEDNESS, (V) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
PROVISIONS IN LEASES, INTELLECTUAL PROPERTY LICENSES AND OTHER CONTRACTS
RESTRICTING THE ASSIGNMENT THEREOF, (VI) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO ANY
INDEBTEDNESS OF A SUBSIDIARY PERMITTED BY SECTION 6.01(I), (VII) CLAUSES (A) AND
(B) OF THE FOREGOING SHALL NOT APPLY TO ANY SUBORDINATED INDEBTEDNESS OF
HOLDINGS OR THE PARENT BORROWER PERMITTED HEREBY AND (VIII) CLAUSES (A) AND
(B) OF THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS ON NET WORTH OR CASH OR
OTHER DEPOSITS IMPOSED BY CUSTOMERS, SUPPLIERS OR LANDLORDS UNDER CONTRACTS
ENTERED INTO BY THE PARENT BORROWER OR ANY SUBSIDIARY IN ITS ORDINARY COURSE OF
BUSINESS.


 


SECTION 6.11.  AMENDMENT OF MATERIAL DOCUMENTS.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, AMEND, MODIFY, WAIVE OR RELEASE ANY OF ITS
RIGHTS UNDER (A) ANY AGREEMENT RELATING TO ANY INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(B), (B) ITS CERTIFICATE OF INCORPORATION, BY-LAWS, OPERATING,
MANAGEMENT OR PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, (C) ANY
ACQUISITION DOCUMENT, (D) ANY SENIOR SECURED NOTES DOCUMENTS, (E) THE MANAGEMENT
SERVICES AGREEMENT OR (F) ANY AGREEMENT IN RESPECT OF ANY JOINT VENTURE TO WHICH
SUCH LOAN PARTY OR SUBSIDIARY, AS APPLICABLE, IS A PARTY, IN EACH CASE, TO THE
EXTENT ANY SUCH AMENDMENT, MODIFICATION OR WAIVER COULD REASONABLY BE EXPECTED
TO BE MATERIALLY ADVERSE TO THE LENDERS.


 


SECTION 6.12.  FIXED CHARGE COVERAGE RATIO.  IF, AT ANY TIME, (X) AVERAGE
AVAILABILITY OR (Y) AVAILABILITY FOR THE PRECEDING PERIOD OF FOUR CONSECUTIVE
BUSINESS DAYS, IN EITHER CASE IS LESS THAN $25,000,000, THEN THE BORROWERS WILL
NOT PERMIT THE FIXED CHARGE COVERAGE RATIO AT SUCH TIME, DETERMINED FOR THE
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS MOST RECENTLY ENDED AT OR PRIOR TO
SUCH TIME, TO BE LESS THAN 1.10 TO 1.00.


 


SECTION 6.13.  CERTAIN EQUITY SECURITIES.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, ISSUE ANY PREFERRED EQUITY INTERESTS OR ANY
DISQUALIFIED EQUITY INTERESTS, EXCEPT, IN THE CASE OF HOLDINGS, PREFERRED EQUITY
INTERESTS THAT ARE QUALIFIED EQUITY INTERESTS.


 


SECTION 6.14.  CHANGES IN FISCAL PERIODS.  THE PARENT BORROWER WILL NEITHER
(A) PERMIT ITS FISCAL YEAR OR THE FISCAL YEAR OF ANY SUBSIDIARY TO END ON A DAY
OTHER THAN DECEMBER 31, NOR (B) CHANGE ITS METHOD OF DETERMINING FISCAL
QUARTERS.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(A) EITHER BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR THE FACE
AMOUNT OF ANY B/A OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY L/C
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B) EITHER BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE

 

106

--------------------------------------------------------------------------------


 

UNREMEDIED FOR A PERIOD OF FIVE BUSINESS DAYS;

 

(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IN OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER,
OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY
AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;

 

(D) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO A LOAN PARTY’S
EXISTENCE) OR 5.08 OR IN ARTICLE VI;

 

(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A),
(B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF (I) 10 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT (WHICH
NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER) IF SUCH BREACH RELATES TO
TERMS OR PROVISIONS OF SECTION 5.01, 5.03 THROUGH 5.07, 5.09, 5.10 OR 5.12 OF
THIS AGREEMENT OR (II) 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER) IF SUCH BREACH
RELATES TO TERMS OR PROVISIONS OF ANY OTHER SECTION OF THIS AGREEMENT;

 

(F) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;

 

(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH
ALL APPLICABLE GRACE PERIODS HAVING EXPIRED) THE HOLDER OR HOLDERS OF ANY
MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE
ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY,
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING AS
A RESULT OF A CASUALTY OR CONDEMNATION EVENT) OF THE PROPERTY OR ASSETS SECURING
SUCH INDEBTEDNESS (TO THE EXTENT SUCH SALE, TRANSFER OR OTHER DISPOSITION IS NOT
PROHIBITED UNDER THIS AGREEMENT);

 

(H) AN INVOLUNTARY CASE, ACTION OR PROCEEDING SHALL BE COMMENCED OR AN
INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR
OTHER RELIEF IN RESPECT OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ITS
DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE,
PROVINCIAL OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, INTERIM RECEIVER,
RECEIVER MANAGER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR
OFFICIAL FOR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR FOR A SUBSTANTIAL PART
OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH CASE, ACTION, PROCEEDING OR PETITION
SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR
ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL (I) VOLUNTARILY COMMENCE ANY
CASE, ACTION OR PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE, PROVINCIAL OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY CASE, ACTION, PROCEEDING OR PETITION DESCRIBED IN CLAUSE
(H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, INTERIM RECEIVER, RECEIVER MANAGER, TRUSTEE,

 

107

--------------------------------------------------------------------------------


 

CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR SUCH LOAN PARTY OR
ANY OF ITS SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH CASE, ACTION OR PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;

 

(J) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $7,500,000 (EXCLUDING AMOUNTS COVERED BY FUNDED INDEMNITIES OR
INSURANCE AS TO WHICH THE APPLICABLE INSURANCE COMPANY IS SOLVENT AND HAS
ACKNOWLEDGED LIABILITY IN RESPECT THEREOF) SHALL BE RENDERED AGAINST ANY LOAN
PARTY, ANY OF ITS SUBSIDIARIES OR ANY COMBINATION THEREOF, AND THE SAME SHALL
REMAIN UNDISCHARGED FOR A PERIOD OF 45 CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES (TO THE EXTENT SUCH ASSETS ATTACHED OR LEVIED UPON HAVE AN
AGGREGATE FAIR MARKET VALUE IN EXCESS OF $100,000) TO ENFORCE ANY SUCH JUDGMENT
OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL WITHIN 45 DAYS TO
DISCHARGE ONE OR MORE NON-MONETARY JUDGMENTS OR ORDERS WHICH, INDIVIDUALLY OR IN
THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
WHICH JUDGMENTS OR ORDERS, IN ANY SUCH CASE, ARE NOT STAYED ON APPEAL OR
OTHERWISE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS
DILIGENTLY PURSUED;

 

(L) AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(M) A CHANGE IN CONTROL SHALL OCCUR;

 

(N) THE OCCURRENCE OF ANY “DEFAULT”, AS DEFINED IN ANY LOAN DOCUMENT (OTHER THAN
THIS AGREEMENT) OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY LOAN
DOCUMENT (OTHER THAN THIS AGREEMENT), WHICH DEFAULT OR BREACH CONTINUES BEYOND
ANY PERIOD OF GRACE THEREIN PROVIDED, AND IF NO GRACE PERIOD IS PROVIDED, SUCH
PERIOD SHALL BE 30 DAYS AFTER NOTICE TO THE PARENT BORROWER;

 

(O) THE LOAN GUARANTY SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT (EXCEPT AS
PERMITTED BY THE LOAN DOCUMENTS) OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR
TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF THE LOAN GUARANTY, OR ANY LOAN
GUARANTOR SHALL FAIL TO COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF THE LOAN
GUARANTY TO WHICH IT IS A PARTY, OR ANY LOAN GUARANTOR SHALL DENY THAT IT HAS
ANY FURTHER LIABILITY UNDER THE LOAN GUARANTY TO WHICH IT IS A PARTY, OR SHALL
GIVE NOTICE TO SUCH EFFECT;

 

(P) ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF ANY COLLATERAL DOCUMENT, OR
ANY COLLATERAL DOCUMENT SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR ANY
ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR
UNENFORCEABILITY OF ANY COLLATERAL DOCUMENT, OR ANY LOAN PARTY SHALL FAIL TO
COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF ANY COLLATERAL DOCUMENT; OR

 

(Q) ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (OR ANY LOAN PARTY
SHALL CHALLENGE THE

 

108

--------------------------------------------------------------------------------


 

ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL ASSERT IN WRITING, OR ENGAGE IN ANY
ACTION OR INACTION BASED ON ANY SUCH ASSERTION, THAT ANY PROVISION OF ANY OF THE
LOAN DOCUMENTS HAS CEASED TO BE OR OTHERWISE IS NOT VALID, BINDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);

 

then, and in every such event (other than an event with respect to Holdings or
either Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans and the B/A Drawings then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans, and the full face
amount of all outstanding B/As, so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to
Holdings or either Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans and the
full face amount of B/As, in each case then outstanding, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC and other applicable personal property security laws in the relevant
jurisdictions (it being understood and agreed that, except as expressly provided
herein (including pursuant to Section 9.08) or in any other Loan Document, only
the Administrative Agent, acting on behalf of the Secured Parties, may exercise
such rights and remedies in respect of the Collateral).

 

Solely for purposes of determining whether a Default has occurred under
paragraph (h), (i), (j) or (k) of Article VII, any reference in any such
paragraph to any Subsidiary shall be deemed not to include any Subsidiary
affected by any event or circumstance referred to in such paragraph that did
not, as of the last day of the fiscal quarter of the Parent Borrower
most-recently ended, have assets with a value equal to or greater than 3.75% of
consolidated total assets of the Parent Borrower and its consolidated
subsidiaries as of such date, based on the consolidated balance sheet of the
Parent Borrower and its consolidated subsidiaries as of such date, provided that
if it is necessary to exclude more than one Subsidiary from paragraph (h), (i),
(j) or (k) of Article VII pursuant to this paragraph in order to avoid a
Default, the aggregate value of the assets of all such excluded Subsidiaries as
of such last day may not exceed 7.50% of consolidated total assets of the Parent
Borrower and its consolidated subsidiaries as of such date, based on the
consolidated balance sheet of the Parent Borrower and its consolidated
subsidiaries as of such date.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank,
and no Loan Party shall have rights as a third

 

109

--------------------------------------------------------------------------------


 

party beneficiary of any of such provisions.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 2.05(j), Section 9.02
or Section 9.04(e)), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary or believed by the
Administrative Agent in good faith to be necessary under the circumstances as
provided in Section 2.05(j), Section 9.02 or Section 9.04(e)) or in the absence
of its own gross negligence or wilful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Parent Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered under or in connection with any
Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution)  believed
by it to be genuine and to have been signed or sent or otherwise authenticated
by the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for
either Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding

 

110

--------------------------------------------------------------------------------


 

paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent, (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report, (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports, (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement, and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Notwithstanding anything herein to the contrary, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under any Loan

 

111

--------------------------------------------------------------------------------


 

Document, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

 

ARTICLE IX

 

Miscellaneous

 


SECTION 9.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE, AS FOLLOWS:


 

(i) if to any Loan Party, to the Parent Borrower at:

 

Indalex Holding Corp.

75 Tri-State International, Suite 450

Lincolnshire, IL 60069

Attention:  Patrick Lawlor

Facsimile No:  (847) 295-3851

 

with a copy to:

 

Sun Capital Partners, Inc.

5200 Town Center Circle, Suite 420

Boca Raton, FL  33486

Attention:  C. Deryl Couch, Esq.

Facsimile No.:  (561) 394-0550

 

and

 

Sun Capital Partners, Inc.

11111 Santa Monica Boulevard

Los Angeles, CA 90025

Attention:  Matthew Garff

Facsimile No.:  (310) 473-1119

 

and

 

Kirkland & Ellis LLP

200 E. Randolph Drive

Chicago, IL  60601

Attention: Douglas C. Gessner P.C. and Michael D. Wright P.C.

Facsimile No.: (312) 861-2200

 

112

--------------------------------------------------------------------------------


 

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:

 

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, TX 77002

Attention:  Cynthia Freeman

Facsimile No:  (713) 750-2223

 

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING BANK
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II OR TO COMPLIANCE AND NO EVENT OF DEFAULT CERTIFICATES
DELIVERED PURSUANT TO SECTION 5.01(D) UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE.  THE ADMINISTRATIVE AGENT OR THE PARENT BORROWER (ON BEHALF OF THE LOAN
PARTIES) MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. ALL SUCH NOTICES AND OTHER
COMMUNICATIONS (I) SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF NOT GIVEN DURING THE NORMAL BUSINESS
HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE
BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE
RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED
RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS
AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF NOTIFICATION THAT SUCH NOTICE OR
COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION 9.02, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN, THE ACCEPTANCE AND PURCHASE OF A B/A OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF A LETTER OF CREDIT

 

113

--------------------------------------------------------------------------------


 


SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR
KNOWLEDGE OF SUCH DEFAULT AT THE TIME.  NO NOTICE OR DEMAND ON HOLDINGS OR
EITHER BORROWER IN ANY CASE SHALL ENTITLE HOLDINGS OR SUCH BORROWER, AS THE CASE
MAY BE, TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)  EXCEPT AS PROVIDED IN SECTION 2.21 IN CONNECTION WITH ANY COMMITMENT
INCREASE AMENDMENT, NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT IN THE
CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE PARENT BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF
ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT
ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS,
PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT A WAIVER OF
ANY CONDITION PRECEDENT IN SECTION 4.01 OR 4.02 OR THE WAIVER OF A DEFAULT OR AN
EVENT OF DEFAULT SHALL NOT CONSTITUTE AN INCREASE OF ANY COMMITMENT OF A LENDER
FOR PURPOSES OF THIS CLAUSE (I)), (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF
ANY LOAN, B/A OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR
REDUCE OR FORGIVE ANY INTEREST OR FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY (IT BEING UNDERSTOOD THAT NEITHER
(A) ANY AMENDMENT TO THIS AGREEMENT THAT HAS THE EFFECT OF INCREASING
AVAILABILITY OR REFERENCE AVAILABILITY AND THAT IS APPROVED BY THE REQUIRED
LENDERS (OR, IF APPLICABLE, THE PERCENTAGE OF LENDERS REQUIRED UNDER CLAUSE
(V) OR (IX) OF THIS SECTION 9.02(B)) NOR (B) ANY WAIVER OR FORGIVENESS OF A
DEFAULT OR EVENT OF DEFAULT HEREUNDER, SHALL CONSTITUTE A REDUCTION OF THE RATE
OF INTEREST OR COMMITMENT FEES FOR PURPOSES OF THIS CLAUSE (II)), (III) POSTPONE
THE MATURITY OF ANY LOAN OR ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN, B/A OR LC DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY
INTEREST, FEES OR OTHER OBLIGATIONS PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.18(B), (D) OR (E) IN A MANNER THAT WOULD ALTER THE MANNER
IN WHICH PAYMENTS ARE SHARED, WITHOUT THE WRITTEN CONSENT OF (A) IN THE CASE OF
SECTION 2.18(B), EACH LENDER, (B) IN THE CASE OF SECTION 2.18(D), EACH REVOLVING
LENDER AND (C) IN THE CASE OF SECTION 2.18(E), EACH TERM LENDER, (V) INCREASE
THE ADVANCE RATES SET FORTH IN THE DEFINITION OF EITHER BORROWING BASE, ADD NEW
CATEGORIES OF ELIGIBLE ASSETS OR ELIMINATE RESERVES THAT WERE IMPOSED BY THE
REQUIRED LENDERS OR BY THE ADMINISTRATIVE AGENT AT THE REQUEST OF THE REQUIRED
LENDERS, IN EACH CASE IN RESPECT OF EITHER BORROWING BASE, WITHOUT THE WRITTEN
CONSENT OF LENDERS HAVING REVOLVING EXPOSURE AND UNUSED REVOLVING COMMITMENTS
REPRESENTING MORE THAN 66 2/3% OF THE SUM OF THE TOTAL REVOLVING EXPOSURE AND
REVOLVING COMMITMENTS AT SUCH TIME (IT BEING UNDERSTOOD AND AGREED THAT THE
RESCISSION OF A RESERVE BY THE ADMINISTRATIVE AGENT ACTING IN ITS PERMITTED
DISCRETION (AS OPPOSED TO AT THE REQUEST OF THE REQUIRED LENDERS) SHALL NOT
REQUIRE THE CONSENT OF THE LENDERS UNDER THIS CLAUSE (V)), (VI) CHANGE ANY OF
THE PROVISIONS OF THIS SECTION 9.02 OR THE DEFINITION OF “REQUIRED LENDERS” OR
ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE
MAY BE) (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED LENDERS,
ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN
THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE
TERM LOANS AND REVOLVING COMMITMENTS ON THE DATE HEREOF), (VII) RELEASE ANY LOAN
GUARANTOR FROM ITS OBLIGATION UNDER ITS LOAN GUARANTY OR LIMIT ITS LIABILITY
WITH RESPECT TO SUCH LOAN GUARANTY (EXCEPT AS OTHERWISE EXPRESSLY PERMITTED
HEREIN OR IN THE OTHER LOAN DOCUMENTS), WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY, (VIII) EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION 9.02 OR IN ANY COLLATERAL DOCUMENT, RELEASE ALL OR
SUBSTANTIALLY ALL THE COLLATERAL, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(IX) ELIMINATE THE INELIGIBILITY OF ANY PORTION OF THE ASSETS COMPRISING EITHER
BORROWER BASE (INCLUDING THE AVAILABILITY BLOCK), WITHOUT THE WRITTEN CONSENT OF
LENDERS HAVING REVOLVING EXPOSURE AND UNUSED REVOLVING COMMITMENTS REPRESENTING
MORE THAN 66 2/3% OF THE SUM OF THE TOTAL REVOLVING EXPOSURE AND REVOLVING

 

114

--------------------------------------------------------------------------------


 


COMMITMENTS AT SUCH TIME, (X) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN A
MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF COLLATERAL
OR PAYMENTS DUE TO LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE
HOLDING LOANS OF ANY OTHER CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS HOLDING
A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH
AFFECTED CLASS, (XI) CHANGE TO MAKE LESS FAVORABLE TO THE REVOLVING LENDERS ANY
OF THE PROVISIONS OF (A) SECTION 9.24 OF THIS AGREEMENT OR SECTION 4.02 OF THE
DOMESTIC SECURITY AGREEMENT (IN EACH CASE, INSOFAR AS SUCH CHANGE WOULD ALTER
THE RELATIVE PRIORITY OF THE SECURED REVOLVING OBLIGATIONS AND THE U.S. TERM
OBLIGATIONS IN RESPECT OF COLLATERAL AND THE PROCEEDS THEREFROM) OR
SECTION 9.25, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF LENDERS HAVING
REVOLVING EXPOSURE AND REVOLVING COMMITMENTS REPRESENTING MORE THAN 66 2/3% OF
THE SUM OF THE TOTAL REVOLVING EXPOSURE AND REVOLVING COMMITMENTS OR
(B) SECTION 9.26 (INSOFAR AS SUCH CHANGE WOULD ALTER THE 100% APPROVAL
REQUIREMENT IN RESPECT OF THE PURCHASE PRICE PAYABLE BY THE PURCHASING PARTY)
WITHOUT THE CONSENT OF EACH REVOLVING LENDER OR (XII) MODIFY THE PROTECTION
AFFORDED AN SPV PURSUANT TO THE PROVISIONS OF SECTION 9.04(E) WITHOUT THE
WRITTEN CONSENT OF SUCH SPV; PROVIDED FURTHER THAT (A) NO SUCH AGREEMENT SHALL
AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE, (B) ANY WAIVER, AMENDMENT OR MODIFICATION OF THIS
AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS AND DUTIES UNDER THIS AGREEMENT
OF LENDERS HOLDING LOANS OR COMMITMENTS OF A PARTICULAR CLASS (BUT NOT LENDERS
HOLDING LOANS OR COMMITMENTS OF ANY OTHER CLASS) MAY BE EFFECTED BY AN AGREEMENT
OR AGREEMENTS IN WRITING ENTERED INTO BY THE PARENT BORROWER AND THE REQUISITE
PERCENTAGE IN INTEREST OF THE AFFECTED CLASS OF LENDERS THAT WOULD BE REQUIRED
TO CONSENT THERETO UNDER THIS SECTION IF SUCH CLASS OF LENDERS WERE THE ONLY
CLASS OF LENDERS HEREUNDER AT THE TIME, AND (C) IF THE TERMS OF ANY WAIVER,
AMENDMENT OR MODIFICATION OF ANY LOAN DOCUMENT PROVIDE THAT ANY CLASS OF LOANS
(TOGETHER WITH ALL ACCRUED INTEREST THEREON AND ALL ACCRUED FEES PAYABLE WITH
RESPECT TO THE COMMITMENTS OF SUCH CLASS) WILL BE REPAID OR PAID IN FULL, AND
THE COMMITMENTS OF SUCH CLASS (IF ANY) TERMINATED, AS A CONDITION TO THE
EFFECTIVENESS OF SUCH WAIVER, AMENDMENT OR MODIFICATION, THEN SO LONG AS THE
LOANS OF SUCH CLASS (TOGETHER WITH SUCH ACCRUED INTEREST AND FEES) ARE IN FACT
REPAID OR PAID AND SUCH COMMITMENTS ARE IN FACT TERMINATED, IN EACH CASE PRIOR
TO OR SIMULTANEOUSLY WITH THE EFFECTIVENESS OF SUCH AMENDMENT, THEN SUCH LOANS
AND COMMITMENTS SHALL NOT BE INCLUDED IN THE DETERMINATION OF THE REQUIRED
LENDERS WITH RESPECT TO SUCH AMENDMENT.  THE ADMINISTRATIVE AGENT MAY ALSO AMEND
THE COMMITMENT SCHEDULE TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO
SECTION 9.04.


 


(C)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF ALL THE COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH OF
ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS), AND THE CASH
COLLATERALIZATION (OR SUPPORT WITH A LETTER OF CREDIT REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT) OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER REASONABLY
SATISFACTORY TO EACH AFFECTED LENDER, (II) CONSTITUTING PROPERTY BEING SOLD OR
DISPOSED OF IF THE LOAN PARTY DISPOSING OF SUCH PROPERTY CERTIFIES TO THE
ADMINISTRATIVE AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT (AND THE ADMINISTRATIVE AGENT MAY RELY CONCLUSIVELY ON
ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (III) CONSTITUTING PROPERTY
LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT, OR (IV) AS REQUIRED TO EFFECT ANY
SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF
REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO ARTICLE VII. 
ANY SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE
OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR
OBLIGATIONS OF THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE
LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.  THE LIENS ON PROPERTY DESCRIBED IN
CLAUSES (C)(I) AND (C)(II) OF THIS PARAGRAPH SHALL BE DEEMED TO BE RELEASED WITH
NO ACTION ON THE PART OF ANY PERSON UPON THE SALE, TRANSFER OR OTHER DISPOSITION
THEREOF.


 


(D)  IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A

 

115

--------------------------------------------------------------------------------


 


“PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL AFFECTED LENDERS,
IF THE CONSENT OF THE REQUIRED LENDERS (AND, TO THE EXTENT ANY PROPOSED CHANGE
REQUIRES THE CONSENT OF LENDERS HOLDING LOANS OF ANY CLASS PURSUANT TO
CLAUSE (VI) OR (X) OF THE FIRST PROVISO TO PARAGRAPH (B) OF THIS SECTION, THE
CONSENT OF A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED
COMMITMENTS OF SUCH CLASS) TO SUCH PROPOSED CHANGE IS OBTAINED, BUT THE CONSENT
TO SUCH PROPOSED CHANGE OF OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN
PARAGRAPH (B) OF THIS SECTION BEING REFERRED TO AS A “NON-CONSENTING LENDER”),
THEN, SO LONG AS THE LENDER THAT IS ACTING AS ADMINISTRATIVE AGENT IS NOT A
NON-CONSENTING LENDER, THE PARENT BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH NON-CONSENTING LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH NON-CONSENTING LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (A) THE PARENT BORROWER SHALL HAVE
RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND THE SWINGLINE LENDER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(B) SUCH NON-CONSENTING LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO
THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN L/C DISBURSEMENTS
AND SWINGLINE LOANS AND ALL AMOUNTS DUE TO SUCH LENDER IN RESPECT OF OUTSTANDING
B/AS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS)
AND (C) THE PARENT BORROWER OR SUCH ASSIGNEE SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE PROCESSING AND RECORDATION FEE SPECIFIED IN
SECTION 9.04(B).


 


(E)  IN THE EVENT THAT S&P, MOODY’S AND THOMPSON’S BANKWATCH (OR INSURANCEWATCH
RATINGS SERVICE, IN THE CASE OF LENDERS THAT ARE INSURANCE COMPANIES (OR BEST’S
INSURANCE REPORTS, IF SUCH INSURANCE COMPANY IS NOT RATED BY INSURANCE WATCH
RATINGS SERVICE)) SHALL, AFTER THE DATE THAT ANY LENDER BECOMES A LENDER,
DOWNGRADE THE LONG-TERM CERTIFICATE OF DEPOSIT RATINGS OF SUCH LENDER, AND THE
RESULTING RATINGS SHALL BE BELOW BBB-, BAA3 AND C (OR BB, IN THE CASE OF A
LENDER THAT IS AN INSURANCE COMPANY (OR B, IN THE CASE OF AN INSURANCE COMPANY
NOT RATED BY INSURANCEWATCH RATINGS SERVICE)), THEN THE ISSUING BANK SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH
LENDER AND THE ADMINISTRATIVE AGENT AND FOLLOWING CONSULTATION WITH THE PARENT
BORROWER, TO REPLACE SUCH LENDER WITH AN ASSIGNEE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04(B)), AND SUCH LENDER
HEREBY AGREES TO TRANSFER AND ASSIGN WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04(B)) ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER,
THAT (I) NO SUCH ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE AND REGULATION OR
ORDER OF ANY GOVERNMENTAL AUTHORITY, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN L/C DISBURSEMENTS AND SWINGLINE LOANS AND ALL AMOUNTS DUE TO
SUCH LENDER IN RESPECT OF OUTSTANDING B/AS, ACCRUED INTEREST THEREON, ACCRUED
FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER FROM THE ASSIGNEE (TO THE
EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) THE PARENT BORROWER OR
SUCH ASSIGNEE SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE PROCESSING AND
RECORDATION FEE SPECIFIED IN SECTION 9.04(B).


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWERS, AS
APPLICABLE, SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH
THE SYNDICATION AND DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE
INTERNET OR THROUGH A SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS OF THE LOAN DOCUMENTS
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT

 

116

--------------------------------------------------------------------------------


 


THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF ONE COUNSEL FOR THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND THE LENDERS (IN ADDITION TO ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION,
INCLUDING CANADIAN LOCAL COUNSEL), IN CONNECTION WITH THE ENFORCEMENT,
COLLECTION OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION 9.03, OR IN CONNECTION WITH THE LOANS
MADE, B/AS ACCEPTED AND PURCHASED OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING  ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS, B/AS OR LETTERS OF
CREDIT.  EXPENSES BEING REIMBURSED BY THE BORROWERS UNDER THIS SECTION 9.03
INCLUDE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, REASONABLE COSTS AND
EXPENSES INCURRED IN CONNECTION WITH:


 

(I) APPRAISALS (LIMITED TO SPECIFIED PER DIEM COSTS AND EXPENSES);

 

(II) FIELD EXAMINATIONS AND THE PREPARATION OF REPORTS BASED ON THE FEES CHARGED
BY A THIRD PARTY RETAINED BY THE ADMINISTRATIVE AGENT OR THE INTERNALLY
ALLOCATED FEES FOR EACH PERSON EMPLOYED BY THE ADMINISTRATIVE AGENT WITH RESPECT
TO EACH FIELD EXAMINATION (LIMITED TO SPECIFIED PER DIEM COSTS AND EXPENSES);

 

(III) LIEN AND TITLE SEARCHES AND TITLE INSURANCE;

 

(IV) TAXES, FEES AND OTHER CHARGES FOR RECORDING THE MORTGAGES, FILING FINANCING
STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT, AND
CONTINUE THE ADMINISTRATIVE AGENT’S LIENS;

 

(V) SUMS PAID OR INCURRED TO TAKE ANY ACTION REQUIRED OF ANY LOAN PARTY UNDER
THE LOAN DOCUMENTS THAT SUCH LOAN PARTY FAILS TO PAY OR TAKE; AND

 

(VI) FORWARDING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF PAYMENT, AND
ESTABLISHING AND MAINTAINING THE ACCOUNTS AND LOCK BOXES, AND COSTS AND EXPENSES
OF PRESERVING AND PROTECTING THE COLLATERAL.

 

All of the foregoing costs and expenses may be charged to the Parent Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).  The above list shall not be construed to negate any specific
limitation on the Loan Parties’ obligations to reimburse items hereunder.

 


(B)  THE BORROWERS, AS APPLICABLE, SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ONE COUNSEL FOR THE INDEMNITEES (IN ADDITION TO ONE LOCAL
COUNSEL IN EACH RELEVANT JURISDICTION, INCLUDING CANADIAN LOCAL COUNSEL), EXCEPT
IN THE CASE WHERE THERE IS A DIVERGENT OR CONFLICTING INTEREST BETWEEN THE
ADMINISTRATIVE AGENT AND THE LENDERS, IN WHICH CASE THERE SHALL BE ONE SEPARATE
COUNSEL FOR THE ADMINISTRATIVE AGENT, ON THE ONE HAND, AND THE LENDERS AS A
GROUP, ON THE OTHER HAND, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED THEREBY, (II) ANY LOAN, B/A OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
BUT SUBJECT TO SECTION 2.05(F)), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR

 

117

--------------------------------------------------------------------------------


 


FORMERLY OWNED OR OPERATED BY HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY
HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS
RELATED PARTIES.


 


(C)  TO THE EXTENT THAT EITHER BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION 9.03, EACH LENDER SEVERALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS
THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, PENALTY, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S
“PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE AGGREGATE
REVOLVING EXPOSURES, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN PARTY SHALL ASSERT, AND
EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN, B/A OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION 9.03 SHALL BE PAYABLE NOT LATER THAN
FIVE BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NEITHER
BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY EITHER BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION 9.04.  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION 9.04) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS)
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT.


 


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A) THE PARENT BORROWER, PROVIDED THAT NO CONSENT OF THE PARENT BORROWER SHALL
BE REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR,

 

118

--------------------------------------------------------------------------------


 

IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE;

 

(B) THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ALL OR ANY PORTION OF A TERM LOAN
OR TERM COMMITMENT; AND

 

(C) THE ISSUING BANK, PROVIDED THAT NO CONSENT OF THE ISSUING BANK SHALL BE
REQUIRED FOR AN ASSIGNMENT OF ALL OR ANY PORTION OF A TERM LOAN OR TERM
COMMITMENT,

 

provided that, notwithstanding anything in this Agreement to the contrary, the
rights and obligations in respect of any Term Loan may not be assigned
hereunder, except to the Initial Term Lender or a Sponsor Affiliate.

 

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER
OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 OR, IN THE CASE OF A
TERM LOAN, $1,000,000, UNLESS EACH OF THE PARENT BORROWER AND THE ADMINISTRATIVE
AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE PARENT BORROWER
SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE
PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
PROVIDED THAT THIS CLAUSE (B) SHALL NOT BE CONSTRUED TO PROHIBIT ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN
RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

(C) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, PROVIDED THAT ASSIGNMENTS MADE PURSUANT TO
SECTION 2.19(B) OR 9.02(D) SHALL NOT REQUIRE THE SIGNATURE OF THE ASSIGNING
LENDER TO BECOME EFFECTIVE;

 

(D) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE AND ANY TAX FORMS REQUIRED
BY SECTION 2.17(E); AND

 

(E) ANY ASSIGNMENT OF ALL OR A PORTION OF A REVOLVING LENDER’S REVOLVING
COMMITMENT SHALL BE ACCOMPANIED BY A SIMULTANEOUS ASSIGNMENT OF A PRO RATA
PORTION OF SUCH LENDER’S CANADIAN REVOLVING SUB-COMMITMENT.

 

For the purposes of this paragraph (b) of this Section 9.04, the term “Approved
Fund” has the following meaning:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

119

--------------------------------------------------------------------------------


 

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(V) OF THIS SECTION 9.04, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION 9.04.

 

(IV) THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS, AMOUNTS IN RESPECT OF B/A DRAWINGS AND L/C DISBURSEMENTS OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS, THE
ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.

 

(V) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE AND ANY TAX FORMS REQUIRED BY SECTION 2.17(E) (UNLESS THE ASSIGNEE
SHALL ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.04 AND ANY WRITTEN CONSENT TO
SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION 9.04, THE
ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER, PROVIDED THAT IF EITHER THE
ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY PAYMENT REQUIRED
TO BE MADE BY IT PURSUANT TO SECTION 2.05, SECTION 2.06(D), SECTION 2.06(E),
SECTION 2.07(B), SECTION 2.18(F) OR SECTION 9.03(C), THE ADMINISTRATIVE AGENT
SHALL HAVE NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE
INFORMATION THEREIN IN THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE
BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)  (I) ANY LENDER MAY, WITHOUT THE CONSENT OF ANY LOAN PARTY, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT),
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY

 

120

--------------------------------------------------------------------------------


 


RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT, PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN CLAUSES (I), (II), (III),
(VII) AND (VIII) OF THE FIRST PROVISO TO SECTION 9.02(B) (TO THE EXTENT SUCH
AMENDMENT, MODIFICATION OR WAIVER DIRECTLY AND ADVERSELY AFFECTS SUCH
PARTICIPANT).  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION 9.04, EACH BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15,
2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION 9.04.  TO THE
EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS
OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO
BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE PARENT BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE PARENT
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION 9.04 SHALL NOT APPLY TO
ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 


(E)  (I) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER
(A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE ORGANIZED
AND ADMINISTERED BY SUCH LENDER (AN “SPV”), IDENTIFIED AS SUCH IN WRITING FROM
TIME TO TIME BY SUCH GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE PARENT
BORROWER, THE OPTION TO PROVIDE TO THE APPLICABLE BORROWER ALL OR ANY PART OF
ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO SUCH
BORROWER PURSUANT TO THIS AGREEMENT, PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPV TO MAKE ANY LOAN, (II) IF AN SPV ELECTS NOT
TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH
LOAN, SUCH GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF, (III) SUCH GRANTING LENDER’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (IV) SUCH GRANTING LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(V) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE GRANTING LENDER IN
CONNECTION WITH SUCH GRANTING LENDER’S RIGHT AND OBLIGATIONS UNDER THIS
AGREEMENT AND (VI) AN SPV SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 2.15 OR SECTION 2.17 THAN THE APPLICABLE GRANTING LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE.  THE MAKING OF A LOAN BY AN SPV HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF,
SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH THE GRANTING LENDER GRANTS SUCH AN OPTION TO AN SPV SHALL
PROVIDE THAT SUCH GRANTING LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT, PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH GRANTING LENDER WILL NOT, WITHOUT

 

121

--------------------------------------------------------------------------------


 


THE CONSENT OF SUCH SPV, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN CLAUSES (I), (II), (III), (VII) AND (VIII) OF THE FIRST PROVISO TO
SECTION 9.02(B) (TO THE EXTENT SUCH AMENDMENT, MODIFICATION OR WAIVER DIRECTLY
AND ADVERSELY AFFECTS SUCH SPV).  SUBJECT TO PARAGRAPH (E)(II) OF THIS
SECTION 9.04, EACH BORROWER AGREES THAT EACH SPV SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION 9.04.  TO THE EXTENT PERMITTED BY LAW, EACH SPV ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH SPV AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II) AN SPV THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS SUCH SPV AGREES, FOR THE BENEFIT
OF THE BORROWERS, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 

(III) EACH PARTY HERETO HEREBY AGREES THAT NO SPV SHALL BE LIABLE FOR ANY
INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR
WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING,
EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER
THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR
INDEBTEDNESS OF ANY SPV, SUCH PARTY WILL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, SUCH SPV ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF OR CANADA OR ANY PROVINCE THEREOF.

 

(IV) IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.04, ANY SPV MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF, THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING
ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY
LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY
THE BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY OR CREDIT SUPPORT TO
OR FOR THE ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS
AND (II) SUBJECT TO SECTION 9.12, DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPV.

 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY AMOUNT DUE IN RESPECT OF ANY B/A OR ANY FEE
OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR
ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17, 9.03 AND
9.12 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS AND AMOUNTS DUE IN RESPECT OF B/AS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE

 

122

--------------------------------------------------------------------------------


 


EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT OR THE SYNDICATION OF THE LOANS AND COMMITMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN
SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES
OF EACH LOAN PARTY PARTY HERETO AND THE REQUIRED RESTATEMENT LENDERS, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER, THE ISSUING BANK AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND
OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER, THE
ISSUING BANK OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF EITHER
BORROWER OR ANY LOAN GUARANTOR AGAINST ANY OF AND ALL THE SECURED OBLIGATIONS
HELD BY SUCH LENDER OR THE ISSUING BANK, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER OR THE ISSUING BANK SHALL HAVE MADE ANY DEMAND UNDER THE LOAN DOCUMENTS
AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE APPLICABLE LENDER AND THE
ISSUING BANK SHALL NOTIFY THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT OF
SUCH SET-OFF OR APPLICATION, PROVIDED THAT ANY FAILURE TO GIVE OR ANY DELAY IN
GIVING SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF ANY SUCH SET-OFF OR
APPLICATION UNDER THIS SECTION 9.08.  THE RIGHTS OF EACH LENDER, THE ISSUING
BANK AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION 9.08 ARE IN ADDITION TO
OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER,
THE ISSUING BANK AND THEIR RESPECTIVE AFFILIATES MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


(B)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

123

--------------------------------------------------------------------------------


 


(C)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.09.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  (A)  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (II) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY,
PROVIDED THAT, OTHER THAN IN CONNECTION WITH ROUTINE REGULATORY EXAMINATIONS,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE APPLICABLE LENDER, AS THE CASE
MAY BE, SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GIVE PRIOR NOTICE OF SUCH
DISCLOSURE TO THE PARENT BORROWER TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, (III) TO THE EXTENT REQUIRED BY REQUIREMENT OF LAW OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (IV) TO ANY OTHER PARTY TO THIS
AGREEMENT, PROVIDED THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
APPLICABLE LENDER, AS THE CASE MAY BE, SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO GIVE PRIOR NOTICE OF SUCH DISCLOSURE TO THE PARENT BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, (V) IN CONNECTION WITH THE EXERCISE
OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR
THEREUNDER, (VI) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION 9.12, TO (A) ANY ASSIGNEE OF OR PARTICIPANT IN, OR
ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (B) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE LOAN PARTIES AND
THEIR OBLIGATIONS, (VII) WITH THE CONSENT OF THE PARENT BORROWER OR (VIII) TO
THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A
RESULT OF A BREACH OF THIS SECTION 9.12 OR (B) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE PARENT BORROWER, PROVIDED THAT THE SOURCE IS NOT
ACTUALLY KNOWN BY SUCH DISCLOSING PARTY TO BE BOUND BY AN AGREEMENT CONTAINING

 

124

--------------------------------------------------------------------------------


 


PROVISIONS SUBSTANTIALLY THE SAME AS THOSE CONTAINED IN THIS SECTION 9.12.  FOR
THE PURPOSES OF THIS SECTION 9.12, “INFORMATION” MEANS ALL INFORMATION RECEIVED
FROM THE PARENT BORROWER RELATING TO THE PARENT BORROWER OR ITS BUSINESS, OTHER
THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE
PARENT BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION 9.12 SHALL BE CONSIDERED TO HAVE
COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME
DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


(B)  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


 


(C)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
EITHER BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWERS, THE
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


 


SECTION 9.13.  SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW.  THE
RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER. EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING ON OR LOOKING TO
ANY MARGIN STOCK FOR THE REPAYMENT OF THE BORROWINGS PROVIDED FOR HEREIN. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NEITHER
THE ISSUING BANK NOR ANY LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO THE
BORROWER IN VIOLATION OF ANY REQUIREMENT OF LAW.


 


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES EACH BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES SUCH BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF SUCH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY
SUCH BORROWER IN ACCORDANCE WITH THE ACT.


 


SECTION 9.15.  DISCLOSURE.  EACH LOAN PARTY AND EACH LENDER HEREBY ACKNOWLEDGES
AND AGREES THAT THE ADMINISTRATIVE AGENT AND/OR ITS AFFILIATES FROM TIME TO TIME
MAY HOLD INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH
ANY OF THE LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES.


 


SECTION 9.16.  APPOINTMENT FOR PERFECTION.  EACH LENDER HEREBY APPOINTS EACH
OTHER

 

125

--------------------------------------------------------------------------------


 


LENDER AS ITS AGENT FOR THE PURPOSE OF PERFECTING LIENS, FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, IN ASSETS WHICH, IN ACCORDANCE WITH
ARTICLE 9 OF THE UCC OR ANY OTHER APPLICABLE LAW CAN BE PERFECTED ONLY BY
POSSESSION.  SHOULD ANY LENDER (OTHER THAN THE ADMINISTRATIVE AGENT) OBTAIN
POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER SHALL NOTIFY THE ADMINISTRATIVE
AGENT THEREOF, AND, PROMPTLY UPON THE ADMINISTRATIVE AGENT’S REQUEST THEREFOR
SHALL DELIVER SUCH COLLATERAL TO THE ADMINISTRATIVE AGENT OR OTHERWISE DEAL WITH
SUCH COLLATERAL IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT’S INSTRUCTIONS.


 


SECTION 9.17.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN OR B/A
DRAWING, TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS
INTEREST ON SUCH LOAN OR B/A DRAWING UNDER APPLICABLE LAW (COLLECTIVELY THE
“CHARGES”), SHALL EXCEED THE MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY
BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING
SUCH LOAN OR B/A DRAWING IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST
PAYABLE IN RESPECT OF SUCH LOAN OR B/A DRAWING HEREUNDER, TOGETHER WITH ALL
CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO
THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN
RESPECT OF SUCH LOAN OR B/A DRAWING BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION 9.17 SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR B/A DRAWINGS OR PERIODS
SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE
RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.18.  QUEBEC.  FOR GREATER CERTAINTY, AND WITHOUT LIMITING THE POWERS
OF THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON ACTING AS AN AGENT,
ATTORNEY-IN-FACT OR MANDATARY FOR THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
OR UNDER ANY OTHER LOAN DOCUMENT, EACH LENDER AND ADMINISTRATIVE AGENT HEREBY
(A) IRREVOCABLY CONSTITUTES, TO THE EXTENT NECESSARY, THE ADMINISTRATIVE AGENT
AS THE HOLDER OF AN IRREVOCABLE POWER OF ATTORNEY (FONDÉ DE POUVOIR WITHIN THE
MEANING OF ARTICLE 2692 OF THE CIVIL CODE OF QUÉBEC) FOR THE PURPOSES OF HOLDING
ANY LIENS, INCLUDING HYPOTHECS, GRANTED OR TO BE GRANTED BY ANY LOAN PARTY ON
MOVABLE OR IMMOVABLE PROPERTY PURSUANT TO THE LAWS OF THE PROVINCE OF QUEBEC TO
SECURE OBLIGATIONS OF A LOAN PARTY UNDER ANY BOND ISSUED BY A LOAN PARTY; AND
(B) APPOINTS AND AGREES THAT THE ADMINISTRATIVE AGENT, ACTING AS AGENT FOR THE
LENDERS, MAY ACT AS THE BONDHOLDER AND MANDATARY WITH RESPECT TO ANY BOND THAT
MAY BE ISSUED AND PLEDGED FROM TIME TO TIME FOR THE BENEFIT OF THE LENDERS THE
ADMINISTRATIVE AGENT.

 

The said constitution of the Administrative Agent as fondé de pouvoir (holder of
an  irrevocable power of attorney within the meaning of Article 2692 of the
Civil Code of Québec) and as bondholder and mandatary with respect to any such
bond shall be deemed to have been ratified and confirmed by any assignee
pursuant to Section 9.04 by the execution of the applicable Assignment and
Assumption.

 

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Quebec), the Administrative Agent may purchase, acquire
and be the holder of any bond issued by any Loan Party.  Each Loan Party hereby
acknowledges that any such bond shall constitute a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Québec.

 

The Administrative Agent herein appointed as fondé de pouvoir shall have the
same rights, powers and immunities of the Administrative Agent as stipulated in
Article VIII, which shall apply mutatis mutandis.  Without limitation, the
provisions of Article VIII of this Agreement shall apply mutatis mutandis to the
resignation and appointment of a successor to the Administrative Agent acting as
fondé de pouvoir.

 


SECTION 9.19.  JUDGMENT CURRENCY.  (A)  THE OBLIGATIONS OF ANY LOAN PARTY UNDER
THIS

 

126

--------------------------------------------------------------------------------


 


AGREEMENT AND THE OTHER LOAN DOCUMENTS TO MAKE PAYMENTS IN U.S. DOLLARS OR IN
CANADIAN DOLLARS (IN ANY SUCH CASE, THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE RESPECTIVE LENDER,
AS THE CASE MAY BE, OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO
BE PAYABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER, AS THE
CASE MAY BE, UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IF, FOR THE
PURPOSE OF OBTAINING OR ENFORCING A JUDGMENT AGAINST ANY LOAN PARTY IN ANY COURT
OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY
CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY, THE “JUDGMENT
CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE
MADE AT THE RATE OF EXCHANGE QUOTED BY THE ADMINISTRATIVE AGENT, DETERMINED, IN
EACH CASE, AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH THE
JUDGMENT IS GIVEN (SUCH BUSINESS DAY, THE “JUDGMENT CURRENCY CONVERSION DATE”).


 


(B)  IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE
JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE AMOUNT
DUE, EACH LOAN PARTY COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID, SUCH
ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE ACTUAL DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY THAT COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF THE JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


 


(C)  FOR PURPOSES OF DETERMINING ANY RATE OF EXCHANGE FOR THIS SECTION 9.19,
SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE
PURCHASE OF THE OBLIGATION CURRENCY.


 


SECTION 9.20.  OBLIGATIONS OF THE CANADIAN SUBSIDIARY BORROWER AND FOREIGN
SUBSIDIARY LOAN PARTIES.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR IN THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, NONE OF THE CANADIAN SUBSIDIARY BORROWER
OR ANY FOREIGN SUBSIDIARY LOAN PARTY SHALL BE LIABLE FOR ANY U.S. SECURED
OBLIGATIONS, AND NONE OF THE COLLATERAL PLEDGED BY THE CANADIAN SUBSIDIARY
BORROWER OR ANY FOREIGN SUBSIDIARY LOAN PARTY SHALL SECURE ANY U.S. SECURED
OBLIGATIONS.  IN ADDITION, ANY INSURANCE PROCEEDS FROM ANY COLLATERAL PLEDGED BY
THE CANADIAN SUBSIDIARY BORROWER OR ANY FOREIGN SUBSIDIARY LOAN PARTY SHALL NOT
BE AVAILABLE TO PAY ANY U.S. SECURED OBLIGATIONS.


 


SECTION 9.21.  INTERCREDITOR AGREEMENT.  EACH LENDER HEREBY RATIFIES THE
APPOINTMENT UNDER THE ORIGINAL CREDIT AGREEMENT OF JPMORGAN CHASE BANK, N.A. TO
ACT AS INTERCREDITOR AGENT (THE “INTERCREDITOR AGENT”) UNDER THE INTERCREDITOR
AGREEMENT AND HEREBY RATIFIES THE EXECUTION OF THE INTERCREDITOR AGREEMENT BY
THE INTERCREDITOR AGENT IN THE NAME OF AND FOR THE BENEFIT OF THE LENDERS.  EACH
LENDER FURTHER EXPRESSLY ACCEPTS AND AGREES TO THE TERMS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT.


 


SECTION 9.22.  EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO NOVATION.  (A) 
UNTIL THIS AGREEMENT BECOMES EFFECTIVE IN ACCORDANCE WITH THE TERMS HEREOF, THE
ORIGINAL CREDIT AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE
AFFECTED HEREBY.  ON AND AFTER THE RESTATEMENT EFFECTIVE DATE, ALL OBLIGATIONS
OF HOLDINGS, EACH BORROWER AND EACH SUBSIDIARY LOAN PARTY UNDER THE ORIGINAL
CREDIT AGREEMENT SHALL BECOME OBLIGATIONS OF HOLDINGS, SUCH BORROWER OR SUCH
SUBSIDIARY LOAN PARTY, AS APPLICABLE, HEREUNDER, SECURED BY THE SECURITY
DOCUMENTS, AND THE PROVISIONS OF THE ORIGINAL CREDIT AGREEMENT SHALL BE
SUPERSEDED BY THE PROVISIONS HEREOF.


 


(B)  THIS AGREEMENT SHALL NOT EXTINGUISH THE LOANS, ANY LETTERS OF CREDIT OR ANY
B/AS OUTSTANDING UNDER THE ORIGINAL CREDIT AGREEMENT OR THE GUARANTEES OF THE
LOAN PARTIES UNDER ARTICLE X

 

127

--------------------------------------------------------------------------------


 


THEREOF.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A SUBSTITUTION OR
NOVATION OF THE LOANS, LETTERS OF CREDIT OR B/AS OUTSTANDING UNDER THE ORIGINAL
CREDIT AGREEMENT OR OF THE GUARANTEES OF THE LOAN PARTIES UNDER ARTICLE X
THEREOF, WHICH SHALL REMAIN OUTSTANDING AFTER THE RESTATEMENT EFFECTIVE DATE AS
MODIFIED HEREBY.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, THE
PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 OF THE ORIGINAL CREDIT
AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE RESTATEMENT EFFECTIVE DATE WILL
CONTINUE TO BE EFFECTIVE AS TO ALL MATTERS ARISING OUT OF OR IN ANY WAY RELATED
TO FACTS OR EVENTS EXISTING OR OCCURRING PRIOR TO THE RESTATEMENT EFFECTIVE
DATE.


 


SECTION 9.23.  AMENDMENT OF SECURITY DOCUMENTS.  BY EXECUTION OF THIS AGREEMENT,
THE LENDERS HEREBY CONSENT TO THE AMENDMENT OR AMENDMENT AND RESTATEMENT, AS
APPLICABLE, OF THE SECURITY AGREEMENTS (AS SUCH TERM IS DEFINED IN THE ORIGINAL
CREDIT AGREEMENT), TO THE EXTENT NECESSARY, AS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 9.24.  APPLICATION OF COLLATERAL PROCEEDS.  (A)  EACH OF THE LENDERS
HEREBY AGREES THAT THE ADMINISTRATIVE AGENT SHALL APPLY THE PROCEEDS OF ANY
COLLECTION OR SALE OF COLLATERAL, INCLUDING ANY COLLATERAL CONSISTING OF CASH,
UNDER THE DOMESTIC SECURITY AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SECURING
THE U.S. OBLIGATIONS AS FOLLOWS:

 

(I) FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY OF THE SECURED OBLIGATIONS, INCLUDING
ALL COURT COSTS AND THE FEES AND EXPENSES OF ITS AGENTS AND LEGAL COUNSEL, THE
REPAYMENT OF ALL ADVANCES MADE BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN
DOCUMENT ON BEHALF OF ANY LOAN PARTY AND ANY OTHER COSTS OR EXPENSES INCURRED IN
CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY UNDER ANY LOAN DOCUMENT;

 

(II) SECOND, UNTIL THE DISCHARGE OF REVOLVING LENDER CLAIMS HAS OCCURRED, TO THE
PAYMENT IN FULL OF THE SECURED REVOLVING OBLIGATIONS (THE AMOUNTS SO APPLIED TO
BE DISTRIBUTED AMONG THE SECURED PARTIES PRO RATA IN ACCORDANCE WITH THE AMOUNTS
OF THE SECURED REVOLVING OBLIGATIONS OWED TO THEM ON THE DATE OF ANY SUCH
DISTRIBUTION);

 

(III) THIRD, TO THE PAYMENT IN FULL OF THE U.S. TERM OBLIGATIONS (THE AMOUNTS SO
APPLIED TO BE DISTRIBUTED AMONG THE SECURED PARTIES PRO RATA IN ACCORDANCE WITH
THE AMOUNTS OF THE U.S. TERM OBLIGATIONS OWED TO THEM ON THE DATE OF ANY SUCH
DISTRIBUTION); AND

 

(IV) FOURTH, TO THE LOAN PARTIES, THEIR SUCCESSORS OR ASSIGNS, OR AS A COURT OF
COMPETENT JURISDICTION MAY OTHERWISE DIRECT.

 

(B) SO LONG AS THE DISCHARGE OF REVOLVING LENDER CLAIMS HAS NOT OCCURRED, ANY
COLLATERAL, OR ANY PROCEEDS OF COLLATERAL OR PAYMENT WITH RESPECT THERETO,
RECEIVED BY THE TERM LENDERS IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR
REMEDY (INCLUDING ANY RIGHT OF SETOFF) OR IN CONNECTION WITH ANY INSOLVENCY OR
LIQUIDATION PROCEEDING OF ANY GRANTOR IN CONTRAVENTION OF THE ALLOCATION
PRIORITY SET FORTH IN PARAGRAPH (A) OF THIS SECTION SHALL BE SEGREGATED AND HELD
IN TRUST FOR THE BENEFIT OF AND FORTHWITH TRANSFERRED OR PAID OVER TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE OTHER SECURED PARTIES IN THE SAME
FORM AS RECEIVED, WITH ANY NECESSARY ENDORSEMENTS, OR AS A COURT OF COMPETENT
JURISDICTION MAY OTHERWISE DIRECT, AND THE ADMINISTRATIVE AGENT SHALL APPLY SUCH
PROCEEDS AS PROVIDED IN SUCH PARAGRAPH (A), PROVIDED THAT IF, IN CONNECTION WITH
ANY INSOLVENCY OR LIQUIDATION PROCEEDING OF ANY GRANTOR, ANY SECURITIES
(INCLUDING DEBT SECURITIES AND EQUITY SECURITIES; COLLECTIVELY, THE “NEW
SECURITIES”) ARE DISTRIBUTED PURSUANT TO A PLAN OF REORGANIZATION OR SIMILAR
DISPOSITIVE RESTRUCTURING PLAN ON ACCOUNT OF THE SECURED REVOLVING OBLIGATIONS
AND ON ACCOUNT OF THE U.S. TERM OBLIGATIONS, THE HOLDERS OF THE

 

128

--------------------------------------------------------------------------------


 

U.S. TERM OBLIGATIONS SHALL BE ENTITLED TO RETAIN ANY SUCH NEW SECURITIES
DISTRIBUTED UNDER ANY SUCH PLAN ONLY IF SUCH NEW SECURITIES ARE SUBJECT TO
TRANSFER AND PAYMENT OVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
OTHER SECURED PARTIES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
SECTION 9.24; PROVIDED FURTHER THAT, SO LONG AS THE DISCHARGE OF REVOLVING
LENDER CLAIMS HAS NOT OCCURRED, ANY PAYMENTS RECEIVED BY THE TERM LENDERS IN
RESPECT OF SUCH NEW SECURITIES SHALL BE TRANSFERRED OR PAID TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE OTHER SECURED PARTIES IN ACCORDANCE
WITH THIS SECTION 9.24(B).  THE PROVISIONS OF SECTIONS 9.24 AND 9.25 WILL
SURVIVE THE DISTRIBUTION OF SUCH NEW SECURITIES PURSUANT TO SUCH PLAN AND WILL
REMAIN IN FULL FORCE AND EFFECT IN RESPECT OF SUCH NEW SECURITIES AS IF THE
OBLIGATIONS IN RESPECT OF SUCH NEW SECURITIES CONSTITUTED SECURED REVOLVING
OBLIGATIONS AND U.S. TERM OBLIGATIONS, RESPECTIVELY, HEREUNDER.  FOR PURPOSES OF
THE SECOND PROVISO TO THIS SECTION 9.24(B), A “DISCHARGE OF REVOLVING LENDER
CLAIMS” SHALL NOT HAVE OCCURRED UNTIL THE REVOLVING LENDERS SHALL HAVE BEEN PAID
IN FULL IN CASH IN AN AMOUNT EQUAL TO (WITHOUT DUPLICATION) (I) ALL PRINCIPAL,
INTEREST (INCLUDING INTEREST ACCRUING DURING THE PENDENCY OF ANY SUCH INSOLVENCY
OR LIQUIDATION PROCEEDING, REGARDLESS OF WHETHER OR NOT ALLOWED IN SUCH
INSOLVENCY OR LIQUIDATION PROCEEDING) AND OTHER SECURED REVOLVING OBLIGATIONS
UNDER THIS AGREEMENT (OR, WITH RESPECT TO LETTERS OF CREDIT OUTSTANDING
HEREUNDER, EITHER TERMINATION THEREOF OR DELIVERY OF CASH COLLATERAL IN RESPECT
THEREOF ON TERMS SUBSTANTIALLY SIMILAR TO THOSE IN SECTION 2.05(J) OF THIS
AGREEMENT (OR, IN LIEU OF SUCH CASH COLLATERAL, ENTER INTO A BACKSTOP LETTER OF
CREDIT IN FAVOR OF THE ADMINISTRATIVE AGENT, IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, IN AN AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF SUCH
LETTERS OF CREDIT)), IN EACH CASE AS SUCH SECURED REVOLVING OBLIGATIONS ARE
VALUED IMMEDIATELY PRIOR TO THE COMMENCEMENT OF SUCH INSOLVENCY OR LIQUIDATION
PROCEEDING (BUT TAKING INTO ACCOUNT INTEREST ACCRUING DURING THE PENDENCY OF
SUCH INSOLVENCY OR LIQUIDATION PROCEEDING, REGARDLESS OF WHETHER OR NOT ALLOWED
IN SUCH INSOLVENCY OR LIQUIDATION PROCEEDING), PLUS (II) ALL OTHER SECURED
REVOLVING OBLIGATIONS THAT ARE DUE AND PAYABLE OR OTHERWISE ACCRUED AND OWING AT
OR PRIOR TO THE TIME SUCH PRINCIPAL AND INTEREST ARE PAID, IN EACH CASE (A) AS
SUCH SECURED REVOLVING OBLIGATIONS ARE VALUED IMMEDIATELY PRIOR TO THE
COMMENCEMENT OF SUCH INSOLVENCY OR LIQUIDATION PROCEEDING AND (B) OTHER THAN
CONTINGENT INDEMNITIES AND COSTS AND REIMBURSEMENT OBLIGATIONS TO THE EXTENT NO
CLAIM HAS BEEN MADE, MINUS (III) THE VALUE AS OF THE DATE THE APPLICABLE PLAN OF
REORGANIZATION OR SIMILAR DISPOSITIVE RESTRUCTURING PLAN BECOMES EFFECTIVE OF
ANY SUCH NEW SECURITIES, AS WELL AS THE VALUE AS OF SUCH DATE OF ANY OTHER
COLLATERAL OR PROCEEDS THEREOF, DISTRIBUTED TO THE HOLDERS OF SECURED REVOLVING
OBLIGATIONS UNDER SUCH PLAN OR DURING THE PENDENCY OF SUCH INSOLVENCY OR
LIQUIDATION PROCEEDING.  THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO MAKE
ANY SUCH ENDORSEMENTS AS AGENT FOR THE TERM LENDERS.  THIS AUTHORIZATION IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE BUT SHALL TERMINATE AUTOMATICALLY
UPON THE DISCHARGE OF REVOLVING LENDER CLAIMS.

 

(C) WITH RESPECT TO THE VALUE OF ANY PAYMENTS OR DISTRIBUTIONS IN CASH, PROPERTY
OR OTHER ASSETS THAT ANY HOLDER OF U.S. TERM OBLIGATIONS PAYS OVER TO OR FOR THE
BENEFIT OF ANY HOLDER OF SECURED REVOLVING OBLIGATIONS UNDER THE TERMS OF THIS
AGREEMENT, SUCH HOLDER OF U.S. TERM OBLIGATIONS SHALL BE SUBROGATED TO THE
RIGHTS OF THE HOLDERS OF SECURED REVOLVING OBLIGATIONS, PROVIDED THAT SUCH
HOLDER OF U.S. TERM OBLIGATIONS HEREBY AGREES NOT TO ASSERT OR ENFORCE ANY SUCH
RIGHTS OF SUBROGATION IT MAY ACQUIRE AS A RESULT OF ANY PAYMENT HEREUNDER UNTIL
THE DISCHARGE OF REVOLVING LENDER CLAIMS HAS OCCURRED.  EACH GRANTOR
ACKNOWLEDGES AND AGREES THAT THE VALUE OF ANY PAYMENTS OR DISTRIBUTIONS IN CASH,
PROPERTY OR OTHER ASSETS RECEIVED BY THE HOLDERS OF U.S. TERM OBLIGATIONS THAT
ARE PAID OVER TO OR FOR THE BENEFIT OF ANY HOLDER OF SECURED REVOLVING
OBLIGATIONS SHALL NOT REDUCE ANY OF THE U.S. TERM OBLIGATIONS.

 

(D) EACH OF THE LENDERS HEREBY ACKNOWLEDGES THAT THE TERMS OF THE COLLATERAL
DOCUMENTS SHALL GOVERN THE RIGHTS OF THE LENDERS IN RESPECT OF THE COLLATERAL.

 


SECTION 9.25.  BANKRUPTCY PROCEEDINGS.  (A)  THE AGREEMENTS CONTAINED IN
SECTIONS 9.24, 9.25 AND 9.26 SHALL BE APPLICABLE BOTH BEFORE AND AFTER THE
FILING OF ANY PETITION BY OR AGAINST ANY GRANTOR IN CONNECTION WITH ANY
INSOLVENCY OR LIQUIDATION PROCEEDING AND ALL CONVERTED OR SUCCEEDING

 

129

--------------------------------------------------------------------------------


 


CASES IN RESPECT THEREOF, AND ALL REFERENCES HEREIN TO ANY GRANTOR SHALL BE
DEEMED TO APPLY TO THE TRUSTEE FOR SUCH GRANTOR AND SUCH GRANTOR AS A
DEBTOR-IN-POSSESSION.


 


(B)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNTIL THE DISCHARGE OF
REVOLVING LENDER CLAIMS HAS OCCURRED, THE TERM LENDERS WILL NOT, IN THE EVENT OF
ANY INSOLVENCY OR LIQUIDATION PROCEEDING OF ANY GRANTOR, (I) OPPOSE OR OBJECT TO
(OR SUPPORT ANY OTHER PERSON OPPOSING OR OBJECTING TO) THE USE OF ANY COLLATERAL
CONSTITUTING CASH COLLATERAL UNDER SECTION 363 OF THE BANKRUPTCY CODE, OR ANY
COMPARABLE PROVISION OF ANY OTHER BANKRUPTCY LAW OR ANY POST-PETITION FINANCING,
WHETHER PROVIDED BY ANY OF THE REVOLVING LENDERS OR ANY OTHER PERSON, UNDER
SECTION 364 OF THE BANKRUPTCY CODE, OR ANY COMPARABLE PROVISION OF ANY OTHER
BANKRUPTCY LAW (“DIP FINANCING”) SO LONG AS THE DIP FINANCING DOES NOT COMPEL
ANY GRANTOR TO SEEK CONFIRMATION OF A SPECIFIC PLAN OF REORGANIZATION FOR WHICH
ALL OR SUBSTANTIALLY ALL THE MATERIAL TERMS ARE SET FORTH IN THE DIP FINANCING
DOCUMENTATION OR A RELATED DOCUMENT, OTHER THAN PROVIDING FOR SATISFACTION IN
FULL IN CASH OF THE DIP FINANCING ON OR PRIOR TO THE EFFECTIVE DATE OF SUCH PLAN
OF REORGANIZATION, (II) OPPOSE OR OBJECT TO (OR SUPPORT ANY OTHER PERSON
OPPOSING OR OBJECTING TO) THE PAYMENT OF INTEREST, FEES, EXPENSES OR OTHER
AMOUNTS OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY REVOLVING LENDER
UNDER SECTION 506(B) OF THE BANKRUPTCY CODE OR ANY COMPARABLE PROVISION OF ANY
OTHER BANKRUPTCY LAW, (III) OPPOSE OR OBJECT TO (OR SUPPORT ANY OTHER PERSON
OPPOSING OR OBJECTING TO) A MOTION TO SELL OR OTHERWISE DISPOSE OF ANY
COLLATERAL FREE AND CLEAR OF ITS LIENS OR OTHER CLAIMS UNDER SECTION 363 OF THE
BANKRUPTCY CODE, OR ANY COMPARABLE PROVISION OF ANY OTHER BANKRUPTCY LAW SO LONG
AS THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL HAVE
A LIEN ON ANY PROCEEDS RESULTING FROM SUCH SALE OR OTHER DISPOSITION,
(IV) EXCEPT TO THE EXTENT PERMITTED UNDER PARAGRAPH (C) OF THIS SECTION 9.25 OR
AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT, REQUEST ADEQUATE PROTECTION
WITH RESPECT TO ITS RIGHTS IN THE COLLATERAL, (V) OPPOSE OR OBJECT TO (OR
SUPPORT ANY OTHER PERSON OPPOSING OR OBJECTING TO) ANY MOTION FOR RELIEF FROM
THE AUTOMATIC STAY OR FROM ANY INJUNCTION AGAINST FORECLOSURE OR ENFORCEMENT IN
RESPECT OF CLAIMS MADE BY THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE
SECURED PARTIES) OR (VI) OPPOSE OR OBJECT TO (OR SUPPORT ANY OTHER PERSON
OPPOSING OR OBJECTING TO) ANY LAWFUL EXERCISE BY THE ADMINISTRATIVE AGENT (FOR
THE BENEFIT OF THE SECURED PARTIES) OF THE RIGHT TO CREDIT BID THE SECURED
OBLIGATIONS AT ANY SALE OF COLLATERAL.


 


(C)  IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OF ANY GRANTOR, THE TERM
LENDERS WILL NOT OPPOSE OR OBJECT TO (OR SUPPORT ANY OTHER PERSON IN OPPOSING OR
OBJECTING TO) (I) ANY REQUEST BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY REVOLVING LENDER FOR ADEQUATE PROTECTION OR (II) ANY OBJECTION, BASED ON A
CLAIM OF A LACK OF ADEQUATE PROTECTION, BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY REVOLVING LENDER, TO ANY MOTION, RELIEF, ACTION OR PROCEEDING OF ANY
GRANTOR.  NOTWITHSTANDING ANYTHING CONTAINED IN SECTION 9.25(B) OR (C), IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING, IF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE REVOLVING LENDERS (OR ANY SUBSET THEREOF) ARE GRANTED ADEQUATE
PROTECTION IN THE FORM OF A REPLACEMENT LIEN ON ADDITIONAL COLLATERAL IN
CONNECTION WITH ANY DIP FINANCING OR USE OF CASH COLLATERAL UNDER SECTIONS 363
OR 364 OF THE BANKRUPTCY CODE OR ANY SIMILAR PROVISION OF ANY OTHER BANKRUPTCY
LAW, THEN THE TERM LENDERS MAY SEEK OR REQUEST ADEQUATE PROTECTION IN THE FORM
OF A REPLACEMENT LIEN ON SUCH ADDITIONAL COLLATERAL, WHICH REPLACEMENT LIEN
SHALL BE PARI PASSU WITH ANY REPLACEMENT LIEN GRANTED TO THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE REVOLVING LENDERS, AS THE CASE MAY BE, PROVIDED
THAT THE PRIORITY OF ANY DISTRIBUTIONS MADE BY ANY GRANTOR IN RESPECT OF ANY
SUCH REPLACEMENT LIEN OR ADMINISTRATIVE EXPENSE CLAIM SHALL BE GOVERNED BY
SECTION 9.24.


 


(D)  UNTIL THE DISCHARGE OF REVOLVING LENDER CLAIMS HAS OCCURRED, THE TERM
LENDERS AGREE THAT NONE OF THEM SHALL SEEK RELIEF FROM, OR MODIFICATION OF, THE
AUTOMATIC STAY OR ANY OTHER STAY IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OR
TAKE ANY ACTION IN DEROGATION THEREOF, IN EACH CASE IN RESPECT OF ANY
COLLATERAL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
(ACTING WITH THE CONSENT OF REVOLVING LENDERS HOLDING A MAJORITY OF THE
REVOLVING EXPOSURE AT SUCH TIME).

 

130

--------------------------------------------------------------------------------



 


(E)  NOTWITHSTANDING THE FOREGOING, ANY HOLDER OF U.S. TERM OBLIGATIONS MAY
(I) FILE A PROOF OF CLAIM OR STATEMENT OF INTEREST WITH RESPECT TO THE U.S. TERM
OBLIGATIONS IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING COMMENCED BY OR AGAINST
ANY GRANTOR; (II) TAKE ANY ACTION (OTHER THAN ANY ACTION THAT IS INCONSISTENT
WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 9.24 OR THAT IS OTHERWISE
ADVERSE TO THE PRIORITY STATUS OF THE LIENS ON THE COLLATERAL SECURING THE
SECURED REVOLVING OBLIGATIONS OR THE RIGHTS OF THE HOLDERS OF SECURED REVOLVING
OBLIGATIONS TO EXERCISE REMEDIES IN RESPECT THEREOF) IN ORDER TO PRESERVE OR
PROTECT ITS LIEN ON THE COLLATERAL; (III) FILE ANY NECESSARY RESPONSIVE OR
DEFENSIVE PLEADINGS IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY PROCEEDING OR
OTHER PLEADING MADE BY ANY PERSON OBJECTING TO OR OTHERWISE SEEKING THE
DISALLOWANCE OF THE CLAIMS OF THE HOLDERS OF U.S. TERM OBLIGATIONS, INCLUDING
ANY CLAIMS SECURED BY THE COLLATERAL, IF ANY, IN EACH CASE IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT; (IV) FILE ANY PLEADINGS, OBJECTIONS, MOTIONS OR
AGREEMENTS WHICH ASSERT RIGHTS AVAILABLE TO UNSECURED CREDITORS OF THE GRANTORS
ARISING UNDER ANY BANKRUPTCY LAW OR APPLICABLE NON-BANKRUPTCY LAW, IN EACH CASE
NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT; (V) VOTE ON ANY PLAN OF
REORGANIZATION; AND (VI) EXERCISE ANY OF ITS RIGHTS OR REMEDIES WITH RESPECT TO
THE COLLATERAL AFTER THE DISCHARGE OF REVOLVING LENDER CLAIMS.


 


SECTION 9.26.  PURCHASE RIGHT.  (A)  WITHOUT LIMITING THE RIGHTS OF THE HOLDERS
OF SECURED REVOLVING OBLIGATIONS UNDER SECTIONS 9.24 AND 9.25, THE HOLDERS OF
SECURED REVOLVING OBLIGATIONS AGREE THAT AT ANY TIME FOLLOWING (I) ACCELERATION
OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR (II) THE
COMMENCEMENT OF AN INSOLVENCY OR LIQUIDATION PROCEEDING (EACH, A “PURCHASE
EVENT”), ONE OR MORE OF THE HOLDERS OF U.S. TERM OBLIGATIONS MAY REQUEST WITHIN
60 DAYS AFTER THE FIRST DATE ON WHICH A PURCHASE EVENT OCCURS, AND THE HOLDERS
OF SECURED REVOLVING OBLIGATIONS HEREBY OFFER THE HOLDERS OF U.S. TERM
OBLIGATIONS THE OPTION, TO PURCHASE ALL, BUT NOT LESS THAN ALL (EXCEPT AS
EXPRESSLY SET FORTH IN PARAGRAPH (B) OF THIS SECTION 9.26), OF THE AGGREGATE
AMOUNT OF SECURED REVOLVING OBLIGATIONS OUTSTANDING AT THE TIME OF PURCHASE AT
PAR (OR AT A PRICE OTHERWISE APPROVED BY 100% OF THE REVOLVING LENDERS) WITHOUT
WARRANTY OR REPRESENTATION OR RECOURSE (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES REQUIRED TO BE MADE BY ASSIGNING LENDERS PURSUANT TO AN ASSIGNMENT
AND ASSUMPTION).  IF A HOLDER OF THE U.S. TERM OBLIGATIONS (A “PURCHASING
PARTY”) INTENDS TO EXERCISE SUCH RIGHT, IT SHALL DELIVER WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT SPECIFYING THE DATE ON WHICH THE PURCHASE SHALL OCCUR,
WHICH DATE SHALL BE A BUSINESS DAY NOT LESS THAN THREE BUSINESS DAYS NOR MORE
THAN 12 BUSINESS DAY AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF SUCH WRITTEN
NOTICE.  SUCH NOTICE FROM A PURCHASING PARTY SHALL BE IRREVOCABLE.   IF ONE OR
MORE OF THE HOLDERS OF U.S. TERM OBLIGATIONS EXERCISES SUCH PURCHASE RIGHT, IT
SHALL BE EXERCISED PURSUANT TO DOCUMENTATION MUTUALLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND SUCH HOLDER(S).  IF NONE OF THE HOLDERS OF U.S. TERM
OBLIGATIONS EXERCISES SUCH RIGHT WITHIN 60 DAYS AFTER THE FIRST DATE ON WHICH A
PURCHASE EVENT OCCURS, THE HOLDERS OF SECURED REVOLVING OBLIGATIONS SHALL HAVE
NO FURTHER OBLIGATIONS PURSUANT TO THIS SECTION 9.26 FOR SUCH PURCHASE EVENT AND
MAY TAKE ANY FURTHER ACTIONS IN THEIR SOLE DISCRETION IN ACCORDANCE WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(B)  ON THE DATE (THE “PURCHASE DATE”) SPECIFIED BY THE PURCHASING PARTY IN ANY
NOTICE DELIVERED BY SUCH PURCHASING PARTY IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION 9.26, THE HOLDERS OF THE SECURED REVOLVING OBLIGATIONS SHALL,
SUBJECT TO ANY REQUIRED APPROVAL OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY,
IF ANY, SELL TO THE PURCHASING PARTY, AND THE PURCHASING PARTY SHALL PURCHASE
FROM THE HOLDERS OF THE SECURED REVOLVING OBLIGATIONS, ALL OF THE SECURED
REVOLVING OBLIGATIONS, PROVIDED THAT THE SECURED REVOLVING OBLIGATIONS PURCHASED
SHALL NOT INCLUDE ANY RIGHT OF THE HOLDERS OF THE SECURED REVOLVING OBLIGATIONS
WITH RESPECT TO ANY INDEMNIFICATION OBLIGATIONS OF THE GRANTORS UNDER THE LOAN
DOCUMENTS.  THE PURCHASING PARTY SHALL BE IRREVOCABLY AND UNCONDITIONALLY
OBLIGATED TO EFFECT SUCH PURCHASE ON THE TERMS IN THIS SECTION 9.26 NOT LATER
THAN THE PURCHASE DATE.


 


(C)  ON THE PURCHASE DATE, THE PURCHASING PARTY SHALL REMIT IN IMMEDIATELY
AVAILABLE FUNDS TO SUCH BANK ACCOUNT OF THE ADMINISTRATIVE AGENT AS THE
ADMINISTRATIVE AGENT MAY DESIGNATE IN WRITING TO THE PURCHASING PARTY FOR SUCH
PURPOSE THE FOLLOWING AMOUNTS: (I) THE FULL AMOUNT OF THE SECURED

 

131

--------------------------------------------------------------------------------


 


REVOLVING OBLIGATIONS THEN OUTSTANDING AND UNPAID (INCLUDING PRINCIPAL,
INTEREST, FEES AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND EXPENSES AND, IN THE
CASE OF ANY SWAP AGREEMENT, IF TERMINATED, THE AMOUNT THAT WOULD BE PAYABLE BY
THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES IF IT WERE TO TERMINATE SUCH SWAP
AGREEMENT ON THE DATE OF SUCH PURCHASE AND SALE OR, IF NOT TERMINATED, AN AMOUNT
REASONABLY DETERMINED BY THE APPLICABLE REVOLVING LENDER (OR AFFILIATE THEREOF)
PARTY TO SUCH SWAP AGREEMENT TO BE NECESSARY TO COLLATERALIZE ITS CREDIT RISK
ARISING FROM SUCH SWAP AGREEMENT) AND (II) FURNISH TO THE ADMINISTRATIVE AGENT
AN AMOUNT IN CASH EQUAL TO 105% OF THE U.S. L/C EXPOSURE AND THE CANADIAN L/C
EXPOSURE (SUBJECT TO RETURN IF THE LETTERS OF CREDIT EXPIRE OR ARE CANCELED). 
FROM TIME TO TIME AFTER THE PURCHASE DATE, UPON DEMAND, THE PURCHASING PARTY
SHALL REIMBURSE THE ADMINISTRATIVE AGENT AND THE REVOLVING LENDERS FOR ANY LOSS,
COST, DAMAGE OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
CONNECTION WITH ANY FEES, COSTS OR EXPENSES RELATED TO ANY CHECKS OR OTHER
PAYMENTS PROVISIONALLY CREDITED TO THE SECURED REVOLVING OBLIGATIONS AND/OR AS
TO WHICH THE REVOLVING LENDERS HAVE NOT YET RECEIVED FINAL PAYMENT.


 


(D)  THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF,
DISTRIBUTE THE AMOUNTS RECEIVED BY IT IN RESPECT OF SUCH PURCHASE PRICE TO THE
SECURED PARTIES RATABLY ACCORDING TO THE SECURED REVOLVING OBLIGATIONS OWING TO
THE SECURED PARTIES.  INTEREST SHALL BE CALCULATED TO BUT EXCLUDING THE DAY ON
WHICH SUCH PURCHASE AND SALE OCCUR, IF THE AMOUNTS SO PAID BY THE PURCHASING
PARTY TO THE BANK ACCOUNT DESIGNATED BY THE ADMINISTRATIVE AGENT ARE RECEIVED IN
SUCH BANK ACCOUNT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, AND INTEREST SHALL BE
CALCULATED TO AND INCLUDING SUCH DAY IF THE AMOUNTS SO PAID BY THE PURCHASING
PARTY TO THE BANK ACCOUNT DESIGNATED BY THE ADMINISTRATIVE AGENT ARE RECEIVED IN
SUCH BANK ACCOUNT LATER THAN 12:00 NOON, NEW YORK CITY TIME.

 

ARTICLE X

 

Loan Guaranty

 


SECTION 10.01.  GUARANTY.  (A)  EACH U.S. LOAN GUARANTOR HEREBY AGREES THAT IT
IS JOINTLY AND SEVERALLY LIABLE FOR, AND, AS PRIMARY OBLIGOR AND NOT MERELY AS
SURETY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO THE LENDERS THE PROMPT
PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE,
AND AT ALL TIMES THEREAFTER, OF THE SECURED OBLIGATIONS AND ALL COSTS AND
EXPENSES INCLUDING, WITHOUT LIMITATION, ALL COURT COSTS AND ATTORNEYS’ AND
PARALEGALS’ FEES AND EXPENSES PAID OR INCURRED BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS IN ENDEAVORING TO COLLECT ALL OR ANY PART OF THE
SECURED OBLIGATIONS FROM, OR IN PROSECUTING ANY ACTION AGAINST, EITHER BORROWER,
ANY LOAN GUARANTOR OR ANY OTHER GUARANTOR OF ALL OR ANY PART OF THE SECURED
OBLIGATIONS (SUCH COSTS AND EXPENSES, TOGETHER WITH THE SECURED OBLIGATIONS,
COLLECTIVELY THE “U.S. GUARANTEED OBLIGATIONS”).  EACH U.S. LOAN GUARANTOR
FURTHER AGREES THAT THE U.S. GUARANTEED OBLIGATIONS MAY BE EXTENDED OR RENEWED
IN WHOLE OR IN PART WITHOUT NOTICE TO OR FURTHER ASSENT FROM IT, AND THAT IT
REMAINS BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY SUCH EXTENSION OR RENEWAL.


 


(B)  EACH FOREIGN LOAN GUARANTOR HEREBY AGREES THAT IT IS JOINTLY AND SEVERALLY
LIABLE FOR, AND, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, ABSOLUTELY AND
UNCONDITIONALLY GUARANTEES TO THE LENDERS THE PROMPT PAYMENT WHEN DUE, WHETHER
AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, AND AT ALL TIMES THEREAFTER,
OF THE CANADIAN SECURED OBLIGATIONS AND ALL COSTS AND EXPENSES INCLUDING,
WITHOUT LIMITATION, ALL COURT COSTS AND ATTORNEYS’ AND PARALEGALS’ FEES AND
EXPENSES PAID OR INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS IN ENDEAVORING TO COLLECT ALL OR ANY PART OF THE CANADIAN SECURED
OBLIGATIONS FROM, OR IN PROSECUTING ANY ACTION AGAINST, EITHER BORROWER, ANY
LOAN GUARANTOR OR ANY OTHER GUARANTOR OF ALL OR ANY PART OF THE CANADIAN SECURED
OBLIGATIONS (SUCH COSTS AND EXPENSES, TOGETHER WITH THE CANADIAN SECURED
OBLIGATIONS, COLLECTIVELY THE “FOREIGN GUARANTEED OBLIGATIONS” AND, TOGETHER
WITH THE U.S. GUARANTEED OBLIGATIONS, THE “GUARANTEED OBLIGATIONS”).  EACH
FOREIGN LOAN GUARANTOR FURTHER AGREES THAT THE FOREIGN GUARANTEED OBLIGATIONS

 

132

--------------------------------------------------------------------------------


 


MAY BE EXTENDED OR RENEWED IN WHOLE OR IN PART WITHOUT NOTICE TO OR FURTHER
ASSENT FROM IT, AND THAT IT REMAINS BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY
SUCH EXTENSION OR RENEWAL.


 


(C)  ALL TERMS OF THIS LOAN GUARANTY APPLY TO AND MAY BE ENFORCED BY OR ON
BEHALF OF ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF ANY LENDER THAT
EXTENDED ANY PORTION OF THE GUARANTEED OBLIGATIONS.


 


SECTION 10.02.  GUARANTY OF PAYMENT.  THIS LOAN GUARANTY IS A GUARANTY OF
PAYMENT AND NOT OF COLLECTION.  EACH LOAN GUARANTOR WAIVES ANY RIGHT TO REQUIRE
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO SUE EITHER BORROWER,
ANY LOAN GUARANTOR, ANY OTHER GUARANTOR, OR ANY OTHER PERSON OBLIGATED FOR ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS (EACH, AN “OBLIGATED PARTY”), OR
OTHERWISE TO ENFORCE ITS PAYMENT AGAINST ANY COLLATERAL SECURING ALL OR ANY PART
OF THE GUARANTEED OBLIGATIONS.


 


SECTION 10.03.  NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY.  (A)  EXCEPT AS
OTHERWISE PROVIDED FOR HEREIN, THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER
ARE UNCONDITIONAL AND ABSOLUTE AND NOT SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE PAYMENT IN FULL IN CASH
OF THE U.S. GUARANTEED OBLIGATIONS OR THE FOREIGN GUARANTEED OBLIGATIONS, AS THE
CASE MAY BE), INCLUDING:  (I) ANY CLAIM OF WAIVER, RELEASE, EXTENSION, RENEWAL,
SETTLEMENT, SURRENDER, ALTERATION, OR COMPROMISE OF ANY OF THE GUARANTEED
OBLIGATIONS, BY OPERATION OF LAW OR OTHERWISE; (II) ANY CHANGE IN THE CORPORATE
EXISTENCE, STRUCTURE OR OWNERSHIP OF EITHER BORROWER OR ANY OTHER GUARANTOR OF
OR OTHER PERSON LIABLE FOR ANY OF THE GUARANTEED OBLIGATIONS; (III) ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR PROCEEDING AFFECTING ANY
OBLIGATED PARTY, OR THEIR ASSETS OR ANY RESULTING RELEASE OR DISCHARGE OF ANY
OBLIGATION OF ANY OBLIGATED PARTY; OR (IV) THE EXISTENCE OF ANY CLAIM, SETOFF OR
OTHER RIGHTS WHICH ANY LOAN GUARANTOR MAY HAVE AT ANY TIME AGAINST ANY OBLIGATED
PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY LENDER, OR ANY OTHER
PERSON, WHETHER IN CONNECTION HEREWITH OR IN ANY UNRELATED TRANSACTIONS.


 


(B)  THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER ARE NOT SUBJECT TO ANY
DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR TERMINATION WHATSOEVER BY REASON
OF THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY OF ANY OF THE GUARANTEED
OBLIGATIONS OR OTHERWISE, OR ANY PROVISION OF APPLICABLE LAW OR REGULATION
PURPORTING TO PROHIBIT PAYMENT BY ANY OBLIGATED PARTY, OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF.


 


(C)  FURTHER, THE OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER ARE NOT DISCHARGED
OR IMPAIRED OR OTHERWISE AFFECTED BY: (I) THE FAILURE OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO
ENFORCE ANY REMEDY WITH RESPECT TO ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS; (II) ANY WAIVER OR MODIFICATION OF OR SUPPLEMENT TO ANY PROVISION
OF ANY AGREEMENT RELATING TO THE GUARANTEED OBLIGATIONS; (III) ANY RELEASE,
NON-PERFECTION, OR INVALIDITY OF ANY INDIRECT OR DIRECT SECURITY FOR THE
OBLIGATIONS OF EITHER BORROWER FOR ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS
OR ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF OR OTHER PERSON LIABLE FOR ANY OF
THE GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR FAILURE TO ACT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER WITH RESPECT TO ANY
COLLATERAL SECURING ANY PART OF THE GUARANTEED OBLIGATIONS; OR (V) ANY DEFAULT,
FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PAYMENT OR PERFORMANCE OF ANY OF
THE GUARANTEED OBLIGATIONS, OR ANY OTHER CIRCUMSTANCE, ACT, OMISSION OR DELAY
THAT MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH LOAN GUARANTOR
OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN GUARANTOR AS A MATTER
OF LAW OR EQUITY (OTHER THAN THE PAYMENT IN FULL IN CASH OF THE GUARANTEED
OBLIGATIONS).


 


SECTION 10.04.  DEFENSES WAIVED.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN GUARANTOR HEREBY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF EITHER BORROWER OR ANY LOAN GUARANTOR OR THE UNENFORCEABILITY OF
ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS

 

133

--------------------------------------------------------------------------------


 


FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF EITHER
BORROWER OR ANY LOAN GUARANTOR, OTHER THAN THE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
LOAN GUARANTOR IRREVOCABLY WAIVES ACCEPTANCE HEREOF, PRESENTMENT, DEMAND,
PROTEST AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY NOTICE NOT PROVIDED FOR
HEREIN, AS WELL AS ANY REQUIREMENT THAT AT ANY TIME ANY ACTION BE TAKEN BY ANY
PERSON AGAINST ANY OBLIGATED PARTY, OR ANY OTHER PERSON.  THE ADMINISTRATIVE
AGENT MAY, AT ITS ELECTION, FORECLOSE ON ANY COLLATERAL HELD BY IT BY ONE OR
MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH COLLATERAL
IN LIEU OF FORECLOSURE OR OTHERWISE ACT OR FAIL TO ACT WITH RESPECT TO ANY
COLLATERAL SECURING ALL OR A PART OF THE GUARANTEED OBLIGATIONS, COMPROMISE OR
ADJUST ANY PART OF THE GUARANTEED OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH
ANY OBLIGATED PARTY OR EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE TO IT
AGAINST ANY OBLIGATED PARTY, WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE
LIABILITY OF SUCH LOAN GUARANTOR UNDER THIS LOAN GUARANTY EXCEPT TO THE EXTENT
THE GUARANTEED OBLIGATIONS HAVE BEEN FULLY PAID IN CASH.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH LOAN GUARANTOR WAIVES ANY DEFENSE ARISING OUT
OF ANY SUCH ELECTION EVEN THOUGH THAT ELECTION MAY OPERATE, PURSUANT TO
APPLICABLE LAW, TO IMPAIR OR EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR
SUBROGATION OR OTHER RIGHT OR REMEDY OF ANY LOAN GUARANTOR AGAINST ANY OBLIGATED
PARTY OR ANY SECURITY.


 


SECTION 10.05.  RIGHTS OF SUBROGATION.  NO LOAN GUARANTOR WILL ASSERT ANY RIGHT,
CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION, A CLAIM OF SUBROGATION,
CONTRIBUTION OR INDEMNIFICATION THAT IT HAS AGAINST ANY OBLIGATED PARTY, OR ANY
COLLATERAL, UNTIL THE LOAN PARTIES AND THE LOAN GUARANTORS HAVE FULLY PERFORMED
ALL THEIR OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS) TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS.


 


SECTION 10.06.  REINSTATEMENT; STAY OF ACCELERATION.  IF AT ANY TIME ANY PAYMENT
OF ANY PORTION OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OF
EITHER BORROWER OR OTHERWISE, EACH LOAN GUARANTOR’S OBLIGATIONS UNDER THIS LOAN
GUARANTY WITH RESPECT TO THAT PAYMENT SHALL BE REINSTATED AT SUCH TIME AS THOUGH
THE PAYMENT HAD NOT BEEN MADE AND WHETHER OR NOT THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS ARE IN POSSESSION OF THIS LOAN GUARANTY. IF
ACCELERATION OF THE TIME FOR PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS
STAYED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF EITHER BORROWER, ALL
SUCH AMOUNTS OTHERWISE SUBJECT TO ACCELERATION UNDER THE TERMS OF ANY AGREEMENT
RELATING TO THE GUARANTEED OBLIGATIONS SHALL NONETHELESS BE PAYABLE BY THE LOAN
GUARANTORS FORTHWITH ON DEMAND BY THE LENDER.


 


SECTION 10.07.  INFORMATION.  EACH LOAN GUARANTOR ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF THE APPLICABLE BORROWER’S FINANCIAL
CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE APPLICABLE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND
EXTENT OF THE RISKS THAT EACH LOAN GUARANTOR ASSUMES AND INCURS UNDER THIS LOAN
GUARANTY, AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR
ANY LENDER SHALL HAVE ANY DUTY TO ADVISE ANY LOAN GUARANTOR OF INFORMATION KNOWN
TO IT REGARDING THOSE CIRCUMSTANCES OR RISKS.


 


SECTION 10.08.  TAXES.  ALL PAYMENTS OF THE GUARANTEED OBLIGATIONS WILL BE MADE
BY EACH LOAN GUARANTOR FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF ANY LOAN GUARANTOR SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 10.08) THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS
THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH LOAN GUARANTOR SHALL MAKE SUCH
DEDUCTIONS AND (III) SUCH LOAN GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


SECTION 10.09.  MAXIMUM LIABILITY.  THE PROVISIONS OF THIS LOAN GUARANTY ARE

 

134

--------------------------------------------------------------------------------


 


SEVERABLE, AND IN ANY ACTION OR PROCEEDING INVOLVING ANY STATE, PROVINCIAL OR
FOREIGN CORPORATE LAW, OR ANY FEDERAL, STATE, PROVINCIAL OR FOREIGN BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING THE RIGHTS OF CREDITORS
GENERALLY, IF THE OBLIGATIONS OF ANY LOAN GUARANTOR UNDER THIS LOAN GUARANTY
WOULD OTHERWISE BE HELD OR DETERMINED TO BE AVOIDABLE, INVALID OR UNENFORCEABLE
ON ACCOUNT OF THE AMOUNT OF SUCH LOAN GUARANTOR’S LIABILITY UNDER THIS LOAN
GUARANTY, THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THIS LOAN GUARANTY TO THE
CONTRARY, THE AMOUNT OF SUCH LIABILITY SHALL, WITHOUT ANY FURTHER ACTION BY THE
LOAN GUARANTORS OR THE LENDERS, BE AUTOMATICALLY LIMITED AND REDUCED TO THE
HIGHEST AMOUNT THAT IS VALID AND ENFORCEABLE AS DETERMINED IN SUCH ACTION OR
PROCEEDING (SUCH HIGHEST AMOUNT DETERMINED HEREUNDER BEING THE RELEVANT LOAN
GUARANTOR’S “MAXIMUM LIABILITY”).  THIS SECTION 10.09 WITH RESPECT TO THE
MAXIMUM LIABILITY OF EACH LOAN GUARANTOR IS INTENDED SOLELY TO PRESERVE THE
RIGHTS OF THE LENDERS TO THE MAXIMUM EXTENT NOT SUBJECT TO AVOIDANCE UNDER
APPLICABLE LAW, AND NO LOAN GUARANTOR NOR ANY OTHER PERSON OR ENTITY SHALL HAVE
ANY RIGHT OR CLAIM UNDER THIS SECTION 10.09 WITH RESPECT TO SUCH MAXIMUM
LIABILITY, EXCEPT TO THE EXTENT NECESSARY SO THAT THE OBLIGATIONS OF ANY LOAN
GUARANTOR HEREUNDER SHALL NOT BE RENDERED VOIDABLE UNDER APPLICABLE LAW.  EACH
LOAN GUARANTOR AGREES THAT THE GUARANTEED OBLIGATIONS MAY AT ANY TIME AND FROM
TIME TO TIME EXCEED THE MAXIMUM LIABILITY OF EACH LOAN GUARANTOR WITHOUT
IMPAIRING THIS LOAN GUARANTY OR AFFECTING THE RIGHTS AND REMEDIES OF THE LENDERS
HEREUNDER, PROVIDED THAT NOTHING IN THIS SENTENCE SHALL BE CONSTRUED TO INCREASE
ANY LOAN GUARANTOR’S OBLIGATIONS HEREUNDER BEYOND ITS MAXIMUM LIABILITY.


 

As an original and independent obligation under this Guaranty, each U.S. Loan
Guarantor or Foreign Loan Guarantor, as the case may be, shall indemnify each of
the Administrative Agent, the Issuing Bank and each Lender (together with its
Affiliates, if applicable; such Persons, the “Guaranteed Parties”) and keep each
of them indemnified against all costs, losses, expenses and liabilities of
whatever kind resulting from the failure by any of the U.S. Loan Guarantors or
Foreign Loan Guarantors, as the case may be, to make due and punctual payment of
any of the U.S. Guaranteed Obligations or Foreign Guaranteed Obligations, as the
case may be, or resulting from any of the U.S. Guaranteed Obligations or Foreign
Guaranteed Obligations, as the case may be, being or becoming void, voidable,
unenforceable or ineffective against such U.S. Loan Guarantors or Foreign Loan
Guarantors, as the case may be (including all legal and other costs, charges and
expenses incurred by the Guaranteed Parties, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Guaranty) and pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Guaranteed Parties have attempted to
enforce any rights against any other Loan Guarantor or any other Person or
otherwise.

 


SECTION 10.10.  CONTRIBUTION.  (A)  IN THE EVENT ANY U.S. LOAN GUARANTOR (A
“U.S. PAYING GUARANTOR”) SHALL MAKE ANY PAYMENT OR PAYMENTS UNDER THIS LOAN
GUARANTY OR SHALL SUFFER ANY LOSS AS A RESULT OF ANY REALIZATION UPON ANY
COLLATERAL GRANTED BY IT TO SECURE ITS OBLIGATIONS UNDER THIS LOAN GUARANTY,
EACH OTHER U.S. LOAN GUARANTOR (EACH A “U.S. NON-PAYING GUARANTOR”) SHALL
CONTRIBUTE TO SUCH U.S. PAYING GUARANTOR AN AMOUNT EQUAL TO SUCH U.S. NON-PAYING
GUARANTOR’S DOMESTIC APPLICABLE PERCENTAGE (AS DEFINED BELOW) OF SUCH PAYMENT OR
PAYMENTS MADE, OR LOSSES SUFFERED, BY SUCH U.S. PAYING GUARANTOR.  FOR PURPOSES
OF THIS PARAGRAPH (A) OF THIS SECTION 10.10, EACH U.S. NON-PAYING GUARANTOR’S
“DOMESTIC APPLICABLE PERCENTAGE” WITH RESPECT TO ANY SUCH PAYMENT OR LOSS BY A
U.S. PAYING GUARANTOR SHALL BE DETERMINED AS OF THE DATE ON WHICH SUCH PAYMENT
OR LOSS WAS MADE BY REFERENCE TO THE RATIO OF (I) SUCH U.S. NON-PAYING
GUARANTOR’S MAXIMUM LIABILITY AS OF SUCH DATE (WITHOUT GIVING EFFECT TO ANY
RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY CONTRIBUTION HEREUNDER) OR, IF SUCH
U.S. NON-PAYING GUARANTOR’S MAXIMUM LIABILITY HAS NOT BEEN DETERMINED, THE
AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH U.S. NON-PAYING GUARANTOR FROM
THE PARENT BORROWER AFTER THE DATE HEREOF (WHETHER BY LOAN, CAPITAL INFUSION OR
BY OTHER MEANS) TO (II) THE AGGREGATE MAXIMUM LIABILITY OF ALL U.S. LOAN
GUARANTORS HEREUNDER (INCLUDING SUCH U.S. PAYING GUARANTOR) AS OF SUCH DATE
(WITHOUT GIVING EFFECT TO ANY RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY
CONTRIBUTION HEREUNDER), OR TO THE EXTENT THAT A MAXIMUM LIABILITY HAS NOT BEEN
DETERMINED FOR ANY U.S. LOAN GUARANTOR, THE AGGREGATE AMOUNT OF ALL MONIES
RECEIVED BY SUCH

 

135

--------------------------------------------------------------------------------


 


U.S. LOAN GUARANTORS FROM THE PARENT BORROWER AFTER THE DATE HEREOF (WHETHER BY
LOAN, CAPITAL INFUSION OR BY OTHER MEANS).  NOTHING IN THIS PROVISION SHALL
AFFECT ANY U.S. LOAN GUARANTOR’S SEVERAL LIABILITY FOR THE ENTIRE AMOUNT OF THE
U.S. GUARANTEED OBLIGATIONS (UP TO SUCH U.S. LOAN GUARANTOR’S MAXIMUM
LIABILITY).


 


(B)  IN THE EVENT ANY FOREIGN LOAN GUARANTOR (A “FOREIGN PAYING GUARANTOR”)
SHALL MAKE ANY PAYMENT OR PAYMENTS UNDER THIS LOAN GUARANTY OR SHALL SUFFER ANY
LOSS AS A RESULT OF ANY REALIZATION UPON ANY COLLATERAL GRANTED BY IT TO SECURE
ITS OBLIGATIONS UNDER THIS LOAN GUARANTY, EACH OTHER FOREIGN LOAN GUARANTOR
(EACH A “FOREIGN NON-PAYING GUARANTOR” AND, COLLECTIVELY TOGETHER WITH THE
DOMESTIC NON-PAYING GUARANTORS, THE “NON-PAYING GUARANTORS”) SHALL CONTRIBUTE TO
SUCH FOREIGN PAYING GUARANTOR AN AMOUNT EQUAL TO SUCH FOREIGN NON-PAYING
GUARANTOR’S FOREIGN APPLICABLE PERCENTAGE (AS DEFINED BELOW) OF SUCH PAYMENT OR
PAYMENTS MADE, OR LOSSES SUFFERED, BY SUCH FOREIGN PAYING GUARANTOR.  FOR
PURPOSES OF THIS PARAGRAPH (B) OF THIS SECTION 10.10, EACH FOREIGN NON-PAYING
GUARANTOR’S “FOREIGN APPLICABLE PERCENTAGE” WITH RESPECT TO ANY SUCH PAYMENT OR
LOSS BY A FOREIGN PAYING GUARANTOR SHALL BE DETERMINED AS OF THE DATE ON WHICH
SUCH PAYMENT OR LOSS WAS MADE BY REFERENCE TO THE RATIO OF (I) SUCH FOREIGN
NON-PAYING GUARANTOR’S MAXIMUM LIABILITY AS OF SUCH DATE (WITHOUT GIVING EFFECT
TO ANY RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY CONTRIBUTION HEREUNDER) OR,
IF SUCH FOREIGN NON-PAYING GUARANTOR’S MAXIMUM LIABILITY HAS NOT BEEN
DETERMINED, THE AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH FOREIGN
NON-PAYING GUARANTOR FROM THE CANADIAN SUBSIDIARY BORROWER AFTER THE DATE HEREOF
(WHETHER BY LOAN, CAPITAL INFUSION OR BY OTHER MEANS) TO (II) THE AGGREGATE
MAXIMUM LIABILITY OF ALL FOREIGN LOAN GUARANTORS HEREUNDER (INCLUDING SUCH
FOREIGN PAYING GUARANTOR) AS OF SUCH DATE (WITHOUT GIVING EFFECT TO ANY RIGHT TO
RECEIVE, OR OBLIGATION TO MAKE, ANY CONTRIBUTION HEREUNDER), OR TO THE EXTENT
THAT A MAXIMUM LIABILITY HAS NOT BEEN DETERMINED FOR ANY FOREIGN LOAN GUARANTOR,
THE AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH FOREIGN LOAN GUARANTORS FROM
THE CANADIAN SUBSIDIARY BORROWER AFTER THE DATE HEREOF (WHETHER BY LOAN, CAPITAL
INFUSION OR BY OTHER MEANS).  NOTHING IN THIS PROVISION SHALL AFFECT ANY FOREIGN
LOAN GUARANTOR’S SEVERAL LIABILITY FOR THE ENTIRE AMOUNT OF THE FOREIGN
GUARANTEED OBLIGATIONS (UP TO SUCH FOREIGN LOAN GUARANTOR’S MAXIMUM LIABILITY).


 


(C)  EACH OF THE LOAN GUARANTORS COVENANTS AND AGREES THAT ITS RIGHT TO RECEIVE
ANY CONTRIBUTION UNDER THIS LOAN GUARANTY FROM A NON-PAYING GUARANTOR SHALL BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS).  THIS PROVISION IS
FOR THE BENEFIT OF BOTH THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LENDERS
AND THE LOAN GUARANTORS AND MAY BE ENFORCED BY ANY ONE, OR MORE, OR ALL OF THEM
IN ACCORDANCE WITH THE TERMS HEREOF.


 


SECTION 10.11.  LIABILITY CUMULATIVE.  THE LIABILITY OF EACH LOAN PARTY AS A
LOAN GUARANTOR UNDER THIS ARTICLE X IS IN ADDITION TO AND SHALL BE CUMULATIVE
WITH ALL LIABILITIES OF EACH LOAN PARTY TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH LOAN PARTY IS A PARTY OR IN RESPECT OF ANY OBLIGATIONS OR LIABILITIES OF
THE OTHER LOAN PARTIES, WITHOUT ANY LIMITATION AS TO AMOUNT, UNLESS THE
INSTRUMENT OR AGREEMENT EVIDENCING OR CREATING SUCH OTHER LIABILITY SPECIFICALLY
PROVIDES TO THE CONTRARY.


 

[The remainder of this page is blank.  Signature pages follow.]

 

136

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

INDALEX HOLDING CORP., as Parent Borrower,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

INDALEX LIMITED, as Canadian Subsidiary
Borrower,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

INDALEX INC., as a Subsidiary Loan Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

DOLTON ALUMINUM COMPANY, INC., as a
Subsidiary Loan Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

CARADON LEBANON INC., as a Subsidiary Loan
Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

137

--------------------------------------------------------------------------------


 

 

 

INDALEX HOLDINGS (B.C.) LTD., as a Subsidiary
Loan Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

6326765 CANADA INC., as a Subsidiary Loan Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

NOVAR INC., as a Subsidiary Loan Party,

 

 

 

 

 

 

 

 

By

/s/ Patrick Lawlor

 

 

 

Name: Patrick Lawlor

 

 

 

Title: Secretary, Treasurer & Chief Financial Officer

 

138

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, Issuing Bank and Swingline
Lender,

 

 

 

 

 

 

 

 

By

/s/ Linda Meyer

 

 

 

Name: Linda Meyer

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Lending Office for the
Administrative Agent, Issuing Bank and Swingline
Lender,

 

 

 

 

 

 

 

 

By

/s/ Muhammad Hasan

 

 

 

Name: Muhammad Hasan

 

 

 

Title: Vice President

 

139

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF
MAY       , 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP.,
INDALEX LIMITED, THE SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO,
THE LENDERS PARTY THERETO, AND
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

The CIT Group/Business Credit, Inc.

 

 

 

 

 

 

 

 

By

/s/ Jacqueline Piccione

 

 

 

Name: Jacqueline Piccione

 

 

 

Title: AVP

 

140

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN,
AMONG INDALEX HOLDINGS FINANCE, INC.,
INDALEX HOLDING CORP., INDALEX LIMITED,
THE SUBSIDIARIES OF INDALEX HOLDING
CORP. PARTY THERETO, THE LENDERS PARTY
THERETO, AND JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT.

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

SUN INDALEX FINANCE, LLC

 

 

 

 

 

 

 

 

By

/s/ Michael J. McConvery

 

 

 

Name: Michael J. McConvery

 

 

 

Title: Vice President

 

141

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF
MAY       , 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP.,
INDALEX LIMITED, THE SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO,
THE LENDERS PARTY THERETO, AND
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

Wachovia Capital Finance Corportation (central)

 

 

 

 

 

 

 

 

By

/s/ Vicky Geist

 

 

 

Name: Vicky Geist

 

 

 

Title: Director

 

142

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF
MAY       , 2008, AMONG INDALEX HOLDINGS
FINANCE, INC., INDALEX HOLDING CORP.,
INDALEX LIMITED, THE SUBSIDIARIES OF
INDALEX HOLDING CORP. PARTY THERETO,
THE LENDERS PARTY THERETO, AND
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

 

 

 

 

 

By

/s/ Maged Ghebrial

 

 

 

Name: Maged Ghebrial

 

 

 

Title: Vice President

 

143

--------------------------------------------------------------------------------